 

Exhibit 10.2

 

MEZZANINE LOAN AGREEMENT

 



Dated as of April 28, 2017

 

Among



 

HIT Portfolio I Mezz, lP, as Borrower,

 

HIT PORTFOLIO I TRS HOLDCO, LLC, as Leasehold Pledgor,

 

and

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

CITIGROUP GLOBAL MARKETS REALTY CORP., and

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

collectively, as Lender

 

 

 

  Mezzanine Loan Agreement

 

 

TABLE OF CONTENTS

 

  Page     Article 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 2 Section 1.1
Specific Definitions 2 Section 1.2 Index of Other Definitions 31 Section 1.3
Principles of Construction 34       Article 2 THE LOAN 34 Section 2.1 The Loan
34 2.1.1 Agreement to Lend and Borrow 34 2.1.2 Reserved 34 2.1.3 Single
Disbursement to Borrower 34 2.1.4 The Note 34 2.1.5 Use of Proceeds 35 Section
2.2 Interest Rate 35 2.2.1 Interest Rate 35 2.2.2 Default Rate 36 2.2.3 Interest
Calculation 36 2.2.4 Usury Savings 36 Section 2.3 Loan Payments 36 2.3.1
Payments 36 2.3.2 Payments Generally 37 2.3.3 Payment on Maturity Date 37 2.3.4
Late Payment Charge 37 2.3.5 Method and Place of Payment 37 Section 2.4
Prepayments 37 2.4.1 Prepayments 37 2.4.2 Voluntary Prepayments 38 2.4.3
Reserved 39 2.4.4 Mandatory Prepayments; Option to Prepay Balance 39 2.4.5
Prepayments After Default 40 2.4.6 Prepayment/Repayment Conditions. 40 Section
2.5 Release of Collateral 42 2.5.1 Release on Payment in Full 42 2.5.2 Release
of Individual Property 42 2.5.3 Impaired Individual Property Release 45 Section
2.6 Interest Rate Cap Agreement 47 2.6.1 Interest Rate Cap Agreement 47 2.6.2
Pledge and Collateral Assignment of Interest Rate Cap Agreement 47 2.6.3
Covenants 47 2.6.4 [Reserved] 49 2.6.5 Representations and Warranties 49 2.6.6
[Reserved] 50 2.6.7 Remedies 50 2.6.8 Sales of Rate Cap Collateral 52 2.6.9
Public Sales Not Possible 52

 

  Mezzanine Loan Agreement

 

 

2.6.10 Receipt of Sale Proceeds 52 2.6.11 Replacement Interest Rate Cap
Agreement 52 Section 2.7 Extension Options 53 2.7.1 Extension Options 53 2.7.2
Intentionally Omitted 54 Section 2.8 Regulatory Change; Taxes 54 2.8.1 Increased
Costs 54 2.8.2 Special Taxes 55 2.8.3 Other Taxes 55 2.8.4 Tax Refund 56 2.8.5
Change of Office. 56 Section 2.9 Letters of Credit. 56       Article 3
REPRESENTATIONS AND WARRANTIES 57 Section 3.1 Borrower Representations 57 3.1.1
Organization; Special Purpose 57 3.1.2 Proceedings; Enforceability 58 3.1.3 No
Conflicts 58 3.1.4 Litigation 58 3.1.5 Agreements 59 3.1.6 Consents 59 3.1.7
Property; Title 59 3.1.8 ERISA; No Plan Assets 60 3.1.9 Compliance 60 3.1.10
Financial Information 61 3.1.11 Utilities and Public Access 61 3.1.12 Assignment
of Leases 61 3.1.13 Insurance 62 3.1.14 Flood Zone 62 3.1.15 Physical Condition
62 3.1.16 Boundaries 62 3.1.17 Leases 63 3.1.18 Tax Filings 63 3.1.19 No
Fraudulent Transfer 64 3.1.20 Federal Reserve Regulations 64 3.1.21
Organizational Chart 64 3.1.22 Organizational Status 64 3.1.23 [Reserved] 64
3.1.24 No Casualty 64 3.1.25 Purchase Options 65 3.1.26 FIRPTA 65 3.1.27
Investment Company Act 65 3.1.28 Fiscal Year 65 3.1.29 Other Debt 65 3.1.30
Contracts 65 3.1.31 Full and Accurate Disclosure 65 3.1.32 Other Obligations and
Liabilities 66 3.1.33 Intellectual Property/Websites 66

 

 -2-Mezzanine Loan Agreement

 

 

3.1.34 Ground Lease 66 3.1.35 Operations Agreement 67 3.1.36 Franchise
Agreements 68 3.1.37 Illegal Activity 68 3.1.38 Property Improvement Plan 68
3.1.39 Pledged Collateral 68 3.1.40 Operating Lease 69 3.1.41 Mortgage Loan 69
Section 3.2 Survival of Representations 69       Article 4 BORROWER COVENANTS 70
Section 4.1 Payment and Performance of Obligations 70 Section 4.2 Due on Sale
and Encumbrance; Transfers of Interests 70 Section 4.3 Liens 71 Section 4.4
Special Purpose 72 Section 4.5 Existence; Compliance with Legal Requirements 72
Section 4.6 Taxes and Other Charges; Use and Occupancy Taxes 73 Section 4.7
Litigation 73 Section 4.8 Title to the Pledged Collateral; Owner’s Title
Policies 74 Section 4.9 Financial Reporting 74 4.9.1 Generally 74 4.9.2
Quarterly and Monthly Reports 75 4.9.3 Annual Reports 76 4.9.4 Other Reports 76
4.9.5 Annual Budget 77 4.9.6 Excess Operating Expenses 78 4.9.7 Hotel Accounting
78 Section 4.10 Access to Property 79 Section 4.11 Leases 79 Section 4.12
Repairs; Maintenance and Compliance; Alterations 80 4.12.1 Repairs; Maintenance
and Compliance 80 4.12.2 Alterations 81 Section 4.13 Approval of Major Contracts
82 Section 4.14 Property Management 82 4.14.1 Management Agreements 82 4.14.2
Prohibition Against Termination or Modification 83 4.14.3 Replacement of Manager
85 4.14.4 Brand Manager Rights. 85 Section 4.15 Performance by Borrower;
Compliance with Agreements 86 Section 4.16 Licenses; Intellectual Property;
Website 86 4.16.1 Licenses 86 4.16.2 Intellectual Property 86 4.16.3 Website 86
Section 4.17 Further Assurances 87 Section 4.18 Estoppel Statement 87 Section
4.19 Notice of Default 88 Section 4.20 Cooperate in Legal Proceedings 88 Section
4.21 Indebtedness 88

 

 -3-Mezzanine Loan Agreement

 

 

Section 4.22 Business and Operations 89 Section 4.23 Dissolution 89 Section 4.24
Debt Cancellation 89 Section 4.25 Affiliate Transactions 89 Section 4.26 No
Joint Assessment 89 Section 4.27 Principal Place of Business 89 Section 4.28
Change of Name, Identity or Structure 90 Section 4.29 Costs and Expenses 90
Section 4.30 Indemnity 92 Section 4.31 ERISA 92 Section 4.32 Patriot Act
Compliance 93 Section 4.33 Ground Leases 94 Section 4.34 Hotel Covenants 97
Section 4.35 Bankruptcy Related Covenants 100 Section 4.36 Non-Conforming
Properties 100       Article 5 INSURANCE, CASUALTY AND CONDEMNATION 101 Section
5.1 Insurance 101 5.1.1 Insurance Policies 101 5.1.2 Insurance Company 106
Section 5.2 Casualty 107 Section 5.3 Condemnation 107 Section 5.4 Restoration
108       Article 6 CASH MANAGEMENT AND RESERVE FUNDS 108 Section 6.1 Cash
Management Arrangements 108 Section 6.2 Reserves 108 Section 6.3 Income Taxes;
Interest 109 Section 6.4 Prohibition Against Further Encumbrance 109 Section 6.5
Property Cash Flow Allocation 109 6.5.1 Order of Priority of Funds in Deposit
Account 109 6.5.2 Failure to Make Payments 109 6.5.3 Application After Event of
Default 109 Section 6.6 Security Interest in Reserve Funds 109 Section 6.7 Cash
Management Agreement Upon Repayment of Mortgage Loan 110       Article 7
PERMITTED TRANSFERS 110 Section 7.1 Loan Assumption 110 Section 7.2 Permitted
Transfers 118 Section 7.3 Cost and Expenses; Copies. 124       Article 8
DEFAULTS 124 Section 8.1 Events of Default 124 Section 8.2 Remedies 129 8.2.1
Acceleration 129 8.2.2 Suspension of Lender’s Performance 129 8.2.3 Remedies
Cumulative 129 8.2.4 Severance 130 8.2.5 Lender’s Right to Perform 131

 

 -4-Mezzanine Loan Agreement

 

 

Article 9 SALE AND SECURITIZATION OF LOAN 131 Section 9.1 Sale of Loan and
Securitization 131 Section 9.2 Securitization Indemnification 135 Section 9.3
Severance 138 9.3.1 Severance Documentation 138 9.3.2 New Junior Mezzanine Loan
Option 139 9.3.3 Cooperation; Execution; Delivery 139 Section 9.4 Costs and
Expenses 140 Section 9.5 Confidentiality. 140       Article 10 MISCELLANEOUS 141
Section 10.1 Exculpation 141 Section 10.2 Survival; Successors and Assigns 144
Section 10.3 Lender’s Discretion; Rating Agency Review Waiver 145 Section 10.4
Governing Law 145 Section 10.5 Modification, Waiver in Writing 146 Section 10.6
Notices 147 Section 10.7 Waiver of Trial by Jury 148 Section 10.8 Headings,
Schedules and Exhibits 149 Section 10.9 Severability 149 Section 10.10
Preferences 149 Section 10.11 Waiver of Notice 149 Section 10.12 Deemed
Distributions 149 Section 10.13 Offsets, Counterclaims and Defenses 150 Section
10.14 No Joint Venture or Partnership; No Third Party Beneficiaries 150 Section
10.15 Publicity 150 Section 10.16 Waiver of Marshalling of Assets 150 Section
10.17 Certain Waivers 150 Section 10.18 Conflict; Construction of Documents;
Reliance 151 Section 10.19 Brokers and Financial Advisors 151 Section 10.20
Prior Agreements 151 Section 10.21 Servicer 151 Section 10.22 Intentionally
Omitted 152 Section 10.23 [Reserved] 152 Section 10.24 Creation of Security
Interest 152 Section 10.25 Assignments and Participations 153 Section 10.26
Counterparts 153 Section 10.27 Set-Off 153 Section 10.28 [Reserved] 153 Section
10.29 Intercreditor Agreement 153 Section 10.30 Note Register; Participant
Register 154 Section 10.31 Borrower Affiliate Lender. 154 Section 10.32
Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 155
Section 10.33 Co-Lenders. 156       Article 11 Mortgage Loan 157 Section 11.1
Compliance With Mortgage Loan Documents 157

 

 -5-Mezzanine Loan Agreement

 

 

Section 11.2 Mortgage Loan Defaults 157 Section 11.3 Mortgage Loan Estoppels 158
Section 11.4 No Amendment to Mortgage Loan Documents; Consents and Approvals 159
Section 11.5 Refinancing or Prepayment of the Mortgage Loan 159 Section 11.6
Intentionally Omitted 159 Section 11.7 Purchase of Mortgage Loan 159 Section
11.8 Communication with Mortgage Lender 159 Section 11.9 Duplicative Performance
Not Required 160 Section 11.10 Compliance with Required Loan Restructurings 160

 

 -6-Mezzanine Loan Agreement

 

 

SCHEDULES AND EXHIBITS

 

Schedules:           Schedule I - Individual Properties and Allocated Loan
Amounts Schedule I-M1 - Mortgage Loan Allocated Loan Amounts Schedule I-M2 -
[Reserved] Schedule II-A - Owner Schedule II-B - Operating Lessee Schedule III -
Organizational Chart of Borrower and Tax ID Numbers Schedule IV - Exceptions to
Representations and Warranties Schedule V - Definition of Special Purpose
Bankruptcy Remote Entity Schedule V-I - Definition of Mortgage Loan Special
Purpose Bankruptcy Remote Entity Schedule VI - Intellectual Property/Websites
Schedule VII - REAs Schedule VIII - Ground Lease Schedule IX - Description of
Prior Loans Schedule X - Scheduled Managers Schedule XI - Rent Roll Schedule XII
- Franchise Agreements Schedule XIII - Pledged Collateral Schedule XIV - Hotel
Companies/Approved Brands Schedule XV - [Reserved] Schedule XVI - Non-Conforming
Properties Schedule XVII - [Reserved] Schedule XVIII - Scheduled PIP Schedule
XIX - Divested Properties Schedule XX - Major Contracts Schedule XXI - Red Zone
Properties       Exhibits:           Exhibit A - Secondary Market Transaction
Information Exhibit B - Form of Mortgage Loan Agreement

 

 -7-Mezzanine Loan Agreement

 

 

MEZZANINE LOAN AGREEMENT

 

THIS MEZZANINE LOAN AGREEMENT, dated as of April 28, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of Deutsche Bank
AG, a German Bank authorized by the New York Department of Financial Services,
having an address at 60 Wall Street, 10th Floor, New York, New York 10005
(together with its successors and/or assigns, “DBNY”), CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation, have an address at 390 Greenwich Street,
New York, New York 10013 (together with its successors and/or assigns, “Citi”),
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered
under the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179 (together with its successors and assigns,
“JPM” and together with Citi and DBNY and each of their respective successors
and/or assigns, collectively, “Lender”), HIT Portfolio I Mezz, lp, a Delaware
limited partnership, having an address at c/o Hospitality Investors Trust, Inc.,
3950 University Drive, Fairfax, Virginia 22030 (together with its permitted
successors and assigns, “Borrower) and HIT PORTFOLIO I TRS HOLDCO, LLC, a
Delaware limited liability company, having an address at c/o Hospitality
Investors Trust, Inc., 3950 University Drive, Fairfax, Virginia 22030 (together
with its permitted successors and assigns, “Leasehold Pledgor”, and together
with Borrower, individually or collectively, as the context may require,
“Pledgor”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

 

WITNESSETH:

 

WHEREAS, Deutsche Bank AG, New York Branch, a branch of Deutsche Bank AG, a
German Bank authorized by the New York Department of Financial Services,
Citigroup Global Markets Realty Corp., a New York corporation, and JPMorgan
Chase Bank, National Association, a banking association chartered under the laws
of the United States of America (together with their respective successors
and/or assigns, collectively, “Mortgage Lender”), has made a loan in the
original principal amount of Eight Hundred Five Million and No/100 Dollars
($805,000,000.00) (the “Mortgage Loan”) to those certain entities listed on
Schedule II-A attached hereto (individually and collectively as the context may
require, together with their respective permitted successors and assigns
“Owner”) pursuant to a Loan Agreement of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is evidenced by the Mortgage Note (as defined
below) and secured by, among other things, certain first priority mortgages and
deeds of trust, each of even date herewith (collectively, as amended,
supplemented or otherwise modified from time to time, the “Mortgage”) by
Operating Lessee (as defined herein) and each respective Owner in favor of
Mortgage Lender pursuant to which Operating Lessee and Owner have granted the
Mortgage Lender a first priority mortgage on, among other things, the Properties
(as defined below);

 

WHEREAS, Borrower is the legal and beneficial owner of (i) all of the issued and
outstanding limited liability company interests in HIT Portfolio I NTC Owner GP,
LLC, a Delaware limited liability company (“Fee General Partner”), and (ii) all
of the issued and outstanding limited partner interests and limited liability
company interests in Owner;

 

Mezzanine Loan Agreement

 

 

WHEREAS, Leasehold Pledgor is the legal and beneficial owner of (i) all of the
issued and outstanding limited liability company interests in HIT Portfolio I
NTC TRS GP, LLC (“Leasehold General Partner”), and (ii) all of the issued and
outstanding limited partner interests and limited liability company interests in
Operating Lessee;

 

WHEREAS, Fee General Partner is the legal and beneficial owner of all of the
issued and outstanding general partner interests in Owner;

 

WHEREAS, Leasehold General Partner is the legal and beneficial owner of all of
the issued and outstanding general partner interests in Operating Lessee;

 

WHEREAS, Borrower has requested Lender to make a loan to it in the principal
amount of One Hundred Ten Million and No/100 Dollars ($110,000,000.00) (the
“Loan”); and

 

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Pledgor has entered into that certain Mezzanine Pledge and Security
Agreement, dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which Pledgor has granted to Lender a first priority security
interest in the Collateral (as hereinafter defined) as collateral security for
the Debt (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the foregoing recitals, the making of the
Loan by Lender, the covenants, agreements, representations and warranties set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree, represent and warrant as follows:

 

Article 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1           Specific Definitions. 

 

For all purposes of this Agreement, except as otherwise expressly provided:

 

“Acceptable Accounting Method” shall mean (i) GAAP, (ii) a federal income tax
basis of accounting, (iii) the Uniform System of Accounts, or (iv) such other
accounting basis reasonably acceptable to Lender, in each case consistently
applied.

 

“Acknowledgment” shall mean the Acknowledgment, dated on or about the date
hereof made by Counterparty, or as applicable, Approved Counterparty.

 

“Additional Insolvency Opinion” shall mean any bankruptcy non-consolidation
opinion that would be satisfactory to a prudent lender acting reasonably and is
required to be delivered subsequent to the Closing Date pursuant to, and in
connection with, the Loan Documents.

 

“Affiliate” shall mean, as to any Person, any other Person that either (or both)
(a) is in Control of, is Controlled by or is under common ownership or Control
with such Person or is a director or officer of such Person or of an Affiliate
of such Person, and/or (b) owns directly or indirectly thirty-five percent (35%)
or more of the equity interests in such Person.

 

 -2-Mezzanine Loan Agreement

 

 

“Aggregate Principal Balance” shall mean the sum of the Outstanding Principal
Balance, plus the Mortgage Principal Balance.

 

“Allocated Loan Amount” shall mean, for each Individual Property, the amount set
forth on Schedule I attached hereto.

 

“Alteration Threshold” shall mean (a) with respect to any Individual Property
undergoing an alteration and/or a Restoration and/or subject to Flagging Costs,
an amount equal to $1,000,000, and (b) with respect to all Individual Properties
undergoing alterations and/or Restorations and/or subject to Flagging Costs, an
aggregate amount equal to five percent (5%) of the Outstanding Principal
Balance, in each case excepting alterations made pursuant to an Approved Annual
Budget, Approved Alterations or as otherwise reasonably approved by the Lender.

 

“Annual Budget” shall mean the operating and capital budget for the Properties,
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Owner’s good faith estimate of anticipated Operating Income, Operating
Expenses and Capital Expenditures for the Properties for the applicable Fiscal
Year.

 

“Annual Debt Service” shall mean, as of any date of determination, the Debt
Service payable during the one-year period occurring from and after such date of
determination calculated by assuming that (a) the Outstanding Principal Balance
at all times during such period is equal to the Outstanding Principal Balance as
of the date of determination (taking into account any prepayments that occur on
such date in accordance with this Agreement) and (b) LIBOR at all times during
such period is equal to either (i) in connection with Borrower’s exercise of an
Extension Option hereunder, the Strike Price of the proposed Replacement
Interest Rate Cap Agreement to be entered into by Borrower in connection with
its exercise of such Extension Option or (ii) otherwise, the Strike Price of the
Interest Rate Cap Agreement in place as of such date of determination.

 

“Approved Alterations” shall have the meaning set forth in the definition of
“Material Alterations”.

 

“Approved Bank” shall mean a bank or other financial institution, the long-term
unsecured debt rating of which are at least “A” by S&P and Fitch and “A2” by
Moody’s and the short-term unsecured debt ratings of which are at least “A-1” by
S&P, “F1” by Fitch and “P-1” by Moody’s.

 

“Approved Brand” shall mean, for an Individual Property, any of the hotel brands
identified on Schedule XIV or such other brand as is approved by Lender and
Mortgage Lender with respect to such Individual Property, such approval not to
be unreasonably withheld, conditioned or delayed; provided, that in order for a
hotel brand to be deemed an Approved Brand with respect to any Individual
Property, such hotel brand shall also satisfy the Approved Brand Requirements
with respect to such Individual Property (unless expressly exempted from
satisfying the Approved Brand Requirements pursuant to the definition of such
term).

 

 -3-Mezzanine Loan Agreement

 

 

“Approved Brand Requirements” shall mean, with respect to any Individual
Property that is being reflagged under a new Franchise Agreement pursuant to
Section 4.34(d) or (e), that the hotel brand of the hotel located at such
Individual Property meets or exceeds the STR Chain Scale classification of the
hotel brand that was in place on the Closing Date with respect to such
Individual Property; provided, however, that the Approved Brand Requirements
need not be satisfied with respect to the following: up to an aggregate of 5% of
all Individual Properties as they exist as of the Closing Date, which 5% shall
include, without limitation, hotels reflagged as Red Roof Inn, Red Lion or La
Quinta, (measured by Mortgage Loan Allocated Loan Amount, i.e., the Approved
Brand Requirements need not be satisfied for an Individual Property if, after
such reflagging, the aggregate of the Mortgage Loan Allocated Loan Amounts for
all Individual Properties reflagged not in compliance with the Approved Brand
Requirements expressed as a percentage of the aggregate of the Mortgage Loan
Allocated Loan Amounts for all Individual Properties as they exist as of the
Closing Date, is less than or equal to, but not in excess of, 5%).

 

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Owner and either (i) included in the Approved Annual Budget or (ii) approved by
Lender and Mortgage Lender, which approval shall not be unreasonably withheld,
conditioned or delayed, provided that any Capital Expenditures included in FF&E
Expenses or PIP Expenses shall not constitute Approved Capital Expenditures.

 

“Approved Counterparty” shall mean a bank or other financial institution which
either (I) has (or provides a guarantor of its obligations that has) (a) a
long-term unsecured debt rating of “A+” or higher by S&P; (b) either (i) a
long-term unsecured debt rating of not less than “A2” by Moody’s and a
short-term senior unsecured debt rating of at least “P1” from Moody’s, or (ii)
if no short-term debt rating exists, a long-term senior unsecured debt rating of
at least “A1” from Moody’s; and (c) if any of the Securities are rated by Fitch
and if the counterparty is rated by Fitch, a long-term unsecured debt rating of
“A” or higher by Fitch (and not on Ratings Watch Negative) and a short-term
unsecured debt rating of not less than “F-1” from Fitch (and not on Ratings
Watch Negative); or (II) is otherwise acceptable to the Rating Agencies, as
evidenced by a Rating Agency Confirmation to the effect that such counterparty
shall not cause a downgrade withdrawal or qualification of the ratings assigned,
or to be assigned, to the Securities or any class thereof in any Securitization;
provided however, that SMBC Capital Markets, Inc. (with an Acceptable SMBC
Credit Support Party as its credit support party) will be an Acceptable
Counterparty so long as the rating of its credit support party (provided such
credit support party shall be an Acceptable SMBC Credit Support Party ) is not
downgraded, withdrawn or qualified by S&P or Moody’s or Fitch (if applicable)
from the long and short term ratings issued by such rating agencies below the
lesser of the above rating (as applicable) or its ratings as of the date hereof.
As used herein, an “Acceptable SMBC Credit Support Party” shall mean (i)
Sumitomo Mitsui Banking Corporation or a replacement guarantor that meets the
foregoing rating requirements and provides a guaranty on substantially the same
form as the guaranty provided by Sumitomo Mitsui Banking Corporation on the
Closing Date and (ii) provided any such credit support party guaranty guaranties
all current and future obligations under the Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement, as applicable.

 

 -4-Mezzanine Loan Agreement

 

 

“Approved FF&E Expenses” shall mean FF&E Expenses incurred by Owner and either
(a) included in the Approved Annual Budget or (b) approved by Lender and
Mortgage Lender, which approval shall not be unreasonably withheld, conditioned
or delayed; provided that any FF&E Expenses included in Approved Scheduled PIP
Expenses shall not constitute Approved FF&E Expenses.

 

“Approved Flagging Budget” shall mean a budget of Flagging Costs for any
Individual Property under any Franchise Agreement which has been approved or
deemed approved by Lender, or for which approval is not required, in accordance
with Section 4.34(d) or (e).

 

“Approved Operating Expenses” shall mean Operating Expenses incurred by Owner or
by any Manager on Owner’s behalf (excluding any Restricted Payments) which
(i) are included in the Approved Annual Budget for the current calendar month,
(ii) are for real estate taxes, insurance premiums, electric, gas, oil, water,
sewer or other utility service to the Properties, (iii) are for Management Fees,
or (iv) have been approved in writing by Lender and Mortgage Lender as Approved
Operating Expenses; provided, however, that Approved Operating Expenses shall
also include, for any calendar month in which Operating Expenses exceed the
Monthly Operating Expense Budgeted Amount, the amount of such excess Operating
Expenses up to and not to exceed ten percent (10%) of the Monthly Operating
Expense Budgeted Amount for such calendar month as to which Owner provides to
Lender a reasonably detailed explanation of the reasons for and expenditures
resulting in Operating Expenses exceeding the Monthly Operating Expense Amount.

 

“Approved Scheduled PIP Expenses” shall mean PIP Expenses incurred by Owner for
Scheduled PIP for any Individual Property in the amount not to exceed the amount
budgeted for PIP Expenses for such Individual Property as set forth on Schedule
XVIII (the foregoing budgets for Scheduled PIP for any Individual Property, as
modified from time to time with the approval of Lender and Mortgage Lender,
which approval shall not be unreasonably withheld, conditioned or delayed, the
“Approved Scheduled PIP Budget” for such Individual Property) and Flagging Costs
that are permitted hereunder.

 

“Assignment of Interest Rate Cap Agreement” shall mean that certain Collateral
Assignment of Interest Rate Cap Agreement dated as of the date hereof, from
Borrower, as assignor, to Lender, as assignee, as the same may be amended,
restated, extended, renewed, supplemented or otherwise modified from time to
time.

 

“Assignment of Leases” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Assignment of Management Agreement” – shall have the meaning given to such term
in the Mortgage Loan Agreement.

 

“Assignments of Title Insurance Proceeds” shall mean, collectively, those
certain Assignments of Title Insurance Proceeds, each dated as of the date
hereof, each by Borrower and Owner to Lender, as the same may be amended,
restated, extended, renewed, supplemented or otherwise modified from time to
time.

 

“Assumed Note Rate” shall mean an interest rate equal to the sum of 25 basis
points plus LIBOR plus the Spread (provided that such 25 basis points shall be
increased to 75 basis points if the Assumed Note Rate is applied in connection
with a full prepayment of the Loan).

 

 -5-Mezzanine Loan Agreement

 

 

“Assumption” shall mean a Permitted Direct Assumption or a Permitted Indirect
Assumption.

 

“Assumption Fee” shall mean an assumption fee equal to (a) $30,055 if no
material modifications to the Loan Documents are required in connection with the
Assumption or (b) $42,077 if material modifications to the Loan Documents are
required in connection with the Assumption.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of any Individual
Property.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
or any other federal or state bankruptcy or insolvency law, and any comparable
foreign laws relating to bankruptcy, insolvency or creditors’ rights.

 

“Base Management Fees” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Birmingham Property” shall mean that certain Individual Property with an
address of 2731 US Highway 280, Birmingham, Alabama 35223.

 

“BK Cap” means the product of (i) the outstanding principal amount of the Loan
plus any interest accrued and unpaid on the Loan multiplied, by (ii) 0.20, plus
Lender’s actual out-of-pocket costs and expenses (including attorneys’ fees).

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with their respective successors and permitted assigns.

 

Brand Manager” shall mean collectively, each of Embassy Suites Management LLC,
Hampton Inns Management LLC, Homewood Suites Management LLC, Hilton Worldwide or
any Affiliate of Hilton Worldwide, Marriott International Inc. or any Affiliate
of Marriott International, Inc., Hyatt Hotels Corporation or any Affiliate of
Hyatt Hotels Corporation or Starwood Hotels and Resorts Worldwide, Inc. or any
Affiliate of Starwood Hotels and Resorts Worldwide, Inc.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the State where the corporate trust office of the
Trustee is located or (iii) the State where the servicing offices of the
Servicer are located.

 

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

 

“Capital Expenditures” shall mean, for any period, the amount incurred for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs).

 

“Cash Management Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

 -6-Mezzanine Loan Agreement

 

 

“Change of Control Flagging Costs” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

“Closing Date” shall mean April 28, 2017.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto,
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form, and other guidance published by the Internal Revenue Service on
which taxpayers may rely.

 

“Collateral” shall mean all collateral securing or intended to secure the Debt,
including the Pledged Collateral.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Special Taxes
or branch profits Special Taxes.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

 

“Control Party Asset Threshold” shall mean the ownership of total real estate
assets in the United States or Canada (in name or under management) in excess of
$1,000,000,000 and a capital/statutory surplus or shareholder equity in excess
of $400,000,000.

 

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement, SMBC
Capital Markets, Inc. and with respect to any Replacement Interest Rate Cap
Agreement, any Approved Counterparty thereunder.

 

“Dallas Courtyard Property” shall mean that certain Individual Property with an
address of 2150 Market Center Boulevard, Dallas, Texas 75207.

 

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Spread Maintenance
Premium, if applicable) due to Lender from time to time in respect of the Loan
under the Note, this Agreement, the Pledge Agreement, the Environmental
Indemnity or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period, the scheduled
interest payments due under the Note in such period.

 

“Debt Service Coverage Ratio” shall mean, as of any date of determination, a
ratio in which:

 

 -7-Mezzanine Loan Agreement

 

 

(a)          the numerator is the Underwritten Net Cash Flow as of such date of
determination; and

 

(b)          the denominator is the sum, as of such date of determination, of
the Annual Debt Service plus the Mortgage Annual Debt Service.

 

“Debt Yield” shall mean, as of any date of determination, a fraction, expressed
as a percentage (i.e. 0.10 = 10%), which is obtained by dividing:

 

(a)          the Underwritten Net Cash Flow as of such date of determination; by

 

(b)          the Outstanding Principal Balance plus the Mortgage Principal
Balance.

 

“Debt Yield Cure Level” shall mean a Debt Yield of eight and one-quarter percent
(8.25%).

 

“Debt Yield Trigger Level” shall mean a Debt Yield of eight and one-quarter
percent (8.25%).

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (i) the
Maximum Legal Rate or (ii) three percent (3%) above the Interest Rate.

 

“Deposit Account” shall mean an Eligible Account at the Deposit Bank.

 

“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Deposit Account. Lender may in its reasonable discretion change the Deposit Bank
from time to time.

 

“Divested Properties” shall mean the real property and improvements listed on
Schedule XIX attached hereto previously owned by Owner and any other real
property formerly constituting Individual Properties or Divested Properties
which have been condemned by (or transferred in lieu thereof to) a Governmental
Authority (during Borrower’s period of ownership) prior to the Closing Date.
Prior to the Closing Date, all of Owner’s right, title, interest and estate in
the Divested Properties were transferred and conveyed by Owner to third parties.
The Divested Properties are not Individual Properties.

 

 -8-Mezzanine Loan Agreement

 

 

“Divested Property Liabilities” shall mean any and all actual, out-of-pocket
liabilities, losses, damages, costs and expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Borrower, Owner and/or Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Borrower, Owner or Lender shall be designated a party thereto), that are imposed
on, incurred by, or asserted against Borrower, Owner or Lender in any manner
relating to or arising out of (i) Owner’s and/or Operating Lessee’s ownership,
leasing and/or operation of the Divested Properties; (ii) any accident, injury
to or death of persons or loss of or damage to property occurring in, on or
about any Divested Property or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (iii) any use, nonuse or
condition in, on or about any Divested Property or on adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(iv) performance of any labor or services or the furnishing of any materials or
other property in respect of any Divested Property; (v) any failure of any
Divested Property to comply with any applicable Legal Requirement (including any
Environmental Laws); (vi) any claim by brokers, finders or similar persons
claiming to be entitled to a commission in connection with any lease or other
transaction involving any Divested Property or any part thereof, or any
liability asserted against Borrower, Owner or Lender with respect thereto;
(vii) any claims by any lessee of any portion of any Divested Property or any
Person acting through or under any lessee or otherwise arising under or as a
consequence of any such lease; and (viii) any presence or release of Hazardous
Substances at any Divested Property, in each case of clauses (i) through (viii)
above, with respect to each Divested Property, to the extent such liability,
loss, damage, cost, or expense arises out of any circumstance, condition, action
or event that occurred or existed on or prior to the date on which such Divested
Property was conveyed by Owner (even to the extent that the applicable
liability, loss, damage, cost, or expense did not occur, or the occurrence of
the applicable circumstance, condition, action or event is not discovered, until
after such date of conveyance).

 

“Due and Payable” shall mean, with respect to Taxes and Other Charges, the date
upon which, if the applicable Taxes or Other Charges are not paid, such Taxes or
Other Charges become delinquent or begin accruing fees, charges, penalties
and/or interest or the payee thereof becomes entitled to exercise any right or
remedies for non-payment thereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000, subject to supervision or examination by federal and state
authorities and having a long-term unsecured debt rating of “A” or higher by S&P
and “A2” or higher by Moody’s and a short-term unsecured debt rating of “A-1” or
higher by S&P and “P-1” or higher by Moody’s. An Eligible Account will be a
“deposit account” within the meaning of Section 9-102(a)(29) of the Uniform
Commercial Code of the State of New York and will not be evidenced by a
certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, and F1+ by Fitch in the case of accounts in which funds are held for
thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least “A+” by Fitch and S&P and “Aa3” by
Moody’s.

 

“Emergency Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof, executed by Borrower and Guarantors in
connection with the Loan, for the benefit of Lender, or any replacement thereof
in accordance with the express terms thereof, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

 

 -9-Mezzanine Loan Agreement

 

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with Borrower, Leasehold Pledgor,
Owner, Operating Lessee or any Guarantor, or is treated as a single employer
together with Borrower, Leasehold Pledgor, Owner, Operating Lessee or any
Guarantor under Section 414 of the Code or Title IV of ERISA.

 

“Excluded Taxes” shall mean (a) Special Taxes imposed on or measured by net
income (however denominated) or net profits (including any branch profits or
franchise taxes) of, or required to be withheld or deducted from any payment to,
Lender or any of its Affiliates, divisions or branches by the jurisdiction (or
any political subdivision thereof) (i) as a result of Lender (or Affiliate,
divisions or branches of Lender) being a resident or deemed to be resident, is
organized, maintains an office, or carries on business or is deemed to carry on
business to which such payment relates, in the jurisdiction imposing such taxes
or (ii) that are Other Connection Taxes; (b) any U.S. federal or state
withholding Special Taxes that are imposed on amounts payable to or for the
account of Lender (or any transferee, successor or assignee thereof, including
any Person that is sold or assigned an interest in the Loan pursuant to Article
IX) under the law in effect at the time Lender (or such transferee, successor or
assignee) becomes a party to this Agreement or changes its lending office, (c)
any backup withholding taxes; (d) Special Taxes imposed on account of Lender not
providing documentation (including documentation regarding direct or indirect
owners) that would have reduced or eliminated such taxes, provided that such
Lender is legally entitled to provide such documentation; (e) Special Taxes
imposed on account of Lender not being eligible for the “portfolio interest
exception” in Section 871(h) or 881(c) of the Code, as set forth in such
Sections as of the date of this Agreement (or any successor provision that is
substantively comparable), and (f) any U.S. federal withholding Special Taxes
imposed under FATCA.

 

“Experience Threshold” shall mean the ownership (including indirect ownership)
and/or management of hospitality properties containing at least 7,500 guest
rooms (exclusive of the Property) with at least 5 years’ experience in the
ownership and/or management of such properties.

 

“Extended Term” shall mean the First Extended Term, the Second Extended Term or
the Third Extended Term, as applicable.

 

“Extension Option” shall mean the First Extension Option, the Second Extension
Option, or the Third Extension Option, as applicable.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Fee General Partner” shall have the meaning set forth in the Recitals hereto.

 

 -10-Mezzanine Loan Agreement

 

 

“FF&E” shall mean all fixtures, furnishings, equipment, furniture, and other
items of tangible personal property now or hereafter located on any Individual
Property or used in connection with the use, occupancy, operation and
maintenance of all or any part of the Properties, other than stocks of food and
other supplies held for consumption in normal operation but including, without
limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, and specialized equipment for kitchens,
laundries, bars, restaurants, public rooms, health and recreational facilities,
linens, dishware, all partitions, screens, awnings, shades, blinds, floor
coverings, hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials; reservation system
computer and related equipment; all equipment, manual, mechanical or motorized,
for the construction, maintenance, repair and cleaning of, parking areas, walks,
underground ways, truck ways, driveways, common areas, roadways, highways and
streets; and the Vehicles (as defined in the Uniform System of Accounts for
Hotels, current edition), in each case to the extent constituting the personal
property of Borrower.

 

“FF&E Expense” for any period shall mean the amount expended for FF&E Work in,
at or to the Properties or any Individual Property (including any installation,
delivery or other related cost).

 

“FF&E Work” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Financial Covenants” shall refer to the certain financial covenants which shall
be included in the Guaranty, and shall require that Guarantors:

 

(a)          maintain an aggregate Net Worth (as defined below) of not less than
$250,000,000 (the “Net Worth Threshold”); and

 

(b)          shall not, at any time while a default in the payment of the
obligations under the Guaranty has occurred and is continuing, either (i) enter
into or effectuate any transaction with any Affiliate of Guarantor that would
reduce any Guarantor’s Net Worth below the Net Worth Threshold (including the
payment of any dividend or distribution to a shareholder, or the redemption,
retirement, purchase or other acquisition for consideration of any stock or
other ownership interest in such guarantor) or (ii) sell, pledge, mortgage or
otherwise transfer to any Affiliate of Guarantor any of any Guarantor’s assets,
or any interest therein that would reduce any Guarantor’s Net Worth below the
Net Worth Threshold.

 

For purposes of the foregoing definition of Financial Covenants “Net Worth”
shall mean, as of a given date, (i) a Person’s total assets as of such date,
including Uncalled Commitments, and for the purposes of determining Net Worth
adding accumulated depreciation and amortization to the value of such assets
(without regard to the Properties or any equity therein) less (ii) such Person’s
total liabilities as of such date, determined in accordance with GAAP, exclusive
of any liability under the Loan Documents, the Mezzanine Loan Documents, and,
for avoidance of doubt, treating the arrangements with Brookfield Strategic Real
Estate Partners II Hospitality REIT II LLC and W2007 Equity Inns Senior Mezz,
LLC as equity and not debt.

 

 -11-Mezzanine Loan Agreement

 

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

 

“Fitch” shall mean Fitch, Inc.

 

“Franchise Agreements” shall mean individually or collectively, as the context
requires, the existing franchise agreements for the Individual Properties
identified on Schedule XII hereto, and any or all franchise, trademark and
license agreements, or similar agreements between one or more of the Individual
Owners or Operating Lessee, as applicable, and a hotel franchisor in effect from
time to time during the term of the Loan as the same may be replaced, amended or
modified from time to time in accordance with, and subject to, the terms and
provisions of this Agreement. Each or any of the Franchise Agreements may
sometimes be referred to herein, individually, as a “Franchise Agreement”.

 

“Franchisor” shall mean individually or collectively, as the context requires,
any entity that is a hotel franchisor or licensor pursuant to any Franchise
Agreement affecting any Individual Property.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time and set forth in the Financial Accounting Standards Board
Accounting Standards Codification.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“Grantor Trust” shall mean a grantor trust under Subpart E of Part 1 of
Subchapter J of the Code.

 

“Gross Revenue” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Ground Lease Property” shall mean, individually and collectively, as the
context requires, each Individual Property that is demised by one of the Ground
Leases.

 

“Ground Leases” shall mean those certain ground leases more particularly
described on Schedule VIII attached hereto and made a part hereof as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement. Each or any of the Ground Leases
may be referred to herein individually as a “Ground Lease”.

 

“Ground Lessor” shall mean individually and collectively, as the context
requires, the lessors under each of the Ground Leases.

 

“Ground Lease Purchase Option” shall mean any option, right of first refusal or
right of first offer contained in any Ground Lease and/or granted by any Ground
Lessor to the lessee under the Ground Lease (or any Individual Owner or
Affiliate thereof) to purchase the related Ground Lease Property.

 

“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under the Ground Leases.

 

 -12-Mezzanine Loan Agreement

 

 

“Guarantors” shall mean Hospitality Trust Operating Partnership, L.P. (“OP
Guarantor”) and Hospitality Investors Trust, Inc. (“REIT Guarantor”), jointly
and severally, and/or any other Person that now or hereafter guarantees any of
Borrower’s obligations under any Loan Document.

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantors for the benefit of Lender, or any replacement thereof
in accordance with the express terms hereof, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

 

“Hotel Taxes” shall mean federal, state and municipal excise, occupancy, sales
and use taxes collected by or on behalf of Owner or any other Loan Party
directly from patrons or guests of the Properties as part of or based on the
sales price of any goods, services or other items, such as gross receipts, room,
admission, cabaret or equivalent taxes and required to be paid to a Governmental
Authority.

 

“Incentive Management Fees” shall mean the property management fees paid to a
Manager for property management (as opposed to asset management) services
provided to the Individual Properties that are based on an override, profit
participation or other form of incentive for increased revenues or profits
generated by such Individual Properties. Incentive Management Fees shall not
include Base Management Fees, reimbursable expenses paid to a Manager, system
service charges, accounting fees, development fees, revenue management fees,
sales and marketing fees, information technology fees, human resources fees,
risk management fees, administration fees or other similar fees, expenses or
reimbursements, in each case, so long as the same are not calculated based on
increases in revenues or profits generated by such Individual Properties.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness or liability of such Person for borrowed money (whether or not
evidenced by bonds, debentures, notes or other instruments) or for the deferred
purchase price of or payment for goods, property or services (including trade
debt and trade payables) or mezzanine debt, for which such Person or its assets
are liable, (ii) obligations issued for, or liabilities incurred on account of,
such Person, (iii) obligations or liabilities of such Person arising under or
with respect to letters of credit (including without limitation letter of credit
facilities and agreements and for amounts drawn upon letters of credit), credit
facilities or other acceptance facilities, (iv) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (v) all
indebtedness guaranteed by such Person, directly or indirectly, (vi) all
obligations under leases that constitute capital leases for which such Person is
liable, (vii) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case for which such
Person is liable or its assets are liable, whether such Person (or its assets)
is liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss, and (viii) all obligations under any PACE Loans.

 

“Indemnified Taxes” means Special Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by Borrower under any Loan Document.

 

 -13-Mezzanine Loan Agreement

 

 

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower, Leasehold Pledgor, Owner or Operating Lessee or
in any Affiliate of Borrower, Leasehold Pledgor, Owner or Operating Lessee
(other than the receipt of fees payable for its services), (ii) is not connected
with Borrower, Leasehold Pledgor, Owner or Operating Lessee or any Affiliate of
Borrower, Leasehold Pledgor, Owner or Operating Lessee as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

 

“Independent Accountant” shall mean (i) a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrower and reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender, it being agreed by Lender that any “Big Four” accounting
firm (including any successor entity thereto) is hereby approved by Lender as
long as such Person continues to be Independent and a nationally recognized
certified public accounting firm.

 

“Individual Owner” shall mean each “Individual Borrower” as defined in the
Mortgage Loan Agreement.

 

“Individual Property” shall mean, individually, any one of the properties
identified on Schedule I hereto and (and, with respect to each such property,
the Improvements, all Fixtures, all Equipment, all FF&E and all personal
property owned by Owner and used in connection with or incorporated into such
property, together with all rights pertaining to such property and Improvements.

 

“Initial Debt Yield” shall mean 10.80%.

 

“Initial Stated Maturity Date” shall mean May 1, 2019, as the same may be
extended pursuant to Section 2.7 hereof.

 

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Berger Harris LLP in
connection with the Loan.

 

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Interest Determination Date” shall mean, (A) with respect to the Initial
Interest Period, the date that is two (2) Business Days before the Closing Date
and (B) with respect to any other Interest Period, the date which is two (2)
Business Days prior to the eighth (8th) day of each calendar month, provided,
however, if the Interest Determination Date as defined in the Mortgage Loan
Agreement shall be adjusted by Mortgage Lender, then the Interest Determination
Date hereunder shall be likewise adjusted, so that the Interest Determination
Date hereunder and the Interest Determination Date under the Mortgage Loan
Agreement shall always be the same date. When used with respect to an Interest
Determination Date, Business Day shall mean any day on which banks are open for
dealing in foreign currency and exchange in London.

 

“Interest Rate” shall mean, with respect to each Interest Period, an interest
rate per annum equal to (i) for a LIBOR Loan, the sum of (a) LIBOR, determined
as of the Interest Determination Date immediately preceding the commencement of
such Interest Period, plus (b) the Spread (or, when applicable pursuant to this
Agreement or any other Loan Document, the Default Rate), and (ii) for a Prime
Rate Loan, the sum of (a) the Prime Rate, plus (b) the Prime Rate Spread (or,
when applicable pursuant to this Agreement or any other Loan Document, the
Default Rate).

 

 -14-Mezzanine Loan Agreement

 

 

“Interest Rate Cap Agreement” shall mean the Confirmation and Agreement
(together with the confirmation and schedules relating thereto), dated on or
about the date hereof, between the Counterparty and Borrower, obtained by
Borrower and collaterally assigned to Lender pursuant to the Assignment of
Interest Rate Cap Agreement. After delivery of a Replacement Interest Rate Cap
Agreement to Lender, the term Interest Rate Cap Agreement shall be deemed to
mean such Replacement Interest Rate Cap Agreement. The Interest Rate Cap
Agreement shall be governed by the laws of the State of New York and shall
contain each of the following:

 

(a)          the notional amount of the Interest Rate Cap Agreement shall be
equal to or exceed the Outstanding Principal Balance;

 

(b)          the remaining term of the Interest Rate Cap Agreement shall at all
times extend through the end of the Interest Period in which the Maturity Date
occurs as extended from time to time pursuant to this Agreement and the Loan
Documents;

 

(c)          the Interest Rate Cap Agreement shall be issued by the Counterparty
to Borrower and shall be pledged to Lender by Borrower in accordance with the
Assignment of Interest Rate Cap Agreement;

 

(d)          the Counterparty under the Interest Rate Cap Agreement shall be
obligated to make a stream of payments, directly to the Deposit Account (whether
or not an Event of Default has occurred) from time to time equal to the product
of (i) the notional amount of such Interest Rate Cap Agreement multiplied by
(ii) the excess, if any, of LIBOR (including any upward rounding under the
definition of LIBOR) over the Strike Price and shall provide that such payment
shall be made on a monthly basis in each case not later than (after giving
effect to and assuming the passage of any cure period afforded to such
Counterparty under the Interest Rate Cap Agreement, which cure period shall not
in any event be more than three Business Days) each Monthly Payment Date;

 

(e)           the Counterparty under the Interest Rate Cap Agreement shall
execute and deliver the Acknowledgment; and

 



(f)           the Interest Rate Cap Agreement shall impose no material
obligation on the beneficiary thereof (after payment of the acquisition cost)
and shall be in all material respects satisfactory in form and substance to
Lender (in Lender’s reasonable discretion) and shall satisfy applicable Rating
Agency standards and requirements, including, without limitation, provisions
satisfying Rating Agencies standards, requirements and criteria (i) that
incorporate representations by the Counterparty that no withholding taxes shall
apply to payments by the Counterparty as of the date of the Interest Rate Cap
Agreement, and provide for “gross up” payments by the Counterparty for any
withholding tax (except for any Excluded Taxes), (ii) whereby the Counterparty
agrees not to file or join in the filing of any petition against Borrower under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law,
and (iii) that incorporate, if the Interest Rate Cap Agreement contemplates
collateral posting by the Counterparty, a credit support annex setting forth the
mechanics for collateral to be calculated and posted that are consistent with
Rating Agency standards, requirements and criteria.





 

 -15-Mezzanine Loan Agreement

 

 

“Inventory” shall mean, as defined in the UCC, and including items which would
be entered on a balance sheet under the line items for “Inventories” or “china,
glassware, silver, linen and uniforms” under the Uniform System of Accounts for
Hotels, current edition.

 

“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in any
Individual Property, and every modification, amendment or other agreement
relating to such lease, sublease, sub-sublease or other agreement entered into
in connection with such lease, sublease, sub-sublease or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

 

“Leasehold General Partner” shall have the meaning set forth in the Recitals
hereto.

 

“Leasehold Pledgor” shall have the meaning set forth in the introductory
paragraph hereto, together with their respective successors and permitted
assigns.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower, Leasehold
Pledgor, the Collateral or any part thereof, Owner, Operating Lessee or any
Individual Property or any part thereof or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Securities Act, the Exchange Act,
Regulation AB, the rules and regulations promulgated pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, zoning and land use laws, the
Americans with Disabilities Act of 1990, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, Leasehold Pledgor, Owner or Operating Lessee, at any time in
force affecting the Collateral or any part thereof, or such Individual Property
or any part thereof, including any which may (i) require repairs, modifications
or alterations in or to such Individual Property or any part thereof, or (ii) in
any way limit the use and enjoyment thereof.

 

“Letter of Credit” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“LIBOR” shall mean, with respect to each Interest Period and each Interest
Determination Date, the rate per annum (rounded to the nearest 1/1,000 of 1%)
calculated by the Lender as set forth below:

 

(a) The rate for deposits in U.S. Dollars for a one-month period that appears on
Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London time,
on such Interest Determination Date.

 

 -16-Mezzanine Loan Agreement

 

 

(b) If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, the Lender shall request the principal London office of any
four major reference banks in the London interbank market selected by the Lender
to provide such reference bank’s offered quotation to prime banks in the London
interbank market for deposits in United States dollars for a one-month period as
of 11:00 a.m., London time, on such Interest Determination Date in a principal
amount of not less than $1,000,000 that is representative for a single
transaction in the relevant market at the relevant time. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, the Lender shall
request any three major banks in New York City selected by the Lender to provide
such bank’s rates for loans in U.S. Dollars to leading European banks for a
one-month period as of 11:00 a.m., New York City time, on such Interest
Determination Date in a principal amount not less than $1,000,000 that is
representative for a single transaction in the relevant market at the relevant
time, and if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. Promptly upon Borrower’s request, Lender shall
provide Borrower with the basis (in writing) for its determination of LIBOR.
Notwithstanding the foregoing, in no event shall LIBOR be less than zero.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, PACE Loan or any other encumbrance, charge or transfer of, or
any agreement to enter into or create any of the foregoing, on or affecting (i)
all or any portion of any Individual Property or any interest therein, (ii) any
direct or indirect interest in Borrower or in any other Loan Party, or (iii) all
or any portion of the Collateral, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“Liquidation Event” shall mean (i) any Casualty to any Individual Property or
any material portion thereof, (ii) any Condemnation of any Individual Property
or any material portion thereof, (iii) a Transfer of any Individual Property in
connection with realization thereon following an Event of Default under the
Mortgage Loan, including, without limitation, a foreclosure sale, or (iv) any
refinancing or payoff of any Individual Property or the Mortgage Loan permitted
hereunder (including any refund of reserves on deposit with Mortgage Lender (but
not disbursements therefrom)).

 

“Liquor Subsidiary” – shall have the meaning given to such term in the Mortgage
Loan Agreement.

 

“Loan” shall have the meaning set forth in the Recitals hereto.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Assignment of Interest Rate Cap Agreement, the Assignments of
Title Insurance Proceeds, the Environmental Indemnity, the Subordination of
Management Agreements, the Guaranty, the Post-Closing Agreement and any other
documents, agreements and instruments now or hereafter evidencing, securing or
delivered to Lender in connection with the Loan, as the same may be (and each of
the foregoing defined terms shall refer to such documents as they may be)
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

 -17-Mezzanine Loan Agreement

 

 

“Loan Party” shall mean, individually or collectively as the context requires,
Borrower, Leasehold Pledgor, each General Partner, each Individual Owner, each
Operating Lessee, Liquor Subsidiary and each SPC Party.

 

“Low Cash Flow Trigger” shall occur if, on any Calculation Date, the Debt Yield
shall be equal to or less than the Debt Yield Trigger Level.

 

“Low Cash Flow Trigger Period” shall commence upon the occurrence of a Low Cash
Flow Trigger and shall end when the Debt Yield shall exceed the applicable Debt
Yield Cure Level as of any subsequent Calculation Date; provided, however, that
if Borrower and Owner make the prepayments specified in Section 2.4.2(c) (upon
at least two (2) Business Days prior written notice), then such Low Cash Flow
Trigger Period shall cease immediately upon the making of such prepayments
without the Debt Yield having to exceed the applicable Debt Yield Cure Level on
a subsequent Calculation Date (the “Immediate Low Cash Flow Trigger Cure”).

 

“Major Contract” shall mean any cleaning, maintenance, service or other contract
or agreement of any kind of a material nature (materiality for these purposes to
mean, contracts (a) which extend beyond one year (unless cancelable on sixty
(60) days or less notice without requiring the payment of termination fees or
payments of any kind) and (b) requiring the payment of more than $250,000 in any
calendar year with respect to an Individual Property), in either case relating
to the ownership, leasing, management, use, operation, maintenance, repair or
restoration of the Properties, or any Individual Property; excepting, however,
the Ground Leases, Franchise Agreements and Management Agreements, none of which
shall constitute Major Contracts for purposes of this Agreement.

 

“Management Agreements” shall mean the management agreement or management
agreements, as the context requires, entered into by and between Owner and/or
Operating Lessee and Manager or any replacement management agreement entered
into by and between Owner and/or Operating Lessee and the applicable Manager in
accordance with the terms of the Loan Documents, in each case, pursuant to which
such Manager is to provide management and other services with respect to the
Properties, or any Individual Property. Each or any of the Management Agreements
may sometimes be referred to herein, individually, as a “Management Agreement”.

 

“Management Fees” shall mean the Base Management Fees, Incentive Management
Fees, reimbursable expenses, system service charges and all other charges, fees
and expenses to be paid to Manager, from time to time under the Management
Agreements.

 

“Manager” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Material Alteration” shall mean any alteration affecting structural elements,
utilities, HVAC or the exterior of any Individual Property, the cost of which
(a) exceeds the Alteration Threshold with respect to such Individual Property,
and/or (b) when aggregated with the costs of alterations then affecting
structural elements of all other Individual Properties (to the extent not
covered by security delivered to Lender pursuant to Section 4.12.2) plus any
outstanding Flagging Costs with respect to all Individual Properties that have
not been reserved for with Mortgage Lender to the extent required under Section
4.34 of the Mortgage Loan Agreement, but excluding Approved Alterations (defined
below)), exceeds the aggregate Alteration Threshold; provided, however, that in
no event shall (i) any Required Repairs, (ii) any work to be performed in
connection with any Emergency Expenses, (iii) any alterations performed as part
of a Restoration, (iv) any Approved Scheduled PIP Expenses, (v) tenant
improvement work or other alterations performed with respect to any Lease in
effect on the Closing Date or any Lease entered into subsequent to the Closing
Date in compliance with the terms of the Loan Documents, or (vi) decorative work
performed in the ordinary course of business, constitute a Material Alteration
(clauses (i) through (vi), collectively, the “Approved Alterations”).

 

 -18-Mezzanine Loan Agreement

 

 

“Maturity Date” shall mean either (a) the Initial Stated Maturity Date; provided
that (i) in the event of the exercise by Borrower of the First Extension Option
pursuant to Section 2.7, the Maturity Date shall be the First Extended Maturity
Date, (ii) in the event of the exercise by Borrower of the Second Extension
Option pursuant to Section 2.7, the Maturity Date shall be the Second Extended
Maturity Date or (iii) in the event of the exercise by Borrower of the Third
Extension Option pursuant to Section 2.7, the Maturity Date shall be the Third
Extended Maturity Date (the Initial Stated Maturity Date or, if and to the
extent the Maturity Date is extended in accordance with Section 2.7 hereof, such
applicable extended date, the “Stated Maturity Date”); or (b) such earlier date
on which the final payment of principal of the Note becomes due and payable as
herein or therein provided, whether at the Stated Maturity Date, by declaration
of acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

 

“Maximum Strike Price” shall mean the greater of (i) four percent (4.00%) per
annum and (ii) the per annum rate which would result in a Debt Service Coverage
Ratio (based on unaudited financial statements from the trailing twelve-month
period ending the last day of February of the applicable calendar year) equal to
1.10:1.00 as of the effective date of the applicable Interest Rate Cap Agreement
assuming that LIBOR was equal to such per annum rate at all times during the
Initial Term or the applicable Extended Term.

 

“Monthly Debt Service Payment Amount” shall mean, for each Monthly Payment Date,
an amount equal to the amount of interest which is then due on the Loan for the
Interest Period during which such Monthly Payment Date occurs.

 

“Monthly Operating Expense Budgeted Amount” for any calendar month shall mean
the monthly amount set forth in the Approved Annual Budget for Operating
Expenses for such calendar month.

 

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the Term, as adjusted pursuant to Section 2.3.2. The first
Monthly Payment Date shall be June 1, 2017.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

 -19-Mezzanine Loan Agreement

 

 

“Mortgage” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Annual Debt Service” shall mean, as of any date of determination, the
Mortgage Debt Service payable during the one-year period occurring from and
after such date of determination calculated by assuming that (a) the Mortgage
Principal Balance at all times during such period is equal to the Mortgage
Principal Balance as of the date of determination (taking into account any
prepayments that occur on such date in accordance with this Agreement) and (b)
LIBOR at all times during such period is equal to either (i) in connection with
Owner’s exercise of an “Extension Option” under the Mortgage Loan Documents, the
“Strike Price” of the proposed “Replacement Interest Rate Cap Agreement” to be
entered into by Owner under the Mortgage Loan Documents in connection with its
exercise of such “Extension Option” or (ii) otherwise, the “Strike Price” of the
“Interest Rate Cap Agreement” in place under the Mortgage Loan Documents as of
such date of determination.

 

“Mortgage Debt Service” shall mean, with respect to any particular period, the
aggregate scheduled interest payments due under the Mortgage Loan Documents in
such period.

 

“Mortgage Impaired Individual Property Release Amount” shall mean, as to any
Individual Property, the “Impaired Individual Property Release Amount” (as
defined in the Mortgage Loan Agreement) as to such Individual Property.

 

“Mortgage Lender” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Loan” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals
hereto.

 

“Mortgage Loan Allocated Loan Amount” shall mean the “Allocated Loan Amount” (as
defined in the Mortgage Loan Agreement) set forth on Schedule I to the Mortgage
Loan Agreement, a copy of which Schedule is attached hereto as Schedule I-M1.

 

“Mortgage Loan Default” shall mean an “Event of Default” under the Mortgage Loan
and as defined in the Mortgage Loan Agreement.

 

“Mortgage Loan Documents” shall mean the “Loan Documents” as defined in the
Mortgage Loan Agreement.

 

“Mortgage Loan Release Amount” shall mean the “Release Amount” as such term is
defined in the Mortgage Loan Agreement.

 

“Mortgage Note” shall mean the “Note” as such term is defined in the Mortgage
Loan Agreement.

 

“Mortgage Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Mortgage Loan.

 

“Multi-Asset Person” means a (i) Qualified Equityholder or (ii) an entity in
respect of which, at the time the applicable pledge is made, such entity’s pro
rata share of net operating income from the Properties is less than 25% of such
entity’s aggregate net income.

 

 -20-Mezzanine Loan Agreement

 

 

“Net Liquidation Proceeds After Debt Service” shall mean with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Owner in
connection with such Liquidation Event, including, without limitation, proceeds
of any sale, refinancing or other disposition or liquidation, less (i) Lender’s
and/or Mortgage Lender’s reasonable costs incurred in connection with the
recovery thereof, (ii) in the case of Casualty or Condemnation, the costs
incurred by Owner in connection with a restoration of the Property made in
accordance with the Mortgage Loan Documents, (iii) amounts required or permitted
to be deducted therefrom pursuant to the Mortgage Loan Agreement and amounts
paid pursuant to the Mortgage Loan Documents to Mortgage Lender (including,
without limitation, amounts to which Owner is entitled pursuant to Section
5.4(b)(vii) of the Mortgage Loan Agreement), (iv) in the case of a foreclosure
sale, disposition or Transfer of any Individual Property in connection with
realization thereon following an Event of Default under the Mortgage Loan, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (v) in the case of a
foreclosure sale, such costs and expenses incurred by Mortgage Lender under the
Mortgage Loan Documents as Mortgage Lender shall be entitled to receive
reimbursement for under the terms of the Mortgage Loan Documents, and (vi) in
the case of a refinancing of the Mortgage Loan, such costs and expenses
(including reasonable attorneys’ fees) of such refinancing as shall be
reasonably approved by Lender.

 

“Net Operating Income” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“New/Renewal Flagging Costs” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Non-Conforming Properties” shall mean those certain Individual Properties set
forth on Schedule XVI.

 

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of
Section 15E of the Exchange Act, without regard to whether or not such credit
rating agency has been engaged by Lender or its designees in connection with, or
in anticipation of, a Securitization.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations by Borrower and
Leasehold Pledgor.

 

“OFAC” shall mean the Specially Designated Nationals and Blocked Persons Lists
maintained by the Office of Foreign Assets Control.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the manager of Borrower (or
the manager of Borrower’s general partner, as applicable).

 

“Operating Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Operating Income” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

 -21-Mezzanine Loan Agreement

 

 

“Operating Lease” shall have the meaning given to such term in the Mortgage Loan
Agreement.

 

“Operating Lessee” shall mean, individually and collectively as the context may
require, those certain entities listed on Schedule II-B, together with their
respective permitted successors and assigns.

 

“Operating Rent” shall have the meaning given to such term in the Mortgage Loan
Agreement.

 

“Operations Agreements” shall mean the REAs and any other covenants,
restrictions, easements, declarations or agreements of record relating to the
construction, operation or use of the Properties.

 

“Other Charges” shall mean all ground rents, including Ground Rent, maintenance
charges, impositions other than Taxes and any other charges, including vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

 

“Other Connection Taxes” means, with respect to Lender, Special Taxes imposed as
a result of a present or former connection between Lender and the jurisdiction
imposing such Special Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower and Leasehold Pledgor contained herein; (b) the performance of each
obligation of Borrower and Leasehold Pledgor contained in any other Loan
Document; and (c) the performance of each obligation of Borrower and Leasehold
Pledgor contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“Owner” shall have the meaning set forth in the Recitals hereto.

 

“Owner’s Title Policies” shall mean, collectively, the “Policies” as such term
is defined in the Assignments of Title Insurance Proceeds.

 

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

 

 -22-Mezzanine Loan Agreement

 

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents or the Mortgage Loan Documents, (ii) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(iii) Liens, if any, for Taxes or Other Charges imposed by any Governmental
Authority not yet delinquent or being contested in good faith and by appropriate
proceedings in accordance with Section 4.6, (iv) any workers’, mechanics’ or
other similar Liens on any Individual Property provided that any such Lien is
bonded or discharged within thirty (30) days after Borrower first receives
written notice of such Lien or which is being contested in good faith in
accordance with the requirements of Section 4.3, (v) Permitted Transfers, (vi)
such other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s reasonable discretion, (vii) covenants, conditions,
restrictions on use of real property and other similar matters entered into in
the ordinary course of business that would not have a material adverse effect on
the use, occupancy or access to the applicable Individual Property, and (viii)
any other Liens expressly permitted pursuant to clauses (ii), (iv) or (v)(2) of
Section 4.2(b) hereof.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, one or more reports prepared by companies reasonably satisfactory to
Lender regarding the physical condition of such Individual Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (i) confirm that such Individual Property and
its use comply, in all material respects, with all applicable Legal Requirements
(including zoning, subdivision and building laws), and (ii) include a copy of a
final certificate of occupancy with respect to all Improvements.

 

“PIP” shall mean any property improvement plan now or subsequently required by
any Franchisor under the applicable Franchise Agreement.

 

“PIP Expenses” shall mean FF&E Expenses and Capital Expenditures incurred by
Owner or Operating Lessee for PIP Work.

 

“PIP Work” shall mean the FF&E and other capital improvements required pursuant
to any PIP to be installed and/or completed by Owner or Operating Lessee.

 

“Pledge Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Pledged Collateral” shall mean the 100% ownership interest of Borrower or
Leasehold Pledgor, as applicable, in the entities listed on Schedule XIII.

 

“Pledged Securities” shall have the meaning set forth in the Pledge Agreement.

 

“Post-Closing Agreement” shall mean that certain Post-Closing Agreement dated as
of the Closing Date made by Borrower and Leasehold Pledgor for the benefit of
Lender.

 

 -23-Mezzanine Loan Agreement

 

 

“Pre-Approved Control Party” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Prepayment Notice” shall mean a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4 hereof, which date must be a Business Day and shall be no earlier
than fifteen (15) days after the date of such Prepayment Notice (other than any
prepayment of the Debt made at the closing and pursuant to the definitive
documentation of any Assumption, in which case such date shall be no earlier
than three (3) days after the date of such Prepayment Notice) and no later than
sixty (60) days after the date of such Prepayment Notice (unless in connection
with an Immediate Low Cash Flow Trigger Cure, in which case, the definition of
Low Cash Flow Trigger Period shall govern). Such Prepayment Notice shall be
revocable at any time and for any reason by Borrower and may be adjourned on a
day-to-day basis on reasonable notice to Lender, but Borrower shall pay Lender’s
actual expenses incurred in connection with such revocation and/or adjournment.

 

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Lender will select an equivalent publication that publishes such “Prime
Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender will select a comparable interest rate index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean, in connection with any conversion of the Loan
from a LIBOR Loan to a Prime Rate Loan, the difference (expressed as the number
of basis points) between (a) the sum of (i) LIBOR, determined as of the Interest
Determination Date for which LIBOR was last available, plus (ii) the Spread,
minus (b) the Prime Rate as of such Interest Determination Date; provided,
however, that if such difference is a negative number, then the Prime Rate
Spread shall be zero.

 

“Prior Loans” shall mean, collectively, the loans described on Schedule IX.

 

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the Mortgage Loan Agreement and has not theretofore been released
in accordance therewith.

 

“Qualified Equityholder” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Qualified Institution” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Qualified Manager” shall mean (i) each Manager as of the Closing Date with
respect to the Individual Properties managed by such Manager as of the Closing
Date, (ii) any property manager listed on Schedule X hereto (or that is
Controlled by or under common Control with any property management company on
such list), or (iii) any property manager that is reasonably approved by Lender
and Mortgage Lender.

 

 -24-Mezzanine Loan Agreement

 

 

“Qualified Transferee” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Rating Agencies” shall mean, prior to a Securitization, any
nationally-recognized statistical rating organization (e.g. Standard & Poor’s
Ratings Services, Moody’s Investor Service, Inc., Fitch, Inc., DBRS, Inc. or any
successor thereto) that has been or will be engaged by Lender or its designees
in connection with, or in anticipation of, a Securitization, and following a
Securitization, each of the Rating Agencies that has issued a credit rating for
the Securities. Prior to a Securitization of the Loan, any approval required of
a Rating Agency hereunder shall be deemed obtained if the corresponding approval
of a Rating Agency under the Mortgage Loan Agreement had been obtained in
respect of the same event.

 

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that has issued a credit rating for the Securities that the
credit rating of such Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion. Notwithstanding the foregoing, in
the event the Loan is not, but the Mortgage Loan is, included in a
Securitization, any Rating Agency Confirmation hereunder shall be deemed
obtained if Rating Agency Confirmation under the Mortgage Loan Agreement in
respect of the same event has been obtained.

 

“REAs” shall mean, collectively, those certain agreement(s) more particularly
described on Schedule VII attached hereto and made a part hereof, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement.

 

“Red Zone Property” shall mean each Individual Property listed on Schedule XXI.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Regulatory Change” shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.

 

“Related Loan” shall mean a loan to an Affiliate of Borrower, Leasehold Pledgor
or any Guarantor or secured by a Related Property, that is included in a
Securitization with the Loan, and any other loan that is cross-collateralized
with the Loan.

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to any Individual
Property.

 

 -25-Mezzanine Loan Agreement

 

 

“Release Amount” shall mean, as to any Individual Property that is subject to a
release and associated partial prepayment of the Loan pursuant to Section 2.4
and Section 2.5.2, the product of (x) the Release Amount Percentage multiplied
by (y) the Allocated Loan Amount for such Individual Property.

 

“Release Amount Factor” shall mean the percentage by which the Allocated Loan
Amount is multiplied to determine the Release Amount.

 

“Release Amount Percentage” shall be, with respect to any Individual Property
that is subject to a release and associated partial prepayment of the Loan
pursuant to Section 2.4 and Section 2.5.2:

 

(a) 105% if the Outstanding Principal Balance (after giving effect to the
reduction of the Outstanding Principal Balance by the Release Amount for such
Individual Property, assuming for purposes of this clause (a), a Release Amount
Factor of 105% is used to determine the Release Amount for such Individual
Property) equals or exceeds a floor of $82,500,000 (the “First Floor Balance”);
or

 

(b) 110% if the Outstanding Principal Balance (after giving effect to the
reduction of the Outstanding Principal Balance by the Release Amount for such
Individual Property, assuming for purposes of this clause (b) a Release Amount
Factor of 110% is used to determine the Release Amount for such Individual
Property) is less than the First Floor Balance;

 

provided (this proviso, the “Straddle Proviso”), that if the Outstanding
Principal Balance is above the First Floor Balance prior to prepayment of the
Release Amount for such Individual Property (determined using the Release Amount
Percentage derived by application of the terms of clauses (a)-(b) above and
without giving effect to this Straddle Proviso), and after application of such
Release Amount, the Outstanding Principal Balance would be reduced below the
First Floor Balance (a “Straddle Floor Balance”), the Release Amount Percentage
for such Individual Property then subject to release (the “Straddle Property”)
shall be a pro rata blended percentage, based upon the following:

 

(i) the Allocated Loan Amount for the Straddle Property shall be divided for
calculation purposes pursuant to this Straddle Proviso into two hypothetical
components, the first (the “First Hypothetical Component”) being equal to the
portion of such Allocated Loan Amount which, when multiplied by the Release
Amount Percentage applicable (without giving effect to this Straddle Proviso) if
the Outstanding Principal Balance were higher than the Straddle Floor Balance
(the “Above Straddle Percentage”), would result (upon application of the product
of such multiplication of the First Hypothetical Component by the Above Straddle
Percentage in reduction of the Outstanding Principal Balance) in an Outstanding
Principal Balance equal to the Straddle Floor Balance, and the second (the
“Second Hypothetical Component” being equal to the Allocated Loan Amount for
such Straddle Property less the First Hypothetical Component;

 

(ii) the Second Hypothetical Component shall be assigned for calculation
purposes pursuant to this Straddle Proviso a Release Amount Percentage equal to
the Release Amount Percentage applicable (without giving effect to this Straddle
Proviso) if the Outstanding Principal Balance were less than the Straddle Floor
Balance (the “Below Straddle Percentage”); and

 

 -26-Mezzanine Loan Agreement

 

 

(iii) the Release Amount Percentage for the Straddle Property shall be equal to
the sum of (A) the Above Straddle Percentage multiplied by a fraction, the
numerator of which is the First Hypothetical Component and the denominator of
which is the Allocated Loan Amount for such Straddle Property plus (B) the Below
Straddle Percentage multiplied by a fraction, the numerator of which is the
Second Hypothetical Component and the denominator of which is the Allocated Loan
Amount for such Straddle Property.

 

By way of example of the foregoing, if the Outstanding Principal Balance were
$701,250,000 immediately prior to the release of an Individual Property with an
Allocated Loan Amount of $20,000,000, such Individual Property would be a
Straddle Property, to which this Straddle Proviso applies, and (x) the First
Hypothetical Component would be $15,000,000 (because $15,000,000 multiplied by
an Above Straddle Percentage of 105% equals $15,750,000), which when applied to
reduce the Outstanding Principal Balance results in the Outstanding Principal
Balance equal to the First Floor Balance, which is the Straddle Floor Balance in
this example, (y) the Second Hypothetical Component is $5,000,000 (the
$20,000,000 Allocated Loan Amount minus the First Hypothetical Component) and
the Below Straddle Percentage is 110%, and (z) the Release Amount Percentage is
106.25% (106.25% = (105% X $15,000,000/$20,000,000) + (110% X
$5,000,000/$20,000,000)).

 

“REMIC Opinion” shall mean, as to any matter, an opinion of nationally
recognized REMIC counsel as to the compliance of such matter with applicable
REMIC Requirements (which such opinion shall be, in form and substance and from
a provider, in each case, reasonably acceptable to Lender and acceptable to the
Rating Agencies).

 

“REMIC Requirements” shall mean any applicable legal requirements, as determined
under the Code, the regulations, revenue rulings, revenue procedures (such as
Rev. Proc. 2010-30) and other administrative, legislative and judicial guidance,
relating to the tax treatment of REMIC Trusts, including, without limitation,
the continued treatment of a Loan as a “qualified mortgage,” the continued
qualification of any REMIC Trust as a REMIC, the non-imposition of any tax on
any REMIC Trust, including without limitation the taxes on “prohibited
transactions” and “contributions,” and any other constraints, rules or other
regulations or requirements relating to the servicing, modification or other
similar matters with respect to a REMIC-held mortgage Loan (or any portion
thereof or interest therein) that may exist or be promulgated under the Code.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents, rent equivalents, revenues from the rental of
rooms, guest suites, conference and banquet rooms, food and beverage facilities,
health clubs, spas or other amenities, telephone services, laundry, vending,
television and parking, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, Operating Rent
and other consideration of whatever form or nature received by or paid to or for
the account of or benefit of Owner, Operating Lessee or any of their respective
agents or employees from any and all sources arising from or attributable to the
Properties, all other items of revenue, receipts or other income as identified
in the Uniform System of Accounts, current edition, and Insurance Proceeds, if
any, from business interruption or other loss of income insurance, but only to
the extent Mortgage Lender elects to treat such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(f) of the
Mortgage Loan Agreement.

 

 -27-Mezzanine Loan Agreement

 

 

“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof.

 

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Approved Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement except that
the same shall be effective as of (i) in connection with a replacement pursuant
to Section 2.6.3(c) or (ii) in connection with a replacement (or extension of
the then-existing Interest Rate Cap Agreement) in connection to an extension of
the Maturity Date pursuant to Section 2.7, the date required in Section 2.7;
provided that to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a Replacement Interest Rate Cap Agreement shall be
such interest rate cap agreement approved in writing by Lender, and if the Loan
or any portion thereof is included in a Securitization, each of the Rating
Agencies with respect thereto.

 

“Required Repairs” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Restoration” shall mean the repair and restoration of any Individual Property
after a Casualty or Condemnation as nearly as possible to the condition such
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender and Mortgage
Lender.

 

“Restricted Payments” shall mean any payments to any Guarantor or any of its
respective Affiliates, or any payments of any “override” or “profit
participations”, asset management or incentive-based fees or expenses, or any
transition or termination fees, costs or expenses, or their equivalent;
provided, however, that “Restricted Payments” shall not include (i) any
Management Fees that are payable to any Manager (that is not an Affiliate of
Owner, Operating Lessee, Borrower or Leasehold Pledgor) pursuant to any
Management Agreement that has been approved by Lender (including approval of any
amendments thereto), (ii) any Base Management Fees that are payable to any
Manager that is an Affiliate of Owner, Operating Lessee, Borrower or Leasehold
Pledgor pursuant to any Management Agreement that has been entered into in
accordance with Section 4.14 (including any amendments thereto) (provided no
Event of Default exists) or (iii) any payments required to be made by the terms
of the Mortgage Loan Documents.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Securitization Vehicle” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Security Deposits” shall mean all security (whether cash, letters of credit or
otherwise) given to Owner or any agent or Person acting on behalf of Owner in
connection with any Leases.

 

 -28-Mezzanine Loan Agreement

 

 

“Security Documents” shall mean collectively, (i) the Pledge Agreement, (ii) a
notice of pledge to Owner, (iii) all Uniform Commercial Code financing
statements required by this Agreement to be filed with respect to the security
interests in personal property created pursuant to the Security Documents, and
(iv) all other documents and agreements executed or delivered to Lender by
Borrower and/or Leasehold Pledgor in connection with any of the foregoing
documents.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Special Purpose Bankruptcy Remote Entity” shall mean an entity that, at all
relevant times, has complied and will comply with (a) as to Borrower and
Leasehold Pledgor, the representations, warranties and covenants set forth in
Schedule V, and (b) as to each Owner and Operating Lessee, the representations,
warranties and covenants set forth in Schedule V to the Mortgage Loan Agreement
as in effect as of the Closing Date (a copy of which is attached hereto as
Schedule V-1).

 

“Special Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Spread” shall mean six hundred fifty basis points (6.50%) per annum.

 

“Spread Maintenance Date” shall mean the Monthly Payment Date occurring in
November, 2018.

 

“Spread Maintenance Premium” shall mean, with respect to any payment or
prepayment of the principal of the Loan (or acceleration of the Loan) prior to
and including the Spread Maintenance Date, an amount equal to the product of (i)
the Spread; (ii) the portion of the Loan that is being prepaid or repaid that is
subject to the Spread Maintenance Premium; and (iii) a fraction, the numerator
of which is the number of days following the date through which interest on the
prepaid amount has been paid to the end of the full accrual period associated
with the Spread Maintenance Date and the denominator of which is 360.

 

“Star Report” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“State” shall mean New York State.

 

“Strike Price” shall mean the actual “strike price” of the Interest Rate Cap
Agreement or any Replacement Interest Rate Cap Agreement, which shall never
exceed the applicable Maximum Strike Price.

 

“Subordination of Management Agreements” shall mean those certain Subordinations
of Management Agreement dated as of the date hereof among Borrower, Leasehold
Pledgor, the applicable Manager and Lender.

 

 -29-Mezzanine Loan Agreement

 

 

“Surveys” shall mean the surveys of each Individual Property prepared by a
surveyor licensed in the state in which each Individual Property is located and
reasonably satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
reasonably satisfactory to Lender.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Properties, any Individual Property or part thereof, together with
all interest and penalties thereon. For the avoidance of doubt, “Taxes” shall
not include income, branch profits, franchise, sales, hotel room occupancy
taxes, commercial rent or occupancy taxes and other similar charges, taxes or
expenses. In no event shall any PACE Loan be considered a Tax for purposes of
this Agreement.

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of an Individual Property.

 

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

 

“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2002 or any extension, renewal or replacement thereof.

 

“Trigger Period” shall commence upon (i) the occurrence of a Mortgage Loan
Default, (ii) the occurrence of an Event of Default, or (iii) the commencement
of a Low Cash Flow Trigger Period; and shall end if, (A) with respect to a
Trigger Period continuing pursuant to clause (i), the Event of Default
commencing the Trigger Period either (1) was a “Qualified Release Property
Default” under the Mortgage Loan Documents and has been cured by the release of
the applicable Individual Property and associated partial prepayment of the
Mortgage Loan in accordance with, and within the time period provided in,
Section 2.5.2 of the Mortgage Loan Agreement, or (2) has been waived in writing
by Mortgage Lender or Mortgage Lender has accepted a cure of such Mortgage Loan
Event of Default (and no other Mortgage Loan Default is then continuing) (and a
copy of such written waiver shall have been delivered by the Borrower or
Mortgage Lender to Lender), (B) with respect to a Trigger Period continuing
pursuant to clause (ii), the Event of Default commencing the Trigger Period
either (1) was a Qualified Release Property Default and has been cured by the
release of the applicable Individual Property and associated partial prepayment
of the Loan in accordance with, and within the time period provided, in Section
2.5.2 hereof, or (2) has been waived in writing by Lender or Lender has accepted
a cure of such Event of Default, and a copy of such written waiver of acceptance
of cure, as applicable, shall have been delivered by Lender to Mortgage Lender
(and no other Event of Default is then continuing), or (C) with respect to a
Trigger Period continuing due to clause (iii), the Low Cash Flow Trigger Period
has ended pursuant to the terms hereof.

 

“Trustee” shall mean any trustee holding the Loan in a Securitization.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of formation of Borrower and Leasehold Pledgor.

 

 -30-Mezzanine Loan Agreement

 

 

“Uncalled Commitments” means, with respect to a Person the capital commitments
of such Person that are unencumbered, have not yet been called and (a) are
eligible to be called (i.e., such Person has the right to call such commitments
under the investment fund constituent documents) without having to comply with
or satisfy any conditions precedent (other than notification that the required
portion of their commitments are being called) and (b) are made by institutional
investors or “Accredited Investors” (as defined under US securities laws) and in
the case of (a) and (b), that (i) are not subject to a proceeding under the
Bankruptcy Code or under federal, state or foreign insolvency law and (ii) are
not in default under a material provision of their respective subscription
agreements.

 

“Underwritten Net Cash Flow” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels, as adopted by the American Hotel and Motel
Association, as from time to time amended.

 

“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, and (ii) not subject to prepayment, call or early
redemption.

 

“Waste” shall mean any material abuse or, other than demolition in connection
with a Restoration or Alteration conducted in accordance with the Loan
Documents, destructive use of any Individual Property.

 

Section 1.2           Index of Other Definitions. the following terms are
defined in the sections or Loan Documents as indicated below:

 

“Accounts” - 6.1

“Acquired Ground Lease” – Schedule V

“Act” - Schedule V

“Approved Annual Budget” - 4.9.5

“Approved Excess Operating Expense” - 4.9.6

“Approved Scheduled PIP Budget” – Section 1.1 - Definition of Approved Scheduled
PIP Expenses

“Assumption Agreement” – 7.1(a)

“Bail-In Action” – 10.32

“Bail-In Legislation” – 10.32

“Borrower’s Recourse Liabilities” - 10.1

“Broker” - 10.19

“Casualty” - 5.2

“Cause” - Schedule V

“Committee” – Schedule V

“Counterparty Opinion” - 2.6.3

“Covered Rating Agency Information” – 9.2

“Disclosure Document” - 9.2(a)

“Disposition Conditions” – 4.2(b)

“EEA Financial Institution” – 10.32

 

 -31-Mezzanine Loan Agreement

 

 

“EEA Member Country” – 10.32

“EEA Resolution Authority” – 10.32

“Embargoed Person” - 4.32(c)

“Equipment” – Mortgage

“ERISA” - 4.31

“EU Bail-In Legislation Schedule” – 10.32

“Event of Default” - 8.1

“Excess Operating Expenses” – 4.9.6

“Exchange Act” - 9.2(a)

“Exchange Act Filing” - 9.1(d)

“Existing Qualified Equityholder” – 7.2(j)

“FF&E Work” – Mortgage Loan Agreement

“First Extended Maturity Date” - 2.7.1

“First Extended Term” - 2.7.1

“First Extension Notice” - 2.7.1

“First Extension Option” - 2.7.1

“Fixtures” – Mortgage

“Flagging Costs” - 4.34(e)

“Full Replacement Cost” – 5.1.1(a)(i)

“Funds” – 6.6

“Furnished Information” – 9.5

“Immaterial Transfers” – 4.2

“Immediate Low Cash Flow Trigger Cure” Section 1.1 - Definition of Low Cash Flow
Trigger Period

“Impaired Individual Property” – 2.4.4(c)

“Impaired Individual Property Prepayment” – 2.4.4(c)

“Impaired Individual Property Prepayment Conditions” – 2.4.4(c)

“Impaired Individual Property Prepayment Outside Date” – 2.4.4(b)

“Impaired Individual Property Release Amount” – 2.4.4(c)

“Impaired Individual Property Release Conditions” 2.5.3

“Improvements” – Mortgage

“Increased Costs” - 2.8.1

“Indemnified Liabilities” - 4.30

“Independent Director” - Schedule V

“Independent Manager” – Schedule V

“Initial Interest Period” - 2.3.1

“Insurance Premiums” - 5.1.1(b)

“Intellectual Property” - 3.1.33

“Interest Period” - 2.3.2

“Interest Shortfall” - 2.4.6

“Lender Group” - 9.2(b)

“Liabilities” - 9.2(b)

“Licenses” - 3.1.9

“Liquidated Damages Amount” - 2.4.5(b)

“Manager’s Expenses” – 6.1

“Material Action” – Schedule V

“Material Adverse Effect” – 4.2

“Material Lease” – 4.1.11

 

 -32-Mezzanine Loan Agreement

 

 

“Nationally Recognized Service Company” - Schedule V

“Net Impaired Individual Property Release Amount” – 2.4.4(c)

“Net Proceeds Principal Prepayment” – 2.4.4(b)

“New Junior Mezzanine Borrower” - 9.3.2

“New Junior Mezzanine Loan” - 9.3.2

“Note” – 2.1.4

“Note A-1” – 2.1.4

“Note A-2” – 2.1.4

“Notice” - 10.6

“Other Exculpated Party” – 10.1

“Other Taxes” - 2.8.3

“Participant Register” – 10.30(b)

“Permitted Indebtedness” - 4.21

“Permitted Direction Assumption” – 7.1(a)

“Permitted Indirection Assumption” – 7.1(b)

“Permitted Transfer” - 7.2

“Policies” - 5.1.1(b)

“Preferred Guaranty” - 7.2(k)

“QEH Replacement Guarantor” - 7.2(j)(iii)

“QEH Transferee” - 7.2(j)

“Qualified Carrier” - 5.1.1(i)

“Qualified Release Property Default” – 2.5.2

“Rate Cap Collateral” - 2.6.2

“Register” – 10.30(a)

“Release Conditions” – 2.5.2

“Release Property” – 2.5.2

“Replacement Guarantor” – 7.1

“Required Records” - 4.9.7

“Resizing” – 9.3.1

“Review Waiver” - 10.3(b)

“Scheduled PIP” – 3.1.38

“Second Extended Maturity Date” - 2.7.1

“Second Extended Term” - 2.7.1

“Second Extension Notice” - 2.7.1

“Second Extension Option” - 2.7.1

“Secondary Market Transaction” - 9.1(a)

“Securities” - 9.1(a)

“Securities Act - 9.2(a)

“Securitization” - 9.1(a)

“Servicer” - 10.21

“Servicing Agreement” - 10.21

“Sole Member” – Schedule V

“SPC Party” – Schedule V

“Special Member” - Schedule V

“Springing Recourse Event” - 10.1

“Stated Maturity Date” – Section 1.1 - Definition of Maturity Date

“Substitute Guarantor” – 7.1(h)

“Succeeding Interest Period” - 2.4.6

 

 -33-Mezzanine Loan Agreement

 

 

“Summary Financial Information” – 9.5(b)

“Third Extended Maturity Date” - 2.7.1

“Third Extended Term” - 2.7.1

“Third Extension Notice” - 2.7.1

“Third Extension Option” - 2.7.1

“Transfer” - 4.2

“Transferee Borrower” - 7.1(a)

“TRS Lessee” – 7.1(e)

“Underperforming Replacement” – 4.14.2(c)

“Underwriter Group” - 9.2(b)

“Updated Information” - 9.1(b)(i)

“Write-Down and Conversion Powers” – 10.32

 

Section 1.3           Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.

 



Article 2

 

THE LOAN

 

Section 2.1           The Loan.

 

2.1.1     Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

 

2.1.2     Reserved.

 

2.1.3     Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.4     The Note. The Loan shall be evidenced by (a) that certain Mezzanine
Promissory Note A-1 of even date herewith, in the stated principal amount of
Forty-Four Million and No/100 Dollars ($44,000,000.00) executed by Borrower and
payable to DBNY (as the same may hereafter be amended, supplemented, restated,
increased, extended or consolidated from time to time, “Note A-1”), (b) that
certain Mezzanine Promissory Note A-2 of even date herewith, in the stated
principal amount of Forty-Four Million and No/100 Dollars ($44,000,000.00)
executed by Borrower and payable to Citi (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
“Note A-2”) and (c) that certain Mezzanine Promissory Note A-3 of even date
herewith, in the stated principal amount of Twenty-Two Million and No/100
Dollars ($22,000,000.00) executed by Borrower and payable to JPM (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, “Note A-3”; and together with the Note A-1, and
the Note A-2, the “Note”), in the aggregate, in evidence of the Loan, and shall
be repaid in accordance with the terms of this Agreement, the Note and the other
Loan Documents.

 

 -34-Mezzanine Loan Agreement

 

 

2.1.5      Use of Proceeds. Borrower shall use proceeds of the Loan to (i) pay
and discharge any existing mortgage and mezzanine loans secured directly or
indirectly by the Collateral including, without limitation, the Prior Loans,
(ii) pay costs and expenses incurred in connection with the closing of the Loan,
(iii) make capital contributions to Owner and the general partner of certain
Owners and (iv) the extent any proceeds remain after satisfying clauses
(i) through (iii) above, for such lawful purpose as Borrower shall designate.

 

Section 2.2           Interest Rate.

 

2.2.1      Interest Rate.

 

(a)          Subject to the terms and conditions of this Section, interest on
the Outstanding Principal Balance shall accrue throughout the Term at the
Interest Rate. Borrower shall pay to Lender on each Monthly Payment Date the
interest accrued or to be accrued on the Loan for the related Interest Period.

 

(b)          Subject to the terms and conditions hereof, the Loan shall be a
LIBOR Loan. In the event that Lender shall have determined (which determination
shall be conclusive and binding upon Borrower absent manifest error) that by
reason of circumstances affecting the interbank Eurodollar market, adequate and
reasonable means do not exist for ascertaining LIBOR, then Lender shall
forthwith give notice by telephone of such determination, confirmed in writing,
to Borrower at least one (1) day prior to the next succeeding Interest
Determination Date. If such notice is given, the Loan shall be converted, as of
the first day of the next succeeding Interest Period, to a Prime Rate Loan.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to convert a LIBOR Loan to a Prime Rate Loan.

 

(c)          If, pursuant to the terms hereof, the Loan has been converted to a
Prime Rate Loan and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice by telephone of such determination, confirmed in
writing, to Borrower at least one (1) day prior to the next succeeding Interest
Determination Date. If such notice is given, the Loan shall be converted, as of
the first day of the next succeeding Interest Period, to a LIBOR Loan.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to convert a Prime Rate Loan to a LIBOR Loan.

 

(d)          If the adoption of any requirement of law or any change therein or
in the interpretation or application thereof, shall hereafter make it unlawful
for Lender to maintain a LIBOR Loan as contemplated hereunder, (i) the
obligation of Lender hereunder to make or maintain a LIBOR Loan or to convert a
Prime Rate Loan to a LIBOR Loan shall be canceled forthwith and (ii) any
outstanding LIBOR Loan shall be converted automatically to a Prime Rate Loan on
the first day of the next succeeding Interest Period, or upon such earlier date
as may required by law.

 

 -35-Mezzanine Loan Agreement

 

 

2.2.2     Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent not prohibited by applicable law, all other portions of the
Debt, shall accrue interest at the Default Rate, calculated from the date such
payment was due or, if later, such Default shall have occurred without regard to
any grace or cure periods contained herein. Interest at the Default Rate shall
be paid immediately upon demand, which demand may be made as frequently as
Lender shall elect, to the extent not prohibited by applicable law.

 

2.2.3     Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (A) the actual number of days elapsed in the
period for which the calculation is being made by (B) a daily rate based on a
three hundred sixty (360) day year (that is, the Interest Rate expressed as an
annual rate divided by 360) by (C) the Outstanding Principal Balance. The
accrual period for calculating interest due on each Monthly Payment Date shall
be the Interest Period in which such Monthly Payment Date occurs.

 

2.2.4     Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Interest Rate shall be deemed to be immediately reduced to the Maximum Legal
Rate and all previous payments in excess of the Maximum Legal Rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

Section 2.3           Loan Payments.

 

2.3.1     Payments. On the date hereof, Borrower shall pay interest on the
Outstanding Principal Balance from and including the Closing Date through and
including May 7, 2017 (the “Initial Interest Period”).  On June 1, 2017, and on
each Monthly Payment Date thereafter, up to and including the Maturity Date,
Borrower shall make a payment to Lender of interest equal to the Monthly Debt
Service Payment Amount.  The Monthly Debt Service Payment Amount shall be
applied first to accrued and unpaid interest on the then Outstanding Principal
Balance and the balance, if any, to the Outstanding Principal Balance.

 

 -36-Mezzanine Loan Agreement

 

 

2.3.2     Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
eighth (8th) day of each calendar month during the Term and shall end on and
include the seventh (7th) day of the next occurring calendar month; provided,
that in the event that the Mortgage Lender elects to reset LIBOR as provided in
the definition of the term “Interest Determination Date” under the Mortgage Loan
Agreement, and the same results in an adjustment of the “Interest Period” under
and as defined in the Mortgage Loan Agreement, the Interest Period with respect
to the Loan shall be likewise adjusted, such that the “Interest Period” under
the Mortgage Loan Agreement and the Interest Period with respect to the Loan
shall always coincide. For purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if the Monthly Payment Date is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day. Lender shall have the right from time to time, in its
reasonable discretion, upon not less than ten (10) days prior written notice to
Borrower, to change the Monthly Payment Date to a different calendar day and, if
requested by Lender, Borrower shall promptly execute an amendment to this
Agreement to evidence such change; provided, however, that if Lender shall have
elected to change the Monthly Payment Date as aforesaid, Lender shall have the
option, but not the obligation, to adjust the Interest Period and the Interest
Determination Date accordingly. With respect to payments of principal due on the
Maturity Date, interest shall be payable at the Interest Rate, through and
including the last day of the Interest Period in which the Maturity Date occurs.
All amounts due pursuant to this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever
other than as provided in Section 2.8.

 

2.3.3     Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Pledge Agreement and the
other Loan Documents.

 

2.3.4     Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower within three (3) days of
the date on which it is due (or if such third (3rd) day is not a Business Day,
then the immediately preceding Business Day), Borrower shall pay to Lender upon
demand an amount equal to the lesser of three percent (3%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by law.

 

2.3.5     Method and Place of Payment.

 

(a)          Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

(b)          Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.

 

(c)          All payments required to be made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

 

Section 2.4           Prepayments.

 

2.4.1     Prepayments. Borrower shall have the right to prepay the Loan in whole
or in part at any time prior to the Stated Maturity Date, so long as each such
prepayment is made in accordance with the terms of this Agreement.

 

 -37-Mezzanine Loan Agreement

 

 

2.4.2      Voluntary Prepayments.

 

(a)          Borrower may prepay, all or any portion of the Outstanding
Principal Balance on any Business Day, provided that the following conditions
are satisfied: (i) no Event of Default shall have occurred and be continuing
(other than in connection with a prepayment made with respect to a release of an
Individual Property subject to a Qualified Release Property Default); (ii)
Borrower shall timely deliver to Lender a Prepayment Notice; (iii) Borrower
shall comply with the provisions and pay to Lender the applicable amounts set
forth in Section 2.4.6 and (iv) if Borrower is prepaying the entire Outstanding
Principal Balance, then Borrower shall also pay to Lender (without duplication
of amounts paid under Section 2.4.6) any and all other amounts outstanding under
the Note, this Agreement, and any of the other Loan Documents. For the avoidance
of doubt, voluntary prepayments on the Loan, in whole or in part, shall not be
conditioned on pro-rata prepayments of the Mortgage Loan (except as set forth
herein in connection with releases of Proceeds).

 

(b)          On any Business Day, Borrower may prepay the Loan in part in
connection with the release of one or more Individual Properties under the
Mortgage Loan Documents in accordance with Section 2.5.2 hereof, provided that
the following conditions are satisfied: (i) Borrower shall timely deliver to
Lender a Prepayment Notice, (ii) the release of such Individual Property(ies)
under the Mortgage Loan Documents shall occur simultaneously with such
prepayment, and (iii) the Release Conditions shall have been satisfied in
connection therewith.

 

(c)          If (i) a Low Cash Flow Trigger Period exists, (ii) Borrower makes a
prepayment of the Outstanding Principal Balance hereunder in accordance with
paragraph (a) above (other than clause (ii) thereof) (which may be made by using
funds in the Cash Collateral Account), and Owner concurrently makes a prepayment
of the Mortgage Loan in accordance with paragraph (a) above (which Lender agrees
may be made by using funds in the Cash Collateral Account if such prepayment
would cure the Trigger Period), (iii) such prepayments are made and upon at
least two (2) Business Days prior written notice, and (iv) the aggregate amount
prepaid by Borrower under this paragraph (c) and concurrently by Owner under the
Mortgage Loan Documents is equal to or greater than the amount that is required
to increase the Debt Yield to the applicable Debt Yield Cure Level, then such
Low Cash Flow Trigger Period will immediately end.

 

(d)          Intentionally omitted.

 

(e)          Notwithstanding the foregoing, Borrower shall be permitted to
prepay a portion of the Outstanding Principal Balance, in connection with the
release of Individual Properties or otherwise, in an amount not to exceed, in
the aggregate, twenty percent (20%) of the original principal balance of the
Loan (the “Free Prepayment Amount”), at any time without any Spread Maintenance
Premium or other prepayment penalty, premium or charge, provided (i) there is no
Event of Default continuing as of the date of the applicable prepayment, (ii)
Borrower provides a Prepayment Notice to Lender in the manner specified in
Section 2.4.2, (iv) Borrower pays Lender, in addition to the amount to be
prepaid, (x) all accrued interest as set forth in Section 2.4.6; and (y) all
other sums then due and payable under this Agreement, the Note, and the other
Loan Documents, including, but not limited to, all of Lender’s third party
reasonable costs and expenses (including reasonable attorney’s fees and
disbursements) incurred by Lender in connection with such prepayment, including,
without limitation, any actual Breakage Costs and costs and expenses associated
with any revoked or extended prepayment notice and (v) in the case of a Property
release, Borrower makes the applicable pro rata prepayment of the Mortgage Loan.

 

 -38-Mezzanine Loan Agreement

 

 

2.4.3      Reserved.

 

2.4.4      Mandatory Prepayments; Option to Prepay Balance.

 

(a)          Subject to paragraph (b) below, in the event of any Liquidation
Event, Borrower shall cause the related Net Liquidation Proceeds After Debt
Service to be deposited with Lender, which proceeds shall then be applied by
Lender on the next Business Day towards the amount necessary to fully repay the
Loan including all interest accrued to the date of prepayment and any other sums
then due and payable by Borrower to Lender. Subject to paragraph (b) below, any
amounts of Net Liquidation Proceeds After Debt Service in excess of the Debt
shall be paid to Borrower. Borrower shall notify Lender of any Liquidation Event
not later than one Business Day following the first date on which Borrower has
knowledge of such event. Borrower shall be deemed to have knowledge of (i) a
sale (other than a foreclosure sale) of any Individual Property on the date on
which a contract of sale for such sale is entered into, and a foreclosure sale,
on the date notice of such foreclosure sale is given, and (ii) a refinancing of
the Mortgage Loan, on the date on which a commitment for such refinancing has
been entered into or a binding or non-binding term sheet has been executed. The
provisions of this Section 2.4.4 shall not be construed to contravene in any
manner the restrictions and other provisions regarding refinancing of the
Mortgage Loan or Transfer of any Individual Property set forth in this Agreement
and the other Loan Documents.

 

(b)          If Mortgage Lender is not obligated to make Net Proceeds available
to Owner for Restoration, on the next occurring Monthly Payment Date following
the date on which (i) Mortgage Lender actually receives any Net Proceeds, and
(ii) Mortgage Lender has determined that such Net Proceeds shall not be made
available for Restoration, Borrower shall, or shall cause Owner to, apply, or
shall authorize Mortgage Lender or Lender to apply (and Mortgage Lender or
Lender may apply notwithstanding any failure by Borrower to provide such
authorization), the full amount of such Net Proceeds in accordance with Section
2.4.4(a) of the Mortgage Loan Agreement. Except during an Event of Default, any
portion of the Net Proceeds paid over to Lender shall be applied by Lender as
follows in the following order of priority: First, to all amounts (other than
principal and interest) then due and payable under the Loan Documents, including
any reasonable, actual, out of pocket costs and expenses of Lender in connection
with such prepayment (but subject to Section 2.4.6(c)); Second; an amount equal
to accrued and unpaid interest at the Interest Rate on the amount prepaid
through the last day of the Interest Period in which the application of Net
Proceeds occurs, notwithstanding that such Interest Period extends beyond the
date of such application; and Third, to principal on the Loan up to the Impaired
Individual Property Release Amount in accordance with Section 2.4.4(c) below
(the portion of the Net Proceeds applied to the principal amount of the Loan,
the “Net Proceeds Principal Prepayment”). Notwithstanding anything herein to the
contrary, so long as no Event of Default is continuing, no Spread Maintenance
Premiums or other prepayment premium, penalty or fee shall be due in connection
with any prepayment made pursuant to this Section 2.4.4(b).

 

 -39-Mezzanine Loan Agreement

 

 

(c)          In any instance where (i) the Mortgage Lender is not obligated to
make Net Proceeds available to Owner for Restoration of an Individual Property
and has elected to apply such Net Proceeds related to such Impaired Individual
Property to the Debt in accordance with Section 2.4.4(a) of the Mortgage Loan
Agreement, or (ii) an Individual Property is subject to a Casualty or
Condemnation of more than 60% of the Individual Property value based on such
Individual Property’s Allocated Loan Amount (such Individual Property being
sometimes referred to herein as an “Impaired Individual Property”), then
Borrower may elect and shall have the right, on or prior to the second (2nd)
Monthly Payment Date following the application of Net Proceeds in accordance
with Section 2.4.4(b) (the “Impaired Individual Property Prepayment Outside
Date”), to prepay the Loan (such prepayment an “Impaired Individual Property
Prepayment”) in an amount (the “Net Impaired Individual Property Release
Amount”) which is equal to (i) the Release Amount applicable to the Impaired
Individual Property (the “Impaired Individual Property Release Amount”), less
(ii) the amount of the Net Proceeds Principal Prepayment applicable to such
Impaired Individual Property that has been applied to the principal amount of
the Loan in accordance with Section 2.4.4(b) above (or zero if the amount in
clause (ii) is equal to or greater than the amount in clause (i)); provided each
of the following conditions (the “Impaired Individual Property Prepayment
Conditions”) have been satisfied: (1) no Event of Default (other than a
Qualified Release Property Default that is cured by the release of the Release
Property in accordance with Section 2.5.2 hereof) shall have occurred and be
continuing, (2) the Net Proceeds applicable to such Impaired Individual Property
shall have been applied in accordance with Section 2.4.4(b), (3) Borrower shall
have provided to Lender not less than five (5) Business Days prior written
notice of its intention to effect an Impaired Individual Property Prepayment,
and shall satisfy the Impaired Individual Property Prepayment Conditions on or
prior to the Impaired Individual Property Prepayment Outside Date, (4) all of
the conditions and requirements for the release of such Impaired Individual
Property set forth in Section 2.5.3 hereof and Section 2.5.3 of the Mortgage
Loan Agreement shall be satisfied and the release of such Impaired Individual
Property shall occur simultaneously with the Impaired Individual Property
Prepayment and in compliance with all such conditions and requirements set forth
in Section 2.5.3 hereof and Section 2.5.3 of the Mortgage Loan Agreement, and
(5) Borrower shall comply with the provisions and pay to Lender the amounts set
forth in Section 2.4.6. Any prepayment made pursuant to this Section 2.4.4(b)
shall not require a payment of the Spread Maintenance Premium.

 

2.4.5      Prepayments After Default.

 

(a)          If, during the continuance of an Event of Default, payment of all
or any part of the Debt is tendered by Borrower (other than with respect to a
Qualified Release Property Default tendered in accordance with the provisions of
Section 2.5.2 or an Event of Default that arises solely as a direct result of
the Casualty or Condemnation in respect of which such Net Proceeds have been
paid) and accepted by Lender or is otherwise recovered by Lender, such tender or
recovery shall be deemed to be a voluntary prepayment by Borrower in violation
of the requirements of Section 2.4.1 hereof, and Borrower shall pay, as part of
the Debt, all amounts, if any, due pursuant to Section 2.4.6.

 

2.4.6      Prepayment/Repayment Conditions.

 

(a)          On the date on which a prepayment, voluntary or mandatory, is made
under the Note or as required under this Agreement, which date must be a
Business Day, Borrower shall pay to Lender:

 

 -40-Mezzanine Loan Agreement

 

 

(i)          all accrued and unpaid interest calculated at the Interest Rate on
the amount of principal being prepaid through and including the Repayment Date,
and following a Securitization any prepayment of a securitized portion of the
Loan will also be paid together with an amount equal to the interest that would
have accrued at the Interest Rate on the amount of principal being prepaid
through the end of the Interest Period in which such prepayment occurs,
notwithstanding that such Interest Period extends beyond the date of prepayment;

 

(ii)         following a Securitization, if such prepayment is made during the
period from and including the first day after a Monthly Payment Date through and
including the last day of the Interest Period in which such prepayment occurs,
all interest on the principal amount being prepaid which would have accrued from
the first day of the Interest Period immediately following the Interest Period
in which the prepayment occurs (the “Succeeding Interest Period”) through and
including the end of the Succeeding Interest Period, calculated at (A) the
Interest Rate if such prepayment occurs on or after the Interest Determination
Date for the Succeeding Interest Period or (B) the Assumed Note Rate if such
prepayment occurs before the Interest Determination Date for the Succeeding
Interest Period (the “Interest Shortfall”);

 

(iii)        the Spread Maintenance Premium, if any, applicable thereto;
provided, that so long as no Event of Default is continuing (other than an Event
of Default that arises solely as a direct result of the Casualty or Condemnation
in respect of which such Net Proceeds have been paid), no Spread Maintenance
Premium shall be due in connection with a prepayment made pursuant to Section
2.4.4(a); and

 

(iv)        all other sums, then due under the Note, this Agreement, the Pledge
Agreement, and the other Loan Documents.

 

(b)          If the Interest Shortfall was calculated based upon the Assumed
Note Rate, upon determination of LIBOR on the Interest Determination Date for
the Succeeding Interest Period then (i) if the Interest Rate for such Succeeding
Interest Period is less than the Assumed Note Rate, Lender shall promptly refund
to Borrower the amount of the Interest Shortfall paid, calculated at a rate
equal to the difference between the Assumed Note Rate and the Interest Rate for
such Interest Period, or (ii) if the Interest Rate is greater than the Assumed
Note Rate, Borrower shall promptly (and in no event later than the first (1st)
day of the following month) pay Lender the amount of such additional Interest
Shortfall calculated at a rate equal to the amount by which the Interest Rate
exceeds the Assumed Note Rate.

 

(c)          Borrower shall pay all actual out of pocket reasonable costs and
expenses of Lender incurred in connection with the repayment or prepayment
(including without limitation, any reasonable, actual, out of pocket costs and
expenses associated with a release of the Lien of the Security Documents as set
forth in Section 2.5 below and reasonable attorneys’ fees and expenses),
provided, however that, notwithstanding anything to the contrary set forth in
the Loan Documents, no LIBOR breakage costs will be payable in connection with
any prepayment (voluntary or mandatory) of the Loan.

 

 -41-Mezzanine Loan Agreement

 

 

Section 2.5           Release of Collateral.

 

2.5.1      Release on Payment in Full. Lender shall, upon the written request
and at the expense of Borrower, upon payment in full of the Debt in accordance
with the terms and provisions of the Loan Documents, release the Lien of the
Security Documents. In connection with the release of the Lien of the Security
Documents, Borrower shall submit to Lender, not less than thirty (30) days prior
to the Repayment Date (or such shorter time as is acceptable to Lender in its
sole discretion), a UCC termination. In addition, Borrower shall provide all
other documentation Lender reasonably requires to be delivered by Borrower in
connection with such release. Borrower shall pay all reasonable, actual, out of
pocket costs, taxes and expenses associated with the release of the Lien of the
Security Documents, including Lender’s reasonable attorneys’ fees.

 

2.5.2      Release of Individual Property. Borrower may allow Owner to obtain
the release of an Individual Property under the Mortgage Loan Documents (the
Individual Property to be released is sometimes referred to herein as the
“Release Property”), provided that the following conditions precedent to such
release are satisfied (the “Release Conditions”): (i) Borrower prepays the Loan
in the amount of the applicable Release Amount and the requirements and
conditions of Section 2.4.2(b) are satisfied; (ii) no Event of Default has
occurred and is continuing (other than (A) a non-monetary Event of Default that
is specific to such Release Property (including without limitation, any breach
of a representation or warranty with respect to such Release Property), (B) a
default under a Ground Lease that was not caused by Owner in bad faith to
circumvent the requirements of Section 2.5.2, so long as Borrower has
demonstrated to Lender that Owner has diligently in good faith pursued a cure of
such default under the related Ground Lease, or (C) a material default under a
Franchise Agreement that permits the applicable Franchisor thereunder to
terminate the Franchise Agreement and pursuant to which Mortgage Lender and the
applicable Franchisor have delivered a default notice with respect to such
default provided that such default was not caused by Borrower in bad faith to
circumvent the requirements of Section 2.5.2 and has demonstrated to Lender that
Owner has diligently in good faith pursued a cure of such default and which
Event of Default or default would be cured as a result of the release of the
Release Property, so long as (x) the Event of Default was not caused by the
intentional act of Borrower, Leasehold Pledgor or Guarantor and Borrower has
demonstrated in good faith to Lender that it has pursued a cure of the Event of
Default, (y) within five (5) Business Days of the occurrence of such Event of
Default (after the expiration of any applicable cure period with respect thereto
other than a cure obtained by release under this Section 2.5.2), Borrower gives
notice to Lender of Borrower’s intent to cure such Event of Default by causing
Owner to obtain a release of the Release Property and (z) such release occurs
within forty-five (45) days following the occurrence of such Event of Default (a
“Qualified Release Property Default”)); and (iii) the following conditions are
satisfied:

 

(a)          The Release Property shall be transferred and conveyed to a Person
other than Borrower or any other Loan Party, and shall be transferred and
conveyed pursuant to a bona fide all-cash sale of the Release Property to a
third party that is not an Affiliate of Borrower or of any other Loan Party on
arms-length terms and conditions unless the release of the Release Property is
effected in order to cure a Qualified Release Property Default, in which case
the applicable Individual Property may be transferred to an Affiliate of
Borrower if Borrower has delivered an Additional Insolvency Opinion with respect
thereto;

 

(b)          the following amounts shall be paid:

 

 -42-Mezzanine Loan Agreement

 

 

(i)          the Outstanding Principal Balance shall be prepaid by an amount
equal to the Release Amount for the applicable Individual Property, and Borrower
shall comply with the provisions and pay to Lender the amounts set forth in
Section 2.4.6 (including with respect to any prepayments made under clause (iii)
below). With respect to a Qualified Release Property Default, the Release Amount
shall be calculated by using the Release Amount Percentage in clause (b) of such
definition regardless of the Outstanding Principal Balance;

 

(ii)         concurrently with the payment of the Release Amount, Owner shall
make a partial prepayment of the Mortgage Loan equal to the Mortgage Loan
Release Amount, together with any related interest, fees, prepayment premiums or
other amounts payable under the Mortgage Loan Documents in connection with such
prepayment, including, to the extent required under the Mortgage Loan Documents,
interest which would have accrued on the outstanding principal balance of the
Mortgage Loan pursuant to the Mortgage Loan Documents through the end of the
interest period set forth therein during which such prepayment occurs; and

 

(iii)        if following the application of the prepayments of the Loan and the
Mortgage Loan described in clauses (i) and (ii) above, either (A) the Debt Yield
(calculated based on the financial statements most recently delivered to Lender)
(exclusive of the Release Property) would be less than the minimum Debt Yield
required under clauses (d) and (e) below, respectively, and/or (B) additional
prepayments would be required to comply with respect to the REMIC Requirements
pursuant to clause (f) below (with respect to the Loan) and/or the corresponding
section of the Mortgage Loan Agreement (with respect to the Mortgage Loan), then
concurrently with and in addition to the prepayments described in clauses (i)
and (ii) above, Borrower and/or Owner, as applicable, shall make additional
prepayments of the Loan in the aggregate amount(s) required (x) to increase the
Debt Yield (calculated based on the financial statements most recently delivered
to Lender) (exclusive of the Release Property) to the minimum Debt Yield
required under clause (d) below and/or (y) to comply with the REMIC Requirements
pursuant to clause (f) below (and the corresponding provisions of the Mortgage
Loan Agreement), such excess prepayments to be allocated among the Loan and the
Mortgage Loan first, as required to satisfy the REMIC Requirements for the Loan
and/or the Mortgage Loan, and next pro rata in accordance with their respective
outstanding principal balances immediately prior to such release (such pro rata
application to take into account the foregoing payments already made to Lender
(and/or Mortgage Lender) to satisfy the applicable REMIC Requirements).
Notwithstanding the foregoing, in connection with the sale of an Individual
Property to an unaffiliated third-party in an arms’-length transaction (with no
direct or indirect interest in such Individual Property retained by Borrower,
Guarantor, or their respective Affiliates), in the event that following the
prepayment of the Loan and Mortgage Loan described in clauses (i) and (ii)
above, the Debt Yield is less than the Debt Yield required under clauses (d) and
(e), Borrower shall be permitted to obtain a release of the Lien of the related
Mortgage, provided that (x) Borrower shall satisfy all of the conditions set
forth in Section 2.5.2 (other than this Section 2.5.2(b)(ii)) and (y) (i) in
lieu of paying the applicable Release Amount in connection with such release
pursuant to Section 2.5.2(b), Borrower shall pay to Lender, an amount equal to
the greater of (A) the Release Amount applicable to such Individual Property and
(B) the lesser of (I) the amount of a pro rata prepayment of the Loan and the
Mortgage Loan in an aggregate amount equal to (x) the gross sales proceeds
actually received by Borrower from such Individual Property net of (y) all
amounts owing to Mortgage Lender and W2007 Equity Inns Senior Mezz, LLC in
respect of such sale and any reasonable and customary closing costs associated
with the sale of such Individual Property, or (II) the amount of a pro rata
prepayment of the Loan and the Mortgage Loan that would be necessary to, after
giving effect to the requested release of the applicable Individual Property,
satisfy the applicable Debt Yield and (ii) Owner in lieu of paying the Mortgage
Release Amount shall pay to Mortgage Lender, the amount required in accordance
with Section 2.5.2(b)(ii) of the Mortgage Loan Agreement). Any such prepayment
pursuant to this Section 2.5.2(b)(ii) shall be deemed a voluntary prepayment for
all purposes hereunder, including, without limitation, the payment of any
applicable Spread Maintenance Premium;

 

 -43-Mezzanine Loan Agreement

 

 

(c)           All release provisions set forth in the Mortgage Loan Documents
shall have been satisfied or will be satisfied as of the release date (as
evidenced by an Officer’s Certificate and the delivery to Lender of a copy of a
payoff letter from Mortgage Lender). In addition, Borrower shall provide all
other documentation of a ministerial or administrative nature that Lender
reasonably requires to be delivered by Borrower in connection with such release
or assignment;

 

(d)          After giving effect to such release or assignment, and after the
application of any prepayments by Borrower and Owner described in clause (b)
above, the Debt Yield for the Properties then remaining subject to the Liens of
the Mortgages (calculated based on the financial statements most recently
delivered to Lender) shall be equal to or greater than the greater of (i) the
lesser of (x) the Debt Yield (calculated based on the financial statements most
recently delivered to Lender) (inclusive of the Release Property) immediately
prior to such release or assignment and not taking into account any prepayments
described in clause (b) above and (y) 13% and (ii) 10%; provided further that
the foregoing shall not apply to a release effected to cure a Qualified Release
Property Default;

 

(e)           Following such release or assignment, Borrower shall continue to
be a Special Purpose Bankruptcy Remote Entity and to comply with all provisions
of the Loan Documents pertaining to a Special Purpose Bankruptcy Remote Entity;

 

(f)          Intentionally Omitted;

 

(g)          To the extent that the Franchisor party to the Franchise Agreement
affecting such Release Property is also a Franchisor under other Franchise
Agreements and/or to the extent that the Franchise Agreement affecting such
Release Property also affects other Properties which will not be released, such
release shall not result in a default under any of such Franchise Agreements or
give the Franchisor thereunder the right to terminate any of such Franchise
Agreements, and all requisite consents to such release shall have been obtained
from the applicable Franchisor and Lender shall have received reasonably
satisfactory evidence of same (which may be demonstrated by an Officer’s
Certificate certifying to the foregoing);

 

(h)          All other conditions to the release of such Individual Property set
forth in the Mortgage Loan Documents shall have been satisfied or waived in
accordance therewith (as evidenced by an Officer’s Certificate and the delivery
to Lender of a copy of a payoff letter from the Mortgage Lender);

 

 -44-Mezzanine Loan Agreement

 

 

(i)          Borrower shall have paid all reasonable third-party costs and
expenses incurred by Lender and/or its Servicer in connection with any such
release or assignment and, in addition, the current reasonable and customary fee
being assessed by Lender and/or its Servicer to effect such release or
assignment, not to exceed (in the aggregate for Lender and its Servicer) $2,500;

 

(j)          Borrower shall have paid (or shall have caused Owner to pay) (from
Available Cash distributed to Borrower and/or from proceeds of sale of such
Release Property remaining after the payment of the Release Amount or other
contributions, the Mortgage Release Amount and all other amounts payable by
Borrower in connection with the release of such Release Property) to the
applicable Manager (or escrowed for such Manager’s benefit if required under the
applicable Management Agreement), any transition or termination costs or
expenses, termination fees, or their equivalent, to which such Manager is
entitled in connection with the sale of such Individual Property; and

 

(k)          For the avoidance of doubt, any release of a Release Property to
which a Qualified Release Property Default relates that is effected within
forty-five (45) days after the occurrence of such Event of Default and in
accordance with the provisions of this Section 2.5.2, shall concurrently cure
such Event of Default and, if the Loan has been accelerated, the acceleration
shall be automatically rescinded (assuming no other Event of Default shall
thereafter be continuing).

 

Any release to cure a Qualified Release Property Default and corresponding
prepayment shall be accompanied by the Spread Maintenance Premium, if
applicable.

 

2.5.3     Impaired Individual Property Release. Borrower may permit Owner to
obtain the release of an Impaired Individual Property from the Mortgage thereon
(or at Borrower’s option, an assignment thereof to one or more third parties)
and from the Lien of the related Mortgage Loan Documents, provided that the
following conditions precedent to such release are satisfied (the “Impaired
Individual Property Release Conditions”): (i) Borrower shall then be entitled to
prepay the Loan subject and pursuant to the provisions of Section 2.4.4(b) and
in connection with and as a condition to completing such release, Borrower
prepays the Loan in the amount of the applicable Impaired Individual Property
Release Amount and the other amounts and the requirements and conditions of
Section 2.4.4(b) are satisfied, and (ii) the following conditions are satisfied:

 

(a)          The Impaired Individual Property shall be transferred and conveyed
to a Person other than Borrower, Owner or any other Loan Party, provided that
the transfer may be to an Affiliate of Borrower or of another Loan Party;

 

(b)          the following amounts shall be paid:

 

(i)          the Outstanding Principal Balance shall be prepaid by an amount
equal to the Impaired Individual Property Release Amount for the applicable
Individual Property, and Borrower shall comply with the provisions and pay to
Lender the amounts set forth in Section 2.4.6 (including with respect to any
prepayments made under clause (iii) below); and

 

 -45-Mezzanine Loan Agreement

 

 

(ii)         concurrently with the payment of the Impaired Individual Property
Release Amount, Owner shall make a partial prepayment of the Mortgage Loan equal
to the Mortgage Impaired Individual Property Release Amount or the such similar
release amount required under the Mortgage Loan, together with any related
interest including, to the extent required under the Mortgage Loan Documents,
interest which would have accrued on the outstanding principal balance of the
Mortgage Loan pursuant to the Mortgage Loan Documents through the end of the
interest period set forth therein during which such prepayment occurs; and

 

(iii)        if following the application of the prepayments of the Loan and the
Mortgage Loan described in clauses (i) and (ii) above, additional prepayments
would be required in order to comply with the REMIC Requirements pursuant to
clause (e) below and/or the corresponding provisions of the Mortgage Loan
Agreement, then concurrently with and in addition to the prepayments described
in clauses (i) and (ii) above, Borrower, and/or Owner, as applicable, shall make
additional prepayments of the Loan and/or the Mortgage Loan, as applicable, in
the amount(s) required to comply with the REMIC Requirements pursuant to clause
(e) below and the corresponding provisions of the applicable Mortgage Loan
Agreement;

 

(c)          All release provisions set forth in the Mortgage Loan Documents
shall have been satisfied or will be satisfied as of the release date (as
evidenced by an Officer’s Certificate and the delivery to Lender of a copy of a
payoff letter from Mortgage Lender). In addition, Borrower shall provide all
other documentation of a ministerial or administrative nature that Lender
reasonably requires to be delivered by Borrower in connection with such release
or assignment;

 

(d)          Following such release or assignment, Borrower shall continue to be
a Special Purpose Bankruptcy Remote Entity and to comply with all provisions of
the Loan Documents pertaining to a Special Purpose Bankruptcy Remote Entity;

 

(e)          Intentionally Omitted;

 

(f)          To the extent that the Franchisor party to the Franchise Agreement
affecting such Impaired Individual Property is also a Franchisor under other
Franchise Agreements and/or to the extent that the Franchise Agreement affecting
such Impaired Individual Property also affects other Properties which will not
be released, such release shall not result in a default under any of such
Franchise Agreements or give the Franchisor thereunder the right to terminate
any of such Franchise Agreements, and all requisite consents to such release
shall have been obtained from the applicable Franchisor and Lender shall have
received reasonably satisfactory evidence of same (which may be demonstrated by
an Officer’s Certificate certifying to the foregoing);

 

(g)          Intentionally Omitted; and

 

(h)          Borrower shall have paid all reasonable third-party costs and
expenses incurred by Lender and/or its Servicer in connection with any such
release or assignment and, in addition, the current reasonable and customary
fee, being assessed by Lender and/or its Servicer to effect such release or
assignment, not to exceed (in the aggregate for Lender and its Servicer) $2,500.

 

 -46-Mezzanine Loan Agreement

 

 

Section 2.6           Interest Rate Cap Agreement.

 

2.6.1     Interest Rate Cap Agreement. Prior to or contemporaneously with the
Closing Date, Borrower shall have obtained, and thereafter maintain in effect
(subject to Section 2.6.9), the Interest Rate Cap Agreement, which shall have a
term expiring no earlier than the last day of the Interest Period in which the
Stated Maturity Date occurs and have a notional amount which shall not at any
time be less than the Outstanding Principal Balance. The Interest Rate Cap
Agreement shall have a strike rate equal to the Strike Price.

 

2.6.2     Pledge and Collateral Assignment of Interest Rate Cap Agreement. As
security for the full and punctual payment and performance of the Obligations
when due (whether upon stated maturity, by acceleration, early termination or
otherwise), pursuant to the terms of the Assignment of Interest Rate Cap
Agreement, Borrower has pledged (or is contemporaneously herewith pledging) and
collaterally assigned (or is assigning) to Lender all of the right, title and
interest of Borrower in and to the following (collectively, the “Rate Cap
Collateral”): (i) the Interest Rate Cap Agreement; (ii) all payments,
distributions, disbursements or proceeds due, owing, payable or required to be
delivered to Borrower in respect of the Interest Rate Cap Agreement or arising
out of the Interest Rate Cap Agreement, whether as contractual obligations,
damages or otherwise; and (iii) all of Borrower’s claims, rights, powers,
privileges, authority, options, security interests, liens and remedies, if any,
under or arising out of the Interest Rate Cap Agreement, in each case including
all accessions and additions to, substitutions for and replacements, products
and proceeds of any or all of the foregoing.

 

2.6.3      Covenants.

 

(a)          Borrower shall comply with all of its obligations under the terms
and provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
during the continuance of an Event of Default or Trigger Period be deposited
immediately into the Deposit Account. Subject to terms hereof, provided no Event
of Default has occurred and is continuing, Borrower shall be entitled to
exercise all rights, powers and privileges of Borrower under, and to control the
prosecution of all claims with respect to, the Interest Rate Cap Agreement and
the other Rate Cap Collateral. Borrower shall take all actions reasonably
requested by Lender to enforce Borrower’s rights under the Interest Rate Cap
Agreement in the event of a default by the Counterparty thereunder and shall not
waive, amend or otherwise modify any of its rights thereunder.

 

(b)          Borrower shall defend Lender’s right, title and interest in and to
the Rate Cap Collateral pledged by Borrower pursuant to the Assignment of
Interest Rate Cap Agreement or in which it has granted a security interest
against the claims and demands of all other Persons.

 

(c)          In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty such that it ceases to qualify as an “Approved
Counterparty”, Borrower shall replace the Interest Rate Cap Agreement with a
Replacement Interest Rate Cap Agreement not later than ten (10) Business Days
following receipt of notice from Lender, Servicer or any other Person of such
downgrade, withdrawal or qualification.

 

(d)          In the event that Borrower fails to purchase and deliver to Lender
the Interest Rate Cap Agreement as and when required hereunder, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing the Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is paid by Borrower to Lender.

 

 -47-Mezzanine Loan Agreement

 

 

(e)          Borrower shall not sell, assign, or otherwise dispose of, or
mortgage, pledge or grant a security interest in, any of the Rate Cap Collateral
or any interest therein (other than the assignment made under the Loan
Documents), and any sale, assignment, mortgage, pledge or security interest
whatsoever made in violation of this covenant shall be a nullity and of no force
and effect, and upon demand of Lender, shall forthwith be cancelled or satisfied
by an appropriate instrument in writing (except that notwithstanding anything
herein to the contrary, Borrower may sell or otherwise transfer the portion of
the Rate Cap Collateral that reflects a notional balance in excess of the
Outstanding Principal Amount following any prepayment).

 

(f)          Borrower shall not (i) without the prior written consent of Lender,
modify, amend or supplement the terms of the Interest Rate Cap Agreement, (ii)
without the prior written consent of Lender, except in accordance with the terms
of the Interest Rate Cap Agreement, cause the termination of the Interest Rate
Cap Agreement prior to its stated maturity date (other than in accordance with
Section 2.6.3(c) above), (iii) without the prior written consent of Lender,
except as aforesaid, waive or release any obligation of the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) under the
Interest Rate Cap Agreement, (iv) without the prior written consent of Lender,
consent or agree to any act or omission to act on the part of the Counterparty
(or any successor or substitute party to the Interest Rate Cap Agreement) which,
without such consent or agreement, would constitute a default under the Interest
Rate Cap Agreement, (v) fail to exercise promptly and diligently each and every
material right which it may have under the Interest Rate Cap Agreement, (vi)
take or intentionally omit to take any action or intentionally suffer or permit
any action to be omitted or taken, the taking or omission of which would result
in any right of offset against sums payable under the Interest Rate Cap
Agreement or any defense by the Counterparty (or any successor or substitute
party to the Interest Rate Cap Agreement) to payment or (vii) fail to give
prompt notice to Lender of any notice of default given by or to Borrower under
or with respect to the Interest Rate Cap Agreement, together with a complete
copy of such notice. If Borrower shall have received written notice that the
Securitization shall have occurred, no consent by Lender provided for in this
Section 2.6.3(f) shall be given by Lender unless Lender shall have received a
Rating Agency Confirmation.

 

(g)          In connection with an Interest Rate Cap Agreement, Borrower shall
obtain and deliver to Lender an opinion of counsel from counsel (which counsel
may be in-house counsel for the Counterparty) for the Counterparty upon which
Lender and its successors and assigns may rely (the “Counterparty Opinion”),
under New York law and, if the Counterparty is a non-U.S. entity, the applicable
foreign law, which shall provide in relevant part, that: (i) the issuer is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Interest Rate Cap
Agreement; (ii) the execution and delivery of the Interest Rate Cap Agreement by
the issuer, and any other agreement which the issuer has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
and remain duly authorized by all necessary action and do not contravene any
provision of its certificate of incorporation or by-laws (or equivalent
organizational documents) or any law; (iii) all consents, authorizations and
approvals required for the execution and delivery by the issuer of the Interest
Rate Cap Agreement under law or the issuer’s organizational documents, and any
other agreement which the issuer has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and (iv) the Interest Rate Cap Agreement, and any other agreement
which the issuer has executed and delivered pursuant thereto, has been duly
executed and delivered by the issuer and constitutes the legal, valid and
binding obligation of the issuer, enforceable against the issuer in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law). If the opinion of counsel from counsel for the
Counterparty obtained and delivered does not comply with the foregoing
requirements, Lender shall have the right to approve the opinion, which approval
shall not be unreasonably withheld, conditioned or delayed.

 

 -48-Mezzanine Loan Agreement

 

 

2.6.4     [Reserved]

 

2.6.5     Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Lender as follows:

 

(a)          The Interest Rate Cap Agreement constitutes the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(b)          The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.

 

(c)          The Rate Cap Collateral has been duly and validly pledged pursuant
to the Assignment of Interest Rate Cap Agreement. All consents and approvals
required to be obtained by Borrower for the consummation of the transactions
contemplated by the Assignment of Interest Rate Cap Agreement have been
obtained.

 

(d)          Giving effect to the grant and assignment to Lender pursuant to the
Assignment of Interest Rate Cap Agreement, Lender has, as of the date of this
Agreement, and as to Rate Cap Collateral acquired from time to time after such
date, shall have, a valid, and upon proper filing, perfected and continuing
first priority lien upon and security interest in the Rate Cap Collateral;
provided that no representation or warranty is made with respect to the
perfected status of the security interest of Lender in the proceeds of Rate Cap
Collateral consisting of “cash proceeds” or “non-cash proceeds” as defined in
the UCC except if, and to the extent, the provisions of Section 9-306 of the UCC
shall be complied with.

 

(e)          Except for financing statements filed or to be filed in favor of
Lender as secured party, there are no financing statements under the UCC
covering any or all of the Rate Cap Collateral and Borrower shall not, without
the prior written consent of Lender, until payment in full of all of the
Obligations, execute and file in any public office, any enforceable financing
statement or statements covering any or all of the Rate Cap Collateral, except
financing statements filed or to be filed in favor of Lender as secured party.

 

 -49-Mezzanine Loan Agreement

 

 

2.6.6     [Reserved]

 

2.6.7     Remedies. Subject to the provisions of the Interest Rate Cap
Agreement, if an Event of Default shall occur and then be continuing:

 

(a)          Lender, without obligation to resort to any other security, right
or remedy granted under any other agreement or instrument, shall have the right
to, in addition to all rights, powers and remedies of a secured party pursuant
to the UCC, at any time and from time to time, sell, resell, assign and deliver,
in its sole discretion, any or all of the Rate Cap Collateral (in one or more
parcels and at the same or different times) and all right, title and interest,
claim and demand therein and right of redemption thereof, at public or private
sale, for cash, upon credit or for future delivery, and in connection therewith
Lender may grant options and may impose reasonable conditions such as requiring
any purchaser to represent that any “securities” constituting any part of the
Rate Cap Collateral are being purchased for investment only, Borrower hereby
waiving and releasing any and all equity or right of redemption to the fullest
extent permitted by the UCC and applicable law. If all or any of the Rate Cap
Collateral is sold by Lender upon credit or for future delivery, Lender shall
not be liable for the failure of the purchaser to purchase or pay for the same
and, in the event of any such failure, Lender may resell such Rate Cap
Collateral. It is expressly agreed that Lender may exercise its rights under the
Assignment of Interest Rate Cap Agreement with respect to less than all of the
Rate Cap Collateral, leaving unexercised its rights with respect to the
remainder of the Rate Cap Collateral, provided, however, that such partial
exercise shall in no way restrict or jeopardize Lender’s right to exercise its
rights with respect to all or any other portion of the Rate Cap Collateral at a
later time or times.

 

(b)          Lender may exercise, either by itself or by its nominee or
designee, in the name of Borrower, all of Lender’s rights, powers and remedies
in respect of the Rate Cap Collateral, under the Assignment of Interest Rate Cap
Agreement and under law.

 

(c)          Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the Interest Rate Cap Agreement), or to give any notices, or
to take any action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Lender the rights and
remedies provided for herein, to exercise all of the rights, remedies and powers
granted to Lender in this Agreement, and Borrower further authorizes and
empowers Lender, as Borrower’s attorney-in-fact, and as its agent, irrevocably,
with full power of substitution for Borrower and in the name of Borrower, to
give any authorization, to furnish any information, to make any demands, to
execute any instruments and to take any and all other action on behalf of and in
the name of Borrower which in the opinion of Lender may be necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement, in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Borrower thereunder or to enforce
any of the rights of Borrower thereunder. These powers-of-attorney are
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Borrower in respect of the Rate Cap Collateral to any other
Person are hereby revoked.

 

 -50-Mezzanine Loan Agreement

 

 

(d)          Lender may, without notice to, or assent by, Borrower or any other
Person (to the extent permitted by law), but without affecting any of the
Obligations, in the name of Borrower or in the name of Lender, notify the
Counterparty, or if applicable, any other counterparty to the Interest Rate Cap
Agreement, to make payment and performance directly to Lender; extend the time
of payment and performance of, compromise or settle for cash, credit or
otherwise, and upon any terms and conditions, any obligations owing to Borrower,
or claims of Borrower, under the Interest Rate Cap Agreement; file any claims,
commence, maintain or discontinue any actions, suits or other proceedings deemed
by Lender necessary or advisable for the purpose of collecting upon or enforcing
the Interest Rate Cap Agreement; and execute any instrument and do all other
things deemed necessary and proper by Lender to protect and preserve and realize
upon the Rate Cap Collateral and the other rights contemplated hereby.

 

(e)          Pursuant to the powers-of-attorney provided for above, Lender may
take any action and exercise and execute any instrument which it may deem
necessary or advisable to accomplish the purposes hereof; provided, however,
that Lender shall not be permitted to take any action pursuant to said
power-of-attorney that would conflict with any limitation on Lender’s rights
with respect to the Rate Cap Collateral. Without limiting the generality of the
foregoing, Lender, after the occurrence, and during the continuance, of an Event
of Default, shall have the right and power to receive, endorse and collect all
checks and other orders for the payment of money made payable to Borrower
representing: (i) any payment of obligations owed pursuant to the Interest Rate
Cap Agreement, (ii) interest accruing on any of the Rate Cap Collateral or (iii)
any other payment or distribution payable in respect of the Rate Cap Collateral
or any part thereof, and for and in the name, place and stead of Borrower, to
execute endorsements, assignments or other instruments of conveyance or transfer
in respect of any property which is or may become a part of the Rate Cap
Collateral hereunder.

 

(f)          Lender may exercise all of the rights and remedies of a secured
party under the UCC.

 

(g)          Without limiting any other provision of this Agreement or the
Assignment of Interest Rate Cap Agreement, or any of Borrower’s rights hereunder
under the Assignment of Interest Rate Cap Agreement, and without waiving or
releasing Borrower from any obligation or default hereunder under the Assignment
of Interest Rate Cap Agreement, Lender shall have the right, but not the
obligation, to perform any act or take any appropriate action, as it, in its
reasonable judgment, may deem necessary to protect the security of this
Agreement or the Assignment of Interest Rate Cap Agreement, to cure such Event
of Default or to cause any term, covenant, condition or obligation required
under this Agreement, the Assignment of Interest Rate Cap Agreement or the
Interest Rate Cap Agreement to be performed or observed by Borrower to be
promptly performed or observed on behalf of Borrower. All amounts advanced by,
or on behalf of, Lender in exercising its rights under this Section 2.6.7(g)
(including, but not limited to, reasonable legal expenses and disbursements
incurred in connection therewith), together with interest thereon at the Default
Rate from the date of each such advance, shall be payable by Borrower to Lender
upon demand and shall be secured by this Agreement.

 

 -51-Mezzanine Loan Agreement

 

 

2.6.8     Sales of Rate Cap Collateral. No demand, advertisement or notice, all
of which are, to the fullest extent permitted by law, hereby expressly waived by
Borrower, shall be required in connection with any sale or other disposition of
all or any part of the Rate Cap Collateral, except that Lender shall give
Borrower at least thirty (30) Business Days’ prior written notice of the time
and place of any public sale or of the time when and the place where any private
sale or other disposition is to be made, which notice Borrower hereby agrees is
reasonable, all other demands, advertisements and notices being hereby waived.
To the extent permitted by law, Lender shall not be obligated to make any sale
of the Rate Cap Collateral if it shall determine not to do so, regardless of the
fact that notice of sale may have been given, and Lender may without notice or
publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent permitted
by law, and may make payment therefor by credit against any of the Obligations
in lieu of cash or any other obligations. In the case of all sales of the Rate
Cap Collateral, public or private, Borrower shall pay all reasonable costs and
expenses of every kind for sale or delivery, including brokers’ and attorneys’
fees and disbursements and any tax imposed thereon. However, the proceeds of
sale of Rate Cap Collateral shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale, Lender
shall apply any residue to the payment of the Obligations in the order of
priority as set forth in this Agreement.

 

2.6.9     Public Sales Not Possible. Borrower acknowledges that the terms of the
Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral under the Assignment of
Interest Rate Cap Agreement shall not be deemed to have been made in a
commercially unreasonably manner by mere virtue of having been made privately.

 

2.6.10   Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral by
Lender under the Assignment of Interest Rate Cap Agreement (whether by virtue of
the power of sale herein granted, pursuant to judicial process or otherwise),
the receipt by Lender or the officer making the sale or the proceeds of such
sale shall be a sufficient discharge to the purchaser or purchasers of the Rate
Cap Collateral so sold, and such purchaser or purchasers shall not be obligated
to see to the application of any part of the purchase money paid over to Lender
or such officer or be answerable in any way for the misapplication or
non-application thereof.

 

2.6.11   Replacement Interest Rate Cap Agreement. If, in connection with
Borrower’s exercise of any Extension Option pursuant to Section 2.7 hereof,
Borrower delivers a Replacement Interest Rate Cap Agreement, all the provisions
of this Section 2.6 applicable to the Interest Rate Cap Agreement delivered on
the Closing Date shall be applicable to the Replacement Interest Rate Cap
Agreement, and in connection with the delivery of the Replacement Interest Rate
Cap Agreement, Borrower shall enter into a replacement collateral assignment of
such Replacement Interest Rate Cap Agreement, which collateral assignment shall
be in the same form as the Assignment of Interest Rate Cap Agreement.

 

 -52-Mezzanine Loan Agreement

 

 

Section 2.7           Extension Options.

 

2.7.1     Extension Options. Subject to the provisions of this Section 2.7,
Borrower shall have the option (the “First Extension Option”), by written notice
(the “First Extension Notice”) delivered to Lender no later than ten (10) days
prior to the Initial Stated Maturity Date, to extend the Maturity Date to May 1,
2020 (the “First Extended Maturity Date”, and such extended term, the “First
Extended Term”). In the event Borrower shall have exercised the First Extension
Option, Borrower shall have the option (the “Second Extension Option”), by
written notice (the “Second Extension Notice”) delivered to Lender no later than
ten (10) days prior to the First Extended Maturity Date, to extend the First
Extended Maturity Date to May 1, 2021 (the “Second Extended Maturity Date”, and
such extended term, the “Second Extended Term”). In the event Borrower shall
have exercised each of the First Extension Option and the Second Extension
Option, Borrower shall have the option (the “Third Extension Option”), by
written notice (the “Third Extension Notice”) delivered to Lender no later than
ten (10) days prior to the Second Extended Maturity Date, to extend the Second
Extended Maturity Date to May 1, 2022 (the “Third Extended Maturity Date”, and
such extended term, the “Third Extended Term”). The First Extension Notice shall
be revocable at any time and for any reason by Borrower prior to the Initial
Stated Maturity Date, the Second Extension Notice shall be revocable at any time
and for any reason by Borrower prior to the then First Extended Maturity Date
and the Third Extension Notice shall be revocable at any time and for any reason
by Borrower prior to the then Second Extended Maturity Date, but Borrower shall
pay Lender’s actual out-of-pocket expenses incurred in connection with such
revocation (excluding breakage costs). Borrower’s right to so extend the
Maturity Date shall be subject to the satisfaction of the following conditions
precedent prior to each extension hereunder:

 

(a)          (i) no Event of Default shall have occurred and be continuing on
the date Borrower delivers the First Extension Notice, the Second Extension
Notice or the Third Extension Notice, as applicable, and (ii) no Event of
Default shall have occurred and be continuing on the Initial Stated Maturity
Date, the First Extended Maturity Date or the Second Extended Maturity Date, as
applicable;

 

(b)          Borrower shall (i) obtain and deliver to Lender on the first day of
the term of the Loan as extended, one or more Replacement Interest Rate Cap
Agreements from an Approved Counterparty, in a notional amount equal to the
Outstanding Principal Balance as of the first day of the applicable Extended
Term, which Replacement Interest Rate Cap Agreement(s) shall be (A) effective
for the period commencing on the day immediately following the then applicable
Maturity Date (prior to giving effect to the applicable Extension Option) and
ending on the last day of the Interest Period in which the applicable extended
Maturity Date occurs and (B) otherwise on same terms set forth in Section 2.6,
(ii) execute and deliver an Acknowledgement with respect to each such
Replacement Interest Rate Cap Agreement, and (iii) execute and deliver a
collateral assignment of the Replacement Interest Rate Cap Agreement, in the
form of the Assignment of Interest Rate Cap Agreement;

 

(c)          Borrower shall cause a Counterparty Opinion to be delivered with
respect to the Replacement Interest Rate Cap Agreement and the related
Acknowledgment;

 

 -53-Mezzanine Loan Agreement

 

 

(d)          all amounts then due and payable (beyond the expiration of any
applicable notice and cure periods) by Borrower pursuant to this Agreement or
the other Loan Documents as of the Initial Stated Maturity Date, the First
Extended Maturity Date or the Second Extended Maturity Date, as applicable, and
all out-of-pocket costs and expenses of Lender, including reasonable fees and
expenses of Lender’s outside counsel, in connection with the applicable
extension of the Term shall have been paid in full;

 

(e)          with respect to the exercise of the Third Extension Option, the
Spread or the Prime Rate Spread, as applicable, shall be increased by 0.25%
commencing on the day immediately following the Second Extended Maturity Date;

 

(f)          if the Class A Member shall not have acquired Class B Member’s
Interest (as defined in that certain Second Amendment and Restated Limited
Liability Company Agreement of HIT Portfolio I Holdco, LLC, dated as of the date
hereof (the “Holdco LLC Agreement”)) pursuant to the buy/sell set forth in the
Holdco LLC Agreement, the Class A Member shall have been redeemed in full in
accordance with the terms of the Holdco LLC Agreement; and

 

(g)          If the Mortgage Loan has not theretofore been repaid in full, Owner
shall have (i) timely exercised the extension option to extend the Mortgage
Loan, and (ii) been entitled pursuant to the terms of the Mortgage Loan
Documents to exercise such extension option.

 

If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Maturity Date.

 

2.7.2     Intentionally Omitted.

 

Section 2.8           Regulatory Change; Taxes.

 

2.8.1     Increased Costs. If as a result of any Regulatory Change or compliance
of Lender therewith, Lender or the company Controlling Lender shall be subject
to (i) Special Taxes (other than (A) Indemnified Taxes, which shall be solely
covered by 2.8.2, (B) Other Taxes, which shall be solely covered by 2.9.3, (C)
Connection Income Taxes and (D) Special Taxes described in clauses (b) through
(f) of the definition of Excluded Taxes); or (ii) any reserve, special deposit
or similar requirements relating to any extensions of credit or other assets of,
or any deposits with or other liabilities, of Lender or any company Controlling
Lender is imposed, modified or deemed applicable; or (iii) any other condition
affecting loans to borrowers subject to LIBOR-based interest rates is imposed on
Lender or any company Controlling Lender and Lender determines that, by reason
thereof, the cost to Lender or any company Controlling Lender of making,
maintaining or extending the Loan to Borrower is increased, or any amount
receivable by Lender or any company Controlling Lender hereunder in respect of
any portion of the Loan to Borrower is reduced, in each case by an amount deemed
by Lender in good faith to be material (such increases in cost and reductions in
amounts receivable being herein called “Increased Costs”), then Lender shall
provide notice thereof to Borrower and Borrower agrees that it will pay to
Lender upon Lender’s written request such additional amount or amounts as will
compensate Lender or any company Controlling Lender for such Increased Costs to
the extent Lender determines that such Increased Costs are allocable to the
Loan. If Lender requests compensation under this Section 2.8.1, Lender shall, if
requested by notice by Borrower to Lender, furnish to Borrower a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof. Notwithstanding anything contained herein to the
contrary, Borrower shall not be required to compensate Lender pursuant to this
Section 2.8.1 for any Increased Costs actually paid by Lender more than one
hundred eighty (180) days prior to the date that Lender notifies Borrower of the
change in any applicable Regulatory Change giving rise to such Increased Costs
and of Lender’s intention to claim compensation or reimbursement therefor.
Notwithstanding anything contained in this Section 2.8.1 to the contrary, Lender
shall not be permitted to make a claim against Borrower under this Section 2.8.1
unless Lender is making similar claims against other borrowers of Lender to the
extent such borrowers are similarly situated as Borrower after consideration of
such factors as Lender then reasonably determines to be relevant.
Notwithstanding anything contained herein to the contrary, if pursuant to this
Section 2.8.1, Increased Costs are payable, or will be payable, by Borrower,
Borrower may, at its option and upon not less than fifteen (15) days’ prior
notice to Lender (which notice shall be delivered to Lender no later than
fifteen (15) days after Lender’s delivery to Borrower of the above-referenced
certificate regarding the payment of such Increased Costs), prepay the Loan in
whole, together with the amount of any such Increased Costs that have at such
time already been incurred by or paid by Lender, any applicable Spread
Maintenance Premium (if such prepayment occurs prior to or on the Spread
Maintenance Date) and all other amounts due and payable under Section 2.4.6 in
connection with such prepayment. Notwithstanding anything to the contrary
herein, no amount shall be payable to a Lender under this Section 2.8.1 during
the period in which the Loan is included in a Securitization.

 

 -54-Mezzanine Loan Agreement

 

 

2.8.2           Special Taxes. Borrower shall make all payments hereunder free
and clear of and without deduction for Special Taxes, except as required by
applicable law. If Borrower shall be required by law to deduct any Indemnified
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to Lender, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.8.2) Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. Notwithstanding anything contained herein to the contrary, if
pursuant to this Section 2.8.2, Borrower is, or will be, required to increase
any payment to Lender on account of Indemnified Taxes, Borrower may, at its
option and upon not less than fifteen (15) days’ prior notice to Lender (which
notice shall be delivered to Lender no later than fifteen (15) days after
Lender’s delivery to Borrower of written notice regarding the increase of
payments to Lender on account of Indemnified Taxes), prepay the Loan in whole,
together with the amount of any such Indemnified Taxes that have at such time
already been incurred by or paid by Lender, any applicable Spread Maintenance
Premium (if such prepayment occurs prior to or on the Spread Maintenance Date)
and all other amounts due and payable under Section 2.4.6 in connection with
such prepayment. Notwithstanding anything to the contrary herein, no amount
shall be payable to a Lender under this Section 2.8.2 during the period in which
the Loan is included in a Securitization.

 

2.8.3           Other Taxes. In addition, Borrower agrees to pay any present or
future stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, or the Loan other than such taxes, charges
or levies arising from any transfer by Lender pursuant to Article IX or a change
to the organizational structure of the Loan Parties and/or any of their
Affiliates requested by Lender in connection with the exercise of its rights
pursuant to Article IX (hereinafter referred to as “Other Taxes”).

 

 -55-Mezzanine Loan Agreement

 

 

2.8.4     Tax Refund. If any party determines, in its sole discretion exercised
in good faith, that it has received a refund of any Special Taxes as to which it
has been indemnified pursuant to Section 2.8.2 (including by the payment of
additional amounts pursuant to Section 2.8.2), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Special Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Special Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.8.4 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.8.4, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 2.8.4 the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Special Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Special Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Special Tax returns (or any other information relating to its Special Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

2.8.5     Change of Office. To the extent that changing the jurisdiction of
Lender’s applicable office would have the effect of minimizing Indemnified
Taxes, Other Taxes or Increased Costs, Lender shall at the request of Borrower
use commercially reasonable efforts to make such a change, provided that same
would not otherwise be disadvantageous (as reasonably determined by Lender) or
involve any unreimbursed expense to Lender.

 

Section 2.9           Letters of Credit.

 

(a)          All Letters of Credit delivered to Lender in connection with this
Loan shall be held as collateral and additional security for the payment of the
Debt. Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right, at its option, to draw on all or any portion of any
such Letter of Credit and to apply such amount drawn to payment of the Debt in
such order, proportion or priority as Lender may determine. Any such application
to the Debt before or on the Spread Maintenance Date after an Event of Default
shall be subject to the Spread Maintenance Premium, if any, applicable thereto.
On the Maturity Date, if the Debt has not otherwise been paid in full, any or
all of such Letters of Credit may be applied to reduce the Debt.

 

(b)          With respect to any Letter of Credit delivered to Lender in
connection with this Loan, such Letter of Credit must be accompanied by an
instrument reasonably acceptable to Lender whereby the applicant/obligor under
such Letter of Credit shall have waived all rights of subrogation against
Borrower thereunder until the Debt has been paid in full. Borrower shall also
pay to Lender all of Lender’s reasonable out-of-pocket costs and expenses in
connection therewith. Neither Borrower nor the applicant/obligor under the
Letter of Credit shall be entitled to draw upon the Letter of Credit.

 

 -56-Mezzanine Loan Agreement

 

 

(c)          In addition to any other right Lender may have to draw upon any
Letter of Credit pursuant to the terms and conditions of this Agreement, Lender
shall have the additional rights to draw in full any Letter of Credit: (i) with
respect to any evergreen Letter of Credit, if Lender has received a notice from
the issuing bank that the applicable Letter of Credit will not be renewed and a
substitute Letter of Credit is not provided at least thirty (30) days prior to
the date on which the outstanding Letter of Credit is scheduled to expire; (ii)
with respect to any Letter of Credit with a stated expiration date, if Lender
has not received a notice from the issuing bank that it has renewed the Letter
of Credit at least thirty (30) days prior to the date on which such Letter of
Credit is scheduled to expire and a substitute Letter of Credit is not provided
at least ten (10) Business Days prior to the date on which the outstanding
Letter of Credit is scheduled to expire; (iii) upon receipt of notice from the
issuing bank that the Letter of Credit will be terminated (except if the
termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided at
least ten (10) Business Days prior to such termination); or (iv) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
Approved Bank and Borrower shall not have replaced such Letter of Credit with a
Letter of Credit issued by an Approved Bank within ten (10) Business Days after
notice thereof. Notwithstanding anything to the contrary contained in the above,
Lender is not obligated to draw any Letter of Credit upon the happening of an
event specified in (i), (ii), (iii) or (iv) above and shall not be liable for
any losses sustained by Borrower or applicable/obligor due to the insolvency of
the bank issuing the Letter of Credit if Lender has not drawn the applicable
Letter of Credit.

 

Article 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           Borrower Representations. Borrower and Leasehold Pledgor
each represents and warrants that, except to the extent (if any) disclosed on
Schedule IV hereto with reference to a specific subsection of this Section 3.1:

 

3.1.1     Organization; Special Purpose. Each of Borrower, Leasehold Pledgor,
each Individual Owner, each Operating Lessee and each SPC Party is duly
organized, validly existing and in good standing with full power and authority
to own its assets and conduct its business, and is duly qualified and in good
standing in all jurisdictions in which the ownership or lease of its property or
the conduct of its business requires such qualification, and each of Borrower
and Leasehold Pledgor has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the other Loan Documents by it,
and has the power and authority to execute, deliver and perform under this
Agreement, the other Loan Documents and all the transactions contemplated
hereby. Each of Borrower, Leasehold Pledgor, each Individual Owner, Operating
Lessee and each SPC Party is, and at all times since the date of its formation
has been (but only to the extent that the applicable requirements set forth in
Schedule V speak of a time prior to the Closing Date), a Special Purpose
Bankruptcy Remote Entity. Borrower has provided Lender with true, correct and
complete copies of Borrower’s, Leasehold Pledgor’s each Individual Owner’s,
Operating Lessee’s and each SPC Party’s current (and since the date of its
inception) organizational documents.

 

 -57-Mezzanine Loan Agreement

 

 

3.1.2     Proceedings; Enforceability. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by Borrower and
Leasehold Pledgor and constitute a legal, valid and binding obligation of
Borrower and Leasehold Pledgor, enforceable against Borrower and Leasehold
Pledgor in accordance with their respective terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by
Borrower, Leasehold Pledgor, any Individual Owner, any Operating Lessee, any SPC
Party or any Guarantor including the defense of usury, nor would the operation
of any of the terms of the Loan Documents, or the exercise of any right
thereunder, render the Loan Documents unenforceable, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and none of Borrower, Leasehold
Pledgor, any Individual Owner, any Operating Lessee, any SPC Party or any
Guarantor have asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

 

3.1.3     No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and Leasehold Pledgor and the performance of
its Obligations hereunder and thereunder will not conflict with any provision of
any law or regulation to which Borrower, Leasehold Pledgor, any Individual Owner
or any Operating Lessee is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s, Leasehold Pledgor, any Individual Owner’s or any Operating Lessee’s
organizational documents or any agreement or instrument to which Borrower,
Leasehold Pledgor, any Individual Owner or any Operating Lessee is a party or by
which it is bound, or any order or decree applicable to Borrower, Leasehold
Pledgor, any Individual Owner or any Operating Lessee, or result in the creation
or imposition of any Lien on any of Borrower’s, Leasehold Pledgor’s, any
Individual Owner’s or any Operating Lessee’s assets or property (other than
pursuant to the Loan Documents) (unless consents from all applicable parties
thereto have been obtained by Borrower and/or Leasehold Pledgor, as applicable).

 

3.1.4     Litigation. There is no action, suit, proceeding or investigation
pending or, to Borrower’s and Leasehold Pledgor’s knowledge, threatened in
writing against Borrower, Leasehold Pledgor, any Individual Owner, any Operating
Lessee, any SPC Party, any Guarantor, Manager (but only as it relates to any
Individual Property), the Collateral or any Individual Property in any court or
by or before any other Governmental Authority which, if adversely determined, is
reasonably likely to materially and adversely affect the condition (financial or
otherwise) or business of Borrower or Leasehold Pledgor (including the ability
of Borrower or Leasehold Pledgor to carry out the transactions contemplated by
this Agreement), such Individual Owner, such Operating Lessee, such SPC Party,
any Guarantor (including the ability of any Guarantor to perform its obligations
under the Guaranty), Manager (but only as it relates to any Individual Property,
including such Manager’s ability to perform its obligations under any Management
Agreement), the Collateral or the condition or ownership of such Individual
Property.

 

 -58-Mezzanine Loan Agreement

 

 

3.1.5     Agreements. None of Borrower, Leasehold Pledgor, Owner or Operating
Lessee is a party to any agreement or instrument or subject to any restriction
which might materially and adversely affect Borrower, Leasehold Pledgor, any
Individual Owner, any Operating Lessee, any Individual Property or the
Collateral, or Borrower’s, Leasehold Pledgor’s, Owner’s or Operating Lessee’s
business, properties or assets, operations or condition, financial or otherwise.
None of Borrower, Leasehold Pledgor, any Individual Owner or any Operating
Lessee is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Encumbrance or
any other agreement or instrument to which it is a party or by which it or any
Individual Property or the Collateral is bound, or with respect to any order or
decree of any court or any order, regulation or demand of any Governmental
Authority, which default (individually or when aggregated with any and all such
defaults) is reasonably likely to have consequences that would materially and
adversely affect the condition (financial or other) or operations of Borrower,
Leasehold Pledgor, any Individual Owner, any Operating Lessee or their
respective properties or is reasonably likely to have consequences that would
materially and adversely affect its performance hereunder.

 

3.1.6     Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower or Leasehold Pledgor of this Agreement or the other Loan Documents
or the consummation of the transactions contemplated hereby, other than those
which have been obtained by Borrower or Leasehold Pledgor.

 

3.1.7     Property; Title.

 

(a)          Owner has good, marketable and insurable fee simple or leasehold
title to the real property comprising part of each Individual Property and good
title to the balance of such Individual Property owned by it, free and clear of
all Liens whatsoever except the Permitted Encumbrances. Each of Borrower and
Leasehold Pledgor owns the Collateral free and clear of all Liens whatsoever.
The Pledge Agreement, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create a valid,
first priority, perfected Lien on Borrower’s and Leasehold Pledgor’s interest in
the Pledged Collateral, all in accordance with the terms thereof, in each case
subject only to the Permitted Encumbrances. Except for Permitted Encumbrances,
there are no mechanics’, materialman’s or other similar Liens or claims which
have been filed for work, labor or materials affecting any Individual Property
which are or may be Liens prior to, or equal or coordinate with, the Lien of the
applicable Mortgage. None of the Permitted Encumbrances, individually or in the
aggregate, (a) materially interfere with the benefits of the security intended
to be provided by this Agreement and the other Loan Documents, (b) materially
and adversely affect the value of any Individual Property or the Collateral,
(c) materially impair the use or operations of any Individual Property (as
currently used), or (d) impair Borrower’s ability to pay its Obligations in a
timely manner.

 

(b)          All transfer taxes, deed stamps, intangible taxes or other amounts
in the nature of transfer taxes required to be paid under applicable Legal
Requirements in connection with the transfer of the Properties to Owner have
been paid or are being paid simultaneously herewith. All recording, intangible
or other similar tax required to be paid under applicable Legal Requirements in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents have been paid or are
being paid simultaneously herewith. All taxes and governmental assessments due
and owing in respect of the Properties have been paid, or an escrow of funds in
an amount sufficient to cover such payments has been established under the
Mortgage Loan Documents or are insured against by the Title Insurance Policy.

 

 -59-Mezzanine Loan Agreement

 

 

(c)          Each Individual Property is comprised of one (1) or more parcels
which constitute separate tax lots and do not constitute a portion of any other
tax lot not a part of such Individual Property.

 

(d)          No Condemnation or other proceeding has been commenced or, to
Borrower’s and Leasehold Pledgor’s knowledge, is contemplated with respect to
all or any portion of such Individual Property or for the relocation of roadways
providing access to any Individual Property.

 

(e)          To Borrower’s and Leasehold Pledgor’s knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting any Individual Property, nor are there any contemplated
improvements to any Individual Property that may result in such special or other
assessments.

 

3.1.8     ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) none of Borrower, Leasehold Pledgor or any Guarantor nor any ERISA Affiliate
sponsors, or is obligated to contribute to, an “employee benefit plan,” as
defined in Section 3(3) of ERISA, that is subject to Title IV of ERISA, Section
303 of ERISA or Section 412 of the Code, (ii) none of the assets of Borrower,
Leasehold Pledgor or any Guarantor constitutes or will constitute “plan assets”
within the meaning of 29 C.F.R. Section 2510.3-101 as modified in operation by
Section 3(42) of ERISA, (iii) none of Borrower, Leasehold Pledgor nor any
Guarantor is or will be a “governmental plan” within the meaning of
Section 3(32) of ERISA, and (iv) none of Borrower, Leasehold Pledgor or any
Guarantor is subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans. As of the date hereof, none of
Borrower, Leasehold Pledgor or any ERISA Affiliate maintains, sponsors or
contributes to or has any obligations with respect to a “defined benefit plan”
(within the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan”
(within the meaning of Section 3(37)(A) of ERISA). Neither Borrower nor
Leasehold Pledgor has engaged in any transaction in connection with which it
could be subject to either a material civil penalty assessed pursuant to the
provisions of Section 502 of ERISA or a material tax imposed under the
provisions of Section 4975 of the Code.

 

3.1.9     Compliance. Except as expressly set forth on Schedule IV hereto,
Borrower, Leasehold Pledgor, each Individual Owner, each Operating Lessee and
each Individual Property (including, but not limited to the Improvements) and
the use thereof comply in all material respects with all applicable Legal
Requirements (except as disclosed in the environmental reports or zoning reports
provided to Lender on or prior to the Closing Date), including parking, building
and zoning and land use laws, ordinances, regulations and codes, except for de
minimis non-compliance that would not reasonably be likely to have a material
adverse effect on the applicable Individual Property or the use or operation
thereof or on Owner or Operating Lessee. None of Borrower, Leasehold Pledgor,
any Individual Owner, or any Operating Lessee nor to Borrower’s and Leasehold
Pledgor’s knowledge, any other Person in occupancy of or involved with the
operation or use of the Properties has committed, any act which may give any
Governmental Authority the right to cause Borrower, Leasehold Pledgor, any
Individual Owner or any Operating Lessee to forfeit the Collateral or any
Individual Property or any part thereof or any monies paid in performance of
Borrower’s Obligations under any of the Loan Documents. Each Individual Property
is used exclusively for the operation of a hotel and other appurtenant and
related uses. To Borrower’s and Leasehold Pledgor’s knowledge, in the event that
all or any part of the Improvements are destroyed or damaged, said Improvements
can be legally reconstructed to their condition prior to such damage or
destruction, and thereafter exist for the same use without violating any zoning
or other ordinances applicable thereto and without the necessity of obtaining
any variances or special permits, subject to customary rebuildability statutes
in the applicable jurisdictions. No legal proceedings are pending or, to the
knowledge of Borrower and Leasehold Pledgor, threatened with respect to the
zoning of any Individual Property. Neither the zoning nor any other right to
construct, use or operate each Individual Property is in any way dependent upon
or related to any property other than such Individual Property, other than
pursuant to any REA. To the Borrower’s and Leasehold Pledgor’s knowledge, all
material certifications, permits, licenses and approvals, including without
limitation, certificates of completion, occupancy permits and any applicable
liquor licenses required of Owner and/or Operating Lessee for the legal use,
occupancy and operation of each Individual Property for its current use
(collectively, the “Licenses”), have been obtained and are in full force and
effect. The use being made of each Individual Property is in conformity with the
certificate of occupancy issued for such individual Property and all other
restrictions, covenants and conditions affecting such Individual Property.

 

 -60-Mezzanine Loan Agreement

 

 

3.1.10   Financial Information. All financial data, including the statements of
financial condition and statements of cash flows and income and operating
expense, that have been delivered to Lender in connection with the Loan, (i) are
true, complete and correct in all material respects, (ii) accurately represent
the financial condition of each Individual Property as of the date of such
reports (subject to year-end adjustments), and (iii) have been prepared in
accordance with the Uniform System of Accounts and reconciled in accordance with
GAAP (or otherwise in accordance with an Acceptable Accounting Method)
throughout the periods covered. Except for Permitted Encumbrances, none of
Borrower, Leasehold Pledgor, any Individual Owner or any Operating Lessee has
any material contingent liabilities, liabilities for delinquent taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower or Leasehold Pledgor and
reasonably likely to have a materially adverse effect on any Individual Property
or the Collateral or the operation thereof, except as referred to or reflected
in said financial statements. Since the date of the financial statements, there
has been no material adverse change in the financial condition, operations or
business of Borrower, Leasehold Pledgor, any Individual Owner, any Operating
Lessee or any Individual Property or the Collateral from that set forth in said
financial statements.

 

3.1.11   Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its intended
uses. All public utilities necessary or convenient to the full use and enjoyment
of each Individual Property are located in the public right-of-way abutting such
Individual Property (which utilities are connected so as to serve such
Individual Property without passing over other property) or are in recorded,
irrevocable easements serving such Individual Property and such easements are
set forth in and insured by the Title Insurance Policies. All roads necessary
for the use of each Individual Property for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

 

3.1.12   Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
in favor of Mortgage Lender subject only to a license granted to Owner and
Operating Lessee to exercise certain rights and to perform certain obligations
of the lessor under the Leases, including the right to operate each Individual
Property. No Person other than Mortgage Lender has any interest in or assignment
of the Leases or any portion of the Rent or other Gross Revenue from the
Properties.

 

 -61-Mezzanine Loan Agreement

 

 

3.1.13   Insurance. Borrower has obtained (or has caused Owner to obtain) and
maintains all Policies reflecting and satisfying the insurance coverages,
amounts and other requirements set forth in this Agreement and has delivered to
Lender certificates evidencing the insurance provided pursuant to the Policies.
No material claims are currently pending, outstanding or otherwise remain
unsatisfied under any Policy which would reasonably be expected to have a
material adverse effect on Borrower, Leasehold Pledgor, Owner or Operating
Lessee and none of Borrower, Leasehold Pledgor, any Individual Owner, any
Operating Lessee, or, to Borrower’s and Leasehold Pledgor’s knowledge, any other
Person has done, by act or omission, anything which would impair the coverage of
any of the Policies.

 

3.1.14   Flood Zone. None of the Improvements on any Individual Property is
located in an area identified by the Federal Emergency Management Agency as a
special flood hazard area, or, if so located the flood insurance required
pursuant to Section 5.1.1(a) hereof is in full force and effect with respect to
such Individual Property.

 

3.1.15   Physical Condition. To Borrower’s and Leasehold Pledgor’s knowledge,
except as may be expressly set forth in the applicable Physical Conditions
Report, each Individual Property, including all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects; to
Borrower’s and Leasehold Pledgor’s knowledge, and except as expressly disclosed
in any Physical Conditions Report, there exists no structural or other material
defects or damages in such Individual Property, whether latent or otherwise, and
none of Borrower, Leasehold Pledgor, any Individual Owner or any Operating
Lessee has received notice from any insurance company or bonding company of any
defects or inadequacies in such Individual Property, or any part thereof, which
would adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

3.1.16   Boundaries. Except as disclosed on the applicable Surveys, all of the
Improvements which were included in determining the appraised value of each
Individual Property lie wholly within the boundaries and building restriction
lines of such Individual Property, and no improvements on adjoining properties
encroach upon such Individual Property, and no easements or other encumbrances
affecting such Individual Property encroach upon any of the Improvements, so as
(in each of the foregoing cases) to materially and adversely affect the value or
marketability of such Individual Property, except those which are set forth on
the applicable Survey and insured against by the applicable Title Insurance
Policy.

 

 -62-Mezzanine Loan Agreement

 

 

3.1.17   Leases. The rent roll attached hereto as Schedule XI is true, complete
and correct in all material respects and no Individual Property is subject to
any Leases other than the Leases described on Schedule XI. Either Owner or
Operating Lessee is the owner and lessor of landlord’s interest in the Leases.
No Person (other than Owner) has any possessory interest in any Individual
Property or right to occupy the same except under and pursuant to the provisions
of the Leases (other than typical short-term occupancy rights of hotel guests).
The Leases identified on Schedule XI are in full force and effect and there are
no material defaults thereunder by Owner, Operating Lessee or, to Borrower’s and
Leasehold Pledgor’s knowledge, the other party beyond any applicable notice or
cure period (except as disclosed on Schedule XI), and, to Borrower’s and
Leasehold Pledgor’s knowledge, there are no conditions that, with the passage of
time or the giving of notice, or both, would constitute defaults thereunder. The
copies of the Leases delivered to Lender are true and complete, and there are no
oral agreements with respect thereto. No Rent relating to the Leases (including
security deposits) has been paid more than one (1) month in advance of its due
date. All work to be performed by Owner or Operating Lessee under each Lease has
been performed as required and has been accepted by the applicable tenant. Any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Owner or Operating Lessee to
any tenant has already been received by such tenant except as otherwise set
forth on Schedule XI. The tenants under the Leases have accepted possession of
and are in occupancy of all of their respective demised Individual Property and
have commenced the payment of full, unabated rent under the Leases. Borrower or
Leasehold Pledgor has delivered to Lender a true, correct and complete list of
all security deposits made to Owner or Operating Lessee by tenants at the
Properties which have not been applied (including accrued interest thereon), all
of which are held by Owner or Operating Lessee in accordance with the terms of
the applicable Lease and applicable Legal Requirements. To Borrower’s and
Leasehold Pledgor’s knowledge, each tenant is free from bankruptcy or
reorganization proceedings. No tenant under any Lease (or any sublease) is an
Affiliate of any Loan Party. To Borrower’s and Leasehold Pledgor’s knowledge,
the tenants under the Leases are open for business and paying full, unabated
rent. There are no brokerage fees or commissions due and payable in connection
with the leasing of space at any Individual Property, except as set forth on
Schedule XI. There has been no prior sale, transfer or assignment, hypothecation
or pledge of any Lease or of the Rents relating thereto or other Gross Revenue
received therein which will be outstanding following the funding of the Loan
(other than to Lender). No tenant listed on Schedule XI has assigned its Lease
or sublet all or any portion of the premises demised thereby, no such tenant
holds its leased premises under assignment or sublease, nor, to Borrower’s and
Leasehold Pledgor’s knowledge, does anyone except such tenant and its employees,
guests and invitees occupy such leased premises. No tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the leased premises or the building of which the leased premises are a part.
No tenant under any Lease has any right or option for additional space in the
Improvements, except as disclosed on Schedule XI.

 

3.1.18   Tax Filings. To the extent required by law, Borrower, Leasehold Pledgor
and each Loan Party have filed (or have obtained effective extensions for
filing) all federal, state, commonwealth, district and local tax returns
required to be filed and has paid or made adequate provision for the payment of
all federal, state, commonwealth, district and local taxes, charges and
assessments payable by Borrower, Leasehold Pledgor or any Loan Party.
Borrower’s, Leasehold Pledgor’s and each Loan Party’s tax returns (if any)
properly reflect the income and taxes of Borrower, Leasehold Pledgor and such
Loan Party for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

 

 -63-Mezzanine Loan Agreement

 

 

3.1.19   No Fraudulent Transfer. Neither Borrower nor Leasehold Pledgor (i) has
entered into the transaction or any Loan Document with the actual intent to
hinder, delay, or defraud any creditor, and (ii) received reasonably equivalent
value in exchange for its Obligations under the Loan Documents. Giving effect to
the Loan, the fair saleable value of Borrower’s and Leasehold Pledgor’s
respective assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s and Leasehold Pledgor’s respective total liabilities,
including subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s and Leasehold Pledgor’s respective assets is,
and immediately following the making of the Loan, will be, greater than
Borrower’s and Leasehold Pledgor’s respective probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s and Leasehold Pledgor’s respective
assets do not and, immediately following the making of the Loan will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. Neither Borrower nor Leasehold Pledgor intends to,
and believes that it will, incur Indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and Leasehold Pledgor and the amounts
to be payable on or in respect of the obligations of Borrower and Leasehold
Pledgor). No petition in bankruptcy has been filed against any Loan Party or any
Guarantor, and no Loan Party nor any Guarantor has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. No Loan Party nor any Guarantor is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or properties,
and neither Borrower nor Leasehold Pledgor has knowledge of any Person
contemplating the filing of any such petition against it or any other Loan Party
or any Guarantor.

 

3.1.20   Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

3.1.21   Organizational Chart. The organizational chart attached as Schedule
III, relating to Borrower, Leasehold Pledgor and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof. No Person
other than those Persons shown on Schedule III have any ownership interest in,
or right of control, directly or indirectly, in Borrower or Leasehold Pledgor.
Each of Borrower and Leasehold Pledgor represents and warrants to Lender that no
Manager is an Affiliate of Borrower, Leasehold Pledgor or any other Loan Party.

 

3.1.22   Organizational Status. Borrower’s and Leasehold Pledgor’s exact legal
name, organizational type (e.g., corporation, limited liability company), the
jurisdiction of formation or organization, Tax I.D. and Delaware Organizational
I.D. numbers are set forth on Schedule III hereto.

 

3.1.23   [Reserved].

 

3.1.24   No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

 

 -64-Mezzanine Loan Agreement

 

 

3.1.25   Purchase Options. No Individual Property, the Collateral nor any part
thereof is subject to any purchase options, rights of first refusal, rights of
first offer or other similar rights in favor of third parties (although there
exist Ground Lease Purchase Options in favor of Individual Owners).

 

3.1.26   FIRPTA. Neither Borrower nor Leasehold Pledgor is a “foreign person”
within the meaning of Sections 1445 or 7701 of the Code.

 

3.1.27   Investment Company Act. None of Borrower, Leasehold Pledgor, Owner or
Operating Lessee is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other United States federal or state law or
regulation which purports to restrict or regulate its ability to borrow money.

 

3.1.28   Fiscal Year. Each fiscal year of Borrower and Leasehold Pledgor
commences on January 1.

 

3.1.29   Other Debt. There is no Indebtedness with respect to any Individual
Property or any excess cash flow or any residual interest therein, whether
secured or unsecured, other than Permitted Encumbrances and Permitted
Indebtedness.

 

3.1.30   Contracts.

 

(a)          None of Borrower, Leasehold Pledgor, any Individual Owner or any
Operating Lessee has entered into, or is bound by, any Major Contract which
continues in existence, except those previously disclosed in writing to Lender.

 

(b)          Each of the Major Contracts is in full force and effect, there are
no monetary or other material defaults by Borrower, Leasehold Pledgor, any
Individual Owner or any Operating Lessee thereunder and, to the best knowledge
of Borrower and Leasehold Pledgor, there are no monetary or other material
defaults thereunder by any other party thereto. None of Borrower, Leasehold
Pledgor, any Individual Owner, any Operating Lessee, Manager, or any other
Person authorized to act on Borrower’s, Leasehold Pledgor’s, any Individual
Owner’s or any Operating Lessee’s behalf has given or received any notice of
default under any of the Major Contracts that remains uncured or in dispute.

 

(c)          Borrower or Leasehold Pledgor has delivered true, correct and
complete copies of the Major Contracts (including all amendments and supplements
thereto) to Lender, which Major Contracts are described on Schedule XX attached
hereto.

 

(d)          No Major Contract has as a party an Affiliate of Borrower,
Leasehold Pledgor, any Individual Owner or any Operating Lessee. All fees and
other compensation for services previously performed under the Management
Agreements have been paid in full in accordance with the terms thereof.

 

3.1.31   Full and Accurate Disclosure. To Borrower’s and Leasehold Pledgor’s
knowledge, no statement of fact made by Borrower or Leasehold Pledgor in this
Agreement or in any of the other Loan Documents contains any untrue statement of
a material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading. There is no material fact presently
known to Borrower or Leasehold Pledgor which has not been disclosed to Lender
which materially adversely affects, nor as far as Borrower or Leasehold Pledgor
can foresee, reasonably could be expected to materially adversely affect, the
Collateral, any Individual Property or the business, operations or condition
(financial or otherwise) of Borrower, Leasehold Pledgor, any Individual Owner or
any Operating Lessee.

 

 -65-Mezzanine Loan Agreement

 

 

3.1.32   Other Obligations and Liabilities. None of Borrower, Leasehold Pledgor,
any Individual Owner or any Operating Lessee has any liabilities or other
obligations, contingent or otherwise, that arose or accrued prior to the date
hereof that, either individually or in the aggregate, are reasonably likely to
have a material adverse effect on Borrower, Leasehold Pledgor, any Individual
Owner, any operating Lessee, any Individual Property, the Collateral and/or
Borrower’s ability to pay the Debt, and/or the business, operations or condition
(financial or otherwise) of Borrower or Leasehold Pledgor.

 

3.1.33   Intellectual Property/Websites. Other than as set forth on Schedule VI,
none of Borrower, Leasehold Pledgor, any Individual Owner, any Operating Lessee
or any Affiliate (i) has or holds any tradenames, trademarks, servicemarks,
logos, copyrights, patents or other intellectual property (collectively,
(“Intellectual Property”) with respect to the Collateral, any Individual
Property or the use or operations thereof or is (ii) is the registered holder of
any website with respect to the Collateral or any Individual Property (other
than tenant websites).

 

3.1.34   Ground Lease. Each of Borrower and Leasehold Pledgor hereby represents
and warrants to Lender, other than set forth on Schedule IV, the following with
respect to the Ground Leases after giving effect to the related estoppels:

 

(a)          Recording; Modification. True, correct and complete copies of each
Ground Lease including all amendments and modifications thereto, have been
provided to Lender. The Ground Leases or a memorandum regarding each Ground
Lease (or any combination thereof) have been duly recorded. The Ground Leases
permit the interest of the applicable Individual Owner in the Ground Lease to be
encumbered by a mortgage and Borrower’s interest in the applicable Individual
Owner to be encumbered by a pledge of Individual Owner’s equity interest without
the consent of the Ground Lessor or the binding written approval and consent of
the applicable Ground Lessor(s) thereunder has been obtained. The Ground Leases
may not be canceled, surrendered or amended without the prior written consent of
Lender and Mortgage Lender.

 

(b)          No Liens. Except for the “Permitted Encumbrances” set forth in the
Mortgage Loan Agreement, the applicable Individual Owner’s respective interests
in the Ground Leases are not subject to any Liens or encumbrances superior to,
or of equal priority with, the Mortgage other than the Ground Lessor’s related
fee interest. Such Ground Leases are prior to any mortgage or Lien upon (or
benefit from a non-disturbance agreement in form and substance reasonably
satisfactory to Mortgage Lender from the holder of any Lien or mortgage upon)
each Ground Lessor’s related fee interest.

 

(c)          Ground Lease Assignable. The applicable Individual Owner’s
respective interests in the Ground Leases are assignable to Mortgage Lender and
Borrower’s interest in the applicable Individual Owner are assignable to Lender
upon notice to, but without the consent of, the applicable Ground Lessors (or,
if any such consent is required, it has been obtained prior to the Closing
Date). Each Ground Lease is further assignable by Mortgage Lender, its
successors and assigns without the consent of the applicable Ground Lessor.

 

 -66-Mezzanine Loan Agreement

 

 

(d)          Default. As of the date hereof, each Ground Lease is in full force
and effect and no default has occurred and is continuing under any Ground Lease
and to Borrower’s and Leasehold Pledgor’s knowledge there is no existing
condition which, but for the passage of time and/or the giving of notice, could
result in a default under the terms of any Ground Lease. All rents, additional
rents and other sums due and payable under each Ground Lease have been paid in
full. Neither the applicable Individual Owners nor the applicable Ground Lessor
under any Ground Lease has commenced any action or given or received any written
notice for the purpose of terminating such Ground Lease.

 

(e)          Notice. Each Ground Lease, or estoppel letters received by Mortgage
Lender and Lender from the Ground Lessor thereunder, requires the Ground Lessor
thereunder to give notice of any default by the applicable Individual Owner to
Lender and Mortgage Lender. Each Ground Lease, or estoppel letters received by
Mortgage Lender and Lender from the Ground Lessor thereunder, further provides
that notice of termination given under such Ground Lease is not effective
against Mortgage Lender and Lender unless a copy of such notice has been
delivered to Mortgage Lender and Lender in the manner described in such Ground
Lease.

 

(f)          Cure. Mortgage Lender and/or Lender is permitted the opportunity to
cure any default under any Ground Lease which is curable, after the receipt of
notice of the default, before the Ground Lessor thereunder may terminate such
Ground Lease.

 

(g)          Term. Each Ground Lease has a term (or a term plus one or more
optional renewal terms, which under all circumstances may be exercised, and will
be enforceable, by the applicable Individual Owner or Mortgage Lender) which
extends not less than thirty (30) years beyond the Third Extended Maturity Date.

 

(h)          New Lease. Each Ground Lease requires the Ground Lessor thereunder
to enter into a new lease with Mortgage Lender and/or Lender upon termination of
such Ground Lease for any reason, including rejection of such Ground Lease in a
bankruptcy proceeding.

 

(i)          Insurance Proceeds. Under the terms of each Ground Lease and the
applicable Mortgage, taken together, any related insurance and condemnation
proceeds will be applied either to the repair or restoration of all or part of
the applicable Individual Property, with Mortgage Lender having the right to
hold and disburse the proceeds as the repair or restoration progresses, or to
the payment of the Outstanding Principal Balance together with any accrued
interest thereon.

 

3.1.35   Operations Agreement. Each Operations Agreement is in full force and
effect and none of Borrower, Leasehold Pledgor, any Individual Owner, any
Operating Lessee or, to Borrower’s and Leasehold Pledgor’s knowledge, any other
party to any Operations Agreement, is in material default thereunder, and to
Borrower’s and Leasehold Pledgor’s knowledge, there are no conditions which,
with the passage of time or the giving of notice, or both, would constitute a
material default thereunder. Except as described herein (including the Exhibits
and Schedules attached hereto), no Operations Agreement has been modified,
amended or supplemented.

 

 -67-Mezzanine Loan Agreement

 

 

3.1.36   Franchise Agreements.

 

(a)          Each Franchise Agreement, pursuant to which Operating Lesese has
the right to operate the hotel located on the applicable Individual Property
under a name and/or hotel system controlled by the applicable Franchisor, is in
full force and effect and there is no material default, breach or violation
existing thereunder by any party thereto and, to Borrower’s and Leasehold
Pledgor’s knowledge, no event has occurred (other than payments due but not yet
delinquent) that, with the passage of time or the giving of notice, or both,
would constitute a material default, breach or violation by any party thereunder
(except as disclosed on Schedule XII-A, none of which disclose a current
material default. Neither the execution and delivery of the Mortgage Loan
Documents or Owner’s or Operating Lessee’s performance thereunder will adversely
affect Owner’s or Operating Lessee’s rights under any Franchise Agreement. None
of Owner, Operating Lessee or any Franchisor has exercised any termination
option under the applicable Franchise Agreement, neither Owner nor Operating
Lessee has given any notice to the applicable Franchisor of Owner’s or Operating
Lessee’s election to terminate such Franchise Agreement  effective as of a date
after the date hereof, and neither Owner nor Operating Lessee has received from
any Franchisor such Franchisor’s notice of its election to terminate such
Franchise Agreement effective as of a date after the date hereof. Schedule XII
contains a true and correct list, by Individual Property, of (x) each Franchise
Agreement under which Operating Lessee has the right to operate the applicable
Individual Property, and (y) the expiration dates of each Franchise Agreements
set forth on Schedule XII.

 

3.1.37   Illegal Activity. No portion of any Individual Property has been or
will be purchased with proceeds of any illegal activity.

 

3.1.38   Property Improvement Plan. There is currently no PIP or similar
requirement imposed under any Franchise Agreement, for calendar year 2017, other
than as set forth on Schedule XVIII (the “Scheduled PIP”) and there is currently
no PIP or similar requirement imposed under any Franchise Agreement other than
Scheduled PIP, other than as set forth on Schedule XVIII.

 

3.1.39   Pledged Collateral.

 

(a)          Borrower and Leasehold Pledgor are the sole beneficial owners of
the Pledged Collateral and no Lien exists or will exist (except the Permitted
Encumbrances) upon the Pledged Collateral at any time (and no right or option to
acquire the same exists in favor of any other Person). The Pledged Collateral is
not and will not be subject to any contractual restriction upon the transfer
thereof (except for any such restriction contained in the Pledge Agreement or
limited liability company agreement or partnership agreement, as applicable, of
the issuer thereof).

 

(b)          The chief place of business of Borrower and Leasehold Pledgor and
the office where Borrower and Leasehold Pledgor keeps its records concerning the
Pledged Collateral will be located at all times at the address specified as
Borrower’s and Leasehold Pledgor’s, as applicable, address in Section 10.6.

 

(c)          The Pledged Securities have been validly issued and are not subject
to any options to purchase or similar rights of any Person.

 

 -68-Mezzanine Loan Agreement

 

 

(d)          The Security Documents create a valid security interest in the
Pledged Collateral, securing the payment of the Debt, and upon the filing in the
appropriate filing offices of the financing statements to be delivered pursuant
to this Agreement, such security interests will be perfected, first priority
security interests, and all filings and other actions necessary to perfect such
security interests will have been duly taken. Upon the exercise of its rights
and remedies under the Pledge Agreement, Lender will succeed to all of the
rights, titles and interest of Borrower and Leasehold Pledgor in each Individual
Owner and each Operating Lessee, as applicable, and the general partner of the
Individual Owners and Operating Lessees that are limited partnerships without
the consent of any other Person and will, without the consent of any other
Person, be admitted as a limited partner of such Individual Owner and a member
in the general partner of such Individual Owner.

 

(e)          No creditor of Borrower or Leasehold Pledgor has in its possession
any certificates that constitute or evidence the Pledged Collateral or the
possession of which would be required to perfect a security interest in the
Pledged Collateral.

 

3.1.40   Operating Lease Owner is the owner and lessor of landlord’s interest in
the Operating Lease. The current Operating Lease is in full force and effect and
there are no material defaults thereunder by either party and, to Borrower’s and
Leasehold Pledgor’s knowledge, there are no conditions that, with the passage of
time or the giving of notice, or both, would constitute defaults thereunder.

 

3.1.41   Mortgage Loan. The Mortgage Loan has been fully funded and remains
outstanding in its original principal balance as of the Closing Date. To
Borrower’s and Leasehold Pledgor’s knowledge, no default, breach, violation or
event of default has occurred under any Mortgage Loan Document which remains
uncured or unwaived and no circumstance, event or condition has occurred or
exists which, with the giving of notice and/or the expiration of the applicable
period would constitute an Event of Default under the Mortgage Loan Documents.
Each and every representation and warranty of Owner and/or Operating Lessee made
to Mortgage Lender contained in any one or more of the Mortgage Loan Documents
is true, correct, complete and accurate in all material respects as of the date
hereof and are hereby incorporated into this Agreement and deemed made hereunder
as and when made thereunder and shall remain incorporated without regard to any
waiver, amendment or other modification thereof by the Mortgage Lender or to
whether the related Mortgage Loan Document has been repaid, defeased or
otherwise terminated, unless otherwise consented to in writing by Lender. A
true, correct and complete copy of the Mortgage Loan Agreement is attached
hereto as Exhibit B.

 

Section 3.2           Survival of Representations. The representations and
warranties set forth in Section 3.1 and elsewhere in this Agreement and the
other Loan Documents shall (i) while not re-made, survive until the Obligations
have been paid and performed in full and (ii) be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf. Notwithstanding the foregoing, any representation or
warranty made with respect to an Individual Property shall not survive the
release of such Individual Property from the Lien of the applicable Mortgage in
accordance with Section 2.5.2 and Section 2.5.3 of the Mortgage Loan Agreement
and Section 2.5.2 and Section 2.5.3 hereof.

 

 -69-Mezzanine Loan Agreement

 

 

Article 4

 

BORROWER COVENANTS

 

Until the end of the Term, Borrower and Leasehold PLedgor hereby covenants and
agrees with Lender that:

 

Section 4.1           Payment and Performance of Obligations. Borrower and
Leasehold Pledgor shall pay and otherwise perform the Obligations in accordance
with the terms of this Agreement and the other Loan Documents.

 

Section 4.2           Due on Sale and Encumbrance; Transfers of Interests.

 

(a)          Each of Borrower and Leasehold Pledgor acknowledges that Lender has
examined and relied on the experience of Borrower and Leasehold Pledgor and
their respective stockholders, general partners and members, as applicable, and
principals of Borrower and Leasehold Pledgor in owning the Collateral in
agreeing to make the Loan, and will continue to rely on Borrower’s and Leasehold
Pledgor’s ownership of the Collateral as a means of maintaining the value of the
Collateral as security for repayment of the Debt and the performance of the
Other Obligations. Borrower and Leasehold Pledgor each acknowledge that Lender
has a valid interest in maintaining the value of the Collateral so as to ensure
that, should Borrower default in the repayment of the Debt or Borrower or
Leasehold Pledgor default in the the performance of the Other Obligations,
Lender can recover the Debt by a sale of the Collateral. Therefore, without the
prior written consent of Lender, but, in each instance, subject to the express
provisions of Article 7, none of Borrower, Leasehold Pledgor nor any other Loan
Party nor any other Person having a direct or indirect ownership or beneficial
interest in Borrower, Leasehold Pledgor or in any other Loan Party shall sell,
convey, mortgage, grant, bargain, encumber, pledge, assign or transfer any
Individual Property or the Collateral or any part thereof, or any interest,
direct or indirect, common, preferred or otherwise, in Borrower, Leasehold
Pledgor or in any other Loan Party, or in any Person holding any direct or
indirect interest in Borrower, Leasehold Pledgor or in any other Loan Party,
whether voluntarily or involuntarily or enter into or subject any Individual
Property to a PACE Loan (a “Transfer”). A Transfer within the meaning of this
Section 4.2 shall be deemed to include, but not be limited to, (i) an
installment sales agreement wherein Owner agrees to sell any Individual Property
or any part thereof for a price to be paid in installments; (ii) an agreement by
Owner or Operating Lessee for the leasing of all or a substantial part of any
Individual Property for any purpose other than the actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Owner’s right, title and interest in and to any Leases, or
any Gross Revenue; (iii) if Borrower, Leasehold Pledgor or any other Loan Party
or any general partner, managing member or controlling shareholder of Borrower,
Leasehold Pledgor or of any other Loan Party is a corporation, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly controlling such corporation by
operation of law or otherwise) or the creation or issuance of new stock; (iv) if
Borrower, Leasehold Pledgor or any other Loan Party, or any general partner,
managing member or controlling shareholder of Borrower, Leasehold Pledgor or of
any other Loan Party is a limited or general partnership, joint venture or
limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member, and (v) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect ownership interest in Borrower, Leasehold
Pledgor or in any other Loan Party.

 

 -70-Mezzanine Loan Agreement

 

 

(b)          Notwithstanding the foregoing, a Transfer within the meaning of
this Section 4.2 shall not include (i) dispositions of equipment and fixtures in
the ordinary course of Owner’s or Operating Lessee’s business (including
equipment or fixtures which are being replaced or which are no longer necessary
in connection with the operation of the Property, provided that (1) such
disposition in this parenthetical will not have a material adverse effect on or
materially impair the utility of the applicable Individual Property (a “Material
Adverse Effect”) and (2) any new equipment or fixtures acquired by Owner or
Operating Lessee (and not so disposed of) shall be subject to the Lien of the
Loan Documents (collectively, the “Disposition Conditions”)), (ii) Leases in
effect on the date hereof or otherwise permitted by this Agreement, (iii)
Permitted Transfers, (iv) easements and rights of way in the ordinary course of
business that would not have a material adverse effect on the use, occupancy or
access to the applicable Individual Property, and (v) subject to Section 5.3
hereof, transfers of portions of Individual Properties to Governmental
Authorities for (1) dedication of such portion to a public use or (2) easements,
restrictions, covenants, reservations and rights of way in the ordinary course
of business for purposes of public access, the placement of water and sewer
lines, telephone and telegraph lines, electric lines or other utilities serving
such Individual Property; provided no such transfers shall have any adverse
effect on the first priority position of the Lien of the applicable Mortgage for
the benefit of Mortgage Lender or any other Material Adverse Effect. In
connection with any event specified in clause (i) above, Lender shall, from time
to time, upon receipt of an officer’s certificate requesting the same and
confirming satisfaction of the Disposition Conditions, execute a written
instrument in form and substance reasonably satisfactory to Lender to confirm
that such equipment or fixtures which are to be, or have been, sold or disposed
of are free from the Lien of the Loan Documents; provided, Borrower shall
reimburse Lender for its or its Servicer’s reasonable fees and expenses incurred
in reviewing such instrument and Borrower’s request.

 

Section 4.3           Liens. Neither Borrower nor Leasehold Pledgor shall
create, incur, assume, permit or suffer to exist any Lien on any portion of the
Collateral or any Individual Property, except for the Permitted Encumbrances,
nor any Lien on any direct or indirect interest in Borrower, Leasehold Pledgor
or any Loan Party, except for Permitted Transfers, if any. Subject to the
following, Borrower and Leasehold Pledgor shall promptly discharge any Lien or
charge against any of the Collateral or Individual Properties which is not a
Permitted Encumbrance nor otherwise expressly permitted hereunder. After prior
notice to Lender, Borrower or Leasehold Pledgor, at Owner’s or Operating
Lessee’s expense, may cause Owner or Operating Lessee to contest by appropriate
legal proceeding, conducted in good faith and with due diligence, the amount or
validity of any Liens, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances; (iii) no
Individual Property nor the Collateral, nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost;
(iv) Borrower and Leasehold Pledgor shall cause Owner or Operating Lessee
promptly upon final determination thereof to pay the amount of any such Liens,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) to insure the payment of such Liens exceeding
$1,000,000 in the aggregate at any one time, Borrower and Leasehold Pledgor
shall cause Owner to deliver to Lender either (A) cash, or other security as may
be approved by Lender, in an amount equal to one hundred twenty-five percent
(125%) of the contested amount, or (B) a payment and performance bond in an
amount equal to one hundred percent (100%) of the contested amount from a surety
acceptable to Lender in its reasonable discretion, (vi) failure to pay such
Liens will not subject Mortgage Lender or Lender to any civil or criminal
liability, (vii) such contest shall not affect the ownership, use or occupancy
of the Collateral or any Individual Property, and (viii) Borrower and Leasehold
Pledgor shall, upon request by Lender, cause Owner or Operating Lessee to give
Lender prompt notice of the status of such proceedings and/or confirmation of
the continuing satisfaction of the conditions set forth in clauses (i) through
(vii) of this Section 4.3. Lender may pay over any such cash or other security
held by Lender to the claimant entitled thereto at any time when, in the
reasonable judgment of Lender, the entitlement of such claimant is established
or the Collateral or any Individual Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the applicable Mortgage being
primed by any related Lien.

 

 -71-Mezzanine Loan Agreement

 

 

Section 4.4           Special Purpose. Without in any way limiting the
provisions of this Article 4, Borrower and Leasehold Pledgor hereby represent
and warrant to, and covenants with, Lender that since the date of Borrower’s,
Leasehold Pledgor’s, each Operating Lessee’s, each Individual Owner’s, each SPC
Party’s, and each Liquor Subsidiary’s formation and at all times on and after
the date hereof and until such time as the Obligations shall be paid and
performed in full, Borrower, Leasehold Pledgor, each Operating Lessee, each
Individual Owner, each SPC Party and each Liquor Subsidiary has at all times
been and shall at all times be a Special Purpose Bankruptcy Remote Entity. None
of Borrower, Leasehold Pledgor, any Operating Lessee, any Individual Owner, any
SPC Party or any Liquor Subsidiary shall directly or indirectly make any change,
amendment or modification to its or such SPC Party’s organizational documents,
or otherwise take any action which could result in Borrower, Leasehold Pledgor,
any Operating Lessee, any Individual Owner, any SPC Party, or any Liquor
Subsidiary not being a Special Purpose Bankruptcy Remote Entity.

 

Section 4.5           Existence; Compliance with Legal Requirements. Borrower,
Leasehold Pledgor, each Individual Owner, each Operating Lessee and each SPC
Party shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence and all rights, licenses, permits,
franchises and all applicable governmental authorizations necessary for the
operation of the Properties and comply with all Legal Requirements applicable to
it, the Collateral and the Properties.

 

 -72-Mezzanine Loan Agreement

 

 

Section 4.6           Taxes and Other Charges; Use and Occupancy Taxes.

 

(a)          Borrower or Leasehold Pledgor shall (or shall cause Owner or
Operating Lessee to) pay all Taxes and Other Charges now or hereafter levied,
assessed or imposed at least five (5) Business Days before the same become Due
and Payable, and shall (or shall cause Owner or Operating Lessee to) furnish to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become Due and Payable (provided, however, that provided no
Event of Default shall have occurred and be continuing neither Borrower nor
Leasehold Pledgor need pay (or cause Owner or Operating Lessee to pay) such
Taxes directly nor furnish (nor cause Owner or Operating Lessee to furnish) such
receipts for payment of Taxes have been paid by Mortgage Lender pursuant to the
Mortgage Loan Documents). Borrower or Leasehold Pledgor shall not permit or
suffer (and shall not permit Owner or Operating Lessee to permit or suffer), and
shall promptly discharge (or cause Owner or Operating Lessee to discharge), any
Lien or charge against the Properties, and shall promptly pay (or cause Owner or
Operating Lessee to pay) for all utility services provided to the Properties.
After prior notice to Lender, Borrower or Leasehold Pledgor may cause Owner or
Operating Lessee, at Owner’s or Operating Lessee’s expense, to contest by
appropriate legal proceeding, conducted in good faith and with due diligence,
the amount or validity of any Taxes or Other Charges, provided that (i) no
Default or Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) no Individual Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay (or cause Owner or Operating Lessee to pay) the amount
of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of Taxes or Other Charges from the applicable
Individual Property; (vi) to insure the payment of such Taxes and Other Charges
exceeding $1,000,000 in the aggregate at any one time, Borrower or Leasehold
Pledgor shall cause Owner or Operating Lessee to deposit with Mortgage Lender
cash, or other security as may be approved by Mortgage Lender, in an amount
equal to one hundred twenty-five percent (125%) of the contested amount, to
insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon (provided, however, that no such security will be
required if Owner or Operating Lessee has provided adequate security for the
same to Mortgage Lender in accordance with the Mortgage Loan Documents),
(vii) failure to pay such Taxes or Other Charges will not subject Lender to any
civil or criminal liability, (viii) such contest shall not affect the ownership,
use or occupancy of the Properties, or of any Individual Property, and
(ix) Borrower or Leasehold Pledgor shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (i) through
(viii) of this Section 4.6. Lender may pay over any such cash or other security
held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established or any
Individual Property (or any part thereof or interest therein) shall be in danger
of being sold, forfeited, terminated cancelled or lost or there shall be any
danger of the Lien of the Pledge Agreement being primed by any related Lien.

 

(b)          Borrower or Leasehold Pledgor shall (or shall cause Owner or
Operating Lessee to) pay all Hotel Taxes now or hereafter payable to the
applicable Governmental Authority with respect the Individual Properties, as the
same become due and payable. Within forty-five (45) days following the end of
each calendar quarter, Borrower or Leasehold Pledgor shall provide an Officer’s
Certificate setting forth the actual amount of Hotel Taxes due and the actual
amount paid with respect to the Properties for the calendar quarter immediately
preceding the date of such certificate.

 

Section 4.7           Litigation. Borrower or Leasehold Pledgor shall give
prompt notice to Lender of any litigation or governmental proceedings pending or
threatened in writing against any Individual Property, the Collateral, Borrower,
Leasehold Pledgor, any Individual Owner, any Operating Lessee or Manager (but
only as it relates to any Individual Property and only if Borrower or Leasehold
Pledgor has received notice of any such litigation or governmental proceedings)
or any SPC Party which might materially adversely affect such Individual
Property or the Collateral or Borrower’s, Leasehold Pledgor’s, such Individual
Owner’s, such Operating Lessee’s, Manager’s or such SPC Party’s condition
(financial or otherwise) or business (including Borrower’s or Leasehold
Pledgor’s ability to perform its Obligations hereunder or under the other Loan
Documents but, in the case of Manager’s condition or business, only to the
extent Borrower or Leasehold Pledgor has a reasonable belief that such
litigation or proceeding might materially adversely affect Manager’s condition
or business).

 

 -73-Mezzanine Loan Agreement

 

 

Section 4.8           Title to the Pledged Collateral; Owner’s Title Policies.

 

(a)          Each of Borrower and Leasehold Pledgor shall warrant and defend
(i) its title to the Collateral (and shall cause Owner and Operating Lessee to
warrant and defend its title to the Properties and Owner’s and Operating
Lessee’s title to the collateral pledged for the Mortgage Loan), and every part
thereof, subject only to Permitted Encumbrances and (ii) the validity and
priority of the Liens of the Pledge Agreement, the Security Documents and this
Agreement on the Collateral, subject only to Permitted Encumbrances, in each
case against the claims of all Persons whomsoever. Borrower or Leasehold Pledgor
shall (or shall cause Owner or Operating Lessee to) reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in any Individual Property or the
Collateral, other than as permitted hereunder, is claimed by another Person.

 

(b)          Borrower or Leasehold Pledgor shall cause Owner and Operating
Lessee to comply with the terms of the Owner’s Title Policies and following
Borrower’s, Leasehold Pledgor, Owner’s or Operating Lessee’s knowledge of a
claim or any state of facts which could reasonably give rise to a claim, to
promptly file a claim with the applicable title company in accordance with the
requirements therein. Borrower or Leasehold Pledgor shall, or shall cause Owner
or Operating Lessee to, promptly send to Lender copies of all claims filed under
any Owner’s Title Policy, or any notices, correspondences, or documents whether
sent or received with respect to the claim or any related litigation. To the
extent Owner or Operating Lessee does not file a claim within five (5) Business
Days following a written request from Lender, Borrower or Leasehold Pledgor
shall cause Owner and/or Operating Lessee to appoint Lender as its/their
attorney in fact, to file and enforce claims and all rights of the applicable
Owner and Operating Lessee under the applicable Owner’s Title Policy or Owner’s
Title Policies in the name of and upon behalf of such Owner and such Operating
Lessee (subject to the assignment of proceeds contained in the Assignments of
Title Insurance Proceeds and the rights of Mortgage Lender, if any, in such
proceeds), which power of attorney, once provided, shall be irrevocable and
shall be deemed to be coupled with an interest (but Lender shall not be
obligated to file such claim or take such action, nor shall Lender incur
liability to Borrower, Leasehold Pledgor, Owner or Operating Lessee for its
failure to do so) and Borrower and Leasehold Pledgor hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, to enforce any of the
obligations of Owner or Operating Lessee arising under the Assignments of Title
Insurance Proceeds.

 

Section 4.9           Financial Reporting.

 

4.9.1     Generally. Borrower and Leasehold Pledgor shall keep and maintain or
will cause to be kept and maintained proper and accurate books and records, in
accordance with GAAP and the requirements of Regulation AB, reflecting the
financial affairs of Borrower, Leasehold Pledgor, Owner and Operating Lessee and
all items of income and expense in connection with the operation of the
Collateral and the Properties. Lender shall have the right from time to time
during normal business hours upon reasonable notice Borrower and Leasehold
Pledgor to examine such books and records at the office of Borrower, Leasehold
Pledgor, Owner, Operating Lessee or other Person maintaining such books and
records and to make such copies or extracts thereof as Lender shall desire.
After an Event of Default, Borrower or Leasehold Pledgor shall pay (or cause
Owner or Operating Lessee to pay) any reasonable and actual costs incurred by
Lender to examine such books, records and accounts, as Lender shall reasonably
determine to be necessary or appropriate in the protection of Lender’s interest.

 

 -74-Mezzanine Loan Agreement

 

 

4.9.2      Quarterly and Monthly Reports.

 

(a)          Not later than forty-five (45) days following the end of the first
three fiscal quarters, and within ninety (90) days after the end of the fourth
fiscal quarter, Borrower or Leasehold Pledgor shall deliver (or cause Owner or
Operating Lessee to deliver) to Lender unaudited consolidated financial
statements of Owner and Operating Lessee, internally prepared on an accrual
basis including a consolidated balance sheet as of the end of such quarter and
profit and loss statements for the quarter and year then ended compared to the
corresponding period of the previous Fiscal Year, Individual Property-level
profit and loss statements for the previous twelve (12) months then ended, and a
summary report detailing monthly occupancy, including average daily rate, made
available to Borrower or Leasehold Pledgor for the subject quarter. Such
statements for each quarter shall be accompanied by an Officer’s Certificate
certifying to the best of the signer’s knowledge, (A) that such statements
fairly represent the financial condition and results of operations of Owner and
Operating Lessee and the Properties on a combined basis as well as each
Individual Property (subject to normal year-end adjustments), (B) that as of the
date of such Officer’s Certificate, no Event of Default exists under this
Agreement, the Note or any other Loan Document or, if so, specifying the nature
and status of each such Event of Default and the action then being taken by
Borrower or proposed to be taken to remedy such Event of Default, (C) that as of
the date of each Officer’s Certificate, no litigation exists involving Borrower,
Leasehold Pledgor, Owner, the Collateral or any Individual Property or the
Properties in which the amount involved is $1,000,000 (in the aggregate) or more
or in which all or substantially all of the potential liability is not covered
by insurance, or, if so, specifying such litigation and the actions being taking
in relation thereto, (D) the amount by which actual Operating Expenses were
greater than or less than the Operating Expenses anticipated in the applicable
Annual Budget, and (E) a calculation reflecting the Debt Yield as of the last
day of such fiscal quarter. Such financial statements shall contain such other
information as shall be reasonably requested by Lender for purposes of
calculations to be made by Lender pursuant to the terms hereof. All calculations
of the Debt Yield shall be subject to verification by Lender; and

 

(b)          Prior to the occurrence of a Securitization of the Loan, Borrower
shall deliver to Lender, not later than thirty (30) days following the end of
each calendar month, a consolidated profit and loss statement for Borrower
(which, to the extent required by GAAP, shall separately denote any
“non-controlling” or “minority” interest in the earnings of any subsidiary of
Borrower) for the month and year then ended compared to the corresponding period
of the previous Fiscal Year and for each Individual Property, a profit and loss
statement for the twelve (12) months then ended and a summary report detailing
monthly occupancy, including the daily average rate during the subject month.
Such statements for each month shall be accompanied by an Officer’s Certificate
certifying to the best of the signer’s knowledge that such statements fairly
represent the results of operations of Owner (taking into account any
“non-controlling” or “minority” interest in the earnings of any subsidiary of
Owner) and the Properties and a calculation reflecting the Debt Yield as of the
last day of such calendar month. All calculations of the Debt Yield shall be
subject to verification by Lender.

 

 -75-Mezzanine Loan Agreement

 

 

4.9.3     Annual Reports. Borrower or Operating Lessee shall deliver (or cause
Owner to deliver) to Lender:

 

(a)          Not later than ninety (90) days after the end of each Fiscal Year
of Owner’s operations, unaudited consolidated financial statements of Owner and
Operating Lessee, internally prepared on an accrual basis and prepared in
accordance with the requirements of Regulation AB, covering the Properties on a
combined basis for such Fiscal Year, including a consolidated balance sheet as
of the end of such Fiscal Year and a consolidated statement of operations. Such
annual financial statements shall be accompanied by an Officer’s Certificate in
the form required pursuant to Section 4.9.2(a) above; and

 

(b)          Not later than one hundred twenty (120) days after the end of each
Fiscal Year of Owner’s operations, audited consolidated financial statements of
Owner and Operating Lessee, certified by an Independent Accountant in accordance
with GAAP and prepared in accordance with the requirements of Regulation AB,
covering the Properties on a combined basis for such Fiscal Year, including a
consolidated balance sheet as of the end of such Fiscal Year and a consolidated
statement of operations. Such annual financial statements shall be accompanied
by an Officer’s Certificate in the form required pursuant to Section 4.9.2(a)
above; and

 

(c)          Not later than one hundred twenty (120) days after the end of each
Fiscal Year of Owner’s operations, an annual summary of any and all FF&E Work,
PIP Work and Capital Expenditures made at the Properties on a combined basis, as
well as for each Individual Property where the cost of FF&E Work, PIP Work and
Capital Expenditures at such Individual Property exceeds $500,000, during the
prior twelve (12) month period.

 

4.9.4     Other Reports.

 

(a)          Borrower or Leasehold Pledgor shall deliver (or cause Owner or
Operating Lessee to deliver) to Lender, within ten (10) Business Days of
Lender’s reasonable request therefor, copies of reports prepared by Manager in
accordance with its obligations under the Management Agreement, including
without limitation, any financial reports, economic and operational trend
analyses, or such other information as Borrower, Leasehold Pledgor, Owner or
Operating Lessee is entitled to request from Manager from time to time.

 

(b)          Borrower and Leasehold Pledgor shall, within ten (10) Business Days
after request by Lender or, if all or part of the Loan is being or has been
included in a Securitization (in which case, at Lender’s expense), by the Rating
Agencies, furnish or cause to be furnished to Lender and, if applicable, the
Rating Agencies, in such manner and in such detail as may be reasonably
requested by Lender or the Rating Agencies, such reasonable additional
information as may be reasonably requested with respect to the Properties as
well as with respect to any Individual Property, including franchise inspection
reports and guest satisfaction scores.

 

(c)          Borrower and Leasehold Pledgor shall submit to Lender the financial
data and financial statements required, and within the time periods required,
under clauses (i), and (ii) of Section 9.1(f), if and when available.

 

 -76-Mezzanine Loan Agreement

 

 

4.9.5      Annual Budget.

 

(a)          Borrower or Leasehold Pledgor shall submit (or cause Owner or
Operating Lessee to submit) to Lender by December 31 of each year the Annual
Budget for the succeeding Fiscal Year; Borrower shall also submit any updates to
such Annual Budget; provided that during the continuance of any Trigger Period,
Borrower shall submit an Annual Budget to Lender by December 1 of each year.
Each Annual Budget shall include Operating Expenses and Capital Expenditure
which are based upon, and consistent with, what is reasonable and customary for
properties similar in size, location and nature to the Properties. During the
continuance of any Trigger Period, the Annual Budget then currently in place
which shall be deemed approved, but Lender shall have the right to approve any
amendment thereto and each subsequent Annual Budget (which approval shall not be
unreasonably withheld, conditioned or delayed so long as no Event of Default is
continuing) and shall further have the right to require Borrower to furnish
Lender on a biannual basis for its approval an update of such Annual Budget
(which update shall be subject to Lender’s approval, such approval not to be
unreasonably withheld, conditioned or delayed so long as no Event of Default is
continuing). Annual Budgets and/or updates thereof submitted to Lender in
accordance herewith and, if Lender approval is then required hereunder, approved
or deemed approved by Lender in accordance with Section 4.9.5(b) hereof, shall
hereinafter be referred to as an “Approved Annual Budget”. During the
continuance of a Trigger Period, until such time that any Annual Budget has been
approved by Lender, the prior Approved Annual Budget shall apply for all
purposes hereunder (with adjustments as reasonably determined by Lender to
reflect actual increases in Taxes, Insurance Premiums and utilities expenses and
variable Operating Expenses that directly relate to increases in revenue). None
of Borrower, Leasehold Pledgor nor Manager shall (nor shall they permit Owner or
Operating Lessee to) change or modify an Approved Annual Budget, as it may be
updated in accordance herewith, that has been approved or deemed approved by
Lender without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed so long as there is no Event of Default then
continuing (until such time as the applicable Trigger Period ends, after which
unless and until a new Trigger Period shall begin), no Lender consent shall be
required and Borrower may change or modify (or permit Owner or Operating Lessee
to change or modify) an Approved Annual Budget in accordance with the terms of
this Section 4.9.5.

 

(b)          In the event Borrower is required to obtain Lender’s approval of a
proposed Annual Budget (or any proposed modification thereof) pursuant to this
Section 4.9.5, Lender’s approval shall be deemed given by Lender if (I) the
first correspondence from Borrower to Lender requesting such approval (A) is
enclosed in an envelope marked “PRIORITY”, (B) contains a legend, prominently
displayed at the top of each page thereof, in bold, all caps and fourteen (14)
point or larger font stating that Borrower is requesting the Lender’s approval
of the proposed Annual Budget (or the proposed modification thereof) under
Section 4.9.5 of the Loan Agreement and that Lender’s failure to respond to such
request within ten (10) Business Days following its receipt of such request may
result in such request being deemed granted, and (C) is accompanied by a copy of
the proposed Annual Budget (or the proposed modification thereof) and all
information and documentation (and in such detail) as is reasonably necessary to
allow Lender to adequately and completely evaluate the request (which
information may be provided electronically in the form of a CD Rom or other
portable electronic media enclosed with such notice), (II) Lender shall fail to
respond to such request within ten (10) Business Days following its receipt of
such request, (III) Borrower shall deliver to Lender a second written request
for approval, which request is delivered in the same form and manner as
contemplated in clause (I) above and states that Lender’s failure to respond to
such request within five (5) Business Days following its receipt of such second
request, shall result in such request being deemed granted, and (IV) Lender
shall fail to respond to such request in the manner contemplated in clause
(III)(B) above within such five (5) Business Day period. In the event Lender
timely objects (stating the basis for its objection in reasonable detail) to a
proposed Annual Budget (or the proposed modification thereof) in accordance with
the foregoing, Borrower shall promptly revise, or cause to be revised, such
Annual Budget (or the proposed modification thereof) and resubmit the same to
Lender. Lender’s approval of a revised Annual Budget (or revised modification
thereof) shall be deemed given by Lender if such revision is submitted to Lender
in accordance with clauses (I) and (III) above and Lender shall fail to respond
in accordance with clauses (II) and (IV) above.

 

 -77-Mezzanine Loan Agreement

 

 

4.9.6     Excess Operating Expenses.

 

(a)          In the event that during a Trigger Period Owner or Operating Lessee
incurs any Operating Expenses in excess of Approved Operating Expenses
(excluding Restricted Payments and any Incentive Management Fees, and excluding
amounts permitted to be remitted to Borrower from Cash Collateral Funds pursuant
to Section 6.10(b) of the Mortgage Loan Agreement) (“Excess Operating
Expenses”), then Borrower or Leasehold Pledgor shall (or cause Owner or
Operating Lessee to) promptly deliver to Lender, for Lender’s information, upon
Lender’s request, a reasonably detailed explanation of such Excess Operating
Expenses. During the continuance of any Trigger Period, all Excess Operating
Expenses must be approved by Lender in writing (such expenses, if approved, or
deemed approved in accordance with Section 4.9.6(b) below, the “Approved Excess
Operating Expenses”) prior to the disbursement of any funds therefor, such
approval not to be unreasonably withheld, conditioned or delayed provided no
Event of Default shall then exist. During the continuance of any Trigger Period,
any funds distributed to Owner for the payment of Approved Excess Operating
Expenses pursuant to Section 6.11.1(a)(xi) of the Mortgage Loan Agreement shall
be used by Owner or Operating Lessee only to pay for such Approved Excess
Operating Expenses or to reimburse Owner or Operating Lessee for such Approved
Excess Operating Expenses, as applicable.

 

(b)          In the event Borrower is required to obtain Lender’s approval of
Excess Operating Expenses pursuant to this Section 4.9.6, Lender’s approval
shall be deemed given by Lender if (I) the first correspondence from Borrower to
Lender requesting such approval (A) is enclosed in an envelope marked
“PRIORITY”, (B) contains a legend, prominently displayed at the top of each page
thereof, in bold, all caps and fourteen (14) point or larger font stating that
Borrower is requesting the Lender’s approval of Excess Operating Expenses under
Section 4.9.6 of the Loan Agreement and that Lender’s failure to respond to such
request within ten (10) Business Days following its receipt of such request may
result in such request being deemed granted, and (C) is accompanied by an
explanation of such Excess Operating Expenses in reasonable detail as is
necessary to allow Lender to adequately and completely evaluate the request,
(II) Lender shall fail to respond to such request within ten (10) Business Days
following its receipt of such request, (III) Borrower shall deliver to Lender a
second written request for approval, which request is delivered in the same form
and manner as contemplated in clause (I) above and states that Lender’s failure
to respond to such request within five (5) Business Days following its receipt
of such second request, shall result in such request being deemed granted, and
(IV) Lender shall fail to respond to such request in the manner contemplated in
clause (III)(B) above within such five (5) Business Day period.

 

4.9.7           Hotel Accounting. All property level (but not upper-tier or
consolidated) monthly and other operating statements to be delivered by or on
behalf of Borrower or Leasehold Pledgor hereunder shall be (and all accompanying
Officer’s Certificates shall state that they have been) prepared based upon the
Uniform System of Accounts for Hotels, current edition.

 

 -78-Mezzanine Loan Agreement

 

 

Section 4.10         Access to Property. Borrower or Leasehold Pledgor shall
cause Owner and Operating Lessee to permit agents, representatives, consultants
and employees of Lender to inspect any Individual Property or any part thereof
at reasonable hours upon reasonable advance notice. Lender or its agents,
representatives, consultants and employees as part of any inspection may
non-invasively (except as expressly permitted under the Environmental Indemnity)
take soil, air, water, building material and other samples from such Individual
Property, subject to the rights of tenants under Leases.

 

Section 4.11         Leases. Any Leases in excess of three thousand (3,000)
square feet (each such Lease a “Material Lease”) written after the date hereof
shall be subject to Lender’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Upon request, Borrower or
Leasehold Pledgor shall furnish Lender with executed copies of all Leases
entered into after the date hereof. All renewals of Leases and all proposed
Leases shall provide for rental rates comparable to existing local market rates.
All proposed Leases shall be on commercially reasonable terms and shall not
contain any terms which would materially adversely affect Lender’s rights under
the Loan Documents. Prior to entering into any Lease or any modification
thereof, Borrower or Leasehold Pledgor shall cause Owner or Operating Lessee to
obtain or cause the tenant to obtain all licenses, permits, approvals and
consents required as a condition to such Lease and/or to tenant’s operation
thereunder, including without limitation any and all consents and approvals
required under any applicable Franchise Agreement, Ground Lease, Operations
Agreement and/or License. All Leases executed after the date hereof shall
provide that they are subordinate to the Mortgage encumbering the applicable
Individual Property in favor of Mortgage Lender and that the lessee agrees to
attorn to Mortgage Lender or any purchaser at a sale by foreclosure or power of
sale. Borrower and Leasehold Pledgor shall, and shall cause the related Manager
to, (i) observe and perform the obligations imposed upon the lessor under the
Leases in a commercially reasonable manner; (ii) enforce (if and to the extent
commercially reasonable to do so under the circumstances) the terms, covenants
and conditions contained in the Leases upon the part of the lessee thereunder to
be observed or performed in a commercially reasonable manner or terminate or
amend such lease, in either case in a manner not to impair materially the value
of the Individual Property involved except that no termination by Owner or
Operating Lessee or acceptance of surrender by a tenant of any Material Lease
shall be permitted unless by reason of a tenant default and then only in a
commercially reasonable manner to preserve and protect the Individual Property;
provided, however, that no such termination or surrender of any Material Lease
will be permitted without the written consent of Lender; (iii) not collect any
of the Rents relating to the Leases more than one (1) month in advance (other
than security deposits); (iv) not execute any other assignment of lessor’s
interest in the Leases or the Rents or any other Gross Revenues (except as
contemplated by the Loan Documents and the Mortgage Loan Documents); (v) not
alter, modify or change the terms of the Leases in a manner inconsistent with
the provisions of the Loan Documents; and (vi) execute and deliver at the
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, neither Borrower nor
Leasehold Pledgor shall permit Owner or Operating Lessee to enter into a lease
of all or substantially all of any Individual Property (other than the Operating
Lease) without Lender’s prior written consent, which consent may be withheld in
Lender’s sole and absolute discretion. Lender’s approval of a Material Lease
shall be deemed given by Lender if (I) the first correspondence from Borrower to
Lender requesting such approval (A) is enclosed in an envelope marked
“PRIORITY”, (B) contains a legend, prominently displayed at the top of each page
thereof, in bold, all caps and fourteen (14) point or larger font stating that
Borrower or Leasehold Pledgor is requesting Lender’s approval of a Material
Lease under Section 4.11 of the Loan Agreement and that Lender’s failure to
respond to such request within ten (10) Business Days following its receipt of
such request may result in such request being deemed granted, and (C) is
accompanied by an a copy of such proposed Material Lease together with an
explanation thereof in such reasonable detail as is necessary to allow Lender to
adequately and completely evaluate the request, (II) Lender shall fail to
respond to such request within ten (10) Business Days following its receipt of
such request, (III) Borrower or Leasehold Pledgor shall deliver to Lender a
second written request for approval, which request is delivered in the same
manner as contemplated in clause (I) above and states that Lender’s failure to
respond to such request within five (5) Business Days following its receipt of
such second request, shall result in such request being deemed granted, and (IV)
Lender shall fail to respond to such request in the manner contemplated in
clause (III)(B) above within such five (5) Business Day period.

 

 -79-Mezzanine Loan Agreement

 

 

Section 4.12         Repairs; Maintenance and Compliance; Alterations.

 

4.12.1   Repairs; Maintenance and Compliance. Borrower and Leasehold Pledgor
shall at all times cause Owner and Operating Lessee to maintain, preserve and
protect all franchises and trade names, and Borrower and Leasehold Pledgor shall
cause Owner and Operating Lessee to cause each Individual Property to be
maintained in a good and safe condition and repair and shall not remove,
demolish or alter the Improvements or Equipment (except for alterations
performed in accordance with Section 4.12.2 below and normal replacement of
Equipment with Equipment of equivalent value and functionality). Borrower and
Leasehold Pledgor shall cause Owner and Operating Lessee to promptly comply with
all Legal Requirements and immediately cure properly any violation of a Legal
Requirement. Borrower and Leasehold Pledgor shall (or cause Owner or Operating
Lessee to) promptly notify Lender in writing after Borrower or Leasehold Pledgor
first receives notice of any such non-compliance. Borrower and Leasehold Pledgor
shall cause Owner and Operating Lessee to promptly repair, replace or rebuild
any part of any Individual Property that becomes damaged, worn or dilapidated
(subject to Article V) and shall complete and pay for any Improvements at any
time in the process of construction or repair. Borrower and Leasehold Pledgor
acknowledge and agree that, with respect to any Individual Properties that have
fewer parking spaces than are required under the applicable zoning regulations,
(a) each such Individual Property could be brought into compliance with the
applicable zoning regulations with respect to parking count solely by restriping
the parking lot(s) and/or parking garage(s) located at such Individual Property
and (b) Borrower and Leasehold Pledgor shall cause Owner and Operating Lessee to
bring each such Individual Property into compliance with applicable zoning
regulations with respect to parking count promptly following the request by any
Governmental Authority to do so.

 

 -80-Mezzanine Loan Agreement

 

 

4.12.2   Alterations. Borrower and Leasehold Pledgor may, without Lender’s
consent, permit Owner and Operating Lessee to perform alterations to the
Improvements and Equipment which (i) do not constitute a Material Alteration (or
are otherwise approved by Lender), (ii) do not materially adversely affect
Borrower’s, Leasehold Pledgor’s, Owner’s or Operating Lessee’s financial
condition or the value or net operating income of the Properties or of any
Individual Property, and (iii) are in the ordinary course of Owner’s and
Operating Lessee’s business (it being understood that nothing in this clause
(iii) shall prohibit Owner from carrying out FF&E Work to the extent the same
constitutes an Approved FF&E Expense or PIP Work to the extent the same
constitutes an Approved Scheduled PIP Expense). Neither Borrower nor Leasehold
Pledgor permit Owner or Operating Lessee to perform any Material Alteration
without Lender’s prior written consent not to be unreasonably withheld,
conditioned or delayed. To the extent that the Mortgage Loan is no longer
outstanding, Lender may, as a condition to giving its consent to a Material
Alteration with respect to any one or more Individual Properties, require that
Borrower or Leasehold Pledgor deliver (or cause Owner or Operating Lessee to
deliver) to Lender security for payment of the cost of such Material Alteration
and as additional security for Borrower’s and Leasehold Pledgor’s Obligations
under the Loan Documents, which security may be any of the following: (i) cash,
(ii) a Letter of Credit, (iii) U.S. Obligations, or (iv) other securities
acceptable to Lender, provided that in the case of this clause (iv), Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same. Such security shall be in an amount equal to the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
at such Individual Property(ies) (other than such amounts to be paid or
reimbursed by tenants under the Leases) in excess of the Alteration Threshold.
Not more than once per month during the course of the Material Alteration, upon
Borrower’s or Leasehold Pledgor’s written request and provided each of the
conditions below shall have been satisfied, Lender will disburse funds from any
Material Alteration security that is cash to fund (or reimburse Borrower,
Leasehold Pledgor, Owner or Operating Lessee, as applicable, for its funding of)
the cost of the Material Alterations or, to the extent applicable, provide its
written consent to the reduction of any Letter of Credit in consideration of
Borrower’s or Leasehold Pledgor’s funding of the cost of the Material
Alterations (such reduction being in the amount of such funding), in each case,
within twenty (20) days following Lender’s receipt of Borrower’s or Leasehold
Pledgor’s written request. Lender’s obligation to make disbursements hereunder
shall be subject to the satisfaction of each of the following conditions: (x) as
of the date of Borrower’s or Leasehold Pledgor’s request, and as of the date of
disbursement, no Event of Default shall have occurred and be continuing, (y)
Borrower’s or Leasehold Pledgor’s written request shall be accompanied by: (1)
copies of all bills and invoices evidencing such costs (and the same shall be
subject to Lender’s reasonable review), (2) an Officer’s Certificate from
Borrower (A) stating that the items to be funded by the requested disbursement
are costs of an approved Material Alteration, and a description thereof, (B)
stating that the portion of such approved Material Alteration to be funded by
the requested disbursement has been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements, (C) stating that the
portion of such Material Alteration to be funded has not been the subject of a
previous disbursement and that all prior releases, disbursement, or returns of
security have been applied by Borrower, Leasehold Pledgor, Owner or Operating
Lessee to the costs of such Material Alteration in accordance with Borrower’s or
Leasehold Pledgor’s past requests, (3) evidence satisfactory to Lender in its
reasonable discretion that the balance of the cash portion of the Material
Alteration security or the undrawn portion of any Letter of Credit given as
security for such Material Alteration, after giving effect to the requested
disbursement, will be sufficient to cover the remaining cost of such Material
Alteration, (4) evidence that all contracts, subcontractors and materialmen who
provided work materials or services in connection with such portion of the
Material Alterations covered by such disbursement have been paid in full (or
will be paid in full from such disbursement) and have delivered appropriate lien
waivers and/or releases (or will deliver them in connection with such
disbursement); (5) at Lender’s option, but no more frequently than once per
calendar quarter, a title search for the related Individual Property indicating
that such Individual Property is free from all Liens, claims and other
encumbrances not previously approved by Lender and which are not otherwise
Permitted Encumbrances, and (6) such other evidence as Lender shall reasonably
request to demonstrate that the portion of such Material Alteration to be funded
by the requested disbursement has been completed and paid for or will be paid
upon such disbursement to Borrower or Leasehold Pledgor. Upon substantial
completion of any Material Alteration, Borrower or Leasehold Pledgor shall
provide (or cause Owner or Operating Lessee to provide) evidence satisfactory to
Lender that (i) the Material Alteration was constructed in accordance with
applicable Legal Requirements, (ii) all contractors, subcontractors, materialmen
and professionals who provided work, materials or services in connection with
the Material Alteration have been paid in full and have delivered unconditional
releases of liens, and (iii) all material licenses and permits necessary for the
use, operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued. If
Borrower or Leasehold Pledgor has provided (or caused Owner or Operating Lessee
to provide) cash security, as provided above, except to the extent applied by
Lender to fund such Material Alterations, such cash shall be released by Lender
to fund such Material Alterations, and if Borrower or Leasehold Pledgor has
provided (or has caused Owner or Operating Lessee to provide) non-cash security,
as provided above, except to the extent applied by Lender to fund such Material
Alterations, Lender shall release and return such security upon Borrower’s
satisfaction of the requirements of the preceding sentence.

 

 -81-Mezzanine Loan Agreement

 

 

Section 4.13         Approval of Major Contracts. Borrower and Leasehold Pledgor
shall be required to obtain Lender’s prior written approval of any and all Major
Contracts affecting any Individual Property, which approval may be granted or
withheld in Lender’s reasonable discretion and which approval shall be deemed
given by Lender if (I) the first correspondence from Borrower to Lender
requesting such approval (A) is enclosed in an envelope marked “PRIORITY”, (B)
contains a legend, prominently displayed at the top of each page thereof, in
bold, all caps and fourteen (14) point or larger font stating that Borrower or
Leasehold Pledgor is requesting the Lender’s approval of a Major Contract under
Section 4.14 of the Loan Agreement and that Lender’s failure to respond to such
request within ten (10) Business Days following its receipt of such request may
result in such request being deemed granted, and (C) is accompanied by an a copy
of such proposed Major Contract together with an explanation thereof in such
reasonable detail as is necessary to allow Lender to adequately and completely
evaluate the request, (II) Lender shall fail to respond to such request within
ten (10) Business Days following its receipt of such request, (III) Borrower or
Leasehold Pledgor shall deliver to Lender a second written request for approval,
which request is delivered in the same manner as contemplated in clause (I)
above and states that Lender’s failure to respond to such request within five
(5) Business Days following its receipt of such second request, shall result in
such request being deemed granted, and (IV) Lender shall fail to respond to such
request in the manner contemplated in clause (III)(B) above within such five (5)
Business Day period.

 

Section 4.14         Property Management.

 

4.14.1   Management Agreements. Borrower and Leasehold Pledgor shall or shall
cause Owner and Operating Lessee to (i) use commercially reasonable efforts to
cause Manager to manage the Properties in accordance with the applicable
Management Agreement and in accordance with all applicable Legal Requirements,
(ii) diligently perform and observe all of the terms, covenants and conditions
of each of the Management Agreements on the part of Owner and/or Operating
Lessee to be performed and observed, (iii) promptly notify (or cause Owner or
Operating Lessee to notify) Lender of any material default (after the expiration
of any applicable cure periods) under any Management Agreement of which it is
aware, (iv) in the event of and upon Lender’s reasonable request from time to
time, promptly deliver (or cause Owner or Operating Lessee to deliver) to Lender
a copy of any financial statements, business plans, capital expenditures plans,
reports and estimates received by it under the Management Agreements that are so
requested by Lender, and (v) promptly enforce the performance and observance of
all of the covenants required to be performed and observed by Manager under the
Management Agreements. Subject at all times to the rights of Mortgage Lender
under the Mortgage Loan Documents, if Owner or Operating Lessee shall default in
the performance or observance of any material term, covenant or condition of any
Management Agreement on the part of Owner or Operating Lessee, as applicable, to
be performed or observed and such default is not cured within thirty (30) days
of written notice from Lender (or if an Event of Default exists), then, without
limiting Lender’s other rights or remedies under this Agreement or the other
Loan Documents, and without waiving or releasing Borrower or Leasehold Pledgor
from any of its Obligations hereunder or under the Management Agreements, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of the Management Agreements on the part of Owner or Operating
Lessee, as applicable, to be performed or observed.

 

 -82-Mezzanine Loan Agreement

 

 

4.14.2   Prohibition Against Termination or Modification.

 

(a)          Except as set forth in clause(b) below, neither Borrower nor
Leasehold Pledgor shall, and nor permit Owner or Operating Lessee, to
(i) surrender, terminate, cancel, materially modify, renew or extend any
Management Agreement (other than a renewal or extension of a Management
Agreement in accordance with its terms), (ii) enter into any other agreement
relating to the management or operation of any Individual Property with any
Manager or any other Person, (iii) consent to the assignment by any Manager of
its interest under the related Management Agreement, or (iv) waive or release
any of its material rights and remedies under any Management Agreement, in each
case without the express consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, with respect
to the appointment of a new manager, such consent may be conditioned upon
Borrower or Leasehold Pledgor delivering to Lender a Rating Agency Confirmation
from each applicable Rating Agency as to such new manager and evidence that such
replacement will not violate or cause a breach or default under any Franchise
Agreement or Ground Lease to the extent such violation, breach or default (with
or without the passage of time) would result in an Event of Default, and that
any approvals required under any Franchise Agreement or Ground Lease to the
replacement of Manager have been obtained. If at any time Lender consents to the
appointment of a new manager, such new manager and Owner and Operating Lessee
shall, as a condition of Lender’s consent, execute (i) a management agreement in
form and substance reasonably acceptable to Lender, and (ii) a subordination of
management agreement in a form reasonably acceptable to Lender.

 

(b)          Notwithstanding anything to the contrary herein or in the other
Loan Documents (and without limiting Borrower’s and Leasehold Pledgor’s right to
replace (or cause Owner or Operating Lessee to replace) a Manager with Lender’s
consent pursuant to clause (a) above), Borrower and Leasehold Pledgor shall have
the right in connection to cause Owner or Operating Lessee to replace one or
more Managers with one or more Qualified Managers without Lender’s consent and
without any Rating Agency Confirmation provided that each of the following
conditions shall have been satisfied:

 

(i)          Lender shall have received written notice of the intended
replacement(s) not less than fifteen (15) days prior to the date(s) on which
such proposed replacement(s) are to occur;

 

 -83-Mezzanine Loan Agreement

 

 

(ii)         As of the date of giving such notice and as of the effective date
of such replacement no Event of Default shall have occurred and be continuing;

 

(iii)        Such notice shall identify the Individual Property as to which
Owner wishes to replace the Manager and the Qualified Manager with whom Owner or
Operating Lessee intends to replace the applicable Manager and as of the date of
giving such notice and as of the effective date of such replacement, (x) no such
Qualified Manager shall be subject to any bankruptcy or similar insolvency
proceeding, and (y) there shall have been no material adverse change in the
condition of any such Qualified Manager, financial and otherwise, since the
Closing Date; provided, however, that the replacement property management
company identified by Owner shall be a “Qualified Manager” for purposes of this
subsection (b) only if such replacement property company does not manage more
than seventy-five percent (75%) of the total number of keys of the Individual
Properties;

 

(iv)        Each Qualified Manager identified by Borrower or Leasehold Pledgor
shall enter into one or more new Management Agreements, which agreements shall
(A) not provide for Base Management Fees in excess of three percent (3.0%) of
the monthly Operating Income for the Individual Properties managed by such
Qualified Manager unless otherwise reasonably agreed by Lender in writing, and
not provide for Incentive Management Fees or other compensation in excess of the
market rates for such fees and other compensation, and (B) otherwise be on terms
and conditions approved by Lender (which approval will not be unreasonably
withheld, conditioned or delayed); provided that any new Management Agreement
which satisfies clause (A) above and is in form and substance substantially the
same as any existing Management Agreement by and between a Qualified Manager and
the applicable Owner or Operating Lessee that exist as of the Closing Date shall
be deemed to be approved by Lender;

 

(v)         Lender shall have received evidence reasonably satisfactory to it
(which may be in the form of an Officer’s Certificate) that such replacement(s)
of such Manager(s) are not prohibited by and would not permit the applicable
Franchisor or the applicable Ground Lessor to terminate any Franchise Agreement
or Ground Lease, and will not result in or cause any breach or default under any
Franchise Agreement or Ground Lease to the extent such violation, breach or
default (with or without the passage of time) would result in an Event of
Default, and that any approvals required under any Franchise Agreement or Ground
Lease to the replacement of such Manager(s) have been obtained;

 

(vi)        Concurrently with such replacement(s), Borrower or Leasehold Pledgor
shall have caused Owner or Operating Lessee to pay (or escrow in accordance with
the terms of the Management Agreement(s) being replaced), any termination or
transition costs and expenses, termination fees or their equivalent, to which
any Manager being replaced is entitled under its Management Agreement; and

 

(vii)       Each such Qualified Manager shall enter into an assignment of
management agreement and subordination of management fees which either is (A) in
form and substance substantially the same as the assignment of management
agreement and subordination of management fees entered into by any Qualified
Manager on the Closing Date or (B) in form and substance approved by Lender
(which approval will not be unreasonably withheld, conditioned or delayed).

 

 -84-Mezzanine Loan Agreement

 

 

4.14.3   Replacement of Manager. In each case to the extent permitted under the
applicable Assignment of Management Agreement, Lender shall have the right to
require Borrower or Leasehold Pledgor to cause Owner and Operating Lessee to
replace any Manager with a Person chosen by Owner or Operating Lessee and,
unless such replacement is a Qualified Manager, approved by Lender (provided,
that such approval of a Manager that is not a Qualified Manager may be
conditioned upon Borrower or Leasehold Pledgor delivering a Rating Agency
Confirmation as to such new manager and management agreement) upon the
occurrence of any one or more of the following events: (i)  at any time after
the Loan has been accelerated in accordance with Section 8.2.1, the Maturity
Date has occurred, or Lender has commenced a foreclosure action, applied for the
appointment of a receiver or exercised other similar remedies with respect to an
Event of Default, (ii) if such Manager shall be in material default under the
Management Agreement that causes a material adverse effect (in Lender’s
reasonable determination) on Owner, Operating Lessee or their respective
business, net cash flow, operations or financial condition or on the Properties
then under management pursuant to such Management Agreement or the use, value,
operation or net cash flow thereof or Owner’s or Operating Lessee’s interest
therein or Lender’s security therein, and such default is not cured within
thirty (30) days after notice thereof from Lender to Borrower; provided if such
default cannot reasonably be cured within such thirty (30) day period Borrower
shall have an additional sixty (60) days in which to cure such default so long
as it is diligently pursuing a cure, (iii) if such Manager shall become
insolvent or a debtor in any bankruptcy or insolvency proceeding (provided that
if such proceeding is involuntary, the same shall not have been dismissed within
ninety (90) days of filing), or (iv) if at any time such Manager has engaged in
gross negligence, fraud, willful misconduct or misappropriation of funds (unless
such gross negligence, fraud, willful misconduct or misappropriation of funds is
the act of any employee of such Manager other than a senior officer or other
individual controlling such Manager and within thirty (30) days of such
Manager’s discovery thereof, such employee has been terminated by that Manager
and that Manager has fully compensated Borrower or Leasehold Pledgor, as
applicable, for any losses suffered as a result of such gross negligence, fraud,
willful misconduct or misappropriation of funds). Subject to the prior written
consent of the Mortgage Lender, Lender shall have the right to replace the
applicable Manager with any Qualified Manager if (A) neither Borrower nor
Leasehold Pledgor is diligently working (or causing Owner or Operating Lessee to
diligently work) to replace the Manager and keeping Lender reasonably apprised
of its efforts in connection therewith, and Borrower or Leasehold Pledgor fails
to commence and continue thereafter (or cause Owner or Operating Lessee to
commence and continue thereafter) diligently working to replace the applicable
Manager within ten (10) Business Days after written notice from Lender, or (B)
Borrower or Leasehold Pledgor fails to actually replace (or cause Owner or
Operating Lessee to actually replace) the Manager with a Manager approved by
Lender within one hundred twenty (120) days after Lender’s initial notice to
Borrower or Leasehold Pledgor to replace the Manager; provided that if Borrower
or Leasehold Pledgor is unable to replace the Manager within such one hundred
twenty (120) days and Borrower or Leasehold Pledgor continues to diligently work
to do so, then Borrower and Leasehold Pledgor shall have up to an additional
sixty (60) days to replace the Manager.

 

4.14.4    Brand Manager Rights. Lender acknowledges that pursuant to the
Management Agreements, the Brand Managers retain control and discretion over
certain matters customarily subject to Lender approval and have the right to
take certain actions that may be restricted under the Loan Documents (including
matters relating to FF&E, leases, casualty and condemnation, alterations,
leasing and budgets). Lender acknowledges that any restrictions herein or in the
other Loan Documents on the actions of Borrower and Leasehold Pledgor and any
approvals Borrower or Leasehold Pledgor is required to obtain from Lender shall
be subject to the rights and discretion of the applicable Brand Manager with
respect to such Individual Properties pursuant to the terms of the applicable
Management Agreements.

 

 -85-Mezzanine Loan Agreement

 

 

Section 4.15        Performance by Borrower; Compliance with Agreements.

 

(a)          Each of Borrower and Leasehold Pledgor shall in a timely manner
observe, perform and fulfill (and cause Owner and Operating Lessee to observe,
perform and fulfill) each and every covenant, term and provision of each Loan
Document and Mortgage Loan Document executed and delivered by, or applicable to,
Borrower, Leasehold Pledgor, Owner and/or Operating Lessee, and shall not enter
into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document or Mortgage Loan
Documents executed and delivered by, or applicable to, Borrower, Leasehold
Pledgor or Owner without the prior consent of Lender.

 

(b)          Each of Borrower and Leasehold Pledgor shall at all times comply
(and cause Owner to comply) in all material respects with all Operations
Agreements. Each of Borrower and Leasehold Pledgor agrees that without the prior
written consent of Lender, neither Borrower nor Leasehold Pledgor will (nor
permit Owner to) amend, modify or terminate any of the Operations Agreements.

 

Section 4.16        Licenses; Intellectual Property; Website.

 

4.16.1   Licenses. Borrower or Leasehold Pledgor shall cause Owner or Operating
Lessee (or, as applicable, shall cause Owner or Operating Lessee to cause Liquor
Subsidiary) to keep and maintain all Licenses necessary for the operation of
each Individual Property as a hotel. Neither Borrower nor Leasehold Pledgor
shall permit Owner or Operating Lessee to transfer any Licenses required for the
operation of the Properties (except in connection with a Permitted Direct
Assumption).

 

4.16.2   Intellectual Property. Borrower and Leasehold Pledgor shall keep and
maintain (and shall cause Owner or Operating Lessee to keep and maintain) all
Intellectual Property relating to the use or operation of each Individual
Property and all Intellectual Property shall be held by and (if applicable)
registered in the name of Borrower, Leasehold Pledgor, Owner or Operating
Lessee. Neither Borrower nor Leasehold Pledgor shall (nor permit Owner or
Operating Lessee to) Transfer or let lapse any Intellectual Property without
Lender’s prior consent.

 

4.16.3   Website. Any website with respect to any Individual Property (other
than tenant websites), Owner, Borrower, Leasehold Pledgor or Operating Lessee
shall be maintained by or on behalf of Borrower, Leasehold Pledgor, Owner or
Operating Lessee and any such website shall be registered in the name of
Borrower, Leasehold Pledgor, Owner or Operating Lessee. Neither Borrower nor
Leasehold Pledgor shall (nor permit Owner or Operating Lessee to) Transfer any
such website without Lender’s prior consent.

 

 -86-Mezzanine Loan Agreement

 

 

Section 4.17         Further Assurances. Borrower and Leasehold Pledgor shall,
at Borrower’s and Leasehold Pledgor’s sole cost and expense:

 

(a)          furnish (or cause Owner or Operating Lessee to furnish) to Lender,
to the extent not already furnished to Lender on or before the Closing Date, all
instruments, documents, boundary surveys, footing or foundation surveys,
certificates, plans and specifications, appraisals, title and other insurance
reports and agreements, and each and every other document, certificate,
agreement and instrument required to be furnished by Borrower and Leasehold
Pledgor pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith;

 

(b)          cure any defects in the execution and delivery of the Loan
Documents and execute and deliver, or cause to be executed and delivered, to
Lender such documents, instruments, certificates, assignments and other
writings, and do such other acts necessary or desirable to evidence, preserve
and/or protect the collateral at any time securing or intended to secure the
Obligations, as Lender may reasonably require including, without limitation, the
execution and delivery of all such writings necessary to transfer any licenses
identified by Lender in the name of Lender or its designee after the occurrence
and during the continuation of an Event of Default; provided that no such cure,
document, instrument, certificate, assignment or other writing reduces the
rights or increases the obligations of Borrower, Leasehold Pledgor or any
Guarantor under the Loan Documents; and

 

(c)          do and execute (or cause Owner or Operating Lessee to do and
execute) all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender may
reasonably require from time to time.

 

Section 4.18         Estoppel Statement.

 

(a)          After request by Lender, Borrower shall within ten (10) Business
Days furnish Lender with a statement, duly acknowledged and certified, stating
(i) the Outstanding Principal Balance of the Loan, (ii) the Interest Rate,
(iii) the date installments of interest and/or principal were last paid,
(iv) any known offsets or defenses to the payment and performance of the
Obligations, if any, and (v) that this Agreement and the other Loan Documents
have not been modified or if modified, giving particulars of such modification.

 

(b)          Borrower and Leasehold Pledgor shall use commercially reasonable
efforts to deliver (or cause Owner or Operating Lessee to deliver) to Lender,
within thirty (30) days of Lender’s request, an estoppel certificate from each
tenant under any Lease in form and substance reasonably satisfactory to Lender;
provided, that neither Borrower nor Leasehold Pledgor shall be required to
deliver (or cause Owner or Operating Lessee to deliver) such certificates more
frequently than the lesser of (x) two (2) times in any calendar year or (y) the
number of requests permitted to be made under the applicable Lease in any
calendar year; provided, however, that there will be no limit on the number of
times Owner and Operating Lessee may be required to use commercially reasonable
efforts to obtain such certificates if an Event of Default has occurred and is
continuing (subject to the applicable terms of each Lease).

 

 -87-Mezzanine Loan Agreement

 

 

(c)          Borrower and Leasehold Pledgor shall use commercially reasonable
efforts to deliver (or cause Owner or Operating Lessee to deliver) to Lender,
within thirty (30) days of Lender’s request, estoppel certificates from each
party under any Operations Agreement, in form and substance reasonably
satisfactory to Lender; provided, that neither Borrower nor Leasehold Pledgor
shall be required to deliver (or cause Owner or Operating Lessee to deliver)
such certificates more than three (3) times during the Term and not more
frequently than once per calendar year (or twice during any calendar year in
which a Securitization occurs).

 

(d)          Borrower and Leasehold Pledgor shall use commercially reasonable
efforts to deliver (or cause Owner or Operating Lessee to deliver) to Lender,
within thirty (30) days of Lender’s request, estoppel certificates from the
Ground Lessor, in form and substance reasonably satisfactory to Lender;
provided, that neither Borrower nor Leasehold Pledgor shall be required to
deliver (or cause Owner or Operating Lessee to deliver) such certificates more
than three (3) times during the Term and not more frequently than once per
calendar year (or twice during any calendar year in which a Securitization
occurs).

 

(e)          Borrower and Leasehold Pledgor shall use commercially reasonable
efforts to deliver to Lender (or cause Owner or Operating Lessee to deliver),
within thirty (30) days of Lender’s request, estoppel certificates from each
Franchisor, in form and substance reasonably satisfactory to Lender; provided,
that neither Borrower nor Leasehold Pledgor shall be required to deliver (or
cause Owner or Operating Lessee to deliver) such certificates more than three
(3) times during the Term and not more frequently than once per calendar year
(or twice during any calendar year in which a Securitization occurs).

 

Section 4.19        Notice of Default. Borrower shall promptly advise Lender of
the occurrence of any Default or Event of Default of which Borrower or Leasehold
Pledgor has knowledge.

 

Section 4.20        Cooperate in Legal Proceedings. Borrower and Leasehold
Pledgor shall cooperate fully with Lender with respect to any proceedings before
any court, board or other Governmental Authority which may in any way affect the
rights of Lender hereunder or any rights obtained by Lender under any of the
other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

 

Section 4.21        Indebtedness. Neither Borrower nor Leasehold Pledgor shall
permit Owner or Operating Lessee to, directly or indirectly, create, incur or
assume any indebtedness other than “Permitted Indebtedness” (as such term is
defined in the Mortgage Loan Agreement). Neither Borrower nor Leasehold Pledgor
shall directly or indirectly create, incur or assume any indebtedness other than
(i) the Debt and the Other Obligations, (ii) ordinary course equipment or
personal property financing that is secured only by the financed equipment or
personal property, (iii) unsecured trade payables incurred in the ordinary
course of business relating to the ownership of the Collateral, which in the
case of such unsecured trade payables (A) are not evidenced by a note, (B) do
not exceed, at any time, together with amounts payable under clause (ii), a
maximum aggregate amount of $250,000, and (C) are paid within ninety (90) days
of the date incurred, unless such amount is being contested in good faith, (iv)
Taxes and Other Charges not yet Due and Payable, unless contested in good faith,
(v) contractual indemnity obligations entered into in the ordinary course of
business, and (vi) indebtedness secured by Permitted Encumbrances (collectively,
“Permitted Indebtedness”).

 

 -88-Mezzanine Loan Agreement

 

 

Section 4.22       Business and Operations. Borrower and Leasehold Pledgor will
continue (and cause Owner and Operating Lessee to continue) to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of each Individual
Property. Borrower and Leasehold Pledgor will, and will cause Owner and
Operating Lessee to, qualify to do business and remain in good standing under
the laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of each Individual Property and
the Collateral.

 

Section 4.23        Dissolution. Neither Borrower nor Leasehold Pledgor shall
and shall not permit Owner or Operating Lessee to (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Properties and the Collateral, (iii) transfer, lease or sell, in one
transaction or any combination of transactions, all or substantially all of the
property or assets of Borrower or Leasehold Pledgor except to the extent
expressly permitted by the Loan Documents and the Mortgage Loan Documents, or
(iv) cause, permit or suffer Owner, Operating Lessee or any SPC Party to
(A) dissolve, wind up or liquidate or take any action, or omit to take any
action, as a result of which Owner, Operating Lessee or such SPC Party would be
dissolved, wound up or liquidated in whole or in part, or (B) amend, modify,
waive or terminate the certificate of formation or operating agreement or
certificate of limited partnership and limited partnership agreement of Owner,
Operating Lessee or such SPC Party, in each case without obtaining the prior
consent of Lender.

 

Section 4.24       Debt Cancellation. Neither Borrower nor Leasehold Pledgor
shall cancel or otherwise forgive or release (or permit Owner or Operating
Lessee to cancel or otherwise forgive or release) any claim or debt (other than
the surrender or termination of Leases in accordance herewith) owed to Borrower,
Leasehold Pledgor, Owner or Operating Lessee by any Person, except for adequate
consideration and in the ordinary course of Borrower’s, Leasehold Pledgor’s,
Owner’s or Operating Lessee’s business.

 

Section 4.25       Affiliate Transactions. Neither Borrower nor Leasehold
Pledgor shall enter into, or be a party to (nor permit Owner or Operating Lessee
to enter into or be a party to), any transaction with an Affiliate of Borrower,
Leasehold Pledgor, Owner or Operating Lessee or any of the partners, members or
shareholders, as applicable, of Borrower or Leasehold Pledgor except in the
ordinary course of business and on terms which are no less favorable to
Borrower, Leasehold Pledgor, Owner, Operating Lessee or such Affiliate than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party.

 

Section 4.26       No Joint Assessment. Neither Borrower nor Leasehold Pledgor
shall suffer, permit or initiate (or permit Owner or Operating Lessee to suffer,
permit or initiate) the joint assessment of any Individual Property (i) with any
other real property constituting a tax lot separate from such Individual
Property, and (ii) with any portion of such Individual Property which may be
deemed to constitute personal property, or any other procedure whereby the Lien
of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such Individual Property.

 

Section 4.27       Principal Place of Business. Neither Borrower nor Leasehold
Pledgor shall change its principal place of business from the address set forth
on the first page of this Agreement without first giving Lender thirty (30) days
prior written notice. Neither Borrower nor Leasehold Pledgor shall permit Owner
or Operating Lessee to change its principal place of business from the address
set forth on the first page of the Mortgage Loan Agreement without first giving
Lender thirty (30) days prior written notice.

 

 -89-Mezzanine Loan Agreement

 

 

Section 4.28         Change of Name, Identity or Structure. Neither Borrower nor
Leasehold Pledgor shall (nor permit Owner or Operating Lessee to) change
Borrower’s, Leasehold Pledgor’s, Owner’s or Operating Lessee’s name, identity
(including its trade name or names) or convert from its current business
structure as a limited liability company or a limited partnership structure, as
applicable, without notifying Lender of such change in writing at least thirty
(30) days prior to the effective date of such change and without first obtaining
the prior written consent of Lender. Borrower and Leasehold Pledgor shall (and
shall cause Owner or Operating Lessee to) deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower or Leasehold Pledgor, as applicable,
shall execute a certificate in form reasonably satisfactory to Lender listing
the trade names under which Owner or Operating Lessee, as applicable, intends to
operate each Individual Property, and representing and warranting that Owner or
Operating Lessee, as applicable, does business under no other trade name with
respect to such Individual Property.

 

Section 4.29         Costs and Expenses.

 

(a)          Except as otherwise expressed herein or in any of the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
upon receipt of notice from Lender, for all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with (i) Borrower’s and Leasehold Pledgor’s ongoing performance of
and compliance with Borrower’s and Leasehold Pledgor’s agreements and covenants
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements; (ii) Lender’s ongoing
performance of and compliance with all agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date; (iii) the negotiation, preparation,
execution and delivery of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower or Leasehold Pledgor; (iv) filing and
recording of any Loan Documents; (v) title insurance, surveys, inspections and
appraisals (A) required in connection with the diligence preceding the Closing
Date or as a condition to the closing of the Loan, even if provided after the
date hereof if ordered in connection with such diligence or closing, or (B)
expressly required at other times in accordance with the terms of this Agreement
or the other Loan Documents; (vi) the creation, perfection or protection of
Lender’s Liens in the Pledged Collateral (including fees and expenses for title
and lien searches, intangibles taxes, due diligence expenses, travel expenses,
accounting firm fees, costs of appraisals, environmental reports and Lender’s
Consultant, surveys and engineering reports); (vii) enforcing or preserving any
rights in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, Leasehold Pledgor, the Loan Documents, the Collateral, or
any other security given for the Loan; and (viii) fees charged by Servicer
(except to the extent expressly provided in Section 10.21 or as otherwise
expressly limited hereunder; provided that if another provision of this
Agreement requires the payment of any fee to Lender and/or Servicer with respect
to any matter, no additional fee charged by Servicer shall be payable by
Borrower or Leasehold Pledgor with respect to such matter), and if a
Securitization has occurred, by the Rating Agencies, in connection with the Loan
or any modification thereof; and (ix) enforcing any Obligations of or collecting
any payments due from Borrower or Leasehold Pledgor under this Agreement, the
other Loan Documents or with respect to the Collateral or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that neither Borrower nor Leasehold Pledgor
shall be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.

 

 -90-Mezzanine Loan Agreement

 

 

(b)          In addition, in connection with any Rating Agency Confirmation,
Review Waiver or other Rating Agency consent, approval or review requested by
Borrower or Leasehold Pledgor or required hereunder (other than the initial
review of the Loan by the Rating Agencies in connection with a Securitization),
Borrower shall pay all of the reasonable costs and expenses of Lender and the
Servicer and the costs and expenses of each Rating Agency in connection
therewith, and, if applicable, shall pay any fees imposed by any Rating Agency
in connection therewith.

 

(c)          Any costs due and payable to Lender may be paid, at Lender’s
election in its sole discretion, from any amounts in the Deposit Account. Any
costs and expenses due and payable by Borrower or Leasehold Pledgor hereunder
which are not paid by Borrower within ten (10) days after written notice thereof
may be paid from any amounts in the Deposit Account, with notice thereof to
Borrower. The obligations and liabilities of Borrower and Leasehold Pledgor
under this Section 4.29 shall (i) become part of the Obligations, (ii) be
secured by the Loan Documents and (iii) survive the Term and the exercise by
Lender of any of its rights or remedies under the Loan Documents, including the
acquisition of the Collateral by foreclosure or a conveyance in lieu of
foreclosure.

 

 -91-Mezzanine Loan Agreement

 

 

Section 4.30         Indemnity. Borrower shall indemnify, defend and hold
harmless Lender from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), other than breakage costs, that may
be imposed on, incurred by, or asserted against Lender in any manner relating to
or arising out of (i) any breach by Borrower or Leasehold Pledgor of its
Obligations under, or any material misrepresentation by Borrower or Leasehold
Pledgor contained in, this Agreement or the other Loan Documents; (ii) the use
or intended use of the proceeds of the Loan; (iii) any information provided by
or on behalf of Borrower or Leasehold Pledgor, or contained in any documentation
approved by Borrower or Leasehold Pledgor, in either case, to the extent
delivered to Lender pursuant to or in connection with this Agreement or as a
condition to the Loan; (iv) ownership of the Security Documents, the Collateral
or any interest therein, or receipt of any Gross Revenue (including, subject to
Section 2.8, due to any Increased Costs, Special Taxes (other than Excluded
Taxes) or Other Taxes, excluding interest and penalties on any Tax if such
interest and penalties arose solely as a result of the negligence of Lender);
(v) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about any Individual Property or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (vi) any
use, nonuse or condition in, on or about any Individual Property or on adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of any Individual Property; (viii) any failure of any
Individual Property to comply with any Legal Requirement; (ix) any claim by
brokers, finders or similar persons claiming to be entitled to a commission in
connection with any Lease or other transaction involving any Individual Property
or any part thereof, or any liability asserted against Lender with respect
thereto; (x) the claims of any lessee of any portion of any Individual Property
or any Person acting through or under any lessee or otherwise arising under or
as a consequence of any Lease; (xi) the claims of any Manager or any Person
acting through or under such Manager or otherwise arising under or as a
consequence of any Management Agreement; and (xii) the claims of any Franchisor
or any Person acting through or under any Franchisor or otherwise arising under
or as a consequence of any Franchise Agreement (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
Lender hereunder to the extent that such Indemnified Liabilities arise from the
active gross negligence, illegal acts, fraud or willful misconduct of Lender. To
the extent that the undertaking to indemnify, defend and hold harmless set forth
in the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender; provided, further, that Borrower
shall not have any obligation to Lender hereunder for an Indemnified Liability
if all of the following apply: (a) the Loan is included in a Securitization
Vehicle, (b) the Indemnified Liability is caused by the Securitization Vehicle
failing to have, or maintain its, REMIC or Grantor Trust status, as applicable,
and (c) the reason for such failure is other than a breach by Borrower or
Leasehold Pledgor of its Obligations under, or any material misrepresentation by
Borrower or Leasehold Pledgor contained in, this Agreement or the other Loan
Documents.

 

Section 4.31         ERISA.

 

(a)          Neither Borrower nor Leasehold Pledgor shall engage or permit Owner
or Operating Lessee to engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
or any assignee of any of its rights under the Note, this Agreement or the other
Loan Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or Section 4975 of the Code.

 

(b)          Neither Borrower nor Leasehold Pledgor shall, and shall not permit
Owner or Operating Lessee to, maintain, sponsor, contribute to or agree to
contribute to, or suffer or permit any ERISA Affiliate of Borrower, Leasehold
Pledgor, Owner or Operating Lessee to, maintain, sponsor, contribute to or agree
to contribute to, any “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title IV or Section 302 of ERISA or Section 412 of the Code or
permit the assets of Borrower, Leasehold Pledgor, Owner or Operating Lessee to
become “plan assets,” within the meaning of 29 C.F.R. 2510.3-101, as modified in
application by Section 3(42) of ERISA.

 

(c)          Each of Borrower and Leasehold Pledgor shall deliver to Lender such
certifications or other evidence from time to time throughout the Term, as
requested by Lender in its sole discretion, that (A) none of Borrower, Leasehold
Pledgor, Owner, Operating Lessee or any Guarantor is or maintains an “employee
benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title I
of ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) none of Borrower, Leasehold Pledgor, Owner, Operating Lessee or any
Guarantor is subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) the assets of Borrower,
Leasehold Pledgor, Owner, Operating Lessee and Guarantors do not constitute
“plan assets” within the meaning of 29 C.F.R §2510.3-101 as modified in
application by Section 3(42) of ERISA of any “benefit plan investor” as defined
in Section 3(42) of ERISA.

 

 -92-Mezzanine Loan Agreement

 

 

Section 4.32         Patriot Act Compliance.

 

(a)          Each of Borrower and Leasehold Pledgor will use its good faith and
commercially reasonable efforts to comply (and cause Owner and Operating Lessee
to comply) with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower, Leasehold Pledgor, Owner,
Operating Lessee, the Collateral and/or any Individual Property, including those
relating to money laundering and terrorism. Lender shall have the right to audit
Borrower’s and Leasehold Pledgor’s compliance with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrower, Leasehold Pledgor, Owner, Operating Lessee, the Collateral and/or any
Individual Property, including those relating to money laundering and terrorism.
In the event that Borrower or Leasehold Pledgor fails to comply with the Patriot
Act or any such requirements of Governmental Authorities, then Lender may, at
its option, cause Borrower or Leasehold Pledgor, as applicable, to comply
therewith and any and all costs and expenses incurred by Lender in connection
therewith shall be secured by the Pledge Agreement and the other Loan Documents
and shall be immediately due and payable.

 

(b)          None of the funds or other assets of Borrower, Leasehold Pledgor or
any other Loan Party constitute property of, or are beneficially owned, directly
or indirectly, by any person, entity or government subject to trade restrictions
under United States law, including but not limited to, the Patriot Act
(including anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in Borrower or any other Loan
Party (whether directly or indirectly), is prohibited by law or the Loan made by
the Lender is in violation of law (“Embargoed Person”).

 

(c)          None of the funds or other assets of any Borrower, Leasehold
Pledgor or any other Loan Party constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person.

 

(d)          No Embargoed Person has any interest of any nature whatsoever in
Borrower, Leasehold Pledgor or any other Loan Party with the result that the
investment in Borrower, Leasehold Pledgor or any other Loan Party (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law.

 

(e)          None of the funds of Borrower, Leasehold Pledgor or any other Loan
Party have been derived from or are the proceeds of, any unlawful activity with
the result that the investment in Borrower, Leasehold Pledgor or any other Loan
Party (whether directly or indirectly), is prohibited by law or the Loan is in
violation of law.

 

 -93-Mezzanine Loan Agreement

 

 

Nothing contained in this Section 4.32 shall apply, and no representation or
warranty is made with respect, to any public equity holder of any Person by
virtue of such public equity holder being a holder of publicly traded shares or
other publicly traded equity interests in any Person which is listed on the New
York Stock Exchange or another nationally or internationally recognized stock
exchange or is quoted on a national quotation system.

 

Section 4.33         Ground Leases.

 

(a)          Borrower or Leasehold Pledgor shall cause Owner to:

 

(i)          pay all rents, additional rents and other sums required to be paid
by the applicable Individual Owner, as tenant under and pursuant to the
provisions of the Ground Leases, as and when such rent or other charge is
payable, subject to applicable grace periods afforded Owner under the Ground
Lease (but not, for the avoidance of doubt, any additional grace notice, or cure
periods afforded Lender under the Ground Lease or otherwise) and to Owner’s
right to contest (if expressly permitted under the Ground Lease and then in
strict accordance with the terms of such Ground Lease) the amount claimed by
Lessor to be due;

 

(ii)         diligently perform and observe all of the terms, covenants and
conditions of the Ground Leases on the part of the applicable Individual Owner,
as tenant thereunder, to be performed and observed, at least three (3) days
prior to the expiration of any applicable grace period therein provided; and

 

(iii)        promptly notify Lender of the giving of any written notice by the
lessor under the Ground Leases to Owner of any default by Owner in the
performance or observance of any of the terms, covenants or conditions of the
Ground Leases on the part of Owner, as tenant thereunder, to be performed or
observed, and deliver to Lender a true copy of each such notice.

 

(b)          Borrower shall not, without the prior consent of Lender (which
consent may be withheld by Lender in its sole and absolute discretion), cause
Owner to surrender or cause or permit Owner to surrender the leasehold estate
created by any of the Ground Leases or terminate or cancel the Ground Leases or
modify, change, supplement, alter or amend the Ground Leases, in any material
respect, either orally or in writing.

 

(c)          If any Individual Owner shall default in the performance or
observance of any material term, covenant or condition of any Ground Lease on
the part of such Individual Owner, as tenant thereunder, to be performed or
observed, then, without limiting the generality of the other provisions of the
Pledge Agreement, this Agreement and the other Loan Documents, and without
waiving or releasing Borrower from any of its Obligations hereunder (but subject
to the rights of Mortgage Lender), Lender shall have the right, but shall be
under no obligation, to pay any sums and to perform any act or take any action
as may be necessary or appropriate to cause all of the material terms, covenants
and conditions of the Ground Lease on the part of such Individual Owner, as
tenant thereunder, to be performed or observed or to be promptly performed or
observed on behalf of such Individual Owner, to the end that the rights of such
Individual Owner in, to and under the Ground Lease shall be kept unimpaired as a
result thereof and free from default, even though the existence of such event of
default or the nature thereof be questioned or denied by Owner or by any party
on behalf of Owner. If Lender shall make any payment or perform any act or take
action in accordance with the preceding sentence, provided Lender shall not have
received any notice of default from the ground lessor and no Event of Default
shall have occurred and be continuing, Lender will if practicable provide
reasonable advance notice, not to exceed five (5) days, to Borrower prior to,
and if not practicable then subsequent to, the making of any such payment, the
performance of any such act or the taking of any such action. In any such event,
subject to the rights of tenants, subtenants and other occupants under the
Leases or of parties to any Operations Agreement, Lender and any Person
designated as Lender’s agent by Lender shall have, and are hereby granted, the
right to enter upon any Individual Property at any reasonable time, on
reasonable notice and from time to time for the purpose of taking any such
action. Lender may pay and expend such sums of money as Lender reasonably deems
necessary for any such purpose and upon so doing shall be subrogated to any and
all rights of the landlord under the Ground Leases. Borrower hereby agrees to
pay to Lender within five (5) days after demand, all such sums so paid and
expended by Lender in accordance with this Section 4.33(c), together with
interest thereon from the day of such payment at the Default Rate. All sums so
paid and expended by Lender and the interest thereon shall be secured by the
legal operation and effect of the Pledge Agreement.

 

 -94-Mezzanine Loan Agreement

 

 

(d)          If any lessor under a Ground Lease shall deliver to Lender a copy
of any notice of default sent by said lessor to an Individual Owner, as tenant
under such Ground Lease, such notice shall constitute full protection to Lender
for any action taken or omitted to be taken by Lender, in good faith, in
reliance thereon and in accordance with Section 4.33(c). Borrower shall cause
Owner to exercise each individual option, if any, to extend or renew the term of
the Ground Leases upon demand by Lender or Mortgage Lender made at any time
within one (1) year prior to the last day upon which any such option may be
exercised, and if Borrower shall fail to do so, Borrower hereby expressly
authorizes and appoints Lender its attorney-in-fact to exercise any such option
in the name of and upon behalf of the applicable Individual Owner, which power
of attorney shall be irrevocable and shall be deemed to be coupled with an
interest. Borrower will not subordinate or consent to the subordination of the
Ground Leases to any mortgage, security deed, lease or other interest on or in
the landlord’s interest in all or any part of any Individual Property, unless,
in each such case, the written consent of Lender shall have been first had and
obtained.

 

(e)          Notwithstanding anything to the contrary contained in this
Agreement with respect to each Ground Lease:

 

(i)          Borrower shall not permit any Individual Owner to, without Lender’s
written consent, elect to treat any Ground Lease as terminated under Subsection
365(h)(1) of the U.S. Bankruptcy Code. Any such election made without Lender’s
prior written consent shall be void.

 

(ii)         If, pursuant to subsection 365(h) of the Bankruptcy Code, any
Individual Owner seeks to offset, against the rent reserved in any Ground Lease,
the amount of any damages caused by the nonperformance by the applicable Ground
Lessor of any of its obligations thereunder after the rejection by such Ground
Lessor of such Ground Lease under the U.S. Bankruptcy Code, then such Individual
Owner shall not effect any offset of such amounts unless it shall have provided
written notice to Mortgage Lender and Lender of its intent to do so and Mortgage
Lender and Lender shall have consented thereto.

 

 -95-Mezzanine Loan Agreement

 

 

(f)          Borrower may permit Owner to exercise any Ground Lease Purchase
Option with respect to any Ground Lease Property without Lender’s prior written
consent; provided each of the following conditions is satisfied:

 

(i)          No Event of Default shall have occurred and be continuing;

 

(ii)         Lender shall receive not less than forty-five (45) days advance
written notice of the related Individual Owner’s intention to exercise such
Ground Lease Purchase Option unless such Ground Lease sets forth a shorter time
period within which such Individual Owner is required to respond in order to
exercise such Ground Lease Purchase Option, in which case the advance notice
period hereunder shall instead be such shorter time period;

 

(iii)        The related Individual Owner shall comply with all of the terms and
conditions of the related Ground Lease with respect to such Ground Lease
Purchase Option;

 

(iv)        Fee title to the related Ground Lease Property shall be conveyed to
the Individual Owner who is the ground lessee under such Ground Lease pursuant a
bona fide arms length transaction and for fair consideration and such
acquisition shall not result in a merger of the fee and leasehold estates in
such Ground Lease Property;

 

(v)         Neither Borrower nor Owner shall incur any Indebtedness in order to
finance the exercise of such Ground Lease Purchase Option;

 

(vi)        All third party consents or approvals required in order to acquire
fee title to the Ground Lease Property, including without limitation, the
consent of any Franchisor, shall have been obtained (satisfaction of this
condition may be demonstrated by an Officer’s Certificate certifying to the
foregoing);

 

(vii)       Simultaneously with the Individual Owner’s acquisition of fee title
to the Ground Lease Property, such Individual Owner shall comply with all of the
terms and conditions of the Mortgage Loan Documents;

 

(viii)      Borrower shall cause Owner to obtain a new owner’s title insurance
policy together with a mezzanine endorsement thereto (or, if a mezzanine
endorsement is unavailable, an assignment of title proceeds letter) reasonably
satisfactory to Lender; and

 

(ix)         Lender and/or its Servicer shall be reimbursed for all costs and
expenses, including legal fees, incurred in connection with the exercise of such
Ground Lease Purchase Option.

 

(g)          Borrower shall not cause or permit the exercise of any Ground Lease
Purchase Option by or on behalf of any Affiliate of Borrower or any other Person
over whom Borrower has control other than the Individual Owner which is the
ground lessee under the related Ground Lease, and then only in compliance with
the preceding Subsection (f).

 

 -96-Mezzanine Loan Agreement

 

 

Section 4.34         Hotel Covenants.

 

(a)          Each of Borrower and Leasehold Pledgor shall cause each of Owner
and Operating Lessee to cause the hotel located on each Individual Property to
be operated pursuant to the applicable Franchise Agreement.

 

(b)          Borrower or Leasehold Pledgor shall cause each of Owner and
Operating Lessee to (i) promptly perform and/or observe all of the covenants and
agreements required to be performed and observed by Owner under each Franchise
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any default under any
Franchise Agreement of which it is aware; and (iii) promptly enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by each Franchisor under each Franchise Agreement.

 

(c)          Except as expressly set forth in Section 4.34(d) below, neither
Borrower nor Leasehold Pledgor shall, without Lender’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed)
permit Owner or Operating Lessee to (1) surrender, terminate or cancel any
Franchise Agreement; (2) reduce the term of any Franchise Agreement;
(3) increase the amount of any charges under any Franchise Agreement; or
(4) otherwise materially modify, change, supplement, alter or amend, or waive or
release any of its rights and remedies under, any Franchise Agreement in a
manner adverse to Borrower, Leasehold Pledgor or Lender.

 

(d)          Notwithstanding the foregoing and without limiting Borrower’s and
Leasehold Pledgor’s rights under clause (c) above, from time to time after the
earlier of (1) the date that is six (6) months following the Closing Date and
(2) the final Securitization of the Loan, without the consent of Lender,
Borrower and Leasehold Pledgor may permit Owner and Operating Lessee to elect to
“reflag” one or more Individual Properties by terminating an existing Franchise
Agreement as to an Individual Property and entering into a replacement Franchise
Agreement as to such Individual Property; so long as (i) the Franchisor is an
Approved Brand, (ii) during the term of the Loan, not more than forty-three (43)
Individual Properties are replaced pursuant to this paragraph (d)), (iii) Lender
shall have approved the replacement Franchise Agreement (which approval shall
not be unreasonably withheld, conditioned or delayed), except that such approval
shall not be required if the Individual Property is operated under an Approved
Brand and such replacement Franchise Agreement is (x) substantially in the same
form and substance as a Franchise Agreements in effect on the Closing Date or
(y) entered into on an arms’-length basis and otherwise on commercially
reasonable terms, with economic terms and franchise fees comparable to then
existing local market rates and otherwise approved by Lender, such approval not
to be unreasonably withheld, conditioned or delayed (provided that the
requirement for such approval and any other approval requested under this
subsection (d) shall be deemed to have been waived if (I) the correspondence
from Borrower to Lender requesting such approval (A) is enclosed in an envelope
marked “PRIORITY”, (B) contains a legend, prominently displayed at the top of
each page thereof, in bold, all caps and fourteen (14) point or larger font
stating that Borrower or Leasehold Pledgor is requesting the Lender’s approval
of the proposed Franchise Agreement under Section 4.34(d) hereof and that
Lender’s failure to respond to such request within five (5) Business Days
following its receipt of such request shall result in such request being deemed
granted, (C) is accompanied by a copy of the proposed replacement Franchise
Agreement, the PIP and the estimated PIP Expenses associated with the PIP (which
information may be provided electronically in the form of a CD Rom or other
portable electronic media enclosed with such notice) and (D) is also sent via
electronic mail to Lender’s e-mail address provided by Lender to Borrower from
time to time, and (II) Lender shall fail to respond to such request within five
(5) Business Days following its receipt of such request), (iv) the termination,
if applicable, of an existing Franchise Agreement as to an Individual Property
shall not violate or result in the termination of any other Franchise Agreements
with respect to other Individual Properties (unless such other Franchise
Agreements are being terminated in accordance with this Section 4.34) as
evidenced by an Officer’s Certificate, (v) no Event of Default shall have
occurred and be continuing, (vi) such reflagging shall not violate or be
prohibited by any applicable Ground Lease (unless the consent or waiver of the
Ground Lessor thereunder shall have been obtained in writing) as evidenced by an
Officer’s Certificate, (vii) the Franchisor of the Approved Brand party to such
replacement Franchise Agreement shall have delivered to Lender a comfort letter
reasonably satisfactory to Lender (it being agreed that in the case of a
Franchisor that franchises another Individual Property, the form of comfort
letter delivered with respect to such other Individual Property on the Closing
Date shall be deemed reasonably satisfactory), (viii) the replacement Franchise
Agreement shall be with a franchisor that is in no more than two categories of
hotels lower than the Franchisor being replaced as on the Closing Date, based on
the annual STR Chain Scale classification, (ix) the Approved Brand Requirements
shall be satisfied to the extent required under the definition thereof, unless
otherwise reasonably agreed by Lender, (x) if the replacement franchisor is an
Affiliate of Borrower, Borrower shall deliver an Additional Insolvency Opinion
in form and substance reasonably satisfactory to Lender and satisfactory to the
applicable Rating Agencies and (xi) if and to the extent required under the
provisions of paragraph (e)(ii) below, Borrower shall deliver to Lender, as
additional security for Borrower’s and Leasehold Pledgor’s Obligations under the
Loan Documents, security for payment of any New/Renewal Flagging Costs.

 

 -97-Mezzanine Loan Agreement

 

 

(e)          To the extent not previously provided to and approved by Lender in
the Approved Flagging Budget for an Individual Property, Borrower or Leasehold
Pledgor shall provide or cause Owner or Operating Lessee to provide to Lender a
budget for all New/Renewal Flagging Costs and Change of Control Flagging Costs
(collectively, the “Flagging Costs”). The budgeting and delivery of security for
Flagging Costs shall be governed by the following principles:

 

(i)          Budget Approval. With respect to any Flagging Costs for a
particular Individual Property, Borrower and Leasehold Pledgor shall (or cause
Owner or Operating Lessee to) provide a budget therefor for Lender’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed
(provided that the requirement for such approval shall be deemed to have been
waived if (I) the correspondence from Borrower or Leasehold Pledgor to Lender
requesting such approval (A) is enclosed in an envelope marked “PRIORITY”, (B)
contains a legend, prominently displayed at the top of each page thereof, in
bold, all caps and fourteen (14) point or larger font stating that Borrower is
requesting the Lender’s approval of the proposed budget for the Franchise
Agreement under Section 4.34(d) or Section 4.34(e) hereof, as applicable, and
that Lender’s failure to respond to such request within five (5) Business Days
following its receipt of such request shall result in such request being deemed
granted, (C) is accompanied by a copy of the proposed budget (which information
may be provided electronically in the form of a CD Rom or other portable
electronic media enclosed with such notice) and (D) is also sent via electronic
mail to Lender’s e-mail address provided by Lender to Borrower from time to
time, (II) Lender shall fail to respond to such request within five (5) Business
Days following its receipt of such request, (III) Borrower shall deliver to
Lender a second written request for approval, which request is delivered in the
same form and manner as contemplated in clause (I) above and states that
Lender’s failure to respond to such request within two (2) Business Days
following its receipt of such second request, shall result in such request being
deemed granted, and (IV) Lender shall fail to respond to such request within
such two (2) Business Day period), and which upon Lender’s approval thereof,
shall constitute the Approved Flagging Budget for such Flagging Costs for such
Individual Property.

 

 -98-Mezzanine Loan Agreement

 

 

(ii)         New/Renewal Flagging Costs. Borrower or Leasehold Pledgor shall
cause Owner to post additional security with Mortgage Lender if (and only if)
the New/Renewal Flagging Costs for such Individual Property are greater than an
amount equal to (A) the Approved Scheduled PIP Expenses remaining for such
Individual Property plus (B) for the first three Individual Properties subject
to New/Renewal Flagging Costs, the Alteration Threshold applicable to an
Individual Property. Any additional security required to be posted by Owner
pursuant to this paragraph (ii) shall be posted pursuant to paragraph (iv) below
in an amount equal to the total New/Renewal Flagging Costs for such Individual
Property (to the extent exceeding the Alteration Threshold, in the case of such
first three Individual Properties subject to New/Renewal Flagging Costs).

 

(iii)        Change of Control Flagging Costs. Concurrently with the closing of
an Assumption or any other change of Control of Owner that results in any Change
of Control Flagging Costs, Borrower or Leasehold Pledgor shall cause Owner to
post additional security with Mortgage Lender in an amount equal to the portion
of the Change of Control Flagging Costs required to be incurred by Owner or
Operating Lessee in the 24-month period immediately following the Assumption or
such other change of Control of Owner (for the avoidance of doubt, the remaining
Change of Control Flagging Costs shall not be required to be reserved with
Lender) without duplication of any amounts previously reserved pursuant to
paragraph (ii) above, but only if (and only if): (1) the Change of Control
Flagging Costs with respect to all Individual Properties, plus the costs of all
alterations then affecting structural elements of all Individual Properties (to
the extent not covered by security delivered to Lender pursuant to Section
4.12.2) exceed the aggregate Approved Scheduled PIP Expenses with respect to all
Individual Properties by more than $3,000,000. Any additional security required
to be posted by Owner pursuant to this paragraph (iii) shall be posted pursuant
to paragraph (iv) below.

 

(iv)        Posting of Security. Any security delivered by Owner pursuant to
paragraph (ii) or paragraph (iii) above shall be in cash or the form of security
required for Material Alterations under Section 4.12.2 hereof (and if cash,
shall be deposited into the Scheduled PIP Reserve Account and disbursed in
accordance with Section 6.6.2 of the Mortgage Loan Agreement). If such security
is in the form of a Letter of Credit or other non-cash security permitted under
Section 4.12.2, then, in lieu of disbursements from the Scheduled PIP Reserve
Account, Mortgage Lender shall grant approved reductions in the amount of such
Letter of Credit or other security upon satisfaction of the same conditions that
are applicable to disbursements of Scheduled PIP Reserve Funds from the
Scheduled PIP Reserve Account in accordance with Section 6.5.2 of the Mortgage
Loan Agreement. In no event shall there be any duplication of any reserve or
security requirements by reason of the obligations under Section 6.5.1(a),
paragraph (ii) above and paragraph (iii) above.

 

 -99-Mezzanine Loan Agreement

 

 

(f)          Subject to Borrower’s and Leasehold Pledgor rights under paragraph
(d) above, Borrower or Leasehold Pledgor shall cause Owner or Operating Lessee
to timely exercise each individual option, if any, to extend or renew the term
of any Franchise Agreement.

 

(g)          Borrower or Leasehold Pledgor shall cause Owner or Operating Lessee
to complete and pay for in full any PIP Work in a good, workmanlike and lien
free manner within the time-frame set forth in the applicable PIP, subject in
each case to any extensions permitted by the applicable Franchisor.

 

(h)          Without in any way limiting the covenants set forth in the Loan
Documents, Borrower or Leasehold Pledgor shall cause Owner and Operating Lessee
to: (i) cause the hotels located on the Properties to be operated, repaired and
maintained in a manner to provide commercially reasonable amenities, services
and facilities, taken as a whole for each such Individual Property,
substantially equivalent or superior in all material respects to hotels of
similar average room rate and targeted market segment from time to time
operating in the same or comparable geographic area of the Property, taking into
consideration the age and location of the hotels located on the Properties and
(ii) maintain Inventory in amounts sufficient to meet the hotel industry
standards in all material respects for hotels of similar average room rate and
targeted market segment from time to time operating in the same or comparable
geographic area of the Property, taking into consideration the age and location
of the hotels located on the Properties.

 

Section 4.35         Bankruptcy Related Covenants. To the extent permitted by
applicable Legal Requirements, neither Borrower nor Leasehold Pledgor shall seek
substantive consolidation into the bankrupt estate of any Guarantor in
connection with a proceeding under the Bankruptcy Code or under federal, state
or foreign insolvency law involving any Guarantor.

 

(a)          To the extent permitted by applicable Legal Requirements, neither
Borrower nor Leasehold Pledgor shall, nor shall Borrower or Leasehold Pledgor
cause or permit Guarantor, any other Loan Party, or any Affiliate of the
foregoing to, contest, oppose or object to any motion made by Lender to obtain
relief from the automatic stay or seek to reinstate the automatic stay in
connection with a proceeding under the Bankruptcy Code or under any other
federal, state or foreign insolvency law involving any Guarantor.

 

(b)          To the extent permitted by applicable Legal Requirements, neither
Borrower nor Leasehold Pledgor shall, nor cause or permit any Guarantor, or any
other Loan Party or any Affiliate of the foregoing to, provide, originate,
acquire an interest in or solicit (in writing) or accept from any Guarantor or
any Affiliate of any Guarantor, any debtor-in-possession financing on behalf of
any Guarantor in the event that any Guarantor is the subject of a proceeding
under the Bankruptcy Code or under federal, state or foreign insolvency law
involving any Guarantor.

 

Section 4.36         Non-Conforming Properties. Borrower shall, or shall cause
Owner to, cause any Non-Conforming Properties to be classified as “conforming”
or “legal non-conforming” as to parking by the earlier to occur of (a) the
Maturity Date and (b) the date required by any applicable Governmental
Authority, which compliance may be evidenced by delivery of a zoning report
stating the same.

 

 -100-Mezzanine Loan Agreement

 

 

Article 5

 

INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1           Insurance.

 

5.1.1           Insurance Policies.

 

(a)          Borrower, at its sole cost and expense (or at Owner’s sole cost and
expense), shall cause Owner to obtain and maintain the insurance policies
required by the Mortgage Loan Documents, which policies provide at least the
following coverages:

 

(i)          Property insurance against loss or damage by hail, wind (including
named storms), fire, lightning and such other perils as are included in a
standard “special form” policy or “all-risk” policy, and against loss or damage
by all other risks and hazards covered by a standard extended coverage insurance
policy, with no exclusion for damage or destruction caused by acts of terrorism
(or, subject to Section 5.1.1(i) below, standalone coverage with respect
thereto) riot and civil commotion, vandalism, malicious mischief, burglary and
theft (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost” of the Properties, which for purposes of this Agreement shall
mean actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (B) to be
written on a no coinsurance form or containing an agreed amount endorsement with
respect to the Improvements and personal property at the Properties waiving all
co-insurance provisions; (C) providing for no deductible in excess of $250,000,
except for windstorm and earthquake, which shall not exceed 5% of the total
insurable value of the affected Properties; and (D) containing “Ordinance or Law
Coverage” if any of the Improvements or the use of the Properties or any
Individual Property shall at any time constitute legal non-conforming structures
or uses, and compensating for loss to the undamaged portion of the building
(with a limit equal to replacement cost), the cost of demolition and the
increased costs of construction, each in amounts as reasonably required by
Lender. In addition, Borrower shall cause Owner to obtain: (y) if any portion of
the Improvements or Personal Property is currently or at any time in the future
located in a federally designated special flood hazard area (“SFHA”), flood
hazard insurance covering all such Improvements and/or Personal Property located
in the SFHA in an amount equal to (1) the maximum amount of building and, if
applicable, contents insurance available under the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended plus (2) such additional
coverage as Lender shall require; and (z) earthquake insurance in amounts and in
form and substance satisfactory to Lender, provided that the insurance pursuant
to clauses (y) and (z) hereof shall otherwise be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);

 

 -101-Mezzanine Loan Agreement

 

 

(ii)         commercial general liability insurance, coverages against claims
for personal injury, bodily injury, death or property damage occurring upon, in
or about each Individual Property, including liquor liability, such insurance
(A) to be on the so-called “occurrence” form and containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00) per location, with
a combined limit per policy year, excluding umbrella coverage, of not less than
Two Million and No/100 Dollars ($2,000,000.00) per location; and (B) to cover at
least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors; and
(4) contractual liability for all insured contracts to the extent the same is
available;

 

(iii)        rental loss and/or business income interruption insurance (A) with
loss payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above, subsection (vi) below and
Section 5.1.1(h) below; (C) covering a period of restoration of twenty-four
(24) months and containing an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and Personal Property
has been repaired, the continued loss of income will be insured until such
income either returns to the same level it was at prior to the loss, or the
expiration of twelve (12) months from the date that the Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) in an amount equal to one hundred percent (100%) of the projected Gross
Revenue (less non-continuing expenses) from the Individual Property for a period
of twenty-four (24) months. The amount of such business income insurance shall
be determined prior to the date hereof and at least once each year thereafter
based on Borrower’s reasonable estimate of the Gross Revenue (less
non-continuing expenses) from each Individual Property for the succeeding
twenty-four (24) month period;

 

(iv)        at all times during which structural construction, repairs or
alterations are being made with respect to any Improvements, and only if the
property and liability coverage forms do not otherwise apply, (A) commercial
general liability and umbrella liability insurance covering claims related to
the construction, repairs or alterations being made which are not covered by or
under the terms or provisions of the commercial general liability and umbrella
liability insurance policy required herein this Section 5.1.1(a); and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Individual Property, and (4) with an agreed amount endorsement
waiving co-insurance provisions;

 

(v)         workers’ compensation, subject to the statutory limits of the state
in which each Individual Property is located, and employer’s liability insurance
with limits which are required from time to time by Lender in respect of any
work or operations on or about any Individual Property, or in connection with
the Properties or their operation (if applicable);

 

(vi)        comprehensive boiler and machinery/equipment breakdown insurance, if
applicable, in amounts as shall be reasonably required by Lender on terms
consistent with the commercial property insurance policy required under
subsection (i) above;

 

 -102-Mezzanine Loan Agreement

 

 

(vii)       umbrella liability insurance in addition to primary coverage in an
amount not less than One Hundred Million and No/100 Dollars ($100,000,000.00)
per occurrence, per location, on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above and subsection
(viii) below;

 

(viii)      motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles and including garage keeper
liability, containing minimum limits per occurrence, including umbrella
coverage, with limits which are reasonably required from time to time by Lender
(if applicable);

 

(ix)         [reserved];

 

(x)          insurance against employee dishonesty with respect to any employees
of Borrower in an amount acceptable to Lender with a deductible not greater than
Twenty Five Thousand and No/100 Dollars ($25,000.00); and

 

(xi)         upon sixty (60) days’ notice, such other reasonable insurance and
in such commercially reasonable amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for properties similar to the Properties located in or
around the regions in which the Properties are located.

 

(b)          All insurance provided for in Section 5.1.1(a) shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”) and shall be subject to the reasonable approval of
Lender as to form and substance, including insurance companies, amounts,
deductibles, loss payees and insureds. Not less than ten (10) days prior to the
expiration dates of the Policies theretofore furnished to Lender, certificates
of insurance evidencing the Policies (and, upon the written request of Lender,
copies of such Policies) accompanied by evidence satisfactory to Lender of
payment of the premiums then due thereunder (the “Insurance Premiums”), shall be
delivered by Borrower to Lender.

 

(c)          Any blanket insurance Policy shall be subject to Lender approval
and shall otherwise provide the same protection as would a separate Policy
insuring only the Properties in compliance with the provisions of Section
5.1.1(a) (any such blanket policy, an “Acceptable Blanket Policy”); provided
further that, with respect to earthquake insurance required herein, if the
properties are insured under a blanket policy, such earthquake insurance shall
be in an amount equal to the aggregate exceedance probability gross loss
estimates for a 475-year return period as indicated by a portfolio seismic risk
analysis of all high risk locations covered by such earthquake insurance,
including the Properties. Such analysis shall be approved by Lender and secured
by the applicable Borrower utilizing the most current RMS software (or its
equivalent) and to include consideration of loss amplification and business
interruption. Borrower shall notify Lender of any material changes to the
blanket policy and associated limits under the policy as of Closing Date or an
aggregation of the insured values covered under the blanket policy, including
the addition of locations subject to the perils of flood, wind/named storm and
earthquake or the reduction of flood, wind/named storm and/or earthquake limits,
and such changes shall be subject Lender’s approval.

 

 -103-Mezzanine Loan Agreement

 

 

(d)          All Policies of insurance provided for or contemplated by Section
5.1.1(a) shall name Borrower as a named insured and, with respect to the
Policies of liability insurance, except for the Policies referenced in Section
5.1.1(a)(v) and (viii), shall name Lender and its successors and/or assigns as
the additional insured, as its interests may appear, and in the case of Policies
of property insurance, including but not limited to special form/all-risk,
boiler and machinery, terrorism, windstorm, flood and earthquake insurance,
shall contain a standard non-contributing mortgagee clause in favor of Mortgage
Lender providing that the loss thereunder shall be payable to Mortgage Lender
unless below the threshold for Borrower to handle such claim without Lender
intervention as provided in Section 5.2 below. Additionally, if Owner obtains
property insurance coverage in addition to or in excess of that required by
Section 5.1.1(a)(i), then such insurance policies shall also contain a standard
non-contributing mortgagee clause in favor of Mortgage Lender providing that the
loss thereunder shall be payable to Mortgage Lender.

 

(e)          All Policies of insurance provided for in Section 5.1.1(a) shall:

 

(i)          with respect to the Policies of property insurance, contain clauses
or endorsements to the effect that, (1) no act or negligence of Borrower, Owner
or anyone acting for Borrower, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, or foreclosure or similar
action, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned, (2) the Policies shall not be cancelled without
at least 30 days’ written notice to Lender, except ten (10) days’ notice for
non-payment of premium and (3) the issuer(s) of the Policies shall give written
notice to Lender if the issuers elect not to renew the Policies prior to its
expiration;

 

(ii)         with respect to all Policies of liability insurance, if obtainable
by Borrower using commercially reasonable efforts, contain clauses or
endorsements to the effect that, (1) the Policy shall not be canceled without at
least thirty (30) days’ written notice to Lender and any other party named
therein as an additional insured (other than in the case of non-payment in which
case only ten days’ prior notice, or the shortest time allowed by applicable
Legal Requirement (whichever is longer), will be required) and (2) the issuers
thereof shall give notice to Lender if the issuers elect not to renew such
Policies prior to its expiration. If the issuers cannot or will not provide
notice, the Borrower shall be obligated to provide such notice; and

 

(iii)        not contain any clause or provision that would make Lender liable
for any Insurance Premiums thereon or subject to any assessments thereunder.

 

(f)          If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right without notice to Borrower, to take such action or obtain such
insurance as Lender reasonably deems necessary to protect its interest in the
Collateral and the Properties, including the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate, and all premiums
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower or Owner to Lender upon
demand and until paid shall be secured by the Pledge Agreement and shall bear
interest at the Default Rate.

 

(g)          In the event of foreclosure of the Pledge Agreement or other
transfer of title to the Collateral in extinguishment in whole or in part of the
Obligations, all right, title and interest of Borrower and Owner in and to the
Policies then in force concerning the Properties and all proceeds payable
thereunder with respect to the Properties shall thereupon vest in the purchaser
at such foreclosure, Mortgage Lender or Lender or other transferee in the event
of such other transfer of title.

 

 -104-Mezzanine Loan Agreement

 

 

(h)          The property insurance, commercial general liability, umbrella
liability insurance and rental loss and/or business interruption insurance
required under Sections 5.1.1(a)(i), (ii), (iii) and (vii) above shall cover
perils of terrorism and acts of terrorism (or at least not specifically exclude
same) and Borrower shall cause Owner to maintain property insurance, commercial
general liability, umbrella liability insurance and rental loss and/or business
interruption insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under Sections
5.1.1(a)(i), (ii), (iii) and (vii) above (or at least not specifically excluding
same) at all times during the term of the Loan.

 

(i)          Notwithstanding anything in subsection (a)(i) or (h) above to the
contrary, Borrower shall be required to obtain and maintain (or cause Owner to
obtain and maintain) coverage in its property insurance Policy (or by a separate
Policy) against loss or damage by terrorist acts in an amount equal to 100% of
the “Full Replacement Cost” of the Properties plus the rental loss and/or
business interruption coverage under subsection (a)(iii) above; provided that
such coverage is commercially available. In the event that such coverage with
respect to terrorist acts is not included as part of the “all risk” property
policy required by subsection (a)(i) above, Borrower shall, nevertheless be
required to obtain (or cause Owner to obtain) coverage for terrorism (as
standalone coverage) in an amount equal to 100% of the “Full Replacement Cost”
of the Properties plus the rental loss and/or business interruption coverage
under subsection (a)(iii) above; provided that such coverage is commercially
available. Borrower shall obtain the coverage required under this clause (i)
from a carrier which otherwise satisfies the rating criteria specified in
Section 5.1.2 below (a “Qualified Carrier”) or in the event that such coverage
is not available from a Qualified Carrier, Borrower shall obtain (or cause Owner
to obtain) such coverage from the highest rated insurance company providing such
coverage. For so long TRIPRA is in effect and continues to cover both foreign
and domestic acts, Lender shall accept terrorism insurance with coverage against
acts which are “certified” within the meaning of TRIPRA.

 

(j)          Each commercial general liability or umbrella liability Policy with
respect to the Properties shall name Lender as an additional insured and shall
contain a cross liability/severability endorsement in form and substance
acceptable to Lender.

 

 -105-Mezzanine Loan Agreement

 

 

5.1.2     Insurance Company. All Policies required pursuant to Section 5.1.1 (i)
shall be issued by companies approved to do business in the states where the
Properties are located, with (1) a financial strength and claims paying ability
rating of (x) “A” or better by S&P and (y) “A2” or better by Moody’s, to the
extent Moody’s rates the Securities and rates the applicable insurer (provided,
however for multi-layered policies, (A) if four (4) or fewer insurance companies
issue the Policies, then at least seventy-five percent (75%) of the insurance
coverage represented by the Policies must be provided by insurance companies
with a rating of “A” or better by S&P and “A2” or better by Moody’s, to the
extent Moody’s rates the Securities and rates the applicable insurer, with no
remaining carrier below “BBB” by S&P and “Baa2” or better by Moody’s, to the
extent Moody’s rates the Securities and rates the applicable insurer, or (B) if
five (5) or more insurance companies issue the Policies, then at least sixty
percent (60%) of the insurance coverage represented by the Policies must be
provided by insurance companies with a rating of “A” or better by S&P and “A2”
or better by Moody’s, to the extent Moody’s rates the Securities and rates the
applicable insurer, with no remaining carrier below “BBB” and “Baa2” or better
by Moody’s, to the extent Moody’s rates the Securities and rates the applicable
insurer, and (2) a rating of A:X or better by A.M. Best; (ii) shall, with
respect to all property insurance policies and rental loss and/or business
interruption insurance policies, contain a Standard Mortgagee Clause/Lender’s
Loss Payable Endorsement, or their equivalents, naming Lender as the person to
whom all payments made by such insurance company shall be paid; (iii) shall
contain a waiver of subrogation against Lender; (iv) shall contain such
provisions as Lender deems reasonably necessary or desirable to protect its
interest including endorsements providing (A) that neither Borrower, Owner,
Lender nor any other party shall be a co-insurer under said Policies, and (B)
except as otherwise permitted herein, for a deductible per loss acceptable to
Lender but in no event in an amount greater than that which is customarily
maintained by prudent owners of properties with a standard of operation and
maintenance comparable to and in the general vicinity of the Properties and as
is generally allowed by prudent institutional commercial mortgage lenders
originating comparable mortgage loans for securitization; and (v) shall be
satisfactory in form and substance to Lender and shall be approved by Lender as
to amounts, form, risk coverage, deductibles, loss payees and insureds. In
addition to the insurance coverages described in Section 5.1.1 above, Borrower
shall obtain (or cause Owner to obtain) such other insurance as may from time to
time be required by Lender in order to protect its interests. Certified copies
of the Policies shall be delivered to Lender at the address below (or to such
other address or Person as Lender shall designate from time to time by notice to
Borrower) on the date hereof with respect to the current Policies and within
thirty (30) days after the effective date thereof with respect to all renewal
Policies:

 

Deutsche Bank AG, New York Branch
60 Wall Street, 10th Floor
New York, NY 10005
Attn: Karen Bernsohn

 

Borrower shall cause Owner to pay the Insurance Premiums annually in advance as
the same become due and payable and shall furnish to Lender evidence of the
renewal of each of the Policies with receipts for the payment of the Insurance
Premiums or other evidence of such payment reasonably satisfactory to Lender
(provided, however, that Borrower shall not be required to pay such Insurance
Premiums nor furnish such evidence of payment to Lender in the event that the
amounts required to pay such Insurance Premiums have been deposited into the
Insurance Account pursuant to Section 6.4 of the Mortgage Loan Agreement).
Within thirty (30) days after request by Lender, Borrower shall obtain (or cause
Owner to obtain) such increases in the amounts of coverage required hereunder as
may be reasonably requested by Lender, taking into consideration changes in the
value of money over time, changes in liability laws, changes in prudent customs
and practices.

 

 -106-Mezzanine Loan Agreement

 

 

Section 5.2           Casualty. If any Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower or Leasehold Pledgor shall give prompt notice thereof to Lender.
Following the occurrence of a Casualty, subject to Borrower’s rights under
Section 2.4.4(c) and Section 2.5.3 hereof, Borrower or Leasehold Pledgor,
regardless of whether insurance proceeds are available, shall proceed to
restore, repair, replace or rebuild such Individual Property (or cause Owner to
restore, repair, replace or rebuild such Individual Property) in accordance with
Legal Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction as soon as reasonably
practicable (but in no event later than one hundred twenty (120) days after such
Casualty. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower or Owner. In addition, Lender may, subject to the
rights of Mortgage Lender, participate in any settlement discussions with any
insurance companies (and shall approve any final settlement) (i) if an Event of
Default is continuing or (ii) with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater than
the Alteration Threshold with respect to the affected Individual Property, and
Borrower shall deliver (or cause Owner to deliver) to Lender all instruments
required by Lender to permit such participation. Provided no Event of Default is
continuing, and subject to the rights of Mortgage Lender, in the event of a
Casualty where Net Proceeds or the costs of completing the Restoration are two
percent (2%) of the Allocated Loan Amount of any Individual Property or less,
Borrower, notwithstanding Section 5.4, may directly obtain and apply the Net
Proceeds; provided that such Net Proceeds must be used towards the Restoration
in accordance with the terms hereof. Except as set forth in the foregoing
sentence, any Insurance Proceeds in connection with any Casualty (whether or not
Lender elects to settle and adjust the claim or Borrower or Leasehold Pledgor
causes Owner or Operating Lessee to settle such claim) shall be due and payable
solely to Mortgage Lender and held by Mortgage Lender in accordance with the
terms of the Mortgage Loan Agreement. In the event Borrower, Leasehold Pledgor,
Owner, Operating Lessee or any party other than Lender is a payee on any check
representing Insurance Proceeds with respect to any Casualty, Borrower or
Leasehold Pledgor shall immediately endorse (or cause Owner or Operating Lessee,
as applicable, to endorse), and cause all such third parties to endorse, such
check payable to the order of Lender, subject to the rights of Mortgage Lender
under the Mortgage Loan Documents. Borrower and Leasehold Pledgor each hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to endorse any such check payable to the order of Lender, subject to the rights
of Mortgage Lender. Borrower and Leasehold Pledgor each hereby release Lender
from any and all liability with respect to the settlement and adjustment by
Lender of any claims in respect of any Casualty.

 

Section 5.3           Condemnation. Borrower shall promptly give Lender notice
of the actual or threatened (in writing) commencement of any proceeding for the
Condemnation of all or any portion of any Individual Property and shall deliver
to Lender copies of any and all papers served in connection with such
proceedings. Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents, Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments requested by it to permit
such participation. Borrower shall, at its expense, diligently prosecute (or
cause Owner to diligently prosecute) any such proceedings, and shall consult
with Lender, its attorneys and experts, and cooperate with them in the carrying
on or defense of any such proceedings. Notwithstanding any taking by any public
or quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower or Leasehold Pledgor shall promptly commence and diligently
prosecute the Restoration of such Individual Property (or cause Owner or
Operating Lessee to promptly commence and diligently prosecute the Restoration
of such Individual Property) and otherwise comply with the provisions of Section
5.4, whether or not an Award is available to pay the costs of such Restoration.
If such Individual Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, subject to the
rights of Mortgage Lender and whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

 

 -107-Mezzanine Loan Agreement

 

 

Section 5.4           Restoration. In any case where Net Proceeds are applied
towards Restoration under the Mortgage Loan Agreement, Borrower or Leasehold
Pledgor shall provide, or cause Owner or Operating Lessee to provide, to Lender
copies of the plans and specifications, architect’s certificates, waivers of
lien, contractor’s sworn statements, plans, bonds, plats of survey and such
other documents as Lender may reasonably request, to the extent delivered to
Mortgage Lender. In the event the Mortgage Loan is paid in full, the provisions
of Section 5.4 of the Mortgage Loan Agreement as in effect on the date hereof
(subject to any amendments approved in writing by Lender) shall be deemed to
have been incorporated herein, and Borrower, Leasehold Pledgor and Lender shall
each have the same rights and obligations with respect to Net Proceeds,
availability of funds, claims adjustments and the Restoration of the Properties,
as previously existed between Owner, Operating Lessee and Mortgage Lender.

 

Article 6

 

CASH MANAGEMENT AND RESERVE FUNDS

 

Section 6.1           Cash Management Arrangements. Borrower or Leasehold
Pledgor shall cause Owner or Operating Lessee, as applicable, to cause all Rents
to be deposited and applied in accordance with the Mortgage Loan Documents, and
to otherwise fully comply with each of the covenants of Owner set forth in
Article 6 of the Mortgage Loan Agreement, as in effect as of the date hereof,
notwithstanding any waiver or future amendment of such covenants (unless Lender
shall have given its prior written consent to any such waiver or amendment). All
funds deposited by the Deposit Bank into the Deposit Account shall be deemed to
be a distribution from (a) Owner to Borrower or Leasehold Pledgor, as
applicable, or (b) to the extent such Owner is a limited partnership, from such
Owner to the general partner of Owner and from the general partner of such Owner
to Borrower or Leasehold Pledgor, as applicable, and in each case shall be
applied and disbursed in accordance with this Agreement. Lender may also
establish subaccounts of the Deposit Account which shall at all times be
Eligible Accounts (and may be ledger or book entry accounts and not actual
accounts) (such subaccounts are referred to herein as “Accounts”). The Deposit
Account and all other Accounts will be in the name of Lender. Lender shall pay
for all expenses of opening and maintaining the Deposit Account and any
subaccount thereto.

 

Section 6.2           Reserves. If, at any time during the Term, Mortgage Lender
is not requiring Owner to make the required deposits required under Article 6 of
the Mortgage Loan Agreement (or the Mortgage Loan has been refinanced or
otherwise repaid in full in accordance with the terms of this Agreement), then
Lender shall have the right, at its option, to require Borrower to make such
required deposits to Lender, in which case such deposits shall be made by
Borrower and disbursed by Lender substantially in accordance with the provisions
of such applicable sections of the Mortgage Loan Agreement as in effect as of
the date hereof, notwithstanding any waiver or future amendment of such
covenants (unless Lender shall have given its prior written consent to any such
waiver or amendment).

 

 -108-Mezzanine Loan Agreement

 

 

Section 6.3           Income Taxes; Interest. Borrower shall report on its
federal, state, commonwealth, district and local income tax returns all interest
or income accrued on the Funds. The Funds shall earn interest at a rate
commensurate with the rate of interest paid from time to time on money market
accounts at a commercial bank selected by Lender in its sole discretion from
time to time, with interest credited monthly to such Funds. All earnings or
interest on each of the Funds shall be added to and disbursed in the same manner
and under the same conditions as the principal sum on which said interest
accrued.

 

Section 6.4           Prohibition Against Further Encumbrance. Borrower shall
not, without the prior consent of Lender, further pledge, assign or grant any
security interest in the Funds or permit any Lien or encumbrance to attach
thereto or any levy to be made thereon or any UCC-1 financing statements to be
filed with respect thereto, except those naming Lender as the secured party.

 

Section 6.5           Property Cash Flow Allocation.

 

6.5.1           Order of Priority of Funds in Deposit Account. On each Business
Day during a Trigger Period, except during the continuance of an Event of
Default, all funds deposited into the Deposit Account shall be applied as set
forth in the Mortgage Loan Agreement.

 

6.5.2           Failure to Make Payments. The failure of sufficient amounts to
be deposited into the Deposit Account in order to be able to disburse all
amounts required under clauses (i) through (iii) of Section 6.5.1 in full on the
following Monthly Payment Date shall, subject to applicable cure periods set
forth in Article VIII, constitute an Event of Default under this Agreement;
provided, however, if adequate funds are available in the Deposit Account for
such payments, the failure by the Deposit Bank to allocate such funds into the
appropriate Accounts shall not constitute an Event of Default.

 

6.5.3           Application After Event of Default. Notwithstanding anything to
the contrary contained in this Article 6, upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may withdraw the
Funds and any other funds of Borrower then in the possession of Lender, Servicer
or Deposit Bank and apply such funds to the items to the payment of the Debt in
such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.

 

Section 6.6           Security Interest in Reserve Funds. As security for
payment of the Debt and the performance by Borrower and Leasehold Pledgor of all
other terms, conditions and provisions of the Loan Documents, Borrower hereby
pledges and assigns to Lender, and grants to Lender a security interest in, all
Borrower’s right, title and interest in and to the funds in the Accounts (the
“Funds”). The Funds shall be under the sole dominion and control of Lender. The
Funds shall not constitute a trust fund and may be commingled with other monies
held by Lender. Upon repayment in full of the Debt, all remaining funds in the
Accounts, if any, shall be paid to the Borrower.

 

 -109-Mezzanine Loan Agreement

 

 

Section 6.7           Cash Management Agreement Upon Repayment of Mortgage Loan.
In the event that the Mortgage Loan has been fully repaid and the Loan has not
been fully repaid, then Borrower and Leasehold Pledgor shall, and shall cause
Owner and Operating Lessee to, enter into a cash management agreement with
Lender, in form and substance reasonably satisfactory to Lender (the
“Replacement Cash Management Agreement”), that shall require, among other
things, that Borrower, Leasehold Pledgor, Owner and Operating Lessee establish
certain accounts and reserves, and pledge such accounts and reserves to Lender
as additional Collateral for the Loan, such that Lender has the same legal and
economic rights and remedies as Mortgage Lender has under the cash management
and reserve provisions of the Mortgage Loan Documents, including without
limitation, the Cash Management Agreement and Article 6 of the Mortgage Loan
Agreement. Until such time as the Replacement Cash Management Agreement has been
fully-executed, Borrower and Leasehold Pledgor shall cause Owner and Operating
Lessee to continue to comply with the cash management and reserve provisions of
the Mortgage Loan Documents notwithstanding the repayment of the Mortgage Loan,
provided that such performance by Owner and Operating Lessee shall be in favor
of Lender rather than Mortgage Lender.

 

Article 7

 

PERMITTED TRANSFERS

 

Section 7.1           Loan Assumption.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, from and after the earlier to
occur of (i) ten (10) Business Days after the Securitization of the Loan or (ii)
four (4) months after the Closing Date, Borrower shall have the right to convey
all of the Pledged Collateral to a new borrower (the “Transferee Borrower”) and
have the Transferee Borrower assume all of Borrower’s obligations under this
Agreement and the Loan Documents, and have one or more Replacement Guarantors
assume all of the obligations of Guarantor under the Loan Documents from and
after the date of such assumption (collectively, a “Permitted Direct
Assumption”), provided that the following conditions are satisfied (either prior
to, or contemporaneously with, the closing of such Permitted Direct Assumption):

 

(i)          No Event of Default shall be continuing as of the date of the
closing of the Permitted Direct Assumption;

 

(ii)         Borrower shall have provided Lender with not less than thirty (30)
days’ prior written notice of the Permitted Direct Assumption, and if Lender’s
consent and a Rating Agency Confirmation is not required pursuant to clause
(iii) below, such notice shall include information establishing and Borrower and
Transferee Borrower certifying that Transferee Borrower is (A) a Qualified
Transferee, (B) a Person who is Controlled by one or more Qualified
Equityholders that either (x) satisfy the Control Party Asset Threshold and the
Experience Threshold or (y) are Pre-Approved Control Parties, and (C) a Person
in whom no less than thirty-five percent (35%) of the equity interests in the
aggregate are directly or indirectly owned by one or more Qualified
Equityholders;

 

 -110-Mezzanine Loan Agreement

 

 

(iii)        Prior to a Securitization, Lender shall have provided its consent
to the Permitted Direct Assumption (not to be unreasonably withheld, conditioned
or delayed if the proposed Transferree Borrower satisfies the Control Party
Asset Threshold and the Experience Threshold) and, from and after a
Securitization, Lender shall have received a Rating Agency Confirmation with
respect to such Permitted Direct Assumption, provided that neither Lender’s
consent nor a Rating Agency Confirmation shall be required with respect to the
identity of the Transferee Borrower so long as the Transferee Borrower (A) is a
Qualified Transferee, (B) a Person who is Controlled by one or more Qualified
Equityholders described in clauses (i), (ii), (iii) or (v) of the definition of
Qualified Equityholder that either (x) satisfy the Control Party Asset Threshold
and the Experience Threshold or (y) are Pre-Approved Control Parties, and (C) a
Person in whom no less than thirty-five percent (35%) of the equity interests in
the aggregate are directly or indirectly owned by one or more Qualified
Equityholders. In the event that a proposed Transferee Borrower does not meet
the test described in the foregoing clauses (B) and (C), and therefore, Lender’s
consent and a Rating Agency Confirmation are required under this clause (iii),
then, for purposes of Lender’s decision whether to grant or withhold its
consent, the failure by the proposed Transferee Borrower to satisfy such test
will not be considered presumptive that such proposed Transferee Borrower is not
qualified to own and manage the Pledged Collateral; provided, however, that
Lender may consider in deciding whether to consent to such proposed Transferee
Borrower, among other things, the assets, net worth and experience of such
proposed Transferee Borrower, together with its constituent owners and
controlling parties, and any other matters that Lender reasonably deems
relevant;

 

(iv)        Transferee Borrower shall have executed and delivered to Lender
customary assumption agreements (the “Assumption Agreement”), whereby it assumes
and agrees to pay the Debt as and when due and shall have assumed the other
Obligations of Borrower under the Loan Documents, subject to the provisions of
Section 10.1, and, prior to or concurrently with the closing of such Permitted
Direct Assignment, Transferee Borrower and its direct constituent partners,
members or shareholders as Lender may reasonably require, shall have executed
and delivered, without any out-of-pocket cost or expense to Lender, such
customary documents, agreements and other customary deliverables as Lender shall
reasonably require to evidence and effectuate said assumption (it being
understood and agreed that none of the documents and agreements described in
this paragraph may expand the liabilities or obligations, or reduce the rights
and remedies, of Transferee Borrower relative to those of Borrower immediately
prior to the closing of the Permitted Direct Assumption);

 

(v)         Borrower and Transferee Borrower shall have furnished any
information reasonably requested by Lender related to and for the preparation
of, and shall authorize Lender to file, new fixture filings and financing
statements, and fixture filing and financing statement amendments, to the
fullest extent permitted by applicable law;

 

(vi)        Transferee Borrower shall have furnished to Lender customary
documents reasonably satisfactory to Lender evidencing the organization, good
standing, qualification and authority of Transferee Borrower, Replacement
Guarantor and the other parties executing the Assumption Agreement, the
replacement guaranty, the replacement environmental indemnity and/or the other
documents and agreements required to be delivered pursuant to the terms of this
Section 7.1(a), which documents shall include certified copies of all documents
relating to the organization, formation and good standing of Transferee Borrower
and Replacement Guarantor and of the entities, if any, which are constituent and
controlling shareholders, partners or members of Transferee Borrower or
Replacement Guarantor, as applicable;

 

 -111-Mezzanine Loan Agreement

 

 

(vii)       where Transferee Borrower has elected to have Owner exercise the
right to replace one or more Managers pursuant to Section 4.14.2(b) in
connection with the Permitted Direct Assumption, Transferee Borrower shall cause
Owner to have provided one or more new management agreements with one or more
new Managers with respect to the Individual Properties managed by such replaced
Manager(s) in accordance with the requirements of Section 4.14.2(b) hereof and
shall have collaterally assigned to Mortgage Lender as additional security and
subordinated to the Lien of the Mortgages each such new management agreement
pursuant to an Assignment of Management Agreement in form and substance
substantially similar to the Assignment of Management Agreement delivered on the
Closing Date or otherwise reasonably satisfactory to Mortgage Lender; and, in
any event, the Individual Properties shall be managed by one or more Qualified
Managers;

 

(viii)      [Reserved];

 

(ix)         Transferee Borrower shall have furnished to Lender, if required by
Lender, (x) if the Loan is included in a REMIC Trust, a REMIC Opinion in form
and substance reasonably satisfactory to Lender, (y) an Additional Insolvency
Opinion, in form and substance reasonably satisfactory to Lender, and (z) one or
more opinions of counsel reasonably satisfactory to Lender (A) that Transferee
Borrower’s formation documents comply with the single purpose and bankruptcy
remote entity requirements set on forth Schedule V, (B) that the assumption of
the Loan has been duly authorized and that the Assumption Agreement and other
loan documents required to be delivered by Transferee Borrower and/or
Replacement Guarantor pursuant to this Section 7.1(a) have been duly authorized,
executed and delivered and are valid, binding and enforceable against Transferee
Borrower or Replacement Guarantor, as applicable, in accordance with their
terms, (C) that Transferee Borrower and Replacement Guarantor and any entity
which is a constituent and controlling stockholder, member or general partner of
Transferee Borrower or Replacement Guarantor, as applicable, have been duly
organized, and are in existence and good standing, (D) as to such other matters
as were required in connection with the origination of the Loan (but instead
with respect to the assumption transaction and documentation) and (E) such other
opinions as are reasonably required by Lender or required by any Rating Agency
and which are customary in connection with the transfer and assumption of
similar loans;

 

(x)          Transferee Borrower shall have delivered to Lender (A) Patriot Act,
OFAC and bankruptcy searches satisfactory to Lender and (B) pending litigation,
judgment, state and federal tax lien and UCC searches reasonably satisfactory to
Lender, with respect to (w) Transferee Borrower, (x) each Replacement Guarantor,
(y) any other Person that Controls Transferee Borrower or owns an equity
interest in Transferee Borrower which equals or exceeds ten percent (10%) that
did not own an equity interest in Borrower which equals or exceeds ten percent
(10%) on the Closing Date, and (z) any other Person reasonably required by
Lender in order for Lender to fulfill its regulatory compliance guidelines
(where such guidelines are of general applicability and are applied without
prejudice); provided, however, that (1) with respect to any bankruptcy search
under clauses (x), (y) or (z) above, such search shall be deemed satisfactory if
it evidences that the Replacement Guarantor or other Person, as applicable, is
not currently the subject of any bankruptcy proceeding and has not been subject
to any voluntary or involuntary bankruptcy proceeding in the past seven (7)
years (other than, in the case of an involuntary proceeding, as may have been
dismissed) and (2) UCC searches shall be deemed to be satisfactory so long as
they do not evidence any security interest in any collateral for the Loan or any
security interest in any direct or indirect equity interest in Transferee
Borrower;

 

 -112-Mezzanine Loan Agreement

 

 

(xi)         Transferee Borrower and the Persons that control Transferee
Borrower must be able to satisfy all Special Purpose Bankruptcy Remote Entity
(provided that this requirement will only be applicable to Transferee Borrower
and any Person, if any, that is a general partner or managing member of
Transferee), ERISA and embargoed persons representations, warranties and
covenants in this Agreement, and the Permitted Direct Assumption shall not
result in Borrower or any ERISA Affiliate incurring any liability under Section
4201 of ERISA due to a complete or partial withdrawal, as such terms are defined
in Part I of Subtitle E of Title IV of ERISA, from any Employee Plan that is a
“multiemployer plan,” as such term is defined in Section 4001(a)(3) of ERISA;

 

(xii)        Transferee Borrower shall have paid Lender the Assumption Fee and
all reasonable, out-of-pocket expenses incurred by Lender in connection with the
Permitted Direct Assumption (whether or not the same is consummated), including
any Rating Agency fees (if applicable), but excluding any servicing or special
servicing fees (other than the Assumption Fee);

 

(xiii)       Lender shall have received a replacement guaranty and environmental
indemnity (in form and substance substantially the same as the Guaranty and
Environmental Indemnity, provided, however, that in the case of a Direct
Assumption, such replacement guaranty shall not include any recourse liability
under Section 10.1(ix) or for breach of the representations and covenants set
forth in Schedule V hereof by the predecessor borrower or any affiliates of such
predecessor borrower) by one or more replacement guarantors and indemnitors (A)
who in the aggregate, satisfy the Financial Covenants and (B) each of whom
satisfies the applicable search criteria described in clause (x) above and (C)
each of whom owns a direct or indirect interest in Transferee Borrower and at
least one of whom Controls Transferee Borrower (collectively, the “Replacement
Guarantor”), where such Replacement Guarantor has undertaken at least the
obligations as set forth in the Guaranty and Environmental Indemnity arising
only from acts, conditions and events occurring from and after the closing date
of the Permitted Direct Assumption;

 

(xiv)      the Permitted Direct Assumption shall not cause Owner or Operating
Lessee to violate or result in a breach of or default under any Franchise
Agreement or Ground Lease where such breach or default, if not cured prior to
the expiration of any applicable cure period, would make the agreement or lease,
as applicable, terminable at the option of the franchisor or ground lessor
thereunder, and all requisite consents to such conveyance shall have been
obtained from the applicable parties to such Franchise Agreements and Ground
Leases and Lender shall have received satisfactory evidence of the same;
provided, however, that Borrower may, on the closing date of the Permitted
Direct Assumption, cause Owner or Operating Lessee to (A) replace any Franchise
Agreement by a new Franchise Agreement in accordance with Section 4.34 hereof
and/or (B) replace any Franchise Agreement with a new Franchise Agreement with
the same Franchisor under, and in a form and on the terms, in each case, not
materially different than the form and terms of, the replaced Franchise
Agreement if such new Franchise Agreement is required by such Franchisor in
connection with the Permitted Direct Assumption;

 

(xv)       Transferee Borrower shall make any deposits into the Scheduled PIP
Reserve Account as may be required under Section 4.34(e) of the Mortgage Loan
Agreement;

 

(xvi)      the assumption documentation, legal opinions and organizational
documents of Transferee Borrower and any other Person that is required to be a
Special Purpose Bankruptcy Remote Entity under this Agreement (but not the
identity of Transferee Borrower or such other Persons other than as required
under clause (iii) above) will be subject to a Rating Agency Confirmation; and

 

 -113-Mezzanine Loan Agreement

 

 

(xvii)     such conveyance is permitted under and consummated in compliance with
the Mortgage Loan Documents, and Transferee Borrower shall have delivered
evidence reasonably satisfactory to Lender of the same.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, from and after the earlier to
occur of (i) ten (10) Business Days after the Securitization of the Loan or (ii)
four (4) months after the Closing Date, a Transfer of more than sixty-five
percent (65%) of the direct or indirect equity interests in Borrower to any
entity that is not a Pre-Approved Control Party or a change of Control in
Borrower, in each case that is not otherwise permitted hereunder (such entity,
the “Indirect Transferee”), and the assumption by one or more Replacement
Guarantors of all of the obligations of Guarantor under the Loan Documents from
and after the date of such Transfer in connection with such Transfer
(collectively, a “Permitted Indirect Assumption”) shall be permitted under this
Agreement and the Loan Documents, provided that either such transaction is a
Permitted Transfer or otherwise the following conditions are satisfied (either
prior to, or contemporaneously with, the closing of such Permitted Indirect
Assumption):

 

(i)          No Event of Default shall be continuing as of the date of the
closing of the Permitted Indirect Assumption;

 

(ii)         Borrower shall have provided Lender with not less than thirty (30)
days’ prior written notice of the Permitted Indirect Assumption, and if Lender’s
consent and a Rating Agency Confirmation is not required pursuant to clause
(iii) below, such notice shall include information establishing and Borrower and
Indirect Transferee certifying that Indirect Transferee is (A) a Qualified
Transferee, (B) a Person who is Controlled by one or more Qualified
Equityholders that either (x) satisfy the Control Party Asset Threshold and the
Experience Threshold or (y) are Pre-Approved Control Parties, and (C) a Person
in whom no less than thirty-five percent (35%) of the equity interests in the
aggregate are directly or indirectly owned by one or more Qualified
Equityholders;

 

(iii)        Prior to a Securitization, Lender shall have provided its consent
to the Permitted Indirect Assumption (not to be unreasonably withheld,
conditioned or delayed if the proposed Indirect Transferee satisfies the Control
Party Asset Threshold and the Experience Threshold) and, from and after a
Securitization, Lender shall have received a Rating Agency Confirmation with
respect to such Permitted Indirect Assumption, provided that neither Lender’s
consent nor a Rating Agency Confirmation shall be required so long as the
Indirect Transferee is (A) a Qualified Transferee, (B) a Person who is
Controlled by one or more Qualified Equityholders described in clauses (i),
(ii), (iii) or (v) of the definition of Qualified Equityholder that either (x)
satisfy the Control Party Asset Threshold and the Experience Threshold or (y)
are Pre-Approved Control Parties, and (C) a Person in whom no less than
thirty-five percent (35%) of the equity interests in the aggregate are directly
or indirectly owned by one or more Qualified Equityholders. In the event that a
proposed Indirect Transferee does not meet the test described in the foregoing
clause (B), and therefore, Lender’s reasonable consent or a Rating Agency
Confirmation are required under this clause (iii), then, for purposes of
Lender’s decision whether to grant or withhold its consent, the failure by the
proposed Indirect Transferee to satisfy such test will not be considered
presumptive that such proposed Indirect Transferee is not qualified to own a
direct or indirect equity interest in Borrower; provided, however, that Lender
may consider in deciding whether to consent to such proposed Indirect
Transferee, among other things, the assets, net worth and experience of such
proposed Indirect Transferee, together with its constituent owners and
controlling parties, and any other matters that Lender reasonably deems
relevant;

 

 -114-Mezzanine Loan Agreement

 

 

(iv)        Intentionally omitted;

 

(v)         Indirect Transferee shall have furnished to Lender customary
documents reasonably satisfactory to Lender evidencing the organization, good
standing, qualification and authority of Indirect Transferee, Replacement
Guarantor and the other parties executing the replacement guaranty, the
replacement environmental indemnity and/or the other documents and agreements
required to be delivered pursuant to the terms of this Section 7.1(b), which
documents shall include certified copies of all documents relating to the
organization, formation and good standing of Indirect Transferee and Replacement
Guarantor and of the entities, if any, which are constituent and controlling
shareholders, partners or members of Indirect Transferee or Replacement
Guarantor, as applicable;

 

(vi)        where Borrower has elected to cause Owner exercise the right to
replace one or more Managers pursuant to Section 4.14.2(b) in connection with
the Permitted Indirect Assumption, Borrower shall cause Owner to have provided
one or more new management agreements with one or more new Managers with respect
to the Individual Properties managed by such replaced Manager(s) in accordance
with the requirements of Section 4.14.2(b) hereof and shall have collaterally
assigned to Lender as additional security and subordinated to the Lien of the
Mortgages each such new management agreement pursuant to an Assignment of
Management Agreement in form and substance substantially similar to the
Assignment of Management Agreement delivered on the Closing Date or otherwise
reasonably satisfactory to Lender; and, in any event, the Individual Properties
shall be managed by one or more Qualified Managers;

 

(vii)       Borrower shall have furnished to Lender, (y) an Additional
Insolvency Opinion, in form and substance reasonably satisfactory to Lender, and
(z) one or more opinions of counsel reasonably satisfactory to Lender (A) that
the loan documents, if any, required to be delivered by Borrower, Indirect
Transferee and/or Replacement Guarantor pursuant to this Section 7.1(b) have
been duly authorized, executed and delivered and are valid, binding and
enforceable against Borrower, Indirect Transferee (if applicable) or Replacement
Guarantor, as applicable, in accordance with their terms, (B) that Indirect
Transferee and Replacement Guarantor and any entity which is a constituent and
controlling stockholder, member or general partner of Indirect Transferee or
Replacement Guarantor, as applicable, have been duly organized, and are in
existence and good standing, (C) as to such other matters as were required in
connection with the origination of the Loan with respect to Guarantor and the
direct owner of Borrower and (D) such other opinions as are reasonably required
by Lender or required by any Rating Agency and which are customary in connection
with the equity transfers of borrowers under similar loans;

 

 -115-Mezzanine Loan Agreement

 

 

(viii)      Borrower shall have delivered to Lender (A) Patriot Act, OFAC and
bankruptcy searches satisfactory to Lender and (B) pending litigation, judgment,
state and federal tax lien and UCC searches reasonably satisfactory to Lender,
with respect to (w) Indirect Transferee, (x) each Replacement Guarantor, (y) any
other Person that Controls Borrower or owns an equity interest in Borrower which
equals or exceeds ten percent (10%) that did not own an equity interest in
Borrower which equals or exceeds ten percent (10%) on the Closing Date, and (z)
any other Person reasonably required by Lender in order for Lender to fulfill
its regulatory compliance guidelines (where such guidelines are of general
applicability and are applied without prejudice); provided, however, that (1)
with respect to any bankruptcy search under clauses (x), (y) or (z) above, such
search shall be deemed satisfactory if it evidences that the Replacement
Guarantor or other Person, as applicable, is not currently the subject of any
bankruptcy proceeding and has not been subject to any voluntary or involuntary
bankruptcy proceeding in the past seven (7) years (other than, in the case of an
involuntary proceeding, as may have been dismissed) and (2) UCC searches shall
be deemed to be satisfactory so long as they do not evidence any security
interest in any collateral for the Loan or any security interest in any direct
or indirect equity interest in Borrower;

 

(ix)         Borrower must continue to, and cause Owner to continue to, satisfy
all Special Purpose Bankruptcy Remote Entity representations, warranties and
covenants in this Agreement, and Indirect Transferee and the Persons that
control Indirect Transferee must be able to satisfy all ERISA and embargoed
persons representations, warranties and covenants in this Agreement, and the
Permitted Indirect Assumption shall not result in Borrower or any ERISA
Affiliate incurring any liability under Section 4201 of ERISA due to a complete
or partial withdrawal, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA, from any Employee Plan that is a “multiemployer plan,” as
such term is defined in Section 4001(a)(3) of ERISA;

 

(x)          Borrower shall have paid Lender the Assumption Fee and all
reasonable, out-of-pocket expenses incurred by Lender in connection with the
Permitted Indirect Assumption (whether or not the same is consummated),
including any Rating Agency fees (if applicable), but excluding any servicing or
special servicing fees (other than the foregoing Assumption Fee);

 

(xi)         Lender shall have received a replacement guaranty and environmental
indemnity (in form and substance substantially the same as the Guaranty and
Environmental Indemnity) by one or more Replacement Guarantor(s) (A) who in the
aggregate, satisfy the Financial Covenants, (B) each of whom satisfies the
applicable search criteria described in clause (viii) above and (C) each of whom
owns a direct or indirect interest in Borrower and at least one of whom Controls
Borrower, where such Replacement Guarantor has undertaken at least the
obligations as set forth in the Guaranty and Environmental Indemnity arising
only from acts, conditions and events occurring from and after the closing date
of the Permitted Indirect Assumption; and

 

(xii)        the Permitted Indirect Assumption shall not violate or result in a
breach of or default under any Franchise Agreement or Ground Lease where such
breach or default, if not cured prior to the expiration of any applicable cure
period, would make the agreement or lease, as applicable, terminable at the
option of the franchisor or ground lessor thereunder, and all requisite consents
to such conveyance shall have been obtained from the applicable parties to such
Franchise Agreements and Ground Leases and Lender shall have received
satisfactory evidence of the same; provided, however, that Borrower may, on the
closing date of the Permitted Indirect Assumption, cause Owner to (A) replace
any Franchise Agreement by a new Franchise Agreement in accordance with Section
4.34 hereof and/or (B) replace any Franchise Agreement with a new Franchise
Agreement with the same Franchisor under, and in a form and on the terms, in
each case, not materially different than the form and terms of, the replaced
Franchise Agreement if such new Franchise Agreement is required by such
Franchisor in connection with the Permitted Indirect Assumption;

 

 -116-Mezzanine Loan Agreement

 

 

(xiii)       Borrower shall cause Owner to make any deposits into the Scheduled
PIP Reserve Account as may be required under Section 4.34(e); and

 

(xiv)      such Transfer is permitted under and consummated in compliance with
the Mortgage Loan Documents, and Borrower shall have delivered evidence
reasonably satisfactory to Lender of the same.

 

(c)          Upon the closing of any Permitted Direct Assumption and
satisfaction of the requirements set forth above in Section 7.1(a), Borrower
shall be forever released from any further liability under this Agreement and
the other Loan Documents for acts or circumstances that first arise from and
after the date of the closing of the Permitted Direct Assumption, other than
those arising out of the acts of Borrower or its Affiliates.

 

(d)          Upon the provision of a replacement Guaranty and Environmental
Indemnity by a Replacement Guarantor and closing of any Assumption permitted by
this Section 7.1, Guarantor shall be forever released from any further liability
under the Guaranty and Environmental Indemnity on the terms set forth in the
Guaranty and Environmental Indemnity, respectively.

 

(e)          If following an Assumption permitted by this Section 7.1, all or
any portion of the equity interests in Borrower or Transferee Borrower, as
applicable, will be owned, directly or indirectly, by a real estate investment
trust (within the meaning of Section 856(a) of the Code), then concurrently with
such Assumption, Borrower or Transferee Borrower, as applicable, shall have the
right to cause Owner to enter into one or more subordinate or replacement
operating leases of the Properties that will produce “rents from real property”
for purposes of Section 856(d) of the Code and/or “real property rents” for
purposes of Section 7704 of the Code with one or more newly-formed Special
Purpose Bankruptcy Remote Entity(ies) (with appropriate changes to Schedule V
with respect to such entity to account for each such entity’s form of
organization, assets, purpose and business, provided that each such entity shall
be a Delaware limited partnership, a Delaware limited liability company or a
Delaware corporation) that will be under common ownership and Control with
Borrower and will elect to be treated as a “taxable REIT subsidiary” under
Section 856(l) of the Code (a “TRS Lessee”). In connection with Borrower or
Transferee Borrower, as applicable, causing Owner to enter into such subordinate
or replacement operating lease(s) of the Properties with a TRS Lessee, Borrower
or Transferee Borrower, as applicable, may elect notwithstanding any provisions
of the Loan Documents to the contrary, to cause Owner to transfer any applicable
Franchise Agreement(s), Management Agreement(s) and other contracts, agreements,
licenses, permits, instruments or other assets or obligations of the Owner, as
appropriate, to the TRS Lessee (without creating a breach or default
thereunder), or, to the extent such agreements are not transferrable, to cause
the TRS Lessee to enter into replacement Franchise Agreements(s) and/or
Management Agreement(s) (with the same third-parties under, and in a form and on
the terms, in each case, not materially different than the form and terms of,
the replaced agreements, except to the extent expressly permitted hereunder), or
other agreements (subject to the other terms of this Agreement). Borrower’s or
Transferee Borrower’s, as applicable, exercise of the rights set forth in this
paragraph (e) shall be subject to and conditioned upon (i) delivery to Lender of
(A) an unconditional subordination of each operating lease executed by Owner or
Transferee Borrower Affiliate subsidiary, as applicable, and TRS Lessee, (B) a
joinder executed by TRS Lessee with respect to the Loan Documents (other than
the Note and the Guaranty), (C) documents, instruments and certificates with
respect to TRS Lessee of the same type (with appropriate changes to account for
such entity’s form of organization, assets, purpose and business, provided that
each such entity shall be a Delaware limited partnership, a Delaware limited
liability company or a Delaware corporation) as are required to be delivered to
Lender with respect to a Transferee Borrower pursuant to Section 7.1(a) above
and (D) such additional documents, instruments and certificates customary for a
similar transaction involving a “taxable subsidiary” both as Lender may
reasonably request and in form and substance reasonably satisfactory to Lender
and subject to a Rating Agency Confirmation, and (ii) payment to Lender of its
reasonable out-of-pocket costs and expenses incurred in connection with the
foregoing. The parties to each operating lease shall have the right, from time
to time, to amend the percentage rent due thereunder.

 

 -117-Mezzanine Loan Agreement

 

 

(f)          In connection with any Assumption permitted by this Section 7.1,
upon Borrower’s written request, Lender shall provide a statement running to the
benefit of the Transferee Borrower or the Indirect Transferee, as applicable,
and their successors and assigns, duly acknowledged and certified, setting forth
(i) the Outstanding Principal Balance, (ii) the nondefault interest rate, (iii)
any amounts due or owing and unpaid under the Loan Documents, (iv) each date
installments of interest and/or principal or any other amounts accruing under
the Loan Documents were last paid, as well as a list of any installments of
interest or other amounts accruing under the Loan Documents paid with respect to
any period in which the date of the Assumption falls, (v) any offsets or
defenses to the payment and performance of the Obligations, if any, actually
known to Lender and (vi) that this Agreement and the other Loan Documents have
not been modified or if modified, giving particulars of such modification.
Except with respect to Lender’s statements relating to clauses (i), (ii) and
(iv) above, which statements may be relied upon by Transferee Borrower or the
Indirect Transferee, as applicable, and their successors and assigns, compliance
by Lender with the requirements of this paragraph shall be for informational
purposes only and shall not be deemed to be an estoppel by Lender or a waiver of
any rights or remedies of Lender hereunder or under any other Loan Document.

 

Section 7.2           Permitted Transfers. Notwithstanding anything to the
contrary contained in Section 4.2 or elsewhere in this Agreement or any of the
other Loan Documents, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder without Lender’s consent and without a
Rating Agency Confirmation (provided that, for the avoidance of doubt, and
notwithstanding anything to the contrary contained herein, the direct Transfer
of an equity interests in any Person that constitutes collateral for the Loan
shall not be a Permitted Transfer):

 

(a)          a Lease entered into in accordance with the Loan Documents;

 

(b)          an Assumption in accordance with Section 7.1;

 

(c)          a Permitted Encumbrance;

 

(d)          any listing of equity interests in any Guarantor or Qualified
Equityholder on the New York Stock Exchange, the Toronto Stock Exchange, NASDAQ
Global Select Market or any other nationally recognized stock exchange or
market, and any sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment or transfer of publicly traded shares or other publicly traded
interests in any Guarantor or any indirect equity owner of any Guarantor;

 

 -118-Mezzanine Loan Agreement

 

 

(e)          a Transfer (but not a mortgage, pledge, hypothecation, encumbrance
or grant of a security interest, except as permitted under clause (g)) or
issuance of a direct or indirect interest in any Qualified Equityholder provided
that:

 

(i)          after giving effect to such Transfer, one or more Pre-Approved
Control Parties (and, after a Permitted Direct Assumption or Permitted Indirect
Assumption, one or more Qualified Equityholders that acquired their interest in
Borrower through such Permitted Direct Assumption or Permitted Indirect
Assumption) shall continue to own at least thirty-five percent (35%) of all
equity interests (direct or indirect) of Borrower, Leasehold Pledgor and each
SPC Party and Control Borrower, Leasehold Pledgor and each SPC Party; and

 

(ii)         if such Transfer would cause any Person (other than any
Pre-Approved Control Party), together with its Affiliates, to increase its
direct or indirect interest in Borrower, Leasehold Pledgor or any SPC Party to
an amount which equals or exceeds ten percent (10%) that did not own, together
with its Affiliates, an equity interest in Borrower which equals or exceeds ten
percent (10%) prior to such Transfer, then such transferee is a Qualified
Transferee and Lender shall receive not less than fifteen (15) days advance
written notice of such Transfer;

 

(f)          provided that no Event of Default shall then exist, a Transfer (but
not a mortgage, pledge, hypothecation, encumbrance or grant of a security
interest, except as permitted under clause (g)) of Control of Borrower,
Leasehold Pledgor, Owner or Operating Lessee or any direct or indirect interest
in Borrower, provided that:

 

(i)          after giving effect to such Transfer, one or more Qualified
Equityholders shall collectively own at least thirty-five percent (35%) of all
equity interests (direct or indirect) of Borrower, Leasehold Pledgor and each
SPC Party;

 

(ii)         after giving effect to such Transfer, one or more Pre-Approved
Control Parties shall collectively Control Borrower, Leasehold Pledgor and each
SPC Party and

 

(iii)        each of Borrower, Leasehold Pledgor and each SPC Party shall
continue to be a Special Purpose Bankruptcy Remote Entity;

 

(iv)        if such Transfer would cause the transferee (other than any
Pre-Approved Control Party), together with its Affiliates, to increase its
direct or indirect interest in Borrower, Leasehold Pledgor or any SPC Party to
an amount which equals or exceeds ten percent (10%) that did not own, together
with its Affiliates, an equity interest in Borrower which equals or exceeds ten
percent (10%) prior to such Transfer, then such transferee is a Qualified
Transferee and Lender shall receive not less than thirty (30) days advance
written notice of such Transfer;

 

 -119-Mezzanine Loan Agreement

 

 

(v)         such Transfer is not prohibited by and would not permit the
Franchisor or Ground Lessor to terminate any Franchise Agreement or Ground
Lease, and will not result in or cause any breach or default under any Franchise
Agreement or Ground Lease to the extent such violation, breach or default (with
or without the passage of time) would result in an Event of Default (in each
case unless the approval of such Franchisor or Ground Lessor has been obtained),
and any approvals required under any Franchise Agreement or Ground Lease to the
Transfer have been obtained;

 

(vi)        intentionally omitted;

 

(vii)       if such Transfer results in any Person acquiring more than 49% of
the direct or indirect equity interest in Borrower or Leasehold Pledgor and such
Person did not together with its Affiliates own more than 49% of the direct or
indirect equity interest in Borrower or Leasehold Pledgor prior to such
Transfer, Borrower shall have delivered to Lender with respect to such Person an
Additional Insolvency Opinion in form and substance reasonably satisfactory to
Lender; and

 

(viii)      Borrower shall reimburse Lender for any and all reasonable out of
pocket legal expenses incurred by it in connection with such Transfer;

 

(g)          (i) any pledge of an indirect equity interest in Borrower by a
Multi-Asset Person to secure an upper tier corporate or similar loan facility
that is secured by all or a substantial portion of such Multi-Asset Person’s
assets; and (ii) any pledge of a direct or indirect equity interest in a
Multi-Asset Person;

 

(h)          provided no Event of Default shall then exist (unless the
Substitute Guarantor arises in connection with a Permitted Transfer among
Pre-Approved Control Parties (or their respective wholly-owned subsidiaries)
pursuant to Section 7.2(i)), a Guarantor or a Replacement Guarantor may be
replaced by a Person (the “Substitute Guarantor”), whereupon such Substitute
Guarantor shall be a Replacement Guarantor hereunder, provided that:

 

(i)          there shall be no change of Control of Borrower, Leasehold Pledgor
or SPC Party as a result of such replacement (unless such Change in Control is
otherwise a Permitted Transfer);

 

(ii)         such Substitute Guarantor already has an indirect equity interest
in Borrower, or acquires an indirect equity interest in Borrower pursuant to a
Permitted Transfer;

 

(iii)        such Substitute Guarantor is a Pre-Approved Control Party or a
Qualified Transferee;

 

(iv)        such Substitute Guarantor, together with the remaining Guarantors
after such Transfer, satisfy the Financial Covenants as demonstrated to Lender’s
reasonable satisfaction (with such supporting evidence as Lender may reasonable
require), and the Guarantors (and Pre-Approved Control Parties or the related
Qualified Equityholder with respect to an Assumption (or Qualified
Equityholders, if there is more than one acquiring Qualified Equityholder at the
time of such Assumption)) continue to own at least thirty-five (35%) percent,
and Control Borrower, Leasehold Pledgor and each SPC Party;

 

 -120-Mezzanine Loan Agreement

 

 

(v)         such Substitute Guarantor executes and delivers to Lender a
replacement guaranty and environmental indemnity (in form and substance
substantially the same as the Guaranty and Environmental Indemnity, and
additionally including the joinder, agreement and reaffirmation of the
Substitute Guarantor and remaining Guarantors of the joint and several liability
of the Substitute Guarantor and the remaining Guarantors thereunder and under
the Guaranty and Environmental Indemnity to which they are party), where such
Substitute Guarantor has undertaken at least the obligations as set forth in the
Guaranty and Environmental Indemnity arising only from acts, conditions and
events occurring from and after the date of the replacement;

 

(vi)        Lender shall have received one or more opinions of counsel to the
Substitute Guarantor and remaining Guarantors in form and substance reasonably
satisfactory to Lender (A) that the replacement guaranty and environmental
indemnity have been duly authorized, executed and delivered and are valid,
binding and enforceable against each such Substitute Guarantor and remaining
Guarantors, in accordance with their terms, and (B) that such Substitute
Guarantor and each remaining Guarantor and any entity which is a constituent and
controlling stockholder, member or general partner of such Substitute Guarantor
and each remaining Guarantor, as applicable, have been duly organized, and are
in existence and good standing;

 

(vii)       Lender shall have received an Additional Insolvency Opinion with
respect to such Transfer (if one has occurred), replacement and replacement
guaranty and environmental indemnity, in form and substance reasonably
satisfactory to Lender; and

 

(viii)      Borrower shall reimburse Lender for any and all reasonable out of
pocket legal expenses incurred by it in connection with such Transfer (if one
has occurred) and such replacement including any Rating Agency fees;

 

Upon the execution and delivery of a replacement guaranty and environmental
indemnity by a Substitute Guarantor permitted by this Section 7.2(h), the
Guarantor(s) who have been replaced by the Substitute Guarantor shall be forever
released from any further liability under the Guaranty and Environmental
Indemnity arising from any circumstance, condition, action or event first
occurring after the effective date of such replacement to the extent the same is
not caused by such replaced Guarantor(s); provided, however, that such replaced
Guarantor(s) shall remain liable under the Guaranty and Environmental Indemnity
for any obligations thereunder arising from any action or event occurring prior
to the effective date of such replacement.

 

(i)          any Transfer of direct or indirect equity interests in, and/or
Control of, Borrower, Leasehold Pledgor, Owner, Operating Lessee and/or any SPC
Party among the Pre-Approved Control Parties (including any Transfer through one
or more of their respective wholly-owned and Controlled subsidiaries) provided
that:

 

(i)          after giving effect to such Transfer, one or more Pre-Approved
Control Parties shall collectively Control Borrower, Leasehold Pledgor and each
SPC Party;

 

(ii)         Borrower, Leasehold Pledgor and each SPC Party shall continue to be
a Special Purpose Bankruptcy Remote Entity;

 

(iii)        intentionally omitted;

 

 -121-Mezzanine Loan Agreement

 

 

(iv)        such Transfer is not prohibited by and would not permit the
Franchisor or Ground Lessor to terminate any Franchise Agreement or Ground
Lease, and will not result in or cause any breach or default under any Franchise
Agreement or Ground Lease to the extent such violation, breach or default (with
or without the passage of time) would result in an Event of Default (in each
case unless the approval of such Franchisor or Ground Lessor has been obtained),
and any approvals required under any Franchise Agreement or Ground Lease to the
Transfer have been obtained;

 

(v)         if such Transfer results in any Person acquiring more than 49% of
the direct or indirect equity interest in Borrower or Leasehold Pledgor and such
Person did not own more than 49% of the direct or indirect equity interest in
Borrower or Leasehold Pledgor on the Closing Date, Borrower shall have delivered
to Lender with respect to such Person an Additional Insolvency Opinion in form
and substance reasonably satisfactory to Lender;

 

(vi)        Guarantor (or Substitute Guarantor) shall continue to have an
indirect equity interest in Borrower;

 

(vii)       The Guarantors (and/or one or more Substitute Guarantors) after such
Transfer, shall continue to satisfy the Financial Covenants as demonstrated to
Lender’s reasonable satisfaction (with such supporting evidence as Lender may
reasonable require), and the Pre-Approved Control Parties (which for purposes of
this clause (vii) shall include Qualified Equityholders that acquired their
interest in Borrower as a result of a Permitted Direct Assumption or a Permitted
Indirect Assumption) continue to own at least thirty-five (35%) percent, and
Control Borrower, Leasehold Pledgor and each SPC Party; and

 

(viii)      Borrower shall reimburse Lender for any and all reasonable out of
pocket legal expenses incurred by it in connection with such Transfer;

 

(j)          following an Assumption resulting in two or more Qualified
Equityholders, in the aggregate, indirectly owning thirty-five percent (35%) or
more of and Controlling Borrower and Leasehold Pledgor (each, an “Existing
Qualified Equityholder”), a Transfer (but not a mortgage, pledge, hypothecation,
encumbrance or grant of a security interest) of a direct or indirect interest in
Borrower from one Existing Qualified Equityholder to another Existing Qualified
Equityholder (the “QEH Transferee”) that results in the QEH Transferee owning
indirectly thirty-five percent (35%) or more of Borrower and Leasehold Pledgor,
and/or results in a change of Control of Borrower, Leasehold Pledgor or any SPC
Party, shall be permitted without Lender’s consent provided that:

 

(i)          Intentionally omitted;

 

(ii)         such Transfer is not prohibited by and would not permit the
Franchisor or Ground Lessor to terminate any Franchise Agreement or Ground
Lease, and will not result in or cause any breach or default under any Franchise
Agreement or Ground Lease to the extent such violation, breach or default (with
or without the passage of time) would result in an Event of Default (in each
case unless the approval of such Franchisor or Ground Lessor has been obtained),
and that any approvals required under any Franchise Agreement or Ground Lease to
the Transfer have been obtained;

 

 -122-Mezzanine Loan Agreement

 

 

(iii)        If such Transfer results in no Guarantor Controlling Borrower and
Leasehold Pledgor or Guarantors not owning, directly or indirectly, in the
aggregate at least thirty-five percent (35%) of the equity interests in Borrower
and Leasehold Pledgor, then Lender shall have received not less than fifteen
(15) days’ notice of such Transfer and a replacement guaranty and environmental
indemnity (in form and substance substantially the same as the Guaranty and
Environmental Indemnity) by one or more replacement guarantors and indemnitors
(A) who in the aggregate, satisfy the Financial Covenants and (B) each of whom
satisfies the applicable search criteria described in clause (iv) below and (C)
each of whom owns a direct or indirect interest in Transferee Borrower and at
least one of whom Controls Transferee Borrower (collectively, the “QEH
Replacement Guarantor”), where such QEH Replacement Guarantor has undertaken at
least the obligations as set forth in the Guaranty and Environmental Indemnity
arising only from acts, conditions and events occurring from and after the
closing date of the Transfer;

 

(iv)        Lender shall have received (A) Patriot Act, OFAC and bankruptcy
searches satisfactory to Lender and (B) pending litigation, judgment, state and
federal tax lien and UCC searches reasonably satisfactory to Lender, with
respect to each QEH Replacement Guarantor; provided, however, that (1) with
respect to any bankruptcy search, such search shall be deemed satisfactory if it
evidences that the QEH Replacement Guarantor, if any, is not currently the
subject of any bankruptcy proceeding and has not been subject to any voluntary
or involuntary bankruptcy proceeding in the past seven (7) years (other than, in
the case of an involuntary proceeding, as may have been dismissed) and (2) UCC
searches shall be deemed to be satisfactory so long as they do not evidence any
security interest in any collateral for the Loan or any security interest in any
direct or indirect equity interest in Borrower;

 

(v)         If a QEH Replacement Guarantor is required under paragraph (iii)
above Lender shall have received an opinion of counsel in form and substance
reasonably satisfactory to Lender (A) that the replacement guaranty and
environmental indemnity have been duly authorized, executed and delivered and
are valid, binding and enforceable against QEH Replacement Guarantor, in
accordance with their terms, and (B) that QEH Replacement Guarantor and any
entity which is a constituent and controlling stockholder, member or general
partner of QEH Replacement Guarantor, as applicable, have been duly organized,
and are in existence and good standing;

 

(vi)        Lender shall have received an Additional Insolvency Opinion with
respect to the Transfer, in form and substance reasonably satisfactory to Lender
and shall satisfy all then applicable Rating Agency criteria;

 

(vii)       If such Transfer results in any Person acquiring more than 49% of
the direct or indirect equity interests in Borrower or Leasehold Pledgor and
such Person did not own more than 49% of the direct or indirect equity interests
in Borrower or Leasehold Pledgor prior to such Transfer, Borrower shall
reimburse Lender for any and all reasonable out of pocket legal expenses
incurred by it in connection with such Transfer including any Rating Agency
fees; and

 

 -123-Mezzanine Loan Agreement

 

 

Upon the execution and delivery of a replacement guaranty and environmental
indemnity by a QEH Replacement Guarantor required by this Section 7.2(j), the
Guarantor(s) who have been replaced by the QEH Replacement Guarantor shall be
forever released from any further liability under the Guaranty and Environmental
Indemnity arising from any circumstance, condition, action or event first
occurring after the closing date of the Transfer to the extent the same is not
caused by such replaced Guarantor(s); provided, however, that such replaced
Guarantor(s) shall remain liable under the Guaranty and Environmental Indemnity
for any obligations thereunder arising from any action or event occurring prior
to the closing date of the Transfer.

 

Section 7.3           Cost and Expenses; Copies.

 

(a)          Borrower shall pay all reasonable costs and expenses of Lender in
connection with any Transfer, including, without limitation, all reasonable fees
and expenses of Lender’s counsel, whether internal or outside, and the
reasonable cost of any required counsel opinions related to REMIC (if the Loan
is included in a REMIC Trust) or other securitization (if the Loan is otherwise
included in a Securitization) or tax issues and any Rating Agency fees (in the
case of any Transfer requiring Rating Agency Confirmation).

 

(b)          Borrower shall provide Lender with copies of all organizational
documents relating to any Permitted Transfer to the extent expressly required
hereunder.

 

Article 8

 

DEFAULTS

 

Section 8.1           Events of Default. Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)          if (A) the Obligations are not paid in full on the Maturity Date,
(B) any regularly scheduled monthly payment of interest, and, if applicable,
principal due under the Note is not paid in full within three (3) calendar days
following the applicable Monthly Payment Date, (C) any prepayment of principal
due under this Agreement or the Note is not paid when due, (D)  the Spread
Maintenance Premium is not paid when due or (E) any deposit to the reserves
established pursuant to Section 6.2 is not made within three (3) calendar days
following the required deposit date therefor (provided that it shall not be an
Event of Default under clause (B) or (E) if as of the applicable due date for
the payment of such amounts there are sufficient funds remaining in the Deposit
Account (other than funds previously allocated to the various Accounts) to pay
such amounts when due and Lender’s access to such funds has not been inhibited
in any manner whatsoever due to circumstances or events which are directly
related to Borrower or Leasehold Pledgor and no other monetary Event of Default
is then continuing);

 

(ii)         if any other amount payable pursuant to this Agreement, the Note or
any other Loan Document (other than as set forth in the foregoing clause (i)) is
not paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower (provided that it
shall not be an Event of Default under this clause (ii) if as of the applicable
due date for the payment of such amounts there are sufficient funds remaining in
the Deposit Account (as defined in the Mortgage Loan Agreement) (other than
funds previously allocated to the various Accounts (as defined in the Mortgage
Loan Agreement)), to pay such amounts when due, no other monetary Event of
Default is then continuing, and the servicer under the Mortgage Loan fails to
make such payment in violation of the Mortgage Loan Agreement);

 

 -124-Mezzanine Loan Agreement

 

 

(iii)        subject to Owner’s right to contest as set forth in Section 4.6 of
the Mortgage Loan Agreement, if any of the Taxes or Other Charges are not paid
when Due and Payable (provided that it shall not be an Event of Default if there
are sufficient funds in the Tax Account (as defined in the Mortgage Loan
Agreement) to pay such amounts when due, no other monetary Event of Default is
then continuing and the servicer under the Mortgage Loan fails to make such
payment in violation of the Mortgage Loan Agreement) and such default is not
remedied within ten (10) Business Days;

 

(iv)        if Owner fails to maintain in full force and effect Policies
reflecting and satisfying the insurance coverages, amounts and other
requirements set forth in this Agreement, or if certificates evidencing the
insurance provided pursuant to the Policies are not delivered to Lender within
five (5) days of Lender’s written request (provided that it shall not be an
Event of Default if (x) such failure results from the failure to timely pay any
premium and there are then sufficient funds in the Insurance Account (as defined
in the Mortgage Loan Agreement) to pay such premiums when due, no other monetary
Event of Default is then continuing and (y) the servicer under the Mortgage Loan
fails to make such payment in violation of the Mortgage Loan Agreement);

 

(v)         a voluntary Transfer other than a Permitted Transfer occurs, or any
other Transfer which is not a Permitted Transfer, and to which no other clause
of this Section 8.1(a) applies, occurs and is not cured within thirty (30) days
following Borrower’s receipt of written notice of such impermissible Transfer
from Lender;

 

(vi)        if any certification, representation or warranty made by Borrower,
Leasehold Pledgor or any Guarantor herein or in any other Loan Document, or in
any report, certificate, financial statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect as of the date such representation or warranty was made; provided,
however, that as to any such false or misleading representation or warranty
which (a) was unintentionally made to Lender and (b) which can be made true and
correct by action of Borrower or Leasehold Pledgor, Borrower and Leasehold
Pledgor shall have a period of thirty (30) days following written notice thereof
to Borrower to undertake and complete all action necessary to make such
representation or warranty, true and correct in all material respects; provided,
further, that if the same cannot be cured within such thirty (30) day period, if
Borrower or Leasehold Pledgor commences to take action to cure such breach
within such thirty (30) day period and thereafter diligently and expeditiously
proceeds to cure the same, Borrower shall have such additional time as is
reasonably necessary to effect such cure, but in no event in excess of an
additional ninety (90) days;

 

(vii)       if Borrower, Leasehold Pledgor, Guarantor, any Individual Owner, any
Operating Lessee or any SPC Party shall make an assignment for the benefit of
creditors;

 

 -125-Mezzanine Loan Agreement

 

 

(viii)      if a receiver, liquidator or trustee shall be appointed for
Borrower, Leasehold Pledgor, any Guarantor, any Individual Owner, any Operating
Lessee or any SPC Party, or if Borrower, Leasehold Pledgor, any Guarantor, any
Individual Owner, any Operating Lessee or any SPC Party shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower,
Leasehold Pledgor, any Guarantor, any Individual Owner, any Operating Lessee or
any SPC Party or if any proceeding for the dissolution or liquidation of
Borrower, Leasehold Pledgor, any Guarantor, any Individual Owner, any Operating
Lessee or any SPC Party shall be instituted, or if Borrower, Leasehold Pledgor,
Owner, Operating Lessee or any SPC Party is substantively consolidated with any
other Person; provided, however, if such appointment, adjudication, petition,
proceeding or consolidation was involuntary and not consented to by Borrower,
Leasehold Pledgor, any Guarantor, such Individual Owner, such Operating Lessee
or such SPC Party upon the same not being discharged, stayed or dismissed within
ninety (90) days following its filing;

 

(ix)         if Borrower or Leasehold Pledgor attempts to assign its rights
under this Agreement or any of the other Loan Documents or any interest herein
or therein in contravention of the Loan Documents;

 

(x)          if any of the assumptions contained in the Insolvency Opinion, or
in any other non-consolidation opinion delivered to Lender in connection with
the Loan, or in any other non-consolidation opinion delivered subsequent to the
closing of the Loan, is or shall become untrue in any material respect, subject
to the cure periods set forth in clause (ix);

 

(xi)         a breach of the covenants set forth in Sections 4.4; provided,
however, such violation or breach shall not constitute an Event of Default in
the event that (1) such violation or breach is not intentional, (2) such
violation or breach is immaterial, (3) such violation or breach shall be
remedied in a timely and expedient manner and in any event within not more than
60 days, and (4) within fifteen (15) Business Days following the request of
Lender, but not prior to the date on which such violation or breach shall have
been remedied in accordance with the immediately foregoing clause (3), Borrower
delivers to Lender a substantive non-consolidation opinion, or a modification of
the Insolvency Opinion, to the effect that such breach or violation shall not in
any way impair, negate or adversely change the opinions rendered in the
Insolvency Opinion, which opinion or modification and any counsel delivering
such opinion or modification shall be acceptable to Lender in its reasonable
discretion;

 

(xii)        a breach of the covenants set forth in Sections 4.31 or 4.23
hereof;

 

(xiii)       if at any time the equity interests pledged by Borrower pursuant to
the Pledge Agreement shall be evidenced by new, replacement or additional
certificates and Borrower shall fail to deliver such certificates to Lender,
together with any powers of attorney or membership powers required to be
delivered in connection therewith in accordance with the Pledge Agreement;

 

(xiv)      subject to Borrower’s and Owner’s right to contest set forth in
Section 4.3 of this Agreement, if any Individual Property becomes subject to any
mechanic’s, materialman’s or other Lien except a Permitted Encumbrance that is
not bonded over or otherwise removed or paid within ten (10) Business Days
following notice of such breach;

 

 -126-Mezzanine Loan Agreement

 

 

(xv)       the alteration, improvement, demolition or removal of any material
portion of the Improvements without the prior written consent of Lender, other
than in accordance with this Agreement and the Leases at the Individual
Properties entered into in accordance with the Loan Documents;

 

(xvi)      if, without Lender’s prior written consent, other than in accordance
with Section 4.14, (i) any Management Agreement is terminated, or (ii) there is
a material change in any Management Agreement;

 

(xvii)     a breach of any representation, warranty or covenant contained
Section 3.1.18 hereof that is not remedied within the thirty (30) days following
notice of such breach;

 

(xviii)    if Borrower or Operating Lessee breaches any covenant contained in
Section 4.9 hereof and such breach continues for ten (10) Business Days
following Lender’s delivery of notice of such breach;

 

(xix)       if (A) any Individual Owner shall fail in the payment of any rent,
additional rent or other charge mentioned in or made payable by any Ground Lease
as and when such rent or other charge is payable (after the expiration of any
grace periods afforded Owner under such Ground Lease (but not, for the avoidance
of doubt, any grace, notice or cure periods afforded to Lender under the Ground
Lease or otherwise)) (unless waived by the Ground Lessor), (B) there shall occur
any default (beyond any applicable cure periods afforded Owner under such Ground
Lease (but not, for the avoidance of doubt, any grace, notice or cure periods
afforded to Lender under the Ground Lease or otherwise)) by an Individual Owner,
as tenant under any Ground Lease, in the observance or performance of any term,
covenant or condition of a Ground Lease on the part of an Individual Owner, as
the tenant thereunder to be observed or performed (unless (a) waived by the
Ground Lessor or (b) of an immaterial nature and for which notice from Ground
Lessor is required and has not been given), (C) if any one or more of the events
referred to in a Ground Lease shall occur which would cause such Ground Lease to
terminate without notice or action by the landlord under such Ground Lease or
which would entitle the Ground Lessor to terminate such Ground Lease and the
term thereof by giving notice to the applicable Individual Owner, as tenant
thereunder (unless waived by the Ground Lessor), (D) if the leasehold estate
created by the Ground Lease shall be surrendered or the Ground Lease shall be
terminated or canceled for any reason or under any circumstances whatsoever, or
(E) if any of the terms, covenants or conditions of the Ground Lease shall in
any manner be modified, changed, supplemented, altered or amended without the
consent of Lender except as otherwise permitted by this Agreement;

 

(xx)        if without Lender’s prior consent, there is any material change in
any Franchise Agreement (or any replacement Franchise Agreement), or a Franchise
Agreement shall be terminated or cancelled, unless Borrower or Leasehold Pledgor
shall then be entitled to and shall have replaced (or caused Owner or Operating
Lessee to replace) such Franchise Agreement in accordance with the terms of
Section 4.34(d) within ninety (90) days;

 

 -127-Mezzanine Loan Agreement

 

 

(xxi)       if a default has occurred and continues beyond any applicable cure
period under any Franchise Agreement if such default permits the applicable
Franchisor to terminate or cancel such Franchise Agreement, unless Borrower or
Leasehold Pledgor shall then be entitled under Section 4.34(d) to replace such
Franchise Agreement and within ninety (90) days after such default shall replace
(or cause Owner or Operating Lessee to replace) such Franchise Agreement in
accordance with the terms of Section 4.34(d);

 

(xxii)      if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained therein, whether as to Borrower,
Leasehold Pledgor, Owner, Operating Lessee, any Guarantor, the Collateral or any
Individual Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Obligations or to permit Lender to accelerate the maturity of
all or any portion of the Obligations;

 

(xxiii)     if Borrower or Leasehold Pledgor shall fail to comply with any of
the terms, covenants or conditions of Section 9.3 hereof and such failure shall
continue for ten (10) Business Day after notice thereof from Lender to Borrower.

 

(xxiv)    if Borrower fails to obtain or maintain an Interest Rate Cap Agreement
or replacement thereof in accordance with Section 2.6 and/or Section 2.7 hereof;
provided that with respect to a failure under Section 2.6 only, no Event of
Default shall occur under this clause (xxiv) unless such failures continues for
five (5) Business Days after Lender delivers notice to Borrower thereof (it
being agreed that such cure period shall not apply with respect to Borrower’s
delivery of a Replacement Interest Rate Cap Agreement in connection with its
exercise of an Extension Option under Section 2.7);

 

(xxv)     an Event of Default as defined or described in the Mortgage Loan
Documents occurs or any other event shall occur or condition shall exist, if the
effect of such event or condition is to accelerate or permit Mortgage Lender to
accelerate the maturity or any portion of the Mortgage Loan;

 

(xxvi)    if Guarantors breach the Financial Covenants, if any, under the
Guaranty and a Substitute Guarantor that satisfies the Financial Covenants, does
not assume the obligations of Guarantors under the Guaranty and the
Environmental Indemnity; or

 

(xxvii)   if Borrower or Leasehold Pledgor shall continue to be in Default under
any of the other terms, covenants or conditions of this Agreement or any other
Loan Document not specified in subsections (i) to (xxvi) above, for thirty
(30) days after notice to Borrower from Lender; provided, however, that if such
Default is a Default which cannot be cured by the payment of a sum of money and
is otherwise susceptible of cure but cannot reasonably be cured within such
30-day period, and provided further that Borrower shall have commenced to cure
such Default within such 30-day period and shall thereafter diligently and
expeditiously proceed to cure the same, such 30-day period shall be extended for
such time as is reasonably necessary for Borrower in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety
(90) days; provided, however that such additional ninety (90) period shall be
extended for an additional thirty (30) days provided that Borrower shall have
continuously diligently and expeditiously proceeded to cure the applicable
Default and that notwithstanding the foregoing such Default has not been cured
and; provided further that Borrower continues to diligently and expeditiously
proceed to cure the same and it is reasonably likely that such Default shall be
cured in such additional 30-day period.

 

 -128-Mezzanine Loan Agreement

 

 

Section 8.2           Remedies.

 

8.2.1     Acceleration. Upon the occurrence of an Event of Default (other than
an Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1
above) and at any time thereafter, Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand
(and Borrower hereby expressly waives any such notice or demand), that Lender
deems advisable to protect and enforce its rights against Borrower and/or
Leasehold Pledgor and in and to the Collateral, including declaring the
Obligations to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower and/or Leasehold Pledgor and the Collateral, including all rights or
remedies available at law or in equity; and upon any Event of Default described
in clauses (vii), (viii) or (ix) of Section 8.1 above, the Obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable in full, without notice or demand, and each
of Borrower and Leasehold Pledgor hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding. Notwithstanding the foregoing provisions of this Section 8.2.1,
if Borrower has cured a Qualified Release Property Default in accordance with
Section 2.5.2, an acceleration of the Loan arising from such Qualified Release
Property Default shall be rescinded (assuming no other Event of Default shall
then or thereafter be continuing).

 

8.2.2     Suspension of Lender’s Performance. Upon the occurrence of an Event of
Default, in addition to any other rights or remedies available to Lender
pursuant to this Agreement and the other Loan Documents or at law or in equity,
Lender may, at its option, cease or suspend any and all performance required of
Lender under the Loan Documents.

 

8.2.3     Remedies Cumulative. During the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower or Leasehold Pledgor under this Agreement
or any of the other Loan Documents executed and delivered by, or applicable to,
Borrower or Leasehold Pledgor or at law or in equity may be exercised by Lender
at any time and from time to time, whether or not all or any of the Obligations
shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Collateral. The rights, powers and remedies of Lender under this Agreement shall
be cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower or Leasehold Pledgor pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued independently, singly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law
or contract or as set forth herein or in the other Loan Documents or by equity.
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Collateral and the Pledge
Agreement and other Security Documents have been foreclosed, sold and/or
otherwise realized upon in satisfaction of the Obligations or the Obligations
have been paid in full. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
or Leasehold Pledgor shall not be construed to be a waiver of any subsequent
Default or Event of Default by Borrower or Leasehold Pledgor or to impair any
remedy, right or power consequent thereon.

 

 -129-Mezzanine Loan Agreement

 

 

8.2.4     Severance.

 

(a)          During the continuance of an Event of Default, Lender shall have
the right from time to time to partially foreclose the Collateral under the
Pledge Agreement in any manner and for any amounts secured by the Pledge
Agreement then due and payable as determined by Lender in its sole discretion,
including the following circumstances: (i) in the event Borrower defaults beyond
any applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Collateral under the Pledge
Agreement to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire Outstanding Principal Balance, Lender
may foreclose the Collateral under the Pledge Agreement to recover so much of
the principal balance of the Loan as Lender may accelerate and such other sums
secured by the Collateral under the Pledge Agreement as Lender may elect.
Notwithstanding one or more partial foreclosures, the Collateral shall remain
subject to the Pledge Agreement to secure payment of the sums secured by the
Collateral under the Pledge Agreement and not previously recovered.

 

(b)          During the continuance of an Event of Default, Lender shall have
the right from time to time to sever the Note and the other Loan Documents into
one or more separate notes, pledge agreements and other security documents in
such denominations as Lender shall determine in its sole discretion for purposes
of evidencing and enforcing its rights and remedies provided hereunder. Borrower
and Leasehold Pledgor shall execute and deliver to Lender from time to time,
promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrower and Leasehold Pledgor each hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower and Leasehold Pledgor each ratifying
all that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three
(3) days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power.

 

(c)          Any amounts recovered from the Collateral or any other collateral
for the Loan after an Event of Default may be applied by Lender toward the
payment of any interest and/or principal of the Loan and/or any other amounts
due under the Loan Documents, in such order, priority and proportions as Lender
in its sole discretion shall determine.

 

 -130-Mezzanine Loan Agreement

 

 

8.2.5     Lender’s Right to Perform. If Borrower or Leasehold Pledgor fails to
perform any covenant or obligation contained herein and such failure shall
continue for a period of five (5) Business Days after Borrower’s receipt of
written notice thereof from Lender, without in any way limiting Lender’s right
to exercise any of its rights, powers or remedies as provided hereunder, or
under any of the other Loan Documents, Lender may, but shall have no obligation
to, perform, or cause the performance of, such covenant or obligation, and all
costs, expenses, liabilities, penalties and fines of Lender incurred or paid in
connection therewith shall be payable by Borrower to Lender upon demand and if
not paid shall be added to the Obligations (and to the extent permitted under
applicable laws, secured by the Pledge Agreement and the other Loan Documents)
and shall bear interest thereafter at the Default Rate. Notwithstanding the
foregoing, Lender shall have no obligation to send notice to Borrower of any
such failure (provided that if Lender elects to exercise its right in the
preceding sentence it shall notify Borrower of such exercise; provided, that
Lender’s failure to so notify Borrower shall not invalidate such action or give
rise to any liability on the part of Lender or defense, effect or counterclaim
on the part of Borrower).

 

Article 9

SALE AND SECURITIZATION OF LOAN

 

Section 9.1           Sale of Loan and Securitization.

 

(a)          Lender shall have the right, at Lender’s cost and without the
consent of Borrower, any Guarantor or any Affiliate of Borrower or any
Guarantor, (i) to sell or otherwise transfer the Loan or any portion thereof as
a whole loan, (ii) to sell participation interests in the Loan, or (iii) to
securitize the Loan or any portion thereof in a single asset securitization or a
pooled loan securitization. The transactions referred to in clauses (i), (ii)
and (iii) are each hereinafter referred to as a “Secondary Market Transaction”
and the transactions referred to in clause (iii) shall hereinafter be referred
to as a “Securitization”. Any certificates, notes or other securities issued in
connection with a Secondary Market Transaction are hereinafter referred to as
“Securities”). At Lender’s election, each note and/or component comprising the
Loan may be subject to one or more Secondary Market Transactions.

 

(b)          If requested by Lender, Borrower and Leasehold Pledgor shall use
commercially reasonable efforts to and shall cause Guarantors to use
commercially reasonable efforts to assist Lender, at Lender’s expense, in
satisfying the market standards to which Lender customarily adheres or which may
be required by prospective investors, the Rating Agencies, applicable Legal
Requirements and/or otherwise in the marketplace in connection with any
Secondary Market Transactions, and shall in any event upon Lender’s request, at
Lender’s expense:

 

(i)          (A) provide updated financial and other customary information with
respect to the Properties, the business operated at the Properties, Owner,
Operating Lessee, Borrower, Leasehold Pledgor and each Manager, including,
without limitation, the information set forth on Exhibit A attached hereto,
(B) provide updated budgets and rent rolls (including itemized percentage of
floor area occupied and percentage of aggregate base rent for each tenant)
relating to the Properties, and (C) provide updated appraisals, market studies,
property condition reports and other due diligence investigations of the
Properties (the “Updated Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel acceptable to Lender and the Rating Agencies;

 

 -131-Mezzanine Loan Agreement

 

 

(ii)         cause counsel to provide legal opinions of counsel, which may be
relied upon by Lender, trustee in any Securitization, underwriters, NRSROs and
their respective counsel, agents and representatives, as to non-consolidation,
matters of Delaware and federal bankruptcy law relating to limited partners
and/or limited liability companies, any other matters covered in the opinions
delivered to Lender at Closing or as required by the Rating Agencies with
respect to the Properties, the Loan Documents, Owner, Operating Lessee, Borrower
and Leasehold Pledgor and their respective Affiliates, which counsel and
opinions shall be reasonably satisfactory to Lender and satisfactory to the
Rating Agencies; and

 

(iii)        execute amendments to the Loan Documents and Borrower’s and
Leasehold Pledgor’s organizational documents requested by Lender; provided,
however, that Borrower shall not be required to modify or amend any Loan
Document if such modification or amendment would (A) change the interest rate as
set forth herein on in the Note, (B) change the outstanding principal balance of
the Loan, (C) require Borrower to make or remake any representations or
warranties, (D) require principal amortization of the Loan (other than repayment
in full on the Maturity Date), (E) change any Stated Maturity Date or (F)
otherwise increase the obligations or reduce the rights of Borrower or any
Guarantor under the Loan Documents other than to a de minimis extent.

 

(c)          If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower (including any guarantor or other Person that is directly
or indirectly committed by contract or otherwise to make payments on all or a
part of the Loan) collectively, or the Properties alone or the Properties and
Related Properties collectively, will be a Significant Obligor, Borrower shall,
at Lender’s expense, furnish to Lender upon reasonable request the following
financial information:

 

(i)          if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all loans included or expected to be included
in the Securitization, net operating income for the Properties and the Related
Properties for the most recent Fiscal Year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated as a
non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

 

(ii)         if Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all loans included or expected to be included in the Securitization, the
financial statements in respect of each Individual Owner and its respective
Properties required under Item 1112(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
reasonably determines to be a Significant Obligor) for the two most recent
Fiscal Years and applicable interim periods, meeting the requirements of
Rule 3-01 of Regulation S-X, and statements of income and statements of cash
flows with respect to the Properties for the three most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-02 of Regulation
S-X.

 

 -132-Mezzanine Loan Agreement

 

 

(d)          Further, if reasonably requested by Lender, Borrower shall,
promptly at Lender’s expense, furnish to Lender financial data or financial
statements meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB,
as specified by Lender, for any tenant of any Individual Property (if available
and not subject to requirements of confidentiality under the terms of the
applicable Lease) if, in connection with a Securitization, Lender expects there
to be, as of the cutoff date for such Securitization, a concentration with
respect to such tenant or group of Affiliated tenants within all of the loans
included or expected to be included in the Securitization such that such tenant
or group of Affiliated tenants would constitute a Significant Obligor. Borrower
shall, at Lender’s expense, use commercially reasonable efforts to furnish to
Lender, in connection with the preparation of the Disclosure Documents and on an
ongoing basis, financial data and/or financial statements with respect to such
tenants meeting (if available and not subject to requirements of confidentiality
under the terms of the applicable Lease) the requirements of Item 1112(b)(1) or
(2) of Regulation AB, as specified by Lender, but only for so long as such
entity or entities are a Significant Obligor and either (x) filings pursuant to
the Exchange Act in connection with or relating to the Securitization (an
“Exchange Act Filing”) are required to be made under applicable Legal
Requirements or (y) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.

 

(e)          If Lender reasonably determines in good faith that Borrower alone
or Borrower and one or more Affiliates of Borrower collectively, or the
Properties alone or the Properties and Related Properties collectively, are a
Significant Obligor, then Borrower shall, at Lender’s expense, furnish to
Lender, on an ongoing basis, selected financial data or financial statements
meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, but only for so long as such entity or entities are a
Significant Obligor and either (x) Exchange Act Filings are required to be made
under applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements.

 

(f)          Any financial data or financial statements provided pursuant to
this Section 9.1 shall be furnished at Lender’s expense to Lender within the
following time periods:

 

(i)          with respect to information requested in connection with the
preparation of Disclosure Documents for a Securitization, within ten
(10) Business Days after notice from Lender; and

 

(ii)         with respect to ongoing information required under Section 9.1(d)
and (e) above, (1) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (2) not later than seventy-five (75) days after the end
of each Fiscal Year of Borrower.

 

(g)          If reasonably requested by Lender, Borrower shall, at Lender’s
expense, provide Lender, promptly following Lender’s reasonable request
therefor, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation
AB, or any amendment, modification or replacement thereto or other Legal
Requirements identified by Lender and relating to a Securitization or as shall
otherwise be reasonably requested by Lender or, in the case of a private
securitization such statements or information as Lender shall reasonably
determine to be necessary to be included.

 

 -133-Mezzanine Loan Agreement

 

 

(h)          If requested by Lender, whether in connection with a Securitization
or at any time thereafter during which the Loan and any Related Loans are
included in a Securitization, Borrower shall provide Lender, promptly upon
request, a list of tenants (including all affiliates of such tenants) that in
the aggregate (1) occupy 10% or more (but less than 20%) of the total floor area
of the improvements or represent 10% or more (but less than 20%) of aggregate
base rent, and (2) occupy 20% or more of the total floor area of the
improvements or represent 20% or more of aggregate base rent.

 

(i)          All financial statements provided by Borrower or Leasehold Pledgor
pursuant to this Section 9.1(c), (d), (e) or (f) shall be prepared in accordance
with the Uniform System of Accounts and reconciled in accordance with GAAP (or
otherwise in accordance with an Acceptable Accounting Method) and shall meet the
applicable requirements of Regulation S-K or Regulation S-X, as applicable,
Regulation AB, and other applicable Legal Requirements. All financial statements
provided by Borrower pursuant to clause (c) or (d) relating to a Fiscal Year
shall be audited by Independent Accountants in accordance with GAAP, Regulation
S-X or Regulation S-K, as applicable, Regulation AB, and all other applicable
Legal Requirements, shall be accompanied by the manually executed report of the
Independent Accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the Independent Accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such Independent Accountants and the reference to such Independent Accountants
as “experts” in any Disclosure Document and Exchange Act Filing (or comparable
information is required to otherwise be available to holders of the Securities
under Regulation AB or applicable Legal Requirements), all of which shall be
provided at the same time as the related financial statements are required to be
provided. All other financial statements of the Borrower shall be certified by
the chief financial officer of Borrower, which certification shall state that
such financial statements meet the requirements set forth in the first sentence
of this paragraph.

 

(j)          If reasonably requested by Lender, Borrower shall review any
information regarding the Properties, tenants, Borrower, Leasehold Pledgor,
Owner, Operating Lessee and Guarantors which is contained in any Disclosure
Document (including any interim drafts thereof and any amendments or supplements
thereto) in order to confirm that to its knowledge, no such Disclosure Document
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, and to the extent any such
Disclosure Document contains any such material misstatements or omissions to
correct any such material misstatements or omissions within five (5) Business
Days following Borrower’s receipt thereof. Borrower shall not be liable
hereunder for any material misstatement or omission contained in the Disclosure
Document due to Lender’s failure to incorporate Borrower’s requested changes or
modifications.

 

 -134-Mezzanine Loan Agreement

 

 

(k)          For all purposes under this Agreement, if any Securities are
offered pursuant to a “private” Securitization pursuant to an exemption under
Rule 144A or Regulation D under the Securities Act, the provisions of Regulation
AB, Regulation S-K, Regulation S-X and any other disclosure provisions of the
Securities Act and/or Exchange Act, as applicable, shall be deemed to apply to
such “private” Securitization as if such offering of Securities were being
conducted pursuant to a registered public offering under the Securities Act.

 

Section 9.2           Securitization Indemnification.

 

(a)          Borrower understands that information about the Borrower, Leasehold
Pledgor, Owner, Operating Lessee and the Properties, tenants, Managers and
Guarantors provided to Lender by Borrower or Leasehold Pledgor and their agents,
counsel and representatives may be included in preliminary and final disclosure
documents in connection with a Securitization, including an offering circular,
any free writing prospectus, a prospectus, prospectus supplement, private
placement memorandum or other offering document (each, a “Disclosure Document”)
and may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and may be
made available to investors or prospective investors in the Securities,
investment banking firms, NRSROs, accounting firms, law firms and other
third-party advisory and service providers relating to a Securitization.
Borrower also understands that the findings and conclusions of any third-party
due diligence report obtained by Lender, the Issuer or the Securitization
placement agent or underwriter may be made publicly available if required, and
in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange Act and any
rules promulgated thereunder.

 

(b)          Borrower hereby agrees to indemnify Lender (and for purposes of
this Section 9.2, Lender shall include the initial lender, its successors and
assigns, and their respective officers and directors) and each Person who
controls the Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 9.2, Issuer shall
include its officers, director and each Person who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and any placement agent or underwriter with respect to the Securitization,
each of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any actual losses (i.e., non-consequential), claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Lender Group,
the Issuer or the Underwriter Group may become subject insofar as the
Liabilities arise out of, or are based upon, (A) any untrue statement or alleged
untrue statement of any material fact contained in the information about the
Borrower, Leasehold Pledgor, Owner, Operating Lessee,the Properties, Guarantors,
tenants and Managers provided to Lender by Borrower and its agents, counsel and
representatives (it being agreed that no Manager is an agent or representative
of Borrower for the purpose of this sentence), (B) the omission or alleged
omission to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information, in
light of the circumstances under which they were made, not misleading, or (C) a
breach of the representations and warranties made by Borrower or Leasehold
Pledgor in Section 3.1.31 of this Agreement (Full and Accurate Disclosure).
Borrower also agrees to reimburse Lender, the Lender Group, the Issuer and/or
the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Lender Group, the Issuer and/or the Underwriter Group in connection
with investigating or defending the Liabilities. Borrower’s liability under this
paragraph will be limited to Liability that arises out of, or is based upon, an
untrue statement or omission made in reliance upon, and in conformity with,
information furnished to Lender by or on behalf of Borrower or Leasehold Pledgor
in connection with the preparation of the Disclosure Document or in connection
with the underwriting or closing of the Loan, including financial statements of
Borrower and Leasehold Pledgor, operating statements and rent rolls with respect
to the Properties, provided Borrower is given the opportunity to review and
ensure the accuracy of any information in the Disclosure Document provided by or
on behalf of Borrower or Leasehold Pledgor or in connection with the preparation
of the Disclosure Document and provided, further, that Borrower shall not have
any liability hereunder as a result of any untrue statement or alleged untrue
statement or omission or alleged omission contained in the Disclosure Document
due to Lender’s failure to incorporate therein Borrower’s requested changes or
modifications (in each case excluding (x) any underwritten financial
information, (y) any information (including financial information or forecasted
information) contained in any third party report commissioned by Lender, such as
appraisals, property condition reports and environmental reports, and (z) any
projections or forecasts). This indemnification provision will be in addition to
any liability which Borrower may otherwise have. Borrower acknowledges and
agrees that any Person that is included in the Lender Group, the Issuer and/or
the Underwriter Group that is not a direct party to this Agreement shall be
deemed to be a third-party beneficiary to this Agreement with respect to this
Section 9.2(b). Within five (5) Business Days after Lender’s written request,
Borrower shall execute and deliver to Lender a separate indemnification and
reimbursement agreement in favor of the Lender Group, the Issuer and the
Underwriter Group in form and substance consistent with the indemnification and
reimbursement obligations of Borrower under this Section 9.2(b).

 

 -135-Mezzanine Loan Agreement

 

 

(c)          In connection with any Exchange Act Filing or other reports
containing comparable information that is required to be made “available” to
holders of the Securities under Regulation AB or applicable Legal Requirements,
Borrower agrees to (i) indemnify Lender, the Lender Group, the Issuer and the
Underwriter Group for Liabilities to which Lender, the Lender Group, the Issuer
and/or the Underwriter Group may become subject insofar as the Liabilities arise
out of, or are based upon, an alleged untrue statement or alleged omission or an
untrue statement or omission made in reliance upon, and in conformity with,
information furnished to Lender by or on behalf of Borrower or Leasehold Pledgor
in connection with the preparation of the Disclosure Document or in connection
with the underwriting or closing of the Loan, including financial statements of
Borrower and Leasehold Pledgor, operating statements and rent rolls with respect
to the Properties, provided Borrower is given the opportunity to review and
ensure the accuracy of any information in the Disclosure Document provided by or
on behalf of Borrower in connection with the preparation of the Disclosure
Document and (ii) reimburse Lender, the Lender Group, the Issuer and/or the
Underwriter Group for any out-of-pocket legal or other expenses reasonably
incurred by Lender, the Lender Group, the Issuer and/or the Underwriter Group in
connection with defending or investigating the Liabilities.

 

 -136-Mezzanine Loan Agreement

 

 

(d)          Promptly after receipt by an indemnified party under this Section
9.2 of notice of the commencement of any action, such indemnified party will, if
a claim in respect thereof is to be made against the indemnifying party under
this Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the failure to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party under Sections 9.2(b) and 9.2(c) hereof except to the
extent that failure to notify causes prejudice to the indemnifying party. If any
action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. After notice from the indemnifying party
to such indemnified party pursuant to the immediately preceding sentence of this
Section 9.2(d), such indemnifying party shall pay for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there are any legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, or the indemnifying party shall have
failed to designate within a reasonable period of time counsel reasonably
satisfactory to the indemnified party, the indemnified party or parties shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party at the cost of the indemnifying party. The indemnifying party
shall not be liable for the expenses of more than one separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the indemnifying party. Without the prior written consent of Lender
(which consent shall not be unreasonably withheld or delayed), no indemnifying
party shall settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action, suit or proceeding) unless
the indemnifying party shall have given Lender reasonable prior written notice
thereof and shall have obtained an unconditional release of each indemnified
party hereunder from all liability arising out of such claim, action, suit or
proceedings, and such settlement requires no statement as to, or an admission
of, fault, culpability or a failure to act, by or on behalf of the indemnified
party.

 

(e)          In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 9.2(b) or
(c) is for any reason held to be unenforceable as to an indemnified party or
insufficient in respect of any Liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 9.2(b)
or (c), the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) the Issuer’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

(f)          The liabilities and obligations of both Borrower and Lender under
this Section 9.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

 

 -137-Mezzanine Loan Agreement

 

 

(g)          Borrower shall jointly and severally indemnify Lender and its
officers, directors, partners, employees, representatives, agents and Affiliates
against any Losses to which Lender or its officers, directors, partners,
employees, representatives, agents and Affiliates, may become subject in
connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities insofar as the Losses arise
out of or are based upon any untrue statement of any material fact in any
information provided by or on behalf of Borrower to the Rating Agencies (the
“Covered Rating Agency Information”) or arise out of or are based upon the
omission to state a material fact in the Covered Rating Agency Information
required to be stated therein or necessary in order to make the statements in
Covered Rating Agency Information, in light of the circumstances under which
they were made, not misleading.

 

Section 9.3           Severance.

 

9.3.1     Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any sale, participation or other
Secondary Market Transaction with respect to all or any portion of the Loan), to
require Borrower or Leasehold Pledgor (at Lender’s expense) to execute and
deliver (i) “component” notes and/or modify the Loan in order to create one or
more senior and subordinate notes (i.e., an A/B or A/B/C structure) and/or one
or more additional components of the Note or Notes (including the implementation
of a New Junior Mezzanine Loan (in accordance with Section 9.3.2 below)), or
make any other change to the Loan or the Note including but not limited to:
reducing the number of components of the Note or Notes, revising the interest
rate for each component, reallocating the principal balances of the Notes and/or
the components, increasing or decreasing the monthly debt service payments for
each component or eliminating the component structure and/or the multiple note
structure of the Loan (including the elimination of the related allocations of
principal and interest payments), and/or (ii) in conjunction with, and with the
corresponding agreement of, the Mortgage Lender and Lender, “resize” the Loan
and the Mortgage Loan to revise the interest rates for the Loan and the Mortgage
Loan, reallocate the principal balances of the Loan and the Mortgage Loan and/or
increasing or decreasing the monthly debt service payments for the Loan and the
Mortgage Loan (such resizing under this clause (ii), a “Resizing”), provided
that, subject to Section 9.3.2, (A) the Outstanding Principal Balance of the
Loan, or of all components of the Loan if it is componentized (together with, in
the case of a Resizing, the outstanding principal balance of the Mortgage Loan
subject to such Resizing) in the aggregate immediately after the effective date
of such modification equals the outstanding principal balance (when aggregated,
in the case of a Resizing, with the outstanding principal balance of the
Mortgage Loan subject to such Resizing) immediately prior to such modification,
(B) the initial weighted average of the interest rates for all components of the
Loan in the aggregate (when aggregated, in the case of a Resizing, with the
interest rates of the Mortgage Loan subject to such Resizing) immediately after
the effective date of such modification equals the interest rate of the original
Note (when aggregated, in the case of a Resizing, on a weighted average basis
with the interest rate of the Mortgage Loan subject to such Resizing)
immediately prior to such modification, except that the weighted average
interest rate may subsequently change as a result of (I) any voluntary
prepayment that Borrower applies to the Mortgage Loan, (II) any prepayment
resulting from an Event of Default, Casualty or Condemnation, and (III) any
voluntary prepayment of any portion of the Loan, (C) no principal amortization
of the Loan (or any components thereof) or the Mortgage Loan shall be required
(other than repayment in full on the Maturity Date), (D) there shall be no
change to any Stated Maturity Date and (E) Borrower, Leasehold Pledgor and
Guarantors shall not be required to amend any Loan Documents that would
otherwise increase the obligations or reduce the rights of Borrower, Leasehold
Pledgor or any Guarantor under the Loan Documents other than to a de minimis
extent, and provided, further, that in all events the aggregate principal
balance of the Loan and the Mortgage Loan following a Resizing may not exceed
the aggregate principal balance of the Loan and the Mortgage Loan immediately
prior to the Resizing, and the initial weighted average interest rate of the
Loan and the Mortgage Loan, on a combined basis, following a Resizing may not
exceed the weighted average interest rate of the Loan and the Mortgage Loan, on
a combined basis, immediately before the Resizing. At Lender’s election, each
note comprising the Loan may be subject to one or more Secondary Market
Transactions. Lender shall have the right to modify the Note and/or Notes and
any Components in accordance with this Section 9.3 and, provided that such
modification shall comply with the terms of this Section 9.3, it shall become
immediately effective.

 

 -138-Mezzanine Loan Agreement

 

 

9.3.2     New Junior Mezzanine Loan Option. Lender, without in any way limiting
Lender’s other rights hereunder, in its sole and absolute discretion, shall have
the right, at any time (whether prior to or after any Secondary Market
Transaction), to create one junior mezzanine loan (a “New Junior Mezzanine
Loan”) (it being agreed that there no more than two mezzanine loans), to
establish different interest rates and to reallocate the Outstanding Principal
Balance and Monthly Debt Service Payment of the Loan to the Loan and such New
Junior Mezzanine Loan and to require the payment of the Loan and the New Junior
Mezzanine Loan in such order of priority as may be designated by Lender;
provided, that (A) the outstanding principal balance of the Loan and such New
Junior Mezzanine Loan immediately after the effective date of the creation of
such New Junior Mezzanine Loan equals the Outstanding Principal Balance
immediately prior to such modification, (B) the initial weighted average of the
interest rates for the Loan and such New Junior Mezzanine Loan in the aggregate
immediately after the effective date of the creation of such New Junior
Mezzanine Loan equals the interest rate of the original Note in immediately
prior to such modification (C) no principal amortization of the Loan or the New
Junior Mezzanine Loan shall be required (other than repayment in full on the
Maturity Date), (D) there shall be no change to any Stated Maturity Date and (E)
Borrower and Guarantors shall not be required to amend any Loan Documents (or
enter into new documents with respect to the New Junior Mezzanine Loan) that
would otherwise increase the obligations or reduce the rights of Borrower or any
Guarantor pursuant to the Loan Documents. Borrower shall cause (at Lender’s
expense) the formation of one special purpose, bankruptcy remote entity as
required by Lender in order to serve as the borrower under the New Junior
Mezzanine Loan (the “New Junior Mezzanine Borrower”) and the applicable
organizational documents of Borrower shall be amended and modified as necessary
or required in the formation of the New Junior Mezzanine Borrower.

 

9.3.3     Cooperation; Execution; Delivery. Borrower and Leasehold Pledgor shall
use reasonable efforts to cooperate (at Lender’s expense) with all reasonable
requests of Lender in connection with this Section 9.3. Subject to Section
9.3.2, if reasonably requested by Lender, Borrower and Leasehold Pledgor shall
promptly execute and deliver such documents as shall be required by Lender and
any Rating Agency in connection with any modification or New Junior Mezzanine
Loan pursuant to this Section 9.3, all in form and substance reasonably
satisfactory to Lender and satisfactory to any applicable Rating Agency,
including, the severance of security documents if requested and/or, in
connection with the creation of the New Junior Mezzanine Loan: (i) execution and
delivery of a promissory note and loan documents necessary to evidence such New
Junior Mezzanine Loan, (ii) execution and delivery of such amendments to the
Loan Documents as are necessary in connection with the creation of such New
Junior Mezzanine Loan, (iii) delivery of opinions of legal counsel with respect
to due execution, authority and enforceability of any modification documents or
documents evidencing or securing the New Junior Mezzanine Loan, as applicable
and (iv) with respect to the New Junior Mezzanine Loan, delivery of an
additional Insolvency Opinion for the Loan and a substantive non-consolidation
opinion; each as reasonably acceptable to Lender, prospective investors and/or
the Rating Agencies. In the event Borrower and/or Leasehold Pledgor fails to
execute and deliver such documents to Lender within five (5) Business Days
following such request by Lender, Borrower and Leasehold Pledgor each hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect such transactions, Borrower and
Leasehold Pledgor each hereby ratifying all that such attorney shall do by
virtue thereof.

 

 -139-Mezzanine Loan Agreement

 

 

Section 9.4           Costs and Expenses. Notwithstanding anything to the
contrary contained in this Article 9, no Loan Party shall be required to incur
(and Lender shall be required to pay and/or reimburse) any out-of-pocket costs
or expenses in the performance of its obligations under Sections 9.1 or 9.2
(excluding the indemnity obligations set forth therein) or Section 9.3 above,
including, without limitation, any transfer taxes incurred as a result of any
required restructuring.

 

Section 9.5           Confidentiality. Borrower and Leasehold Pledgor each
agrees for itself and on behalf of Guarantors that except as expressly provided
below, any reports, statements or other information required to be delivered or
provided under this Agreement or any of the other Loan Documents and furnished
at any time and from time to time by Borrower, Leasehold Pledgor or Guarantors
and relating to any Guarantor (“Furnished Information”) may be included in any
Disclosure Document and may be forwarded by Lender to any actual or prospective
investor in the Loan or the Mortgage Loan, any actual or prospective assignee of
the Loan or the Mortgage Loan, or beneficial interests in the Loan or the
Mortgage Loan, including investors in Securities, any actual or prospective
participant in the Loan or the Mortgage Loan, any Rating Agency rating any
participations in the Loan and/or Securities, any NRSRO, any underwriter, any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, any of Lender’s Affiliates involved from time to time
in the transactions contemplated by this Agreement and/or in any Securitization
and/or in any assignment of all or any portion of the Loan or the Mortgage Loan,
any of Lender or such Affiliates’ respective employees, directors, agents,
attorneys, accountants, or other professional advisors, any servicers of the
Loan, and/or any Governmental Authorities, in all cases as Lender determines
necessary or desirable in its sole discretion.  Borrower and Leasehold Pledgor
each irrevocably waives any and all rights it may have under any applicable
Legal Requirements to prohibit such disclosure, including but not limited to any
right of privacy.

 

 -140-Mezzanine Loan Agreement

 

 

Article 10

 

MISCELLANEOUS

 

Section 10.1        Exculpation. Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrower or Leasehold Pledgor
to perform and observe the Obligations contained in the Note, this Agreement,
the Pledge Agreement or the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower, Leasehold Pledgor, or
against Owner, Operating Lessee, any SPC Party, any Guarantor, any Affiliates of
the foregoing or any of their respective direct or indirect principals,
directors, officers, employees, beneficiaries, shareholders, partners, members,
trustees or agents (each, exclusive of the Borrower and Leasehold Pledgor, an
“Other Exculpated Party”), except that (1) any Other Exculpated Party that is
party to any Loan Document or any other separate written guaranty, indemnity or
other agreement given by such Other Exculpated Party in connection with the Loan
(including, without limitation, the Subordination of Management Agreement or any
other Loan Document to which such Other Exculpated Party is a party) shall
remain fully liable therefor and the foregoing provisions shall not operate to
limit or impair the liabilities and obligations of such Other Exculpated Party
thereunder, and (2) Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Pledge Agreement and the other Loan Documents, or in all or any portion of
the Collateral or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
or Leasehold Pledgor only to the extent of Borrower’s and Leasehold Pledgor’s
interest in the Collateral and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Pledge Agreement and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against any of the Exculpated Parties in any such action or proceeding under or
by reason of or under or in connection with the Note, this Agreement, the Pledge
Agreement or the other Loan Documents. The provisions of this Section 10.1 shall
not, however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower or Leasehold Pledgor as a party defendant in any action
or suit for foreclosure and sale under the Pledge Agreement; (c) affect the
validity or enforceability of any of the Loan Documents or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver;
(e) impair the enforcement of the Environmental Indemnity; (f) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower or
Leasehold Pledgor in order to fully realize the security granted by the Pledge
Agreement or the other Security Documents or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against all or
any portion of the Collateral; (g) waive or impair the liability of any Other
Exculpated Party under any Loan Document or any other separate written guaranty,
indemnity or other agreement to which such Other Exculpated Party is a party
(including, without limitation, the Subordination of Management Agreement or any
other Loan Document to which such Other Exculpated Party is a party); or
(h) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower or Leasehold Pledgor, by money judgment or otherwise, to
the extent of any actual loss, damage, out-of-pocket cost or expense, liability,
claim or other obligation incurred by Lender (including reasonable outside
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following (all such liability and obligation of Borrower or Leasehold
Pledgor for any or all of the following being referred to herein as “Borrower’s
Recourse Liabilities”):

 

(i)          fraud or intentional material misrepresentation committed by
Borrower, Leasehold Pledgor, any Guarantor, any Individual Owner, any Operating
Lessee or any Affiliate of Borrower, any Individual Owner, any Operating Lessee
or any Guarantor in connection with the Loan;

 

 -141-Mezzanine Loan Agreement

 

 

(ii)         Borrower or Leasehold Pledgor incurs any Indebtedness in violation
of the Loan Documents not otherwise set forth in clause (i) in the definition of
“Springing Recourse Event” below (unless such debt was permitted when incurred
but was not repaid due to the Property’s failure to generate sufficient cash
flow or the failure of Lender to release funds from the Accounts);

 

(iii)        Borrower or Leasehold Pledgor fails to obtain Lender’s prior
consent to (a) any Transfer of any Individual Property or (b) any Transfer of a
direct or indirect interest in Borrower, in each case not otherwise set forth in
clause (ii) in the definition of “Springing Recourse Event” below;

 

(iv)        removal of personal property from the Properties during an Event of
Default by Borrower or Leasehold Pledgor or on behalf of Borrower, Leasehold
Pledgor, any Individual Owner or any Operating Lessee by any Guarantor or any
Affiliate of Borrower, Leasehold Pledgor, any Individual Owner, any Operating
Lessee or any Guarantor, unless replaced with personal property of substantially
the same or greater utility and of the same or greater value;

 

(v)         any intentional material physical Waste at any Individual Property
committed by Borrower or Leasehold Pledgor or on behalf of Borrower, Leasehold
Pledgor, any Individual Owner or any Operating Lessee by any Guarantor or any
Affiliate of Borrower, Leasehold Pledgor, any Individual Owner, any Operating
Lessee or any Guarantor;

 

(vi)        the material misappropriation by Borrower or Leasehold Pledgor or on
behalf of Borrower, Leasehold Pledgor, any Individual Owner or any Operating
Lessee by any Guarantor or any Affiliate of Borrower, Leasehold Pledgor, any
Individual Owner, any Operating Lessee or any Guarantor of (A) any Insurance
Proceeds paid by reason of any Casualty to any Individual Property, (B) any
Awards in connection with the Condemnation of any Individual Property and (C)
any Gross Revenues after (or that results in) a Trigger Period or an Event of
Default, in each case, in violation of the Loan Documents;

 

(vii)       any defaults under the Franchise Agreement for failure to complete
any PIP, which results in the termination or cancellation of the applicable
Franchise Agreement or any other termination or cancellation of a Franchise
Agreement; provided, there shall not be Borrower’s Recourse Liability if
Borrower or Leasehold Pledgor delivers (or causes Owner or Operating Lessee to
deliver) a replacement Franchise Agreement in compliance with the Section
4.34(d) within 90 days of such termination or cancellation or if the Allocated
Loan Amount for the Individual Property subject to such terminated Franchise
Agreement together with the Allocated Loan Amount for all other Individual
Properties that have had their Franchise Agreements terminated accounts for less
than five percent (5%) of the aggregate Allocated Loan Amounts of all of the
Properties; provided that with respect to the Red Zone Properties any default
under the Franchise Agreement with respect to such Red Zone Property shall
result in Borrower’s Recourse Liability notwithstanding that less than five
percent (5%) of the aggregate Allocated Loan Amount have been terminated until
such time as such Red Zone Property ceases to be classified as a “Red” or
“Progress” property by the applicable Franchisor;

 

 -142-Mezzanine Loan Agreement

 

 

(viii)      any breach of any provision of Section 4.4 or Schedule V of this
Agreement (other than with respect to clause (d) of Schedule V (with respect to
trade payables only), clause (f) of Schedule V, clause (j) of Schedule V, clause
(w) of Schedule V and clause (x) of Schedule V) that does not result in the
substantive consolidation of the assets and liabilities of Borrower, any
Individual Owner or any Operating Lessee with any other Person (other than
another Individual Owner, Operating Lessee or the Liquor Subsidiary) as a result
of such breach;

 

(ix)         any and all Divested Property Liabilities;

 

(x)          the modification or termination of any Ground Lease if such
modification or termination is prohibited under this Agreement or under any
Mortgage; and/or

 

(xi)         any matters identified in that certain estoppel certificate from
the Ground Lessor with respect to the Birmingham Property that was not disclosed
in any drafts heretofore reviewed by Lender; provided that with respect to this
clause (xi) Borrower shall no longer have liability hereunder from and after the
date Borrower delivers an estoppel certificate from Ground Lessor reasonably
acceptable to Lender.

 

 -143-Mezzanine Loan Agreement

 

 

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower (and guaranteed by any Guarantor pursuant to
the Guaranty) in the event that any of the following occur (each, a “Springing
Recourse Event”): (i) Borrower, Leasehold Pledgor, Owner or Operating Lessee
fails to obtain Lender’s prior consent to any financing for borrowed money
secured by the Collateral or any Individual Property, or any voluntary
conveyance of a mortgage, deed of trust, security deed, security agreement or
similar grant by Borrower, Leasehold Pledgor, Owner or Operating Lessee of a
voluntary Lien upon any Individual Property or the Collateral, or Borrower,
Leasehold Pledgor, Owner or Operating Lessee fails to obtain Lender’s prior
consent to any voluntary granting of a security interest in, voluntary pledge of
or other voluntary Lien upon any direct or indirect equity interest in any
Individual Owner, any Operating Lessee or any SPC Party, in each case, as
security for any obligations or liabilities that is not permitted under the Loan
Documents (excluding, for the avoidance of doubt, the security interests,
pledges or Liens granted under the Mortgage Loan Documents securing the Mortgage
Loan or the Loan Documents securing the Loan), in each case under this clause
(i) that is not permitted under the Loan Documents or otherwise cured;
(ii) Borrower, Leasehold Pledgor, Owner or any SPC Party fails to obtain
Lender’s prior consent to (a) any voluntary transfer of fee (or ground
leasehold) title to any Individual Property or the Collateral that is not
permitted under the Loan Documents or otherwise cured or (b) any voluntary
transfer of a direct or indirect interest in Borrower, Leasehold Pledgor, Owner
or Operating Lessee that results in a change of control of Borrower, Leasehold
Pledgor, Owner or Operating Lessee that is not permitted under the Loan
Documents; (iii) Borrower, Leasehold Pledgor, any Individual Owner, any
Operating Lessee and/or any SPC Party, files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law,
subject to a maximum aggregate liability equal to the BK Cap; (iv) the filing of
an involuntary petition against Borrower, Leasehold Pledgor, any Individual
Owner, any Operating Lessee and/or any SPC Party under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law by any other Person in
which Borrower, Leasehold Pledgor, any Individual Owner, any Operating Lessee
and/or SPC Party colludes with or otherwise assists such Person, and/or
Borrower, Leasehold Pledgor, any Individual Owner, any Operating Lessee and/or
any SPC Party solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower, Leasehold Pledgor, any Individual Owner,
any Operating Lessee and/or any SPC Party by any Person, subject to a maximum
aggregate liability equal to the BK Cap; (v) Borrower, Leasehold Pledgor, any
Individual Owner, any Operating Lessee and/or any SPC Party files an answer
consenting to, or joining in, any involuntary petition filed against it by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law (except to the extent required by applicable law), subject to
a maximum aggregate liability equal to the BK Cap; (vi) Borrower, Leasehold
Pledgor, any Individual Owner or any Operating Lessee or any Affiliate, officer,
director or representative which controls Borrower, Leasehold Pledgor, such
Individual Owner or such Operating Lessee, as the case may be, consents to, or
joins in, an application for the appointment of a custodian, receiver, trustee
or examiner for Borrower, Leasehold Pledgor, such Individual Owner, such
Operating Lessee and/or any portion of any Individual Property or the
Collateral, as the case may be, subject to a maximum aggregate liability equal
to the BK Cap; (vii) Borrower, Leasehold Pledgor, any Individual Owner, any
Operating Lessee and/or any SPC Party makes an assignment for the benefit of
creditors or admits, in any legal proceeding, its insolvency or inability to pay
its debts as they become due (in each case except to the extent required by
applicable law), subject to a maximum aggregate liability equal to the BK Cap;
(viii) Borrower or Leasehold Pledgor fails to comply with the provisions of
Section 4.4 or Schedule V of this Agreement (other than those relating to
solvency or adequacy of capital or adequacy of cash flow), and such failure
results in an order of substantive consolidation of Borrower or Leasehold
Pledgor or one (1) or more of the Individual Owners or Operating Lessee with any
other Person (other than another Individual Owner or the Liquor Subsidiary) in a
bankruptcy or similar proceeding under the Bankruptcy Code or any other federal
or state bankruptcy or insolvency law, subject to a maximum liability equal to
the BK Cap; (ix) such third party's claim of ownership of, or a Lien upon, the
Pledged Securities is fully and finally disposed of in favor of such third
party, whether such disposition shall occur prior to or after a foreclosure on
the Collateral by Lender (for avoidance of doubt, the BK Cap applies to clauses
(iii) through (viii) collectively, such that the aggregate liability of Borrower
under such clauses is the BK Cap), or (ix) in the event that the leasehold
estate created by the Ground Lease with respect to the Dallas Courtyard Property
shall be surrendered by or on behalf of Owner of such Ground Lease shall be
terminated or cancelled or otherwise rendered ineffective, in either case, as a
result of the applicable Individual Owner’s rejection of such Ground Lease in a
bankruptcy proceeding; provided that liability pursuant to this clause (ix)
shall not exceed the Allocated Loan Amount for the Dallas Courtyard Property.

 

Section 10.2       Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Obligations are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.

 

 -144-Mezzanine Loan Agreement

 

 

Section 10.3        Lender’s Discretion; Rating Agency Review Waiver.

 

(a)          Whenever pursuant to this Agreement Lender exercises any right
given to it to approve or disapprove any matter, or any arrangement or term is
to be satisfactory to Lender, the decision of Lender to approve or disapprove
such matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the reasonable decision of Lender
to approve or disapprove such matter or to decide whether arrangements or terms
are satisfactory or not satisfactory, based upon Lender’s determination of
Rating Agency criteria, shall be substituted therefor except as otherwise
specifically herein provided.

 

(b)          Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.

 

Section 10.4        Governing Law.

 

(a)          THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER AND LEASEHOLD PLEDGOR IN THE STATE OF NEW YORK,
AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE
STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP
TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER AND LENDER EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM
TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE
NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

 -145-Mezzanine Loan Agreement

 

 

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER OR LEASEHOLD
PLEDGOR ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWER AND LEASEHOLD PLEDGOR EACH WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING DOES HEREBY
DESIGNATE AND APPOINT:

 

Corporation Service company
1180 Avenue of the Americas
suite 210
new york, new york 10036-8401

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND BORROWER AND LEASEHOLD
PLEDGOR EACH AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER OR LEASEHOLD PLEDGOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE
STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE
IN THE ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM
TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK,
NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON
AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 10.5        Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower or
Leasehold Pledgor therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party or parties against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower or Leasehold Pledgor, shall
entitle Borrower or Leasehold Pledgor to any other or future notice or demand in
the same, similar or other circumstances. Neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount. Lender shall have the right to waive or reduce
any time periods that Lender is entitled to under the Loan Documents in its sole
and absolute discretion.

 

 -146-Mezzanine Loan Agreement

 

 

Section 10.6        Notices. All notices, demands, requests, consents, approvals
or other communications (any of the foregoing, a “Notice”) required, permitted
or desired to be given hereunder shall be in writing and shall be sent by
facsimile (with answer back acknowledged) or by registered or certified mail,
postage prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter,
from time to time, specify in accordance with the provisions of this Section
10.6. Any Notice shall be deemed to have been received: (a) three (3) days after
the date such Notice is mailed, (b) on the date of sending by facsimile if sent
during business hours on a Business Day (otherwise on the next Business Day),
(c) on the date of delivery by hand if delivered during business hours on a
Business Day (otherwise on the next Business Day), and (d) on the next Business
Day if sent by an overnight commercial courier, in each case addressed to the
parties as follows:

 

If to Lender: Deutsche Bank AG, New York Branch   60 Wall Street, 10th Floor  
New York, NY  10005   Attention:  General Counsel   Facsimile No. (646) 736-5721
    and to: Deutsche Bank AG, New York Branch   60 Wall Street, 10th Floor   New
York, NY  10005   Attention:  Robert W. Pettinato, Jr.   Facsimile No. (212)
797-4489     and to: Citigroup Global Markets Realty Corp.   390 Greenwich
Street   7th Floor   New York, New York 10013   Attention:  Ana Rosu Marmann  
Facsimile No.:  (646) 328-2938     and to: JPMorgan Chase Bank, National
Association   383 Madison Avenue   New York, New York 10179   Attention:  Thomas
N. Cassino   Facsimile No.:  (212) 834-6029    

 

 -147-Mezzanine Loan Agreement

 

 

with a copy to: JPMorgan Chase Bank, National Association   383 Madison Avenue  
New York, New York 10179   Attention:  Nancy Alto   Facsimile No.:  (917)
546-2564     with a copy to: Cadwalader, Wickersham & Taft LLP   One World
Financial Center   New York, New York   Attention:  William P. McInerney, Esq.  
Facsimile No. (212) 504-6666     with a copy to: KeyCorp Real Estate Capital
Markets, Inc.   11501 Outlook, Suite 300   Overland Park, Kansas 66211  
Attention: Brent Kivett   Facsimile: (877) 379-1625     If to Borrower: c/o
Hospitality Investors Trust, Inc.   3950 University Drive   Fairfax, Virginia  
Attention:  General Counsel   Facsimile No.: [_______________]     with a copy
to: Cleary Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New York, New
York 10006   Attention:  Michael Weinberger, Esq.   Facsimile No. (212) 693-9649

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

 

Section 10.7        Waiver of Trial by Jury. BORROWER, LEASEHOLD PLEDGOR AND
LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER,
LEASEHOLD PLEDGOR AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

 -148-Mezzanine Loan Agreement

 

 

Section 10.8        Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.9       Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10     Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower or
Leasehold Pledgor to any portion of the Obligations of Borrower hereunder. To
the extent Borrower or Leasehold Pledgor makes a payment or payments to Lender,
which payment or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

Section 10.11     Waiver of Notice. Neither Borrower nor Leasehold Pledgor shall
be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower or Leasehold Pledgor and except with respect to matters for which
Borrower and Leasehold Pledgor are not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Borrower and Leasehold
Pledgor hereby expressly waives the right to receive any notice from Lender with
respect to any matter for which this Agreement or the other Loan Documents do
not specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

Section 10.12     Deemed Distributions Borrower represents that any transfer by
Mortgage Lender of Owner’s funds (whether pursuant to Section 2.4.4, Section
6.11 or otherwise under the Mortgage Loan Agreement) to Lender pursuant to the
Mortgage Loan Agreement or any other Mortgage Loan Document is intended by
Borrower to constitute, and Borrower represents that such transfers shall
constitute, distributions from Owner to Borrower and shall be treated as such on
the books and records of Borrower and Owner. Borrower agrees that all such
distributions shall comply with the requirements of Section 18-607 of the
Delaware Limited Liability Company Act. Borrower agrees that no provision herein
or in any other Loan Document is intended by Borrower to, nor shall any such
provision be construed to create, a debtor-creditor relationship between Owner
and Borrower.

 

 -149-Mezzanine Loan Agreement

 

 

Section 10.13    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower or Leasehold Pledgor may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
(other than a counterclaim which can only be asserted in the suit, action or
proceeding by such assignee on this Agreement, the Note, the Pledge Agreement
and any Loan Document and cannot be maintained in a separate action) or defense
shall be interposed or asserted by Borrower in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by Borrower and Leasehold Pledgor.

 

Section 10.14      No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(a)          Borrower, Leasehold Pledgor and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common or joint tenancy relationship
among Borrower, Leasehold Pledgor and Lender nor to grant Lender any interest in
the Collateral other than that of lender.

 

(b)          The Loan Documents are solely for the benefit of Lender, Leasehold
Pledgor and Borrower (and the Lender Group, the Issuer and the Underwriter Group
with respect to Section 9.2(b)) and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than Lender, Leasehold Pledgor and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained therein.

 

Section 10.15    Publicity. All news releases, publicity or advertising by
Borrower, Leasehold Pledgor or their respective Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to Lender, the Affiliate of Lender
that acts as the issuer with respect to a Securitization or any of their other
Affiliates shall be subject to the prior written approval of Lender.

 

Section 10.16     Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Collateral, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.

 

Section 10.17     Certain Waivers. Borrower and Leasehold Pledgor each hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Lender or its agents or
otherwise to offset any obligations to make the payments required by the Loan
Documents. No failure by Lender to perform any of its obligations hereunder
shall be a valid defense to, or result in any offset against, any payments which
Borrower is obligated to make under any of the Loan Documents. Without limiting
any of the other provisions contained herein, Borrower hereby unconditionally
and irrevocably waives, to the maximum extent not prohibited by applicable law,
any rights it may have to claim or recover against Lender in any legal action or
proceeding any special, exemplary, punitive or consequential damages.

 

 -150-Mezzanine Loan Agreement

 

 

Section 10.18     Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.19      Brokers and Financial Advisors. Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower shall indemnify, defend and hold Lender harmless from
and against any and all claims, liabilities, losses, costs and expenses of any
kind (including Lender’s reasonable attorneys’ fees and expenses) in any way
relating to or arising out of a claim by any Person that such Person acted on
behalf of Borrower or Lender in connection with the transactions contemplated
herein. The provisions of this Section 10.19 shall survive the expiration and
termination of this Agreement and the payment of the Obligations.

 

Section 10.20      Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.

 

Section 10.21      Servicer.

 

(a)          At the option of Lender, the Loan may be serviced by a master
servicer, primary servicer, special servicer and/or trustee (any such master
servicer, primary servicer, special servicer and trustee, together with its
agents, nominees or designees, are collectively referred to as the “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall not be responsible for any set-up fees or
any other initial costs relating to or arising under the Servicing Agreement.
Borrower shall not be responsible for payment of the annual master servicing fee
due to the Servicer under the Servicing Agreement.

 

 -151-Mezzanine Loan Agreement

 

 

(b)          Notwithstanding the foregoing, following a Securitization, Borrower
shall reimburse Lender on demand for (a) all actual out-of-pocket reasonable
costs and expenses, liquidation fees, workout fees or special servicing fees as
a result of an Event of Default under the Loan Documents or the Loan becoming
specially serviced, or any enforcement, refinancing or restructuring of the
credit arrangements provided for under the Loan Documents in the nature of a
“work-out” of the Loan Documents or any insolvency or bankruptcy of Borrower, in
each case without duplication, to the extent default interest paid by Borrower
under the Loan Documents is insufficient to pay the same (after payment of
interest payable on advances made by the Servicer) (provided that in any event
annual special servicing fees shall not exceed 0.1875% of the then Outstanding
Principal Balance amount per annum, workout fees shall not exceed 0.375% of each
collection of interest and principal collections of the Loan, and liquidation
fees shall not exceed the amount, if any, by which 0.375% of liquidation
proceeds exceeds amount previously paid in respect of workout fees) and (b)
during the continuance of an Event of Default or at any time the Loan is
specially serviced, the reasonable costs of all customary property inspections
and/or appraisals of the Properties (or updates to any existing inspection or
appraisal) that Servicer may be required to obtain pursuant to the applicable
trust and servicing or pooling and servicing agreement (other than the cost of
regular annual inspections required to be borne by Servicer under such servicing
agreement). Additionally, Borrower shall pay all reasonable out-of-pocket costs
and expenses (but not any additional servicing fee) in connection with any
consent requests made by Borrower during the term of the Loan. For avoidance of
doubt, no modification fee or other amount (other than Lender’s reasonable
out-of-pocket costs) shall be payable in connection with (i) any transaction for
which a workout fee is paid, or (ii) any assumption of the Loan, except as
expressly provided in Section 7.1. To the extent late charges and default
interest under the Loan Documents paid by Borrower are insufficient to pay the
same (and all actual out-of-pocket reasonable costs and expenses, liquidation
fees, workout fees or special servicing fees as a result of an Event of Default
under the Loan Documents or the Loan becoming specially serviced, or any
enforcement, refinancing or restructuring of the credit arrangements provided
for under the Loan Documents in the nature of a “work-out” of the Loan Documents
or any insolvency or bankruptcy of Borrower, subject to the caps specified
herein), Borrower shall pay the interest payable on advances made by Servicer or
the trustee with respect to any delinquent debt service payments and any
protective advances.

 

Section 10.22      Intentionally Omitted.

 

Section 10.23      [Reserved].

 

Section 10.24      Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Pledge Agreement or any of
the other Loan Documents, Lender may at any time create a security interest in
all or any portion of its rights under this Agreement, the Note, the Pledge
Agreement and any other Loan Document (including the advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.

 

 -152-Mezzanine Loan Agreement

 

 

Section 10.25      Assignments and Participations. In addition to any other
rights of Lender hereunder, the Loan, the Note, the Loan Documents and/or
Lender’s rights, title, obligations and interests therein may be sold, assigned,
participated or otherwise transferred by Lender and any of its successors and
assigns to any Person at any time in its sole and absolute discretion, in whole
or in part, whether by operation of law (pursuant to a merger or other successor
in interest) or otherwise without notice to or consent from Borrower or any
other Person. Upon such assignment, all references to Lender in this Agreement
and in any Loan Document (or to an individual assigning co-lender in the event
an individual co-lender make such assignment rather than an assignment in whole
by Lender) shall be deemed to refer to such assignee or successor in interest
and such assignee or successor in interest shall thereafter stand in the place
of Lender (or in the case of an individual assigning co-lender in the event an
individual co-lender make such assignment rather than an assignment in whole by
Lender, such assignee of or successor in interest to such co-lender) in all
respects. Except as expressly permitted herein, neither Borrower nor Leasehold
Pledgor may assign its rights, title, interests or obligations under this
Agreement or under any of the Loan Documents. In the event that the Loan is
syndicated to five (5) or more co-lenders, then such co-lenders shall appoint an
administrative agent or lead lender to act on behalf of such co-lenders and to
serve as Borrower’s single point of contact with respect to the Loan Documents.

 

Section 10.26     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

Section 10.27      Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

Section 10.28      [Reserved].

 

Section 10.29     Intercreditor Agreement. Lender and Mortgage Lender are or
will be parties to a certain intercreditor agreement (the “Intercreditor
Agreement”) memorializing their relative rights and obligations with respect to
the Loan, the Mortgage Loan, Borrower, Leasehold Pledgor, Owner, the Properties,
and the Collateral. Borrower hereby acknowledges and agrees that (i) such
Intercreditor Agreement is intended solely for the benefit of Lender and
Mortgage Lender and (ii) none of Borrower, Leasehold Pledgor or Owner are
intended third-party beneficiaries of any of the provisions therein and shall
not be entitled to rely on any of the provisions contained therein. Lender and
Mortgage Lender shall have no obligation to disclose to Borrower the contents of
the Intercreditor Agreement. Borrower’s obligations hereunder are independent of
such Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.

 

 -153-Mezzanine Loan Agreement

 

 

Section 10.30      Note Register; Participant Register.

 

(a)          Servicer, as non-fiduciary agent of Borrower, or if there is no
Servicer, the administrative agent or lead lender, as non-fiduciary agent of
Borrower, or if there is no administrative agent or lead lender, Borrower (or in
the case of assignments to participants, the applicable Lender pursuant to
paragraph (b) below), shall maintain a record within the meaning of U.S.
Treasury Regulation 5f.103-1(c) that identifies each owner (including
successors, assignees and participants) of an interest in the Loan, including
the name and address of the owner, and each owner’s rights to principal and
stated interest (the “Register”) and shall record all transfers of an interest
in the Loan, including each assignment and participation, in the Register.  The
entries in the Register shall be conclusive, absent manifest error, and
Borrower, Lender and Servicer may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement.  The parties intend for the Loan to be in registered form for
tax purposes and to the extent of any conflict with this Section 10.30, this
Section 10.30 shall be construed in accordance with that intent. The Register
shall be available for inspection by Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice. Failure to make any
such recordation, or any error in such recordation, however, shall not affect
Borrower’s obligations in respect of the Loan. Borrower acknowledges that the
Notes are in registered form and may not be transferred except by register.

 

(b)          Each Lender that sells a participation hereunder shall, acting
solely for this purpose as an agent of Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest  in  the  Loan  or  other
 obligations  under  the  Loan  Documents  (the  “Participant Register”);
provided, however, that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such obligation is in registered
form under U.S. Treasury Regulation 5f.103-1(c).  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, Servicer shall have no
responsibility for maintaining a Participant Register.

 

Section 10.31     Borrower Affiliate Lender. Lender agrees that the Lender
Documents shall not prohibit or restrict Affiliates of Borrower from purchasing
or otherwise acquiring and owning (a) beneficial interests in the Mortgage Loan
as evidenced by any single or multi class non-voting Securities in respect of
any private or public securitization of the Mortgage Loan or (b) any direct or
indirect interests in the Loan or the New Junior Mezzanine Loan (or otherwise
impose additional restrictions or requirements on a transfer to such Affiliate
of Borrower), provided, however, that the Lender Documents may include customary
restrictions on the exercise of the rights and remedies by such Affiliates of
Borrower under the Loan, the Mortgage Loan and the New Junior Mezzanine Loan
including, without limitation, (i) restrictions on any such Affiliate having the
right to, or exercising, directly or indirectly, any control, decision-making
power, voting rights, notice and cure rights, or other rights that would
otherwise benefit a holder by virtue of its ownership or control of any interest
with respect to the Loan, the Mortgage Loan or the New Junior Mezzanine Loan,
(ii) restrictions on any such Affiliate’s approval and consent rights under any
intercreditor agreement, co-lender agreement or similar agreement, (iii)
restrictions on such Affiliate’s initiation of enforcement actions against
equity collateral, (iv) restrictions on the making of protective advances, (v)
restrictions on such Affiliate from making or bringing any claim, in its
capacity as a holder of any direct or indirect interest in the Loan, the
Mortgage Loan or the New Junior Mezzanine Loan, against Lender, any Mortgage
Lender or any lender under the New Junior Mezzanine Loan (a “New Junior
Mezzanine Lender”) or any agent of any of the foregoing with respect to the
duties and obligations of such Person under the Loan Documents, any Mortgage
Loan Documents, or any loan documents with respect to the New Junior Mezzanine
Loan, any intercreditor agreement or any applicable co-lender agreement or
similar agreement and (vi) restrictions on such Affiliate’s access to any
electronic platform for the distribution of materials or information among the
Lenders and any New Junior Mezzanine Lender, “asset status reports” or any
correspondence or materials or notices of or participation in any discussions,
meetings or conference calls (among Lenders and any New Junior Mezzanine Lender,
any of their respective co-Lender or participants, or otherwise) regarding or
relating to any workout discussions or litigation or foreclosure strategy (or
potential litigation strategy) involving the Loan, the Mortgage Loan or the New
Junior Mezzanine Loan, other than in its capacity as Borrower, Mortgage Borrower
or the borrower under the New Junior Mezzanine Loan (the “New Junior Mezzanine
Borrower”) to the extent discussions and negotiations are being conducted with
Borrower, Mortgage Borrower or such New Junior Mezzanine Borrower (as distinct
from internal discussions and negotiations among the various creditors).

 

 -154-Mezzanine Loan Agreement

 

 

Section 10.32      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

(a)          Notwithstanding anything to the contrary in any Loan Document or in
any other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(ii)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(A)         a reduction in full or in part or cancellation of any such
liability;

 

(B)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(C)         the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 -155-Mezzanine Loan Agreement

 

 

(b)          As used in this Section 10.32 the following terms have the
following meanings ascribed thereto: (i) “Bail-In Action” means the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution; (ii)“Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule; (iii) “EEA
Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described in clause (x) of this definition,
or (x) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (x) or (y) of this definition
and is subject to consolidated supervision with its parent; (iv) “EEA Member
Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway or any other member state of the European Economic
Area; (v) “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution; (vi) “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time; and (vii) “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

 

Section 10.33      Co-Lenders.

 

(a)          Borrower and Lender hereby acknowledge and agree that
notwithstanding the fact that the Loan may be serviced by Servicer, prior to a
Securitization of the entire Loan, all requests for approval and consents
hereunder and in every instance in which Lender’s consent or approval is
required, Borrower shall, except with respect to those item set forth on
Schedule 10.33 hereof, only be required to obtain the consent and approval of
Deutsche Bank AG, New York Branch (or its successors or assigns) and all copies
of documents, reports, requests and other delivery obligations of Borrower
required hereunder shall be delivered by Borrower to Deutsche Bank AG, New York
Branch (or its successors or assigns).

 

(b)          Following the Closing Date (i) the liabilities of Lender shall be
several and not joint, (ii) neither Co-Lender shall be responsible for the
obligations of the other Co-Lender, and (iii) each Co-Lender shall be liable to
Borrower only for their respective Ratable Share of the Loan. Notwithstanding
anything to the contrary herein, all indemnities by Borrower and obligations for
costs, expenses, damages or advances set forth herein shall run to and benefit
each Co-Lender in accordance with its Ratable Share.

 

(c)          Each Co-Lender agrees that it has, independently and without
reliance on the other Co-Lender, and based on such documents and information as
it has deemed appropriate, made its own credit analysis of Borrower and its
Affiliates and decision to enter into this Agreement and that it will,
independently and without reliance upon the other Co-Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under this
Agreement or under any other Loan Document.

 

 -156-Mezzanine Loan Agreement

 

 

Article 11

 

Mortgage Loan

 

Section 11.1         Compliance With Mortgage Loan Documents. Borrower shall (or
shall cause Owner or Operating Lessee, as applicable, to): (a) pay all
principal, interest and reserve deposits required to be paid by Owner under and
pursuant to the provisions of the Mortgage Loan Documents; (b) diligently
perform and observe all of the terms, covenants and conditions of the Mortgage
Loan Documents on the part of Owner and Operating Lessee to be performed and
observed, unless such performance or observance shall be waived in writing by
Mortgage Lender; (c) promptly notify Lender of the giving of any notice by
Mortgage Lender to Owner, Operating Lessee or Borrower of any default by Owner
or Operating Lessee in the performance or observance of any of the terms,
covenants or conditions of the Mortgage Loan Documents on the part of Owner or
Operating Lessee to be performed or observed and deliver to Lender a true copy
of each such notice; and (d) not enter into or be bound by any Mortgage Loan
Documents that are not approved by Lender. Without limiting the foregoing,
Borrower shall cause Owner to fund all reserves required to be funded pursuant
to the Mortgage Loan Documents. In the event of a refinancing of the Mortgage
Loan permitted by the terms of this Agreement, Borrower will cause all reserves
on deposit with Mortgage Lender to be utilized by Owner to reduce the amount due
and payable to the Mortgage Lender or alternatively shall be remitted to Lender
as a mandatory prepayment of the Loan.

 

Section 11.2       Mortgage Loan Defaults.

 

(a)          Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower or Leasehold Pledgor from
any of its obligations hereunder, if there shall occur any default under the
Mortgage Loan Documents, Borrower and Leasehold Pledgor each hereby expressly
agrees that Lender shall have the immediate right, without prior notice to
Borrower or Leasehold Pledgor, but shall be under no obligation: (i) to pay all
or any part of the Mortgage Loan and any other sums that are then due and
payable, and to perform any act or take any action on behalf of Borrower,
Leasehold Pledgor, Owner and/or Operating Lessee as may be appropriate, to cause
all of the terms, covenants and conditions of the Mortgage Loan Documents on the
part of Owner or Operating Lessee to be performed or observed thereunder to be
promptly performed or observed; and (ii) to pay any other amounts and take any
other action as Lender, in its sole and absolute discretion, shall deem
advisable to protect or preserve the rights and interests of Lender in the Loan
and/or the Collateral. All sums so paid and the costs and expenses incurred by
Lender in exercising rights under this Section 11.2 (including attorneys’ fees)
(i) shall constitute additional advances of the Loan to Borrower, (ii) shall
increase the then unpaid Outstanding Principal Balance, (iii) shall bear
interest at the Default Rate for the period from the date that such costs or
expenses were incurred to the date of payment to Lender, (iv) shall constitute a
portion of the Debt, (v) shall be secured by the Pledge Agreement and (vi) shall
be due and payable to Lender within five Business Days following written demand
therefor.

 

 -157-Mezzanine Loan Agreement

 

 

(b)          Borrower and Leasehold Pledgor hereby indemnifies Lender from and
against all liabilities, obligations, losses, damages, penalties, assessments,
actions, or causes of action, judgments, suits, claims, demands, costs, expenses
(including attorneys’ and other professional fees, whether or not suit is
brought, and settlement costs) and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Lender as a
result of the foregoing actions. Lender shall have no obligation to Borrower,
Leasehold Pledgor, Owner, Operating Lessee or any other party to make any such
payment or performance. Neither Borrower nor Leasehold Pledgor shall impede,
interfere with, hinder or delay, nor permit Owner or Operating Lessee to impede,
interfere with, hinder or delay, any effort or action on the part of Lender to
cure any default or asserted default under the Mortgage Loan, or to otherwise
protect or preserve Lender’s interests in the Loan and the Collateral following
a default or asserted default under the Mortgage Loan. Lender shall have no
obligation to complete any cure or attempted cure undertaken or commenced by
Lender.

 

(c)          If Lender shall receive a copy of any notice of default under the
Mortgage Loan Documents sent by Mortgage Lender to Owner or Operating Lessee,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. As a material
inducement to Lender’s making the Loan, each of Borrower and Leasehold Pledgor
hereby absolutely and unconditionally releases and waives all claims against
Lender arising out of Lender’s exercise of its rights and remedies provided in
this Section 11.2, except for Lender’s gross negligence or willful misconduct.

 

(d)          If, on account of the subordination of the Loan to the Mortgage
Loan, Lender is required to remit to Mortgage Lender any amount theretofore paid
to Lender hereunder, and such amount is credited towards Owner’s obligations
under the Mortgage Loan, then such amount shall continue to be owing pursuant to
this Agreement and the other Loan Documents as part of the Indebtedness,
notwithstanding the prior receipt of such payment by Lender.

 

Section 11.3        Mortgage Loan Estoppels. Borrower and Leasehold Pledgor
shall (or shall cause Owner or Operating Lessee to), from time to time, use
reasonable efforts to obtain from Mortgage Lender such certificates of estoppel
with respect to compliance by Owner and Operating Lessee with the terms of the
Mortgage Loan Documents as may be reasonably requested by Lender. In the event
or to the extent that Mortgage Lender is not legally obligated to deliver such
certificates of estoppel and is unwilling to deliver the same, or is legally
obligated to deliver such certificates of estoppel but breaches such obligation,
then neither Borrower nor Leasehold Pledgor shall be in breach of this provision
so long as Borrower furnishes to Lender an estoppel executed by Borrower,
Leasehold Pledgor, Owner and Operating Lessee expressly representing to Lender
the information requested by Lender regarding compliance by Owner and Operating
Lessee with the terms of the Mortgage Loan Documents. Each of Borrower and
Leasehold Pledgor hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including attorneys’
and other professional fees, whether or not suit is brought and settlement
costs) and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Lender based in whole or in part upon any
fact, event, condition, or circumstances relating to the Mortgage Loan which was
misrepresented in, or which warrants disclosure and was omitted from such
estoppel executed by Borrower, Leasehold Pledgor Owner and Operating Lessee.

 

 -158-Mezzanine Loan Agreement

 

 

Section 11.4        No Amendment to Mortgage Loan Documents; Consents and
Approvals. Without obtaining the prior written consent of Lender, neither
Borrower nor Leasehold Pledgor shall cause or permit Owner or Operating Lessee
to enter into any amendment or modification of any of the Mortgage Loan
Documents. Borrower or Leasehold Pledgor shall cause Owner or Operating Lessee
to provide Lender with a copy of any amendment or modification to the Mortgage
Loan Documents promptly after the execution thereof. If any action, proposed
action or other decision is consented to or approved by Mortgage Lender, such
consent or approval shall not be binding or controlling on Lender. Borrower and
Leasehold Pledgor each hereby acknowledges and agrees that (i) the risks of
Mortgage Lender in making the Mortgage Loan are different from the risks of
Lender in making the Loan and (ii) in determining whether to grant, deny,
withhold or condition any requested consent or approval, Mortgage Lender and
Lender may reasonably reach different conclusions. In addition, except as
otherwise provided in this Agreement, the denial by Lender of a requested
consent or approval in accordance with the terms of the Loan Documents shall not
result in any liability or other obligation of Lender, if such denial results
directly or indirectly in a default under any Senior Loan, and each of Borrower
and Leasehold Pledgor hereby waives any claim of liability against Lender
arising from any such denial.

 

Section 11.5        Refinancing or Prepayment of the Mortgage Loan. Neither
Borrower nor Owner shall make any partial or full prepayments of amounts owing
under the Mortgage Loan (other than any partial or full prepayments permitted by
and made in accordance with the terms of the Mortgage Loan Agreement and this
Agreement) or refinance the Mortgage Loan without the prior written consent of
Lender, unless such refinancing results in the concurrent payment in full of the
Debt.

 

Section 11.6        Intentionally Omitted.

 

Section 11.7        Purchase of Mortgage Loan. Except as permitted under Section
10.31, none of Borrower, Owner, Operating Lessee, Guarantor or any Affiliate of
any of the foregoing shall acquire or agree to acquire the Mortgage Loan, or any
portion thereof or any interest therein, via purchase, transfer, exchange,
operation of law or otherwise. If Borrower, Leasehold Pledgor, Owner, Operating
Lessee, Guarantor or any Affiliate of any of the foregoing shall have failed to
comply with the foregoing, then Borrower or Leasehold Pledgor shall (i)
immediately notify Lender of such failure and (ii) cause any and all such
Persons acquiring any interest in the Mortgage Loan Documents (A) not to enforce
the Mortgage Loan Documents, and (B) upon the request of Lender, to the extent
any of such Persons has or have the power or authority to do so, to promptly (1)
cancel the promissory note evidencing the portion of the Mortgage Loan so
acquired, (2) if the entire Mortgage Loan was so acquired, reconvey and release
the liens securing the Mortgage Loan, and (3) discontinue and terminate any
enforcement proceeding(s) under the Mortgage Loan Documents being taken by
Borrower, Leasehold Pledgor, Owner, Operating Lessee, Guarantor or any Affiliate
of any of the foregoing. Notwithstanding the foregoing, it shall not constitute
a breach of the foregoing covenants if Guarantor acquires any subrogation claim
in respect of the Mortgage Loan solely by operation of law as a result of a
payment under the guaranty executed in connection with the Mortgage Loan.

 

Section 11.8        Communication with Mortgage Lender. Lender shall have the
right at any time to discuss the Properties, the Collateral, the Mortgage Loan,
the Loan or any other matter directly with Mortgage Lender or their its
consultants, agents or representatives, without notice to or permission from
Borrower or Leasehold Pledgor or any of their respective affiliates. Lender
shall have no obligation to disclose such discussions or the contents thereof
with Borrower or Leasehold Pledgor or any of their respective affiliates.

 

 -159-Mezzanine Loan Agreement

 

 

Section 11.9        Duplicative Performance Not Required. To the extent that any
provisions of this Agreement require the Borrower to post additional collateral
or security for the performance of Borrower’s or Leasehold Pledgor’s (or Owner’s
or Operating Lessee’s) obligations hereunder or Owner’s and/or Operating
Lessee’s obligations under the Mortgage Loan Documents, and Owner or Operating
Lessee shall have posted collateral or security in respect of the same
obligations pursuant to the Mortgage Loan Agreement, then Borrower shall have no
obligation under this Agreement to post such additional collateral or security
in connection therewith; provided, however, in the event the Mortgage Loan has
been paid in full, any and all obligations of Owner and Operating Lessee under
the Mortgage Loan Documents to have posted additional collateral or security in
respect of the obligations of Owner and Operating Lessee pursuant to the
Mortgage Loan Agreement shall instead be deemed to require that such additional
collateral or security be posted in favor of Lender in respect of Borrower’s and
Leasehold Pledgor’s obligations pursuant to this Agreement.

 

Section 11.10      Compliance with Required Loan Restructurings. Notwithstanding
anything to the contrary set forth in the Loan Documents (a) Owner and Operating
Lessee may comply in all respects with any requirements to restructure the
Mortgage Loan pursuant to Article 9 of the Mortgage Loan Agreement (or any other
similar provision in the Mortgage Loan Documents), (b) any borrower under any
future mezzanine loan that is made or created in accordance with Article 9 of
the Mortgage Loan Agreement may comply in all respects with any requirements to
restructure the applicable loan as required under its respective loan documents,
and (d) no actions taken by the Owner, Operating Lessee or any future mezzanine
borrower in furtherance of the foregoing, including, without limitation, any
transfers, pledges or amendments to organizational documents shall constitute a
breach of any provisions of the Loan Documents, or result in a default or Event
of Default hereunder.

 

[No Further Text On This Page]

 

 -160-Mezzanine Loan Agreement

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  BORROWER:       HIT PORTFOLIO I MEZZ, LP,
a Delaware limited partnership       By:  HIT Portfolio I Mezz GP, LLC,
a Delaware limited liability company, its general partner                   By:
/s/ Paul C. Hughes     Name:

Paul C. Hughes

    Title: General Counsel and Secretary

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 SIGNATURE PAGEMezzanine Loan Agreement

 

 

  HIT PORTFOLIO I TRS HOLDCO, LLC,
a Delaware limited liability company           By:  /s/ Paul C. Hughes     Name:
Title: Paul C. Hughes
General Counsel and Secretary



 

 SIGNATURE PAGEMezzanine Loan Agreement

 

 

  LENDER:       DEUTSCHE BANK AG, NEW YORK BRANCH           By:  /s/ David
Goodman     Name:
Title: David Goodman
Managing Director                   By: /s/ Lisa Paterson     Name:
Title: Lisa Paterson
Managing Director

 

 SIGNATURE PAGEMezzanine Loan Agreement

 

 



  LENDER:       CITIGROUP GLOBAL MARKETS REALTY CORP.,
a New York corporation           By:  /s/ Harry Kramer     Name:
Title: Harry Kramer
Vice President

 

 SIGNATURE PAGEMezzanine Loan Agreement

 

 



  LENDER:       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a banking association chartered under the laws of the United States of America  
        By:  /s/ Anthony Shaskus     Name:
Title: Anthony Shaskus
Vice President

 

 SIGNATURE PAGEMezzanine Loan Agreement

 

 

SCHEDULE I

INDIVIDUAL PROPERTIES AND ALLOCATED LOAN AMOUNTS

 

Individual Property Name  Allocated Loan Amount         Homewood Suites by
Hilton Chicago  $5,856,655  Residence Inn by Marriott LA El Segundo  $4,533,276 
Residence Inn by Marriott Portland  $4,054,608  Embassy Suites by Hilton
Orlando  $3,519,625  Courtyard by Marriott Louisville  $3,181,741  Hampton Inn &
Suites by Hilton Boynton Beach  $2,669,247  SpringHill Suites by Marriott San
Diego  $2,271,511  Residence Inn by Marriott San Diego  $2,227,318  Hampton Inn
& Suites by Hilton Franklin  $2,068,224  Hyatt Place Las Vegas  $1,971,000 
Hampton by Hilton Palm Beach Gardens  $1,758,874  Homewood Suites by Hilton
Phoenix  $1,714,682  Hampton by Hilton Albany  $1,697,005  Courtyard by Marriott
Dallas  $1,643,973  Hyatt Place Albuquerque  $1,643,973  Hyatt Place
Indianapolis  $1,626,296  Hyatt Place Tampa  $1,608,619  Hyatt Place Franklin 
$1,546,749  Hyatt Place Miami  $1,520,233  Hampton by Hilton West Palm Beach 
$1,467,202  Residence Inn by Marriott Sabal Park  $1,467,202  Courtyard by
Marriott Asheville  $1,458,363  Courtyard by Marriott Orlando  $1,449,525 
Residence Inn by Marriott Boise  $1,423,009  Hampton by Hilton Peabody 
$1,387,655  Hampton by Hilton Beckley  $1,316,946  Courtyard by Marriott
Tallahassee North I 10 Capital Circle  $1,299,269  Courtyard by Marriott
Gainesville  $1,272,753  Fairfield Inn & Suites by Marriott Dallas  $1,246,238 
Hyatt Place Minneapolis  $1,246,238  Hampton by Hilton Grand Rapids  $1,219,722 
Hampton by Hilton Boca Raton  $1,210,883  Hampton Inn by Hilton State College 
$1,202,045  Courtyard by Marriott Sarasota  $1,184,368  Hampton by Hilton
Madison Heights  $1,175,529  Courtyard by Marriott Lexington  $1,122,498 
Hampton by Hilton Kansas City  $1,122,498  Residence Inn by Marriott
Chattanooga  $1,113,659  Residence Inn by Marriott Sarasota  $1,113,659 

 

 Schedule I-1Mezzanine Loan Agreement

 

 

Individual Property Name  Allocated Loan Amount  SpringHill Suites by Marriott
Grand Rapids  $1,113,659  SpringHill Suites by Marriott Lexington  $1,113,659 
Hampton by Hilton Memphis  $1,087,144  Hampton by Hilton Gastonia  $1,051,789 
Hyatt Place Linthicum Heights  $1,051,789  Residence Inn by Marriott Lexington 
$1,042,951  Courtyard by Marriott Athens  $1,025,274  Hyatt Place Memphis 
$1,025,274  Hampton by Hilton Maryland Heights  $989,919  Homewood Suites by
Hilton Windsor Locks  $981,081  Residence Inn by Marriott Fort Myers  $981,081 
Residence Inn by Marriott Tampa North  $954,565  Hyatt Place Glen Allen 
$936,888  Hyatt Place Baton Rouge  $919,211  Residence Inn by Marriott
Tallahassee  $910,372  Residence Inn by Marriott Savannah  $901,534  Courtyard
by Marriott Bowling Green  $883,857  Hampton by Hilton Morgantown  $857,341 
Hilton Garden Inn Round Rock  $857,341  Residence Inn by Marriott Knoxville 
$848,502  Hampton by Hilton Dublin  $839,664  Hampton by Hilton Gurnee 
$839,664  Hampton by Hilton Westlake  $839,664  Hampton by Hilton Addison 
$804,309  Hampton Inn by Hilton Scranton  $804,309  Holiday Inn Express Kendall
East  $804,309  Hampton by Hilton Deerfield Beach  $777,794  Hampton by Hilton
Northville  $768,955  Homewood Suites by Hilton San Antonio  $760,117  Hyatt
Place Columbus  $760,117  Courtyard by Marriott Knoxville  $724,762  Hampton by
Hilton West Columbia  $715,924  Homewood Suites by Hilton Peabody  $715,924 
Courtyard by Marriott Elmhurst  $707,085  Hampton by Hilton Overland Park 
$671,731  Courtyard by Marriott Jacksonville  $654,054  Hampton by Hilton
Birmingham  $645,215  SpringHill Suites by Marriott Round Rock  $645,215  Hyatt
Place Blue Ash  $627,538  Homewood Suites by Hilton Germantown  $601,022 
Residence Inn by Marriott Macon  $601,022  Hampton by Hilton Glen Burnie 
$512,637  Hyatt Place Birmingham  $450,767  Hyatt Place Overland Park  $441,928 

 

 Schedule I-2Mezzanine Loan Agreement

 

 

Individual Property Name  Allocated Loan Amount  Residence Inn by Marriott
Mobile  $406,574  SpringHill Suites by Marriott Houston  $300,511  Hampton by
Hilton Pickwick  $229,803  Hampton by Hilton Norfolk  $203,287 

 

 Schedule I-3Mezzanine Loan Agreement

 

 

SCHEDULE I-M1

 

MORTGAGE LOAN ALLOCATED LOAN AMOUNTS

 

Individual Property Name  Allocated Loan Amount        Homewood Suites by Hilton
Chicago  $42,860,068  Residence Inn by Marriott LA El Segundo  $33,175,341 
Residence Inn by Marriott Portland  $29,672,355  Embassy Suites by Hilton
Orlando  $25,757,253  Courtyard by Marriott Louisville  $23,284,556  Hampton Inn
& Suites by Hilton Boynton Beach  $19,534,033  SpringHill Suites by Marriott San
Diego  $16,623,332  Residence Inn by Marriott San Diego  $16,299,921  Hampton
Inn & Suites by Hilton Franklin  $15,135,641  Hyatt Place Las Vegas 
$14,424,137  Hampton by Hilton Palm Beach Gardens  $12,871,763  Homewood Suites
by Hilton Phoenix  $12,548,352  Hampton by Hilton Albany  $12,418,988  Courtyard
by Marriott Dallas  $12,030,894  Hyatt Place Albuquerque  $12,030,894  Hyatt
Place Indianapolis  $11,901,530  Hyatt Place Tampa  $11,772,165  Hyatt Place
Franklin  $11,319,390  Hyatt Place Miami  $11,125,343  Hampton by Hilton West
Palm Beach  $10,737,250  Residence Inn by Marriott Sabal Park  $10,737,250 
Courtyard by Marriott Asheville  $10,672,567  Courtyard by Marriott Orlando 
$10,607,885  Residence Inn by Marriott Boise  $10,413,839  Hampton by Hilton
Peabody  $10,155,110  Hampton by Hilton Beckley  $9,637,652  Courtyard by
Marriott Tallahassee North I 10 Capital Circle  $9,508,287  Courtyard by
Marriott Gainesville  $9,314,241  Fairfield Inn & Suites by Marriott Dallas 
$9,120,194  Hyatt Place Minneapolis  $9,120,194  Hampton by Hilton Grand Rapids 
$8,926,147  Hampton by Hilton Boca Raton  $8,861,465  Hampton Inn by Hilton
State College  $8,796,783  Courtyard by Marriott Sarasota  $8,667,418  Hampton
by Hilton Madison Heights  $8,602,736  Courtyard by Marriott Lexington 
$8,214,643  Hampton by Hilton Kansas City  $8,214,643  Residence Inn by Marriott
Chattanooga  $8,149,961  Residence Inn by Marriott Sarasota  $8,149,961 

 

 Schedule I-M1-1Mezzanine Loan Agreement

 

 

Individual Property Name  Allocated Loan Amount  SpringHill Suites by Marriott
Grand Rapids  $8,149,961  SpringHill Suites by Marriott Lexington  $8,149,961 
Hampton by Hilton Memphis  $7,955,914  Hampton by Hilton Gastonia  $7,697,185 
Hyatt Place Linthicum Heights  $7,697,185  Residence Inn by Marriott Lexington 
$7,632,503  Courtyard by Marriott Athens  $7,503,138  Hyatt Place Memphis 
$7,503,138  Hampton by Hilton Maryland Heights  $7,244,409  Homewood Suites by
Hilton Windsor Locks  $7,179,727  Residence Inn by Marriott Fort Myers 
$7,179,727  Residence Inn by Marriott Tampa North  $6,985,681  Hyatt Place Glen
Allen  $6,856,316  Hyatt Place Baton Rouge  $6,726,952  Residence Inn by
Marriott Tallahassee  $6,662,269  Residence Inn by Marriott Savannah 
$6,597,587  Courtyard by Marriott Bowling Green  $6,468,223  Hampton by Hilton
Morgantown  $6,274,176  Hilton Garden Inn Round Rock  $6,274,176  Residence Inn
by Marriott Knoxville  $6,209,494  Hampton by Hilton Dublin  $6,144,812  Hampton
by Hilton Gurnee  $6,144,812  Hampton by Hilton Westlake  $6,144,812  Hampton by
Hilton Addison  $5,886,083  Hampton Inn by Hilton Scranton  $5,886,083  Holiday
Inn Express Kendall East  $5,886,083  Hampton by Hilton Deerfield Beach 
$5,692,036  Hampton by Hilton Northville  $5,627,354  Homewood Suites by Hilton
San Antonio  $5,562,672  Hyatt Place Columbus  $5,562,672  Courtyard by Marriott
Knoxville  $5,303,943  Hampton by Hilton West Columbia  $5,239,260  Homewood
Suites by Hilton Peabody  $5,239,260  Courtyard by Marriott Elmhurst 
$5,174,578  Hampton by Hilton Overland Park  $4,915,849  Courtyard by Marriott
Jacksonville  $4,786,485  Hampton by Hilton Birmingham  $4,721,803  SpringHill
Suites by Marriott Round Rock  $4,721,803  Hyatt Place Blue Ash  $4,592,438 
Homewood Suites by Hilton Germantown  $4,398,391  Residence Inn by Marriott
Macon  $4,398,391  Hampton by Hilton Glen Burnie  $3,751,569  Hyatt Place
Birmingham  $3,298,794  Hyatt Place Overland Park  $3,234,111 

 

 Schedule I-M1-2Mezzanine Loan Agreement

 

 

Individual Property Name  Allocated Loan Amount  Residence Inn by Marriott
Mobile  $2,975,382  SpringHill Suites by Marriott Houston  $2,199,196  Hampton
by Hilton Pickwick  $1,681,738  Hampton by Hilton Norfolk  $1,487,691 

 

 Schedule I-M1-3Mezzanine Loan Agreement

 

 

SCHEDULE II-A

OWNERS

 

1.HIT Portfolio I Owner, LLC

2.HIT Portfolio I GBGL Owner, LLC

3.HIT Portfolio I MBGL 950 Owner, LLC

4.HIT Portfolio I PXGL Owner, LLC

5.HIT Portfolio I NFGL Owner, LLC

6.HIT Portfolio I BHGL Owner, LLC

7.HIT Portfolio I DLGL Owner, LP

8.HIT Portfolio I NTC Owner, LP

 

 Schedule II-A-1Mezzanine Loan Agreement

 

 

SCHEDULE II-B

 

OPERATING LESSEES

 

1.HIT Portfolio I TRS, LLC

2.HIT Portfolio I HIL TRS, LLC

3.HIT Portfolio I MCK TRS, LLC

4.HIT Portfolio I MISC TRS, LLC

5.HIT Portfolio I DEKS TRS, LLC

6.HIT Portfolio I NTC TRS, LP

7.HIT Portfolio I NTC HIL TRS, LP

 

 Schedule II-B-1Mezzanine Loan Agreement

 

 

SCHEDULE III

ORGANIZATIONAL CHART AND TAX ID NUMBERS

(Attached)

 

 Schedule III-1Mezzanine Loan Agreement

 

 

SCHEDULE IV

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Intellectual Property

 

As noted in Section 3.1.33, applicable exceptions are set forth on Schedule VI.

 

Ground Leases

 

No.   Description of Applicable Exception(s) to
Representations and Warranties in Section 3.1.34 (and
Section Reference)   Ground Leased Property(ies) to Which the
Applicable Exception Applies           1.   3.1.34(a) — last sentence:1 The
lessor under the Ground Lease may cancel, amend or surrender the Ground Lease
without the consent of Mortgage Lender or Lender.    

The Hampton Inn Baltimore and Residence Inn Mobile lessors may cancel, amend or
surrender the Ground Lease without the consent of Mortgage Lender

 

Additionally, certain other lessors may cancel, amend or surrender the Ground
Lease without the consent of Lender.

          2.   3.1.34(c) — last sentence:2 There is no express right of Lender
to further assign the Ground Lease without the consent of the Ground Lessor.  
1. Hampton Inn Baltimore
2. Residence Inn Mobile           3.   3.1.34(c) — last sentence: The Ground
Lessor’s consent is required for a further assignment by Lender, but Ground
Lessor will not unreasonably withhold its consent to an assignment provided: (a)
Ground Lessee is not then in default (or Lender has cured any default on behalf
of Ground Lessee), (b) if assignee is a corporation other than a publicly held
corporation, the beneficial owner shall execute and deliver to Ground Lessor an
indemnification agreement as to fraud or milking of the premises satisfactory to
Ground Lessor, and (c) Ground Lessee shall reimburse Ground Lessor for all costs
and expenses in connection with the assignment.   Hampton Inn Norfolk          
4.   3.1.34(c) — last sentence: The Ground Lessor’s consent is required for
further assignments by Lender that do not meet the transfer restrictions set
forth in the applicable Ground Lease.   Courtyard Dallas           5.  
3.1.34(e) — first sentence: The Ground Lessor  is not required to give notice of
default under the Ground Lease to Lender.   The Ground Lessors of certain
properties, including Courtyard Dallas, are not required to give notice of
default under the Ground Lease to Lender.

 

 



1 The Ground Leases may not be canceled, surrendered or amended without the
prior written consent of Mortgage Lender and Lender.

 

2 Each Ground Lease is further assignable by Lender, its successors and assigns
without the consent of the applicable Ground Lessor.

 

 Schedule IV-1Mezzanine Loan Agreement

 

 

No.   Description of Applicable Exception(s) to
Representations and Warranties in Section 3.1.34 (and
Section Reference)   Ground Leased Property(ies) to Which the
Applicable Exception Applies           6.   3.1.34(e) — last sentence: Notice of
termination is effective against Lender regardless of whether Lender has
received prior notice from Ground Lessor   The Ground Lessors of certain
properties, including Courtyard Dallas, may terminate the Ground Lease without
providing notice of termination to Lender.           6.   3.1.34(g):3 The Ground
Lease has a term that expires December 31, 2029.   Hampton Inn Baltimore        
  7.   3.1.34(h): The New Lease provision is limited as follows: Ground Lessor
is required to enter into a New Lease with Leasehold Mortgagee only if the
Ground Lease is terminated on account of a default by Ground Lessee, which is
not reasonably susceptible of being cured by Leasehold Mortgagee.   Courtyard
Dallas           8.   3.1.34(i):4 The Ground Lease provides that the Ground
Lessee is not entitled to condemnation proceeds; if insurance proceeds from a
casualty are $50,000 or greater, they are to be payable to a depository and
applied to the cost of restoration.   Hampton Inn Baltimore           9.  
3.1.34(i): The Ground Lease provides that Ground Lessor controls proceeds, shall
use them to pay for repairs and then for rent, with the remainder to be released
to lessee.   Courtyard Dallas           10.   3.1.34(i): Lender is not entitled
to hold the proceeds, but Ground. Lessee must rebuild or discharge the mortgage.
  Homewood Suites Phoenix           11.   3.1.34(i): The Ground Lease is silent
with respect to application of insurance and condemnation proceeds.   Hampton
Inn Birmingham

          12.   3.1.34(i): Lender may be added to the “loss payable endorsement”
of any insurance policies required under the Ground Lease on the condition that
any insurance proceeds shall be applied in accordance with the terms of the
Ground Lease. Lender may act as escrow agent to hold the insurance proceeds if
it is an institutional lender.   Hampton Inn Norfolk

 

 



3 Each Ground Lease has a term (or a term plus one or more optional renewal
terms, which under all circumstances may be exercised, and will be enforceable,
by the applicable Individual Borrower or Lender) which extends not less than
twenty (20) years beyond the Third Extended Maturity Date.

 

4 Under the terms of each Ground Lease and the applicable Mortgage, taken
together, any related insurance and condemnation proceeds will be applied either
to the repair or restoration of all or part of the applicable Individual
Property, with Lender having the right to hold and disburse the proceeds as the
repair or restoration progresses, or to the payment of the Outstanding Principal
Balance together with any accrued interest thereon.

 

 Schedule IV-2Mezzanine Loan Agreement

 

 

Operations Agreements

 

Please see Schedule B of Title Insurance Policies for applicable exceptions to
the Representations and Warranties in Section 3.1.35.

 

Property Improvement Plan

 

As noted in Section 3.1.38, applicable exceptions are set forth in Schedule
XVIII and XXI.

 

 Schedule IV-3Mezzanine Loan Agreement

 

 

SCHEDULE V

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

 

Each of Borrower and Leasehold Pledgor hereby represents and warrants to, and
covenants with, Lender that since the date of its formation and at all times on
and after the date hereof and until such time as the Obligations shall be paid
and performed in full:

 

(a)          Each of Borrower and Leasehold Pledgor (i) has been, is, and will
be organized solely for the purpose of acquiring, owning, holding, selling,
managing, transferring and exchanging the Pledged Collateral and the equity
interests in the applicable Owners that owned or leased, and Operating Lessees
that leased, the Divested Properties, entering into this Agreement with Lender,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) has not owned, does not own, and will not own
any asset or property other than the Pledged Collateral and the equity interests
in the applicable Owners that owned or leased, and Operating Lessees that
leased, the Divested Properties.

 

(b)          Neither Borrower nor Leasehold Pledgor has engaged nor will engage
in any business other than the ownership of the Pledged Collateral and the
equity interests in the applicable Owners that owned or leased, and Operating
Lessees that leased, the Divested Properties.

 

(c)          Except for capital contributions and capital distributions
permitted under the terms and conditions of its organizational documents and
properly reflected on its books and records, neither Borrower nor Leasehold
Pledgor has nor will enter into any contract or agreement with any Affiliate of
Borrower, Leasehold Pledgor, Owner or Operating Lessee, except upon terms and
conditions that are intrinsically fair, commercially reasonable, and no less
favorable to it than would be available on an arms-length basis with third
parties other than any such party, other than with respect to the Divested
Properties set forth as items (1) through (8) on Schedule XIX (the “8-Pack
Properties”) which 8-Pack Properties were transferred through a distribution and
conveyed to Affiliates of the respective Owner that owned or leased, and
Operating Lessees that leased, such 8-Pack Properties without consideration.

 

(d)          Neither Borrower nor Leasehold Pledgor has incurred (except for the
Prior Loans of Borrower, which have been fully repaid) nor will incur any
Indebtedness other than Permitted Indebtedness, provided that it shall not be a
breach of this subsection (d) to the extent that Borrower has (or had)
sufficient cash flow (without giving effect to any Trigger Period) to pay such
Indebtedness constituting trade payables but such funds are (or were) not made
available to Borrower during a Trigger Period or during the continuance of an
Event of Default (or during similar periods under the documentation for the
Prior Loans). No Indebtedness other than the Debt may be secured (senior,
subordinate or pari passu) by any Collateral other than Permitted Encumbrances.

 

(e)          Except as contemplated in this Agreement and the other Loan
Documents or in the documentation for the Prior Loans that have been repaid in
full, neither Borrower nor Leasehold Pledgor has made nor will make any loans or
advances to any third party (including any Affiliate, any Loan Party or
Guarantor), and has not and shall not acquire obligations or securities of its
Affiliates.

 

 Schedule V-1Mezzanine Loan Agreement

 

 

(f)          Each of Borrower and Leasehold Pledgor, is, and intends to remain
solvent and each of Borrower and Leasehold Pledgor has paid and will pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets; provided that the foregoing shall not require any
direct or indirect member, partner or shareholder of Borrower or Leasehold
Pledgor to make any additional capital contributions to Borrower or Leasehold
Pledgor; and provided further that it shall not be a breach of this subsection
(f) to the extent that Borrower has (or had) sufficient cash flow (without
giving effect to any Trigger Period) to pay such debts and liabilities but such
funds are (or were) not made available to Borrower during a Trigger Period or
during the continuance of an Event of Default (or during similar periods under
the documentation for the Prior Loans) or Borrower or Leasehold Pledgor does (or
did) not pay such debts or liabilities because it does not have (or did not
have) sufficient cash flow.

 

(g)          Each of Borrower and Leasehold Pledgor has done or caused to be
done, and will do, all things necessary to observe organizational formalities
and preserve its existence, and neither Borrower nor Leasehold Pledgor has nor
will (i) terminate or fail to comply with the Special Purpose Provisions (as
defined in its Operating Agreement), or (ii) from and after the date hereof
only, unless Lender has consented, amend, modify or otherwise change its
partnership certificate, partnership agreement, articles of incorporation and
bylaws, operating agreement, trust or other organizational documents in any
manner which affects its status as Special Purpose Bankruptcy Remote Entity or
might otherwise cause it not to satisfy the requirements of this Schedule V.

 

(h)          Each of Borrower and Leasehold Pledgor has maintained and will
maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates and any other Person (other than Borrower
or Leasehold Pledgor and except as required by or expressly permitted under the
Loan Documents or Mortgage Loan Documents); (2) neither Borrower’s nor Leasehold
Pledgor’s assets will be listed as assets on the financial statement of any
other Person; provided, however, that Borrower’s and Leasehold Pledgor’s assets
may be included in a consolidated financial statement of its Affiliates provided
that (i) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of Borrower or Leasehold Pledgor and
such Affiliates and to indicate that Borrower’s or Leasehold Pledgor’s assets
and credit are not available to satisfy the debts and other obligations of such
Affiliates or any other Person, and (ii) such assets shall be listed on
Borrower’s or Leasehold Pledgor’s own separate balance sheet; and (3) each of
Borrower and Leasehold Pledgor will file its own tax returns (to the extent
Borrower or Leasehold Pledgor is required to file any such tax returns) and will
not file a consolidated federal income tax return with any other Person (for the
avoidance of doubt, the inclusion of the results of operations, income, profits,
losses or other tax attributes of a Person that is a disregarded entity for
federal or state income tax purposes in the federal or state income tax returns
of the beneficial owner of such Person shall not constitute the filing of an
income tax return by such Person), except to the extent that Borrower or
Leasehold Pledgor is (i) required to file consolidated tax returns by law or
(ii) is treated as a “disregarded entity” for tax purposes and is not required
to file tax returns under applicable law. Each of Borrower and Leasehold Pledgor
has maintained and shall maintain its books, records, resolutions and agreements
in accordance with this Agreement.

 

 Schedule V-2Mezzanine Loan Agreement

 

 

(i)          Each of Borrower and Leasehold Pledgor has been, will be, and at
all times has held and will hold itself out to the public as, a legal entity
separate and distinct from any other entity (including any Affiliate of Borrower
or Leasehold Pledgor or any Loan Party or Guarantor (recognizing that Borrower
may be treated as a “disregarded entity” for tax purposes and is not required to
file tax returns for tax purposes under applicable law)), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or department or part of the other and shall maintain and utilize
separate stationery, invoices and checks bearing its own name.

 

(j)          Each of Borrower and Leasehold Pledgor intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;
provided that nothing in this clause (j) shall be interpreted to require the
partners, members or other principals of Borrower or Leasehold Pledgor to make
any capital contributions or loans to such entity or arrange for any such
capital contribution or loan by any third party.

 

(k)          None of Borrower, Leasehold Pledgor, any Affiliate Controlling
Borrower, Leasehold Pledgor, any Loan Party, Guarantor, or any other Person
holding any direct or indirect interest in Borrower or Leasehold Pledgor, has
sought or intends to seek or effect the liquidation, dissolution, winding up,
consolidation, or merger, in whole or in part, of Borrower or Leasehold Pledgor,
other than in connection with and following a potential Permitted Direct
Assumption, Permitted Indirect Assumption or repayment of the Debt.

 

(l)          Neither Borrower nor Leasehold Pledgor has nor will commingle the
funds and other assets of Borrower or Leasehold Pledgor with those of any
Affiliate or any Loan Party, Guarantor, Preferred Equity Holder or any other
Person, and has held and will hold all of its assets in its own name.

 

(m)          Except with respect to Borrower and Leasehold Pledgor as
contemplated in this Agreement and the other Loan Documents, (or in the
documentation for the Prior Loans that have been paid in full), Borrower and
Leasehold Pledgor has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate, any Loan Party, Guarantor, or any other
Person.

 

(n)          Except with respect to Borrower and Leasehold Pledgor as
contemplated in this Agreement and the other Loan Documents, (or in the
documentation for the Prior Loans that have been repaid in full), neither
Borrower nor Leasehold Pledgor has nor will assume or guarantee or become
obligated for the debts of any other Person and does not and will not hold
itself out to be responsible for or have its credit available to satisfy the
debts or obligations of any other Person.

 

 Schedule V-3Mezzanine Loan Agreement

 

 

(o)          Each of Borrower and Leasehold Pledgor has been and shall be a
Delaware limited liability company or a Delaware limited partnership, as
applicable, and with respect to Borrower (the “LP Party”), Borrower’s general
partner (“SPC Party”) has been and shall be a Delaware limited liability company
or a Delaware corporation, and SPC Party (i) has caused and will cause Borrower
to be a Special Purpose Bankruptcy Remote Entity; (ii) has complied and will at
all times comply with each of the representations, warranties and covenants
contained on this Schedule V (other than subsections (a), (b) and (d)) as if
such representation, warranty or covenant was made directly by SPC Party;
(iii) has not engaged and will not engage in any business or activity other than
owning an interest in Borrower or the owner(s) or operating lessee(s) of the
Divested Properties; (iv) has not acquired or owned and will not acquire or own
any assets other than its partnership interest in Borrower, or the owner(s) or
operating lessee(s) of the Divested Properties; (v) has not incurred and will
not incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation) other than unsecured trade payables incurred in the
ordinary course of business related to the ownership of an interest in Borrower
that (A) do not exceed at any one time $50,000.00, and (B) are paid within
ninety (90) days after the date incurred; provided that it shall not be a breach
of this subsection (o) to the extent that Borrower has (or had) sufficient cash
flow (without giving effect to any Trigger Period) to make distributions to SPC
Party for the payment of unsecured trade payables but such cash flow is (or was)
not made available to Borrower for distribution during a Trigger Period or
during the continuance of an Event of Default (or during similar periods under
the documentation for the Prior Loans); and (vi) has no contingent or actual
obligations not related to the ownership and operation of Borrower’s Individual
Properties and Divested Properties. Upon the withdrawal or the disassociation of
SPC Party from Borrower, Borrower shall immediately appoint a new SPC Party
whose articles or certificate of formation or incorporation are substantially
similar to those of SPC Party and deliver a new non-consolidation opinion to the
Rating Agency or Rating Agencies, as applicable, with respect to the new SPC
Party and its equity owners

 

(p)          The organizational documents of Leasehold Pledgor and SPC Party
(each, an “LLC Party”) shall provide that at all times there shall be (and such
LLC Party shall at all times cause there to be) at least two (2) duly appointed
Independent Directors or Independent Managers. In addition, the organizational
documents of each LLC Party shall provide that no Independent Director or
Independent Manager (as applicable) of such LLC Party may be removed or replaced
without Cause and unless such LLC Party provides Lender with not less than three
(3) Business Days’ prior written notice of (a) any proposed removal of an
Independent Director or Independent Manager (as applicable), together with a
statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director or Independent Manager (as
applicable), together with a certification that such replacement satisfies the
requirements set forth in the organizational documents for an Independent
Director or Independent Manager (as applicable).

 

(q)          The organizational documents of such LLC Party shall also provide
an express acknowledgment that Lender is an intended third-party beneficiary of
the “special purpose” provisions of such organizational documents.

 

 Schedule V-4Mezzanine Loan Agreement

 

 

(r)          The organizational documents of each LLC Party shall provide that
such Person shall not take any action which, under the terms of any certificate
of incorporation, by-laws or any voting trust agreement with respect to any
common stock, requires a unanimous vote of (A) the sole member of such LLC
Party, as applicable (each, a (“Sole Member”), (B) the board of directors of
Borrower or such LLC Party, as applicable, or (C) the committee of managers of
such LLC Party, as applicable, designated to manage the business affairs of such
LLC Party, as applicable, (the “Committee”), unless at the time of such action
there shall be at least two (2) duly appointed Independent Directors or
Independent Managers and all such Independent Directors or Independent Managers
(as applicable) have participated in such vote. The organizational documents of
each LLC Party shall provide that actions requiring such unanimous written
consent, including the Independent Directors or Independent Managers (as
applicable), shall include each of the following with respect to Borrower and
Leasehold Pledgor (each, a "Material Action"): (i) filing or consenting to the
filing of any petition, either voluntary or involuntary, to take advantage of
any applicable insolvency, bankruptcy, liquidation or reorganization statute,
(ii) seeking or consenting to the appointment of a receiver, liquidator or any
similar official of Borrower or Leasehold Pledgor or a substantial part of its
business, (iii)  making an assignment for the benefit of creditors,
(iv) admitting in writing its inability to pay debts generally as they become
due, or (v) taking any action in furtherance of the foregoing. In addition, the
organizational documents of Borrower and Leasehold Pledgor shall provide that,
when voting with respect to any matters set forth in the immediately preceding
sentence of this clause (r), the Independent Directors or Independent Managers
(as applicable) shall consider only the interests of Borrower, or SPC Party
including its creditors. None of Borrower, Leasehold Pledgor or SPC Party shall
take any of the foregoing actions without the unanimous written consent of its
board of directors, its member(s) or the Committee, as applicable, including (or
together with) all Independent Directors or Independent Managers, as applicable.
Without limiting the generality of the foregoing, such documents shall expressly
provide that, to the greatest extent permitted by law, except for duties to
applicable to Borrower or Leasehold Pledgor (including duties to Borrower’s or
Leasehold Pledgor’s equity holders solely to the extent of their respective
economic interests in Borrower and to Borrower’s creditors as set forth in the
immediately preceding sentence), such Independent Directors or Independent
Managers (as applicable) shall not owe any fiduciary duties to, and shall not
consider, in acting or otherwise voting on any matter for which their approval
is required, the interests of (i) SPC Party or such Borrower’s, Leasehold
Pledgor’s equity holders, (ii) other Affiliates of Borrower or Leasehold
Pledgor, or (iii) any group of Affiliates of which Borrower or Leasehold Pledgor
is a part; provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing.

 

(s)          Notwithstanding anything herein to the contrary, each LLC Party may
be a Delaware single-member limited liability company provided that:

 

(i)          the organizational documents of such LLC Party, as applicable,
shall provide that, as long as any portion of the Obligations remains
outstanding, upon the occurrence of any event that causes Sole Member to cease
to be a member of such LLC Party, as applicable, (other than (i) upon an
assignment by Sole Member of all of its limited liability company interest in
such LLC Party, as applicable, and the admission of the transferee, if permitted
pursuant to the organizational documents of such LLC Party, as applicable, and
the Loan Documents, or (ii) the resignation of Sole Member and the admission of
an additional member of such LLC Party, as applicable, if permitted pursuant to
the organizational documents of such LLC Party, as applicable, and the Loan
Documents), each of the persons acting as an Independent Director or Independent
Manager (as applicable) of such LLC Party, as applicable, shall, without any
action of any Person and simultaneously with Sole Member ceasing to be a member
of such LLC Party, as applicable, automatically be admitted as members of such
LLC Party, as applicable (in each case, individually, a “Special Member” and
collectively, the “Special Members”) and shall preserve and continue the
existence of such LLC Party without dissolution. The organizational documents of
such LLC Party, as applicable, shall further provide that for so long as any
portion of the Obligations is outstanding, no Special Member may resign or
transfer its rights as Special Member unless (i) a successor Special Member has
been admitted to such LLC Party, as applicable, as a Special Member, and
(ii) such successor Special Member has also accepted its appointment as an
Independent Director or Independent Manager (as applicable).

 

 Schedule V-5Mezzanine Loan Agreement

 

 

(ii)         the organizational documents of such LLC Party, as applicable,
shall provide that, as long as any portion of the Obligations remains
outstanding, except as expressly permitted pursuant to the terms of this
Agreement, (i) Sole Member may not resign, and (ii) no additional member shall
be admitted to such LLC Party, as applicable; and

 

(iii)        the organizational documents of each LLC Party, as applicable,
shall provide that, as long as any portion of the Obligations remains
outstanding: (i) such LLC Party, as applicable, shall be dissolved, and its
affairs shall be wound up, only upon the first to occur of the following:
(A) the termination of the legal existence of the last remaining member of such
LLC Party, as applicable, or the occurrence of any other event which terminates
the continued membership of the last remaining member of such LLC Party, as
applicable, in such LLC Party, as applicable, unless the business of such LLC
Party, as applicable, is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act;
(ii) upon the occurrence of any event that causes the last remaining member of
such LLC Party, as applicable, to cease to be a member of such LLC Party, as
applicable, or that causes Sole Member to cease to be a member of such LLC
Party, as applicable (other than (A) upon an assignment by Sole Member of all of
its limited liability company interest in such LLC Party, as applicable, and the
admission of the transferee, if permitted pursuant to the organizational
documents of such LLC Party, as applicable, and the Loan Documents, or (B) the
resignation of Sole Member and the admission of an additional member of such LLC
Party, as applicable, if permitted pursuant to the organizational documents of
such LLC Party, as applicable, and the Loan Documents), to the fullest extent
permitted by law, the personal representative of such last remaining member
shall be authorized to, and shall, within ninety (90) days after the occurrence
of the event that terminated the continued membership of such member in such LLC
Party, as applicable, agree in writing (I) to continue the existence of such LLC
Party, as applicable, and (II) to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of such
LLC Party, as applicable, effective as of the occurrence of the event that
terminated the continued membership of such member in such LLC Party, as
applicable; (iii) the bankruptcy of Sole Member or a Special Member shall not
cause such Sole Member or Special Member, respectively, to cease to be a member
of such LLC Party, as applicable, and upon the occurrence of such an event, the
business of such LLC Party, as applicable, shall continue without dissolution;
(iv) in the event of the dissolution of such LLC Party, as applicable, such LLC
Party shall conduct only such activities as are necessary to wind up its affairs
(including the sale of the assets of such LLC Party, as applicable, in an
orderly manner), and the assets of such LLC Party, as applicable, shall be
applied in the manner, and in the order of priority, set forth in Section 18-804
of the Act; and (v) to the fullest extent permitted by law, each of Sole Member
and the Special Members shall irrevocably waive any right or power that they
might have to cause such LLC Party, as applicable, or any of its assets to be
partitioned, to cause the appointment of a receiver for all or any portion of
the assets of such LLC Party, as applicable, to compel any sale of all or any
portion of the assets of such LLC Party, as applicable, pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
such LLC Party, as applicable.

 

 Schedule V-6Mezzanine Loan Agreement

 

 

(t)          Each of Borrower and Leasehold Pledgor has conducted and shall
conduct its business so that the assumptions made with respect to Borrower and
Leasehold Pledgor in the Insolvency Opinion shall be true and correct. In
connection with the foregoing, each of Borrower and Leasehold Pledgor hereby
covenants and agrees that it will comply with or cause the compliance in all
material respects with, (i) all of the facts and assumptions (whether regarding
Borrower and Leasehold Pledgor or any other Person) set forth in the Insolvency
Opinion, (ii) all of the representations, warranties and covenants in this
Schedule V, and (iii) all Special Purpose Provisions of the organizational
documents of Borrower.

 

(u)          Neither Borrower nor Leasehold Pledgor has permitted nor will
permit any Affiliate (other than an Affiliate Manager engaged in accordance with
Section 4.14) or any Loan Party, any Guarantor, or any other Person holding any
direct or indirect interest in Borrower or Leasehold Pledgor, independent access
to its bank accounts.

 

(v)         Each of Borrower and Leasehold Pledgor has paid and shall pay its
own liabilities and expenses, including the salaries of its own employees (if
any) from its own funds; provided that the foregoing shall not require any
direct or indirect member, partner or shareholder of Borrower or Leasehold
Pledgor to make any additional capital contributions to Borrower or Leasehold
Pledgor; provided further that it shall not be a breach of this subsection (w)
to the extent that (i) Borrower or Leasehold Pledgor has (or had) sufficient
cash flow (without giving effect to any Trigger Period) to pay its own
liabilities and expenses but such cash flow is (or was) not made available to
Borrower for distribution during a Trigger Period or during the continuance of
an Event of Default (or during similar periods under the documentation for the
Prior Loans), or (ii) Borrower or Leasehold Pledgor does (or did) not pay such
liabilities or expenses because it does not have (or did not have) sufficient
cash flow.

 

(w)          Each of Borrower and Leasehold Pledgor has compensated and shall
compensate each of its consultants and agents from its own funds for services
provided to it and pay from its own assets all obligations of any kind incurred;
provided that it shall not be a breach of this subsection (x) to the extent that
(i) Borrower or Leasehold Pledgor has (or had) sufficient cash flow (without
giving effect to any Trigger Period) to pay such amounts but such cash flow is
(or was)not made available to Borrower for distribution during a Trigger Period
or during the continuance of an Event of Default (or during similar periods
under the documentation for the Prior Loans) or (ii) Borrower or Leasehold
Pledgor does (or did) not compensate such consultants or agents or pay such
obligations because it does not have (or did not have) sufficient cash flow.

 

 Schedule V-7Mezzanine Loan Agreement

 

 

(x)          Neither Borrower nor Leasehold Pledgor has, nor without the
unanimous consent of all of its directors or members (including all Independent
Directors), as applicable, will (i) file a bankruptcy, insolvency or
reorganization petition or otherwise institute insolvency proceedings or
otherwise seek any relief under any laws relating to the relief from debts or
the protection of debtors generally, (ii) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for such entity or for all or any portion of Borrower’s or
Leasehold Pledgor’s properties, (iii) make any assignment for the benefit of
Borrower’s or Leasehold Pledgor’s creditors, or (iv) take any action in
furtherance of the foregoing.

 

(y)          Intentionally omitted.

 

(z)          Each of Borrower and Leasehold Pledgor has allocated and will
allocate fairly and reasonably any overhead expenses that are shared with any
Affiliate, including shared office space.

 

(aa)        Except in connection with the Loan, neither Borrower nor Leasehold
Pledgor has pledged (except in connection with the Prior Loans of Borrower,
which have been fully repaid) nor will pledge its assets for the benefit of any
other Person.

 

(bb)       Neither Borrower nor Leasehold Pledgor has nor will have any
obligation to indemnify its officers, directors, members or partners, as the
case may be, or has such an obligation that is fully subordinated to the Debt
and will not constitute a claim against it if cash flow in excess of the amount
required to pay the Debt is insufficient to pay such obligation.

 

(cc)       Neither Borrower nor Leasehold Pledgor will (A) dissolve, merge,
liquidate, consolidate; (B) sell, transfer, dispose, or encumber (in each case,
except with respect to the Loan Documents) all or substantially all of its
assets or acquire all or substantially all of the assets of any Person; or
(C) engage in any other business activity, or amend its organizational documents
with respect to the matters set forth on this Schedule V (in each case, except
in connection with taking any of the actions described in the foregoing clause
(B) to the extent such actions are taken in accordance with the other provisions
of the Loan Documents).

 

(dd)       Borrower or Leasehold Pledgor, as applicable, and the Independent
Directors or Independent Manager (as applicable) will consider the interests of
Borrower’s or Leasehold Pledgor’s creditors in connection with Material Actions.
Without limiting the generality of the foregoing to the greatest extent
permitted by law, except for duties to Borrower or Leasehold Pledgor (including
duties to Borrower’s or Leasehold Pledgor’s equity holders solely to the extent
of their respective economic interests in Borrower or Leasehold Pledgor and to
Borrower’s or Leasehold Pledgor creditors as set forth in the immediately
preceding sentence), such Independent Directors shall not owe any fiduciary
duties to, and shall not consider, in acting or otherwise voting on any matter
for which their approval is required, the interests of (i) the SPC Party or
other equity holders of Borrower or Leasehold Pledgor, (ii) other Affiliates of
Borrower or Leasehold Pledgor, or (iii) any group of Affiliates of which
Borrower or Leasehold Pledgor is a part); provided, however, the foregoing shall
not eliminate the implied contractual covenant of good faith and fair dealing.

 

 Schedule V-8Mezzanine Loan Agreement

 

 

(ee)         Except the Guaranty, Borrower has not, does not, and will not have
any of its obligations guaranteed by any Affiliate (other than in connection
with the Prior Loans, which guarantees have been either released or discharged,
or will be discharged as result of the closing of the Loan).

 

(ff)         Each of Borrower and Leasehold Pledgor shall cause each Owner, each
Operating Lessee and each general partner of each applicable Individual Owner
and each applicable Operating Lessee to satisfy and comply in all respects with
the Special Purpose Bankruptcy Remote Entity representations, warranties and
covenants set forth in Schedule V of the Mortgage Loan Agreement in effect as of
the Closing Date, which Schedule V is attached hereto as Schedule V-1 and
incorporated herein by reference.

 

(gg)         Any amendment or restatement of any organizational document of
Leasehold Pledgor and general partner of Borrower has been accomplished in
accordance with, and was permitted by, the relevant provisions of said document
prior to its amendment or restatement from time to time.

 

As used herein:

 

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable that constitute systematic and persistent or willful
disregard of such Independent Director’s or Independent Manager's, as
applicable, duties, or (ii) such Independent Director or Independent Manager, as
applicable, has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements. (iii)
such Independent Director or Independent Manager is unable to perform his or her
duties as Independent Director or Independent Manager due to death, disability,
or incapacity, or (v) such Independent Director or Independent Manager no longer
meets the definition of "Independent Director" or "Independent Manager".

 

“Independent Director” or “Independent Manager” shall mean a natural person
selected by Borrower (a) with prior experience as an independent director,
independent manager or independent member, (b) with at least three (3) years of
employment experience, (c) who is provided by a Nationally Recognized Service
Company, (d) who is duly appointed as an Independent Director or Independent
Manager and is not, will not be while serving as Independent Director or
Independent Manager (except pursuant to an express provision in Borrower’s
operating agreement providing for the appointment of such Independent Director
or Independent Manager to become a “special member” upon the last remaining
member of Borrower ceasing to be a member of Borrower) and shall not have been
at any time during the preceding five (5) years, any of the following:

 

(i)a stockholder, director, manager (other than as an Independent Director or an
Borrower or an Affiliate of an Borrower that does not own a direct or indirect
interest in Borrower and that in required by a creditor to be a “special purpose
entity”), officer, employee, partner, attorney or counsel of Borrower, any
Affiliate of Borrower or any direct or indirect parent of Borrower;

 

 Schedule V-9Mezzanine Loan Agreement

 

 

(ii)a customer, supplier (other than a Nationally Recognized Service Company
that provides professional independent directors, independent managers and
special managers and also provides other corporate services in the ordinary
course of business) or other Person who derives any of its purchases or revenues
from its activities with Borrower or any Affiliate of Borrower;

 

(iii)a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person described in clause (i)
or clause (ii) above; or

 

(iv)a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person described in clause (i) or
clause (ii) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower that does not own
a direct or indirect ownership interest in Borrower shall be qualified to serve
as an Independent Director or Independent Manager of Borrower, provided that the
fees that such individual earns from serving as Independent Director or
Independent Manager of affiliates of Borrower in any given year constitute in
the aggregate less than five percent (5%) of such individual’s annual income for
that year.

 

A natural person who satisfies the foregoing definition other than clause (ii)
shall not be disqualified from serving as an Independent Director or Independent
Manager of Borrower if such individual is an independent director, independent
manager or special manager provided by a Nationally Recognized Service Company
that provides professional independent directors, independent managers and
special managers and also provides other corporate services in the ordinary
course of its business.

 

“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securitas Corporation or such other
nationally recognized company that provides independent director, independent
manager or independent member services and that is reasonably satisfactory to
Lender, in each case that is not an Affiliate of Borrower and that provides
professional independent directors and other corporate services in the ordinary
course of its business.

 

 Schedule V-10Mezzanine Loan Agreement

 

 

SCHEDULE V-1

 

MORTGAGE LOAN AGREEMENT

 

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

 

Each Individual Borrower and Individual Operating Lessee hereby represents and
warrants to, and covenants with, Lender that since the date of its formation and
at all times on and after the date hereof and until such time as the Obligations
shall be paid and performed in full:

 

(a)          Such Individual Borrower or Individual Operating Lessee (i) has
been, is, and will be organized solely for the purpose of (A) with respect to
each Individual Borrower, acquiring, developing, owning, holding, financing,
selling, leasing, transferring, exchanging, managing and operating such
Individual Borrower’s Individual Properties (and the Divested Properties, and
any Ground Lease Property acquired after the Closing Date pursuant to the
exercise of a Ground Lease Purchase Option in accordance with Section 4.33(f) of
this Agreement (each such Ground Lease Property, an “Acquired Ground Lease”)),
(B) with respect to each Operating Lessee, leasing, managing and operating the
related Individual Properties pursuant to the Operating Lease and managing or
owning, directly or indirectly, its wholly owned Liquor Subsidiary, where
applicable, whose sole purpose is to hold liquor licenses used in the operation
of the related Individual Properties, (C) with respect to each Individual
Borrower and Individual Operating Lessee, entering into this Agreement with
Lender, (D) with respect to each Individual Borrower, refinancing such
Individual Borrower’s Individual Properties in connection with a permitted
repayment of the Loan, and (E) with respect to each Individual Borrower and
Individual Operating Lessee, transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing, and (ii) has not owned,
does not own, and will not own any asset or property other than (A) with respect
to each Individual Borrower, such Individual Borrower’s Individual Properties,
the Divested Properties, the Acquired Ground Leases and incidental personal
property necessary for the ownership or operation of such Individual Borrower’s
Individual, and (B) with respect to Individual Operating Lessees, such
Individual Operating Lessee’s interests in the Operating Lease and incidental
personal property necessary for the ownership or operation of such interests.
Borrower previously owned, and Operating Lessee previously owned interests in
the Operating Lease with respect to, the Divested Properties, which ownership
shall not be deemed to be a violation of this paragraph (a). Prior to the
Closing Date, all right, title, interest and estate in the Divested Properties
were transferred and conveyed by Borrower and Operating Lessee to third parties
and/or Affiliates of Borrower. Such Individual Borrower or Individual Operating
Lessee is duly formed, validly existing and in good standing in the state in
which it was formed and in any other jurisdictions where it is qualified to do
business.

 

(b)          Neither such Individual Borrower nor Individual Operating Lessee
has engaged (other than with respect to the applicable Individual Borrower or
Individual Operating Lessee, the Divested Properties) and will not (other than
with respect to the Acquired Ground Leases) engage in any business other than
the ownership, management and operation of such Individual Borrower’s Individual
Properties or Individual Operating Lessee’s Operating Lease, such Individual
Operating Lessee’s Liquor Subsidiary and business incidental thereto. Borrower
and Operating Lessee previously engaged in the business of owning, managing and
operating the Divested Properties, which ownership, management and operation
shall not be deemed to be a violation of this paragraph (b). Prior to the
Closing Date, all right, title, interest and estate in the Divested Properties
were transferred and conveyed by Borrower and Operating Lessee to third parties
and/or Affiliates of Borrower.

 

 Schedule V-1-1 Loan Agreement

 

 

(c)          Except for capital contributions and capital distributions
permitted under the terms and conditions of its organizational documents and
properly reflected on its books and records, neither such Individual Borrower
nor Individual Operating Lessee has nor will enter into any contract or
agreement with any Affiliate of such Individual Borrower or Individual Operating
Lessee, except upon terms and conditions that are intrinsically fair,
commercially reasonable, and no less favorable to it than would be available on
an arms-length basis with third parties other than any such party, other than
with respect to the Divested Properties set forth as items (1) through (8) on
Schedule XIX (the “8-Pack Properties”) which 8-Pack Properties were transferred
through a distribution and conveyed to Affiliates of the respective Individual
Borrowers that owned such 8-Pack Properties without consideration.

 

(d)          Neither such Individual Borrower nor Individual Operating Lessee
has incurred (except for the Prior Loans of such Individual Borrower, which have
been fully repaid, from which the Properties, each Individual Borrower,
Individual Operating Lessee and SPC Party have been fully released, and for
which neither any Individual Borrower, Individual Operating Lessee nor SPC Party
shall have any continuing liability, actual or contingent (other than contingent
liabilities of such Individual Borrower with respect to indemnity obligations
for potential future liabilities under the Prior Loan Documents which pursuant
to the terms thereof survive the payment in full of the Prior Loans, but
provided that such Individual Borrower does not believe that such contingent
liabilities are reasonably expected to have a Material Adverse Effect), upon the
closing of the Loan, and in connection with which no recourse whatsoever against
any portion of the Properties shall be available under any circumstances) and
does not have and will not incur any Indebtedness other than Permitted
Indebtedness, provided that it shall not be a breach of this subsection (d) to
the extent that Borrower has (or had) sufficient cash flow (without giving
effect to any Trigger Period) to pay any Indebtedness constituting trade
payables but such funds are (or were) not made available to Borrower during a
Trigger Period or during the continuance of an Event of Default (or during
similar periods under the documentation for the Prior Loans). No Indebtedness
other than the Debt may be secured (senior, subordinate or pari passu) by any
Individual Property, other than Permitted Encumbrances.

 

(e)          Except with respect to each Individual Borrower as contemplated in
this Agreement and the other Loan Documents with respect to each other
Individual Borrower (or in the documentation for the Prior Loans that have been
repaid in full), neither such Individual Borrower or Individual Operating Lessee
has made nor will make any loans or advances to any third party (including any
Affiliate, any Loan Party or any Guarantor), and has not and shall not acquire
obligations or securities of its Affiliates.

 

 Schedule V-1-2 Loan Agreement

 

 

(f)          Each of such Individual Borrower and Individual Operating Lessee is
and intends to remain solvent and such Individual Borrower and Individual
Operating Lessee has paid and will pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets; provided
that the foregoing shall not require any direct or indirect member, partner or
shareholder of such Individual Borrower or Individual Operating Lessee to make
any additional capital contributions to such Individual Borrower or Individual
Operating Lessee; and provided further that it shall not be a breach of this
subsection (f) to the extent that (i) Borrower has (or had) sufficient cash flow
(without giving effect to any Trigger Period) to pay such debts and liabilities
but such funds are (or were) not made available to Borrower during a Trigger
Period or during the continuance of an Event of Default (or during similar
periods under the documentation for the Prior Loans), (ii) any Individual
Borrower compensates from its own funds or assets consultants and agents for
services provided to or obligations incurred by any other Individual Borrower or
Liquor Subsidiary or (iii) Borrower does (or did) not pay such debts or
liabilities because it does not have (or did not have) sufficient cash flow.

 

(g)          Each of such Individual Borrower and Individual Operating Lessee
has done or caused to be done, and will do, all things necessary to observe
organizational formalities and preserve its existence, and such Individual
Borrower and such Individual Operating Lessee has not and will not, nor will
such Individual Borrower or Individual Operating Lessee permit its SPC Party to,
(i) terminate or fail to comply with the Special Purpose Provisions (as defined
in its Operating Agreement), or (ii) from and after the date hereof only, unless
(A) Lender has consented and (B) following a Securitization of the Loan, the
applicable Rating Agencies have issued a Rating Agency Confirmation in
connection therewith, amend, modify or otherwise change its partnership
certificate, partnership agreement, articles of incorporation and bylaws,
operating agreement, trust or other organizational documents in any manner which
affects its status as Special Purpose Bankruptcy Remote Entity or might
otherwise cause it not to satisfy the requirements of this Schedule V.

 

(h)          Each of such Individual Borrower and Individual Operating Lessee
has maintained and will maintain all of its books, records, financial statements
and bank accounts separate from those of its Affiliates (other than any other
Individual Borrower or Liquor Subsidiary and except as required by or expressly
permitted under the Loan Documents) and any other Person. Each of such
Individual Borrower’s and Individual Operating Lessee’s assets will not be
listed as assets on the financial statement of any other Person, provided,
however, that such Individual Borrower’s or Individual Operating Lessee’s assets
may be included in a consolidated financial statement of its Affiliates provided
that (i) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of such Individual Borrower or
Individual Operating Lessee and such Affiliates and to indicate that such
Individual Borrower’s or Individual Operating Lessee’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (ii) such assets shall be listed on such Individual Borrower’s
or Individual Operating Lessee’s own separate balance sheet. Each of such
Individual Borrower and Individual Operating Lessee will file its own tax
returns (to the extent such Individual Borrower or Individual Operating Lessee
is required to file any such tax returns) and will not file a consolidated
federal income tax return with any other Person (for the avoidance of doubt, the
inclusion of the results of operations, income, profits, losses or other tax
attributes of a Person that is a disregarded entity for federal or state income
tax purposes in the federal or state income tax returns of the beneficial owner
of such Person shall not constitute the filing of an income tax return by such
Person), except to the extent that such Individual Borrower or Individual
Operating Lessee is (i) required to file consolidated tax returns by law or (ii)
is treated as a “disregarded entity” for tax purposes and is not required to
file tax returns under applicable law. Such Individual Borrower and Individual
Operating Lessee has maintained and shall maintain its books, records,
resolutions and agreements in accordance with this Agreement.

 

 Schedule V-1-3 Loan Agreement

 

 

(i)          Each of such Individual Borrower and Individual Operating Lessee
has been, will be, and at all times has held and will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate of such Individual Borrower or Individual Operating Lessee or any
Loan Party or any Guarantor (recognizing that such Individual Borrower may be
treated as a “disregarded entity” for tax purposes and is not required to file
tax returns for tax purposes under applicable law)), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or department or part of the other and shall maintain and utilize
separate stationery, invoices and checks bearing its own name.

 

(j)          Each of such Individual Borrower and Individual Operating Lessee
intends to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided that nothing in this clause (j) shall
be interpreted to require the partners, members or other principals of such
Individual Borrower or Individual Operating Lessee to make any capital
contributions or loans to such entity or arrange for any such capital
contribution or loan by any third party.

 

(k)          None of such Individual Borrower, Individual Operating Lessee, any
Affiliate Controlling such Individual Borrower or Individual Operating Lessee or
any Loan Party, any Guarantor or any other Person holding any direct or
Controlling indirect interest in such Individual Borrower or Individual
Operating Lessee, has sought or intends to seek or effect the liquidation,
dissolution, winding up, consolidation or merger, in whole or in part, of such
Individual Borrower or Individual Operating Lessee, other than in connection
with and following a potential Permitted Direct Assumption, Permitted Indirect
Assumption or repayment of the Debt.

 

(l)          Except with respect to each Individual Borrower as contemplated in
this Agreement and the other Loan Documents with respect to each other
Individual Borrower (or in the documentation for the Prior Loans that have been
paid in full), neither such Individual Borrower nor Individual Operating Lessee
has nor will commingle the funds and other assets of such Individual Borrower or
Individual Operating Lessee with those of any Affiliate (other than any
Individual Borrower or Liquor Subsidiary (or subsidiaries of a Liquor
Subsidiary)) or any Loan Party, any Guarantor or any other Person, and has held
and will hold all of its assets in its own name.

 

(m)          Except with respect to each Individual Borrower as contemplated in
this Agreement and the other Loan Documents with respect to each other
Individual Borrower (or in the documentation for the Prior Loans that have been
repaid in full), each of such Individual Borrower and Individual Operating
Lessee has and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate, any Loan Party, any Guarantor or any other Person.

 

 Schedule V-1-4 Loan Agreement

 

 

(n)          Except with respect to each Individual Borrower as contemplated in
this Agreement and the other Loan Documents with respect to each other
Individual Borrower (or in the documentation for the Prior Loans that have been
repaid in full), neither such Individual Borrower nor Individual Operating
Lessee has nor will assume or guarantee or become obligated for the debts of any
other Person and does not and will not hold itself out to be responsible for or
have its credit available to satisfy the debts or obligations of any other
Person.

 

(o)          Each Individual Borrower and Individual Operating Lessee has been
and shall be a Delaware limited liability company or a Delaware limited
partnership, and with respect to those Individual Borrowers and Individual
Operating Lessees organized as limited partnerships (each, an “LP Party”), such
Individual Borrower’s general partner (“SPC Party”) has been and shall be a
Delaware limited liability company or a Delaware corporation, and SPC Party
(i) has caused and will cause such Individual Borrower or Individual Operating
Lessee to be a Special Purpose Bankruptcy Remote Entity; (ii) has complied and
will at all times comply with each of the representations, warranties and
covenants contained on this Schedule V (other than subsections (a), (b) and
(d)) as if such representation, warranty or covenant was made directly by SPC
Party; (iii) has not engaged and will not engage in any business or activity
other than owning an interest in such Individual Borrower, Individual Operating
Lessee or the owner(s) or operating lessee(s) of the Divested Properties;
(iv) has not acquired or owned and will not acquire or own any assets other than
its partnership interest in such Individual Borrower, Individual Operating
Lessee or the owner(s) or operating lessee(s) of the Divested Properties;
(v) has not incurred and will not incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation) other than unsecured trade
payables incurred in the ordinary course of business related to the ownership of
an interest in such Individual Borrower that (A) do not exceed at any one time
$50,000.00, and (B) are paid within ninety (90) days after the date incurred;
provided that it shall not be a breach of this subsection (o) to the extent that
Borrower has (or had) sufficient cash flow (without giving effect to any Trigger
Period) to make distributions to SPC Party for the payment of unsecured trade
payables but such cash flow is (or was) not made available to Borrower for
distribution during a Trigger Period or during the continuance of an Event of
Default (or during similar periods under the documentation for the Prior Loans);
and (vi) has no contingent or actual obligations not related to the ownership
and operation of such Individual Borrower’s Individual Properties, such
Individual Operating Lessee’s Operating Lease and Divested Properties. Upon the
withdrawal or the disassociation of SPC Party from such Individual Borrower,
such Individual Borrower shall immediately appoint a new SPC Party whose
articles or certificate of formation or incorporation are substantially similar
to those of SPC Party and deliver a new non-consolidation opinion to the Rating
Agency or Rating Agencies, as applicable, with respect to the new SPC Party and
its equity owners.

 

(p)          The organizational documents of each Individual Borrower,
Individual Operating Lessee and SPC Party organized as a limited liability
company (each, an “LLC Party”) shall provide that at all times there shall be
(and such LLC Party shall at all times cause there to be) at least two (2) duly
appointed Independent Directors or Independent Managers. In addition, the
organizational documents of each LLC Party shall provide that no Independent
Director or Independent Manager (as applicable) of each LLC Party may be removed
or replaced without Cause and unless LLC Party, as applicable, provides Lender
with not less than three (3) Business Days’ prior written notice of (a) any
proposed removal of an Independent Director or Independent Manager (as
applicable), together with a statement as to the reasons for such removal, and
(b) the identity of the proposed replacement Independent Director or Independent
Manager (as applicable), together with a certification that such replacement
satisfies the requirements set forth in the organizational documents for an
Independent Director or Independent Manager (as applicable).

 

 Schedule V-1-5 Loan Agreement

 

 

(q)          The organizational documents of such LLC Party shall also provide
an express acknowledgment that Lender is an intended third-party beneficiary of
the “special purpose” provisions of such organizational documents.

 

(r)          The organizational documents of each LLC Party shall provide that
such Person shall not take any action which, under the terms of any certificate
of incorporation, by-laws or any voting trust agreement with respect to any
common stock, requires a unanimous vote of (A) the sole member of such LLC
Party, as applicable (each, a “Sole Member”), (B) the board of directors of such
LLC Party, as applicable, or (C) the committee of managers of such LLC Party, as
applicable, designated to manage the business affairs of such LLC Party, as
applicable (each, a “Committee”), unless at the time of such action there shall
be at least two (2) duly appointed Independent Directors or Independent Managers
and all such Independent Directors or Independent Managers (as applicable) have
participated in such vote. The organizational documents of each LLC Party shall
provide that actions requiring such unanimous written consent, including the
Independent Directors or Independent Managers (as applicable), shall include
each of the following with respect to SPC Party, each Individual Operating
Lessee and each Individual Borrower (each, a “Material Action”): (i) filing or
consenting to the filing of any petition, either voluntary or involuntary, to
take advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, (ii) seeking or consenting to the appointment of a
receiver, liquidator or any similar official of such Individual Borrower or
Operating Lessee or a substantial part of its business, (iii)  making an
assignment for the benefit of creditors, (iv) admitting in writing its inability
to pay debts generally as they become due, or (v) taking any action in
furtherance of the foregoing. In addition, the organizational documents of each
Individual Borrower, Individual Operating Lessee and SPC Party shall provide
that, when voting with respect to any matters set forth in the immediately
preceding sentence of this clause (r), the Independent Directors or Independent
Managers (as applicable) shall consider only the interests of the applicable
Individual Borrower, Individual Operating Lessee or SPC Party including its
creditors. No Individual Borrower, Individual Operating Lessee or SPC Party
shall take any of the foregoing actions without the unanimous written consent of
its board of directors, its member(s) or the Committee, as applicable, including
(or together with) all Independent Directors or Independent Managers, as
applicable. Without limiting the generality of the foregoing, such documents
shall expressly provide that, to the greatest extent permitted by law, except
for duties to the applicable Individual Borrower or Individual Operating Lessee
(including duties to the applicable Individual Borrower’s or Individual
Operating Lessee’s equity holders solely to the extent of their respective
economic interests in such Individual Borrower or Individual Operating Lessee
and to such Individual Borrower’s or Individual Operating Lessee’s creditors as
set forth in the immediately preceding sentence), such Independent Directors or
Independent Managers (as applicable) shall not owe any fiduciary duties to, and
shall not consider, in acting or otherwise voting on any matter for which their
approval is required, the interests of (i) SPC Party or such Individual
Borrower’s or Individual Operating Lessee’s other equity holders, (ii) other
Affiliates of such Individual Borrower or Individual Operating Lessee, or (iii)
any group of Affiliates of which such Individual Borrower or Individual
Operating Lessee is a part); provided, however, the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing.

 

 Schedule V-1-6 Loan Agreement

 

 

(s)          Notwithstanding anything herein to the contrary, each LLC Party may
be a Delaware single-member limited liability company provided that:

 

(i)          the organizational documents of each LLC Party shall provide that,
as long as any portion of the Obligations remains outstanding, upon the
occurrence of any event that causes the Sole Member of such LLC Party, as
applicable, to cease to be a member of such LLC Party, as applicable, (other
than (i) upon an assignment by Sole Member of all of its limited liability
company interest in such LLC Party, as applicable, and the admission of the
transferee, if permitted pursuant to the organizational documents of such LLC
Party, as applicable, and the Loan Documents, or (ii) the resignation of Sole
Member and the admission of an additional member of such LLC Party, as
applicable, if permitted pursuant to the organizational documents of such LLC
Party, as applicable, and the Loan Documents), each of the persons acting as an
Independent Director or Independent Manager (as applicable) of such LLC Party,
as applicable, shall, without any action of any Person and simultaneously with
Sole Member ceasing to be a member of such LLC Party, as applicable,
automatically be admitted as members of such LLC Party, as applicable (in each
case, individually, a “Special Member” and collectively, the “Special Members”)
and shall preserve and continue the existence of such LLC Party, as applicable,
without dissolution. The organizational documents of such LLC Party, as
applicable, shall further provide that for so long as any portion of the
Obligations is outstanding, no Special Member may resign or transfer its rights
as Special Member unless (i) a successor Special Member has been admitted to
such LLC Party, as applicable, as a Special Member, and (ii) such successor
Special Member has also accepted its appointment as an Independent Director or
Independent Manager (as applicable);

 

(ii)         the organizational documents of such LLC Party, as applicable,
shall provide that, as long as any portion of the Obligations remains
outstanding, except as expressly permitted pursuant to the terms of this
Agreement, (i) Sole Member may not resign, and (ii) no additional member shall
be admitted to such LLC Party, as applicable; and

 

 Schedule V-1-7 Loan Agreement

 

 

(iii)        the organizational documents of each LLC Party, as applicable,
shall provide that, as long as any portion of the Obligations remains
outstanding: (i) such LLC Party, as applicable, shall be dissolved, and its
affairs shall be wound up, only upon the first to occur of the following:
(A) the termination of the legal existence of the last remaining member of such
LLC Party, as applicable, or the occurrence of any other event which terminates
the continued membership of the last remaining member of such LLC Party, as
applicable, in such LLC Party, as applicable, unless the business of such LLC
Party, as applicable, is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act;
(ii) upon the occurrence of any event that causes the last remaining member of
such LLC Party, as applicable, to cease to be a member of such LLC Party, as
applicable, or that causes Sole Member to cease to be a member of such LLC
Party, as applicable (other than (A) upon an assignment by Sole Member of all of
its limited liability company interest in such LLC Party, as applicable, and the
admission of the transferee, if permitted pursuant to the organizational
documents of such LLC Party, as applicable, and the Loan Documents, or (B) the
resignation of Sole Member and the admission of an additional member of such LLC
Party, as applicable, if permitted pursuant to the organizational documents of
such LLC Party, as applicable, and the Loan Documents), to the fullest extent
permitted by law, the personal representative of such last remaining member
shall be authorized to, and shall, within ninety (90) days after the occurrence
of the event that terminated the continued membership of such member in such LLC
Party, as applicable, agree in writing (I) to continue the existence of such LLC
Party, as applicable, and (II) to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of such
LLC Party, as applicable, effective as of the occurrence of the event that
terminated the continued membership of such member in such LLC Party, as
applicable; (iii) the bankruptcy of Sole Member or a Special Member shall not
cause such Sole Member or Special Member, respectively, to cease to be a member
of such LLC Party, as applicable, and upon the occurrence of such an event, the
business of such LLC Party, as applicable, shall continue without dissolution;
(iv) in the event of the dissolution of such LLC Party, as applicable, such LLC
Party, as applicable, shall conduct only such activities as are necessary to
wind up its affairs (including the sale of the assets of such LLC Party, as
applicable, in an orderly manner), and the assets of such LLC Party, as
applicable, shall be applied in the manner, and in the order of priority, set
forth in Section 18-804 of the Act; and (v) to the fullest extent permitted by
law, each of Sole Member and the Special Members shall irrevocably waive any
right or power that they might have to cause such LLC Party, as applicable, or
any of its assets to be partitioned, to cause the appointment of a receiver for
all or any portion of the assets of such LLC Party, as applicable, to compel any
sale of all or any portion of the assets of such LLC Party, as applicable,
pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or termination of such LLC Party, as applicable.

 

(t)          Each of such Individual Borrower and Individual Operating Lessee
has conducted and shall conduct its business so that the assumptions made with
respect to such Individual Borrower and Individual Operating Lessee in the
Insolvency Opinion shall be true and correct. In connection with the foregoing,
each Individual Borrower and Individual Operating Lessee hereby covenants and
agrees that it will comply with or cause the compliance with, (i) all of the
facts and assumptions (whether regarding such Individual Borrower and Individual
Operating Lessee or any other Person) set forth in the Insolvency Opinion,
(ii) all of the representations, warranties and covenants in this Schedule V,
and (iii) all of the Special Purpose Provisions of the organizational documents
of such Individual Borrower or Individual Operating Lessee.

 

 Schedule V-1-8Loan Agreement

 

 

(u)          Except with respect to each Individual Borrower as contemplated in
this Agreement and the other Loan Documents with respect to each other
Individual Borrower (or in the documentation for the Prior Loans that have been
repaid in full), neither such Individual Borrower nor Individual Operating
Lessee has permitted nor will permit any Affiliate (other than an Affiliate
Manager engaged in accordance with Section 4.14) or any Loan Party, any
Guarantor or any other Person holding any direct or indirect interest in such
Individual Borrower or Individual Operating Lessee, independent access to its
bank accounts.

 

(v)         Except with respect to each Individual Borrower as contemplated in
this Agreement and the other Loan Documents with respect to each other
Individual Borrower (or in the documentation for the Prior Loans that have been
repaid in full), each of such Individual Borrower and Individual Operating
Lessee has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees (if any) from its own funds; provided that the
foregoing shall not require any direct or indirect member, partner or
shareholder of each Individual Borrower or Individual Operating Lessee to make
any additional capital contributions to such Individual Borrower or Individual
Operating Lessee; provided further that it shall not be a breach of this
subsection (v) to the extent that (i) Borrower or Operating Lessee has (or had)
sufficient cash flow (without giving effect to any Trigger Period) to pay its
own liabilities and expenses but such cash flow is (or was) not made available
to Borrower for distribution during a Trigger Period or during the continuance
of an Event of Default (or during similar periods under the documentation for
the Prior Loans), (ii) any Individual Borrower or Operating Lessee makes a
payment from its funds of the liabilities and expenses of any other Individual
Borrower, Operating Lessee or Liquor Subsidiary or (iii) Borrower or Operating
Lessee does (or did) not pay such liabilities or expenses because it does not
have (or did not have) sufficient cash flow.

 

(w)          Except as contemplated in this Agreement and the other Loan
Documents (or in the documentation for the Prior Loans), each of such Individual
Borrower and Individual Operating Lessee has compensated and shall compensate
each of its consultants and agents from its own funds for services provided to
it and pay from its own assets all obligations of any kind incurred; provided
that it shall not be a breach of this subsection (w) to the extent that (i)
Borrower or Operating Lessee has (or had) sufficient cash flow (without giving
effect to any Trigger Period) to pay such amounts but such cash flow is (or was)
not made available to Borrower for distribution during a Trigger Period or
during the continuance of an Event of Default (or during similar periods under
the documentation for the Prior Loans), (ii) any Individual Borrower or
Individual Operating Lessee compensates from its own funds or assets consultants
and agents for services provided to or obligations incurred by any other
Individual Borrower, Individual Operating Lessee or Liquor Subsidiary or (iii)
Borrower or Operating Lessee does (or did) not compensate such consultants or
agents or pay such obligations because it does not have (or did not have)
sufficient cash flow.

 

(x)          Neither such Individual Borrower nor Individual Operating Lessee
has, nor without the unanimous consent of all of its directors and members
(including all Independent Directors), as applicable, will (i) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from debts or the protection of debtors generally, (ii) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for such entity or for all or
any portion of such Individual Borrower’s or Operating Lessee’s properties,
(iii) make any assignment for the benefit of such Individual Borrower’s or
Individual Operating Lessee’s creditors, or (iv) take any action in furtherance
of the foregoing.

 

 Schedule V-1-9 Loan Agreement

 

 

(y)          Intentionally omitted.

 

(z)          Each of such Individual Borrower and Individual Operating Lessee
has allocated and will allocate fairly and reasonably any overhead expenses that
are shared with any Affiliate, including shared office space.

 

(aa)         Except in connection with the Loan, neither such Individual
Borrower nor Individual Operating Lessee has pledged (except in connection with
the Prior Loans of such Individual Borrower, which have been fully repaid, from
which the Properties, each Individual Borrower, Individual Operating Lessee and
SPC Party have been fully released, and for which neither any Individual
Borrower, Individual Operating Lessee nor SPC Party shall have any continuing
liability, actual or contingent (other than contingent liabilities of such
Individual Borrower with respect to indemnity obligations for potential future
liabilities under the Prior Loan Documents which pursuant to the terms thereof
survive the payment in full of the Prior Loans, but provided that such
Individual Borrower does not believe that such contingent liabilities are
reasonably expected to have a Material Adverse Effect), upon the closing of the
Loan, and in connection with which no recourse whatsoever against any portion of
the Properties shall be available under any circumstances) and will not pledge
its assets for the benefit of any other Person.

 

(bb)         Each of such Individual Borrower and Individual Operating Lessee
has and will have no obligation to indemnify its officers, directors, members or
partners, as the case may be, or has such an obligation that is fully
subordinated to the Debt and will not constitute a claim against it if cash flow
in excess of the amount required to pay the Debt is insufficient to pay such
obligation.

 

(cc)         if such Individual Borrower or Individual Operating Lessee is (i) a
limited liability company, has articles of organization, a certificate of
formation and/or an operating agreement, as applicable, (ii) a limited
partnership, has a limited partnership agreement, or (iii) a corporation, has a
certificate of incorporation or articles that, in each case, provide that such
entity will not without the consent of Lender: (A) dissolve, merge, liquidate,
consolidate; (B) sell, transfer, dispose, or encumber (in each case, in
accordance with the other provisions of the Loan Documents) all or substantially
all of its assets or acquire all or substantially all of the assets of any
Person; or (C) engage in any other business activity, or amend its
organizational documents with respect to the matters set forth on this Schedule
V (in each case, except in connection with taking any of the actions described
in the foregoing clause (B) to the extent such actions are taken in accordance
with the other provisions of the Loan Documents).

 

(dd)         The Independent Directors or Independent Manager (as applicable)
will consider only the interests of such Individual Borrower or Individual
Operating Lessee, including its creditors, in connection with any Material
Action. Without limiting the generality of the foregoing to the greatest extent
permitted by law, except for duties to such Individual Borrower or Individual
Operating Lessee (including duties to such Individual Borrower’s or Individual
Operating Lessee’s equity holders solely to the extent of their respective
economic interests in such Individual Borrower or Individual Operating Lessee
and to such Individual Borrower’s or Individual Operating Lessee’s creditors as
set forth in the immediately preceding sentence), such Independent Directors
shall not owe any fiduciary duties to, and shall not consider, in acting or
otherwise voting on any matter for which their approval is required, the
interests of (i) the SPC Party, such Individual Operating Lessee’s or such
Individual Borrower’s other equity holders, (ii) other Affiliates of such
Individual Borrower or Individual Operating Lessee, or (iii) any group of
Affiliates of which such Individual Borrower or Individual Operating Lessee is a
part); provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing.

 

 Schedule V-1-10 Loan Agreement

 

 

(ee)         Except the Guaranty, the guarantees of Borrower’s obligations under
certain of the Franchise Agreements specified on Schedule XII, the guarantees of
Borrower’s obligations under certain of the Ground Leases specified on Schedule
VII and the Obligations which are joint and several amongst the Individual
Borrowers, each Individual Borrower and Individual Operating Lessee has not,
does not, and will not have any of its obligations guaranteed by an any
Affiliate (other than in connection with the Prior Loans, which guarantees have
been either released or discharged, or will be discharged as result of the
closing of the Loan).

 

(ff)         Any amendment or restatement of any organizational document of each
Individual Borrower that is a limited liability company, each Individual
Operating Lessee that is a limited liability company and each general partner of
each Individual Borrower or Individual Operating Lessee that is a limited
partnership has been accomplished in accordance with, and was permitted by, the
relevant provisions of said document prior to its amendment or restatement from
time to time.

 

As used herein:

 

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute systematic and persistent or willful
disregard of such Independent Director’s or Independent Manager’s, as
applicable, duties, (ii) such Independent Director or Independent Manager, as
applicable, has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements, (iii)
such Independent Director or Independent Manager is unable to perform his or her
duties as Independent Director or Independent Manager due to death, disability
or incapacity, or (iv) such Independent Director or Independent Manager no
longer meets the definition of “Independent Director” or “Independent Manager”.

 

“Independent Director” or “Independent Manager” shall mean a natural person
selected by the applicable Individual Borrower (a) with prior experience as an
independent director, independent manager or independent member, (b) with at
least three (3) years of employment experience, (c) who is provided by a
Nationally Recognized Service Company, (d) who is duly appointed as an
Independent Director or Independent Manager and is not, will not be while
serving as Independent Director or Independent Manager (except pursuant to an
express provision in Borrower’s operating agreement providing for the
appointment of such Independent Director or Independent Manager to become a
“special member” upon the last remaining member of Borrower ceasing to be a
member of Borrower) and shall not have been at any time during the preceding
five (5) years, any of the following:

 

 Schedule V-1-11 Loan Agreement

 

 

(i)a stockholder, director, manager (other than as an Independent Director or an
Individual Borrower or an Affiliate of an Individual Borrower that does not own
a direct or indirect interest in an Individual Borrower and that in required by
a creditor to be a “special purpose entity”), officer, employee, partner,
attorney or counsel of such Individual Borrower, any Affiliate of such
Individual Borrower or any direct or indirect parent of such Individual
Borrower;

 

(ii)a customer, supplier (other than a Nationally Recognized Service Company
that provides professional independent directors, independent managers and
special managers and also provides other corporate services in the ordinary
course of business) or other Person who derives any of its purchases or revenues
from its activities with such Individual Borrower or any Affiliate of such
Individual Borrower;

 

(iii)a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person described in clause (i)
or clause (ii) above; or

 

(iv)a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person described in clause (i) or
clause (ii) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with such Individual Borrower
that does not own a direct or indirect ownership interest in such Individual
Borrower shall be qualified to serve as an Independent Director or Independent
Manager of such Individual Borrower, provided that the fees that such individual
earns from serving as Independent Director or Independent Manager of affiliates
of such Individual Borrower in any given year constitute in the aggregate less
than five percent (5%) of such individual’s annual income for that year.

 

A natural person who satisfies the foregoing definition other than clause (ii)
shall not be disqualified from serving as an Independent Director or Independent
Manager of Borrower if such individual is an independent director, independent
manager or special manager provided by a Nationally Recognized Service Company
that provides professional independent directors, independent managers and
special managers and also provides other corporate services in the ordinary
course of its business.

 

“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation, or such other
nationally recognized company that provides independent director, independent
manager or independent member services and that is reasonably satisfactory to
Lender, in each case that is not an Affiliate of such Individual Borrower and
that provides professional independent directors and other corporate services in
the ordinary course of its business.

 

 Schedule V-1-12 Loan Agreement

 

 

SCHEDULE VI

INTELLECTUAL PROPERTY/WEBSITES 

 

Asset   Domain   Domain
expiration Embassy Orlando   embassy-idrive.com   Jul-18 Embassy Orlando  
embassyidrive.com   Jul-18 Embassy Orlando   embassy-idrive.net   Jul-18 Embassy
Orlando   embassy-idrive.org   Jul-18 Embassy Orlando   embassy-idrive.info  
Jul-18 Embassy Orlando   orlandoembassy.com   Jul-18 Embassy Orlando  
orlandoembassy.net   Jul-18 Embassy Orlando   orlandoembassy.co   Jul-18 Embassy
Orlando   orlandoembassy.info   Jul-18 Embassy Orlando   embassyidrive.net  
Jul-18 Embassy Orlando   embassyidrive.co   Jul-18 Embassy Orlando  
embassyidrive.info   Jul-18 Embassy Orlando   orlando-embassy.com   Jul-18
Embassy Orlando   orlando-embassy.net   Jul-18 Embassy Orlando  
orlando-embassy.org   Jul-18 Embassy Orlando   orlando-embassy.info   Jul-18
Embassy Orlando   hiltonorlandohotels.com   Jul-17 Embassy Orlando  
hiltonorlandohotels.net   Jul-17 Embassy Orlando   hiltonorlandohotels.info  
Jul-17 Embassy Orlando   hiltonorlandohotels.org   Jul-17 Embassy Orlando  
hiltonorlandohotels.com   Jul-17 GA Tech   GATechHotel.com   Aug-17

 

 Schedule VI-1Mezzanine Loan Agreement

 

 

SCHEDULE VII

REAs

 

The reciprocal easement agreements, easement and operating agreements, and
covenants, conditions and restrictions and similar agreements described in the
Title Insurance Policies.

 

 Schedule VII-1Mezzanine Loan Agreement

 

 

SCHEDULE VIII

 

GROUND LEASES

 

Property   Description of Ground Lease       Hampton Inn, Birmingham, AL  

That Ground Lease Agreement by and between Hampton Inns, Inc. and Fitts J.
Smitherman, Rosemary Smitherman, Byrd Companies, Inc., Ormond Sommerville and
Martha Sommerville dated September 16, 1986.

 

Recorded by Memorandum of Lease between Hampton Inns., Inc. and Fitts J.
Smitherman, Rosemary Smitherman, Byrd Companies, Inc., Ormond Sommerville and
Martha Sommerville dated as of April 2, 1987, and recorded in Real Volume 3157,
Page 143 in the land records of Jefferson County, Alabama.

 

Amended on December 17, 1987 by Hampton Inns, Inc. and Fitts J. Smitherman,
Rosemary Smitherman, Byrd Companies, Inc., Ormond Sommerville and Martha
Sommerville.

 

Assigned on December 21, 1987 from Hampton Inns, Inc. to Hampton/GHI Associates
No.1, a California general partnership.

 

Amended on July 30, 1997 by Hampton/GHI Associates No.1, a California
partnership and Ann S. Sanders, Ormond Sommerville and the Byrd Companies, Inc.

 

Assigned on August 1, 1997 from Hampton/GHI Associates No.1, a California
general partnership, to Equity Inns Partnership, L.P. Assigned November 6, 2000
from Equity Inns Partnership, L.P. to EQI Financing Partnership III, L.P. (which
entity merged with and into W2007 Equity Inns Realty, LLC) and guaranteed by
Equity Inns, Inc. (which entity merged with and into W2007 Grace Acquisition I,
Inc.).

 

Consent of Landlord by S&S Associates LLC and New Owners, Vestavia LLC as
Tenants in Common.

 

Assignment and Assumption of Ground Lease, dated February 27, 2015, by W2007
Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I BHGL Owner, LLC.

 

Unconditional & Irrevocable Guaranty, by American Realty Capital Hospitality
Trust, Inc. in favor of S&S Associates LLC and New Owners, Vestavia LLC as
Tenants in Common.

 

 Schedule VIII-1Mezzanine Loan Agreement

 

 

Homewood Suites, Phoenix, AZ  

Lease, dated as of January 20, 1987, a memorandum of which was recorded on
February 6, 1987 as Document No. 87 076480 in the real estate records of
Maricopa County, State of Arizona (the “Official Records”);

 

as assigned by the instrument recorded as Recording No. 95-0093449 in the
Official Records, to Embassy Suites, Inc., a Delaware corporation (Embassy
Suites, Inc. changed its name to Harrah’s Operating Company, Inc. by Certificate
of Amendment of Restated Certificate of Incorporation dated June 30, 1995);

 

as assigned by the instrument recorded October 24, 1996 as Recording No.
96-0754084 in the Official Records, to Promus Hotels, Inc., a Delaware
corporation;

 

as assigned by the instrument recorded November 6, 1996 as Recording No.
96-0788013 in the Official Records, to Equity Inns Partnership, L.P., a
Tennessee limited partnership;

 

as assigned by the instrument recorded as Recording No. 99-0618156 in the
Official Records, to EQI Financing Partnership II, L.P., a Tennessee limited
partnership;

 

as amended by the Ground Lease Estoppel and Agreement, dated October 25, 2007,
between Camelback Properties Trust Number One, as landlord, and EQI Financing
Partnership II, LP, a Tennessee limited partnership, as tenant.

 

Assignment and Assumption of Ground Lease, dated February 27, 2015, by W2007
Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I PXGL Owner, LLC.

      Hampton Inn, Norfolk, VA  

Lease Agreement, dated June 27, 1989 (the “Ground Lease”), by and among S.L.
Nusbaum Realty Co., as Landlord, and V.A. Zodda and John R. Lawson,
collectively, as Tenant, a memorandum of which, dated November 27, 1989, was
recorded December 11, 1989, in the Clerk’s Office, Circuit Court, City of
Norfolk, Virginia, in Deed Book 2227, page 21, as amended by those certain
letter agreements, dated June 26, 1989, August 22, 1989 and July 5, 1990, and as
supplemented by that certain Memorandum of and Supplement to Assignment of Lease
and Assumption Agreement, dated March 4, 1997, recorded in Deed Book 2877, page
121, in the aforesaid records.

 

Tenant’s interests were assigned pursuant to that certain Assignment and
Assumption Agreement, dated November 29, 1989, by and between V.A. Zodda and
John R. Lawson, as Assignor, and Z&L, Ltd., as Assignee.

 

Tenant’s interests were assigned pursuant to that certain Assignment of Lease,
dated March 5, 1997, by and among Z&L, Ltd., as Assignor, and Equity Inns
Partnership, L.P., as Assignee, recorded March 6, 1997 in Deed Book 2877, page
126, in the aforesaid records.

 

 Schedule VIII-2Mezzanine Loan Agreement

 

 

   

Tenant’s interest were further assigned pursuant to that certain Assignment of
Lease, dated November 6, 2000, by and between Equity Inns Partnership, L.P., as
Assignor, to EQI Financing Partnership IV, L.P. (“EQI”), as Assignee, recorded
November 16, 2000 in Instrument No. 000027119, in the aforesaid records.

 

EQI merged into W2007 Equity Inns Realty, LLC, the current Tenant under the
Lease as of the date of this Agreement.

 

Ground Lease Consent to Assignment and Sublease and Estoppel, dated as of
January 21, 2015, between Glenwood Square Shopping Center Associates, L.L.C. and
ARC Hospitality Portfolio I NFGL Owner, LLC.

 

Assignment and Assumption of Ground Lease, dated February 27, 2015, by W2007
Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I NFGL Owner, LLC.

 

Guaranty of Lease, made as of the [27th day of February 2015], by American
Realty Capital Hospitality Operating Partnership, L.P., in favor of Glenwood
Square Shopping Center Associates, L.L.C.

      Courtyard, Dallas, TX  

Ground Lease, dated as of February 21, 1989, by and among Industrial Properties
Corporation (“IPC”), as Landlord, and Marriott Corporation, Inc. (“Marriott”),
as Tenant.

 

Assignment of Lease and Assumption of Obligations, dated as of
February 21, 1989, by and between Marriott, as Assignor, and Marriott
International, Inc. (“MII”), as Assignee and recorded September 23, 1994 in
Volume 94184, Page 04158, in the Real Property Records of Dallas County, Texas.

 

First Amendment to Ground Lease, dated as of February 2, 1995 by and between
IPC, as Landlord and MIL as Tenant recorded on February 6, 1995 in Volume 95024,
Page 00984, in the aforesaid records.

 

Letter Agreement dated May 25, 1995 from IPC to Brent Andrus, Andrus
Enterprises, Inc. and BA Dallas Market Center I Limited Partnership (“BA
Dallas”).

 

Second Amendment to Ground Lease, dated as of May 26, 1995 by and between IPC,
as Landlord and BA Dallas, as Tenant, recorded June 2, 1995 in Volume 95107,
Page 01584, in the aforesaid records.

 

Assignment and Assumption of Lease, dated as of May 26, 1995, by and between
MII, as Assignor, BA Dallas, as Assignee, and IPC, as Landlord, recorded June
02, 1995 in Volume 95107, Page 01571, in the aforesaid records.

 

 Schedule VIII-3Mezzanine Loan Agreement

 

 

   

Certificate of Commencement dated June 1, 1995 between BA Dallas and IPC
recorded June 7, 1997 in Volume 95110, Page 00078, in the aforesaid records.

 

Section 1 of that certain Landlord Estoppel Certificate dated August 28, 2007
(the “2007 Estoppel Certificate”), subject to satisfaction by Tenant of the
conditions specified therein. Only the terms and conditions of such Section 1
(and not Section 2) of the 2007 Estoppel Certificate modified the terms of the
Lease.

 

Guaranty dated as of August , 2007 by Equity Inns, Inc., in favor of Landlord.

 

Assignment and Assumption of Lease Agreement and Special Warranty Deed, dated as
of August 29, 2007, between BA Dallas and EQI Market C Dallas Partnership, L.P.
(“EQI”) recorded August 31, 2007 in the Official Public Records of Dallas
County, Texas as Instrument No. 20070316021.

 

Consent to Assignment, Sublease, Management Agreement, Sub-Management Agreement,
Concession Agreement and Alcohol Services Agreement and Amendment to Ground
Lease, dated as of [February 27, 2015] by Istar Dallas GL LLP, W2007 Equity Inns
Realty, LP, ARC Hospitality Portfolio I DLGL Owner, LP, American Realty Capital
Hospitality Grace Portfolio, LLC, Crestline Hotels & Resorts, LLC and ARC
Hospitality Portfolio I TX Beverage Company, LLC.

 

Guaranty of Lease dated February 27, 2015 by American Realty Capital Hospitality
Trust, Inc. to Istar Dallas GL LLP.

 

Assignment and Assumption of Ground Lease, dated February 27, 2015, by W2007
Equity Inns Realty, LP in favor of ARC Hospitality Portfolio I DLGL Owner, LP.

      Residence Inn, Mobile, AL  

Lease and Agreement, dated as of August 1, 1963 (the “Original Lease”), by and
among Charles E. Weisenburgh, Anne Weisenburgh, Phillip A. Weisenburgh, and
Louise V. Weisenburgh, collectively, as Landlord, and Carr Company, Inc., as
Tenant, recorded on September 4, 1963 in Real Property 447, Page 927, in the
real estate records of Mobile County, State of Alabama.

 

Tenant’s interests were assigned pursuant to that certain Warranty Deed of
Exchange, dated as of November 9, 1994, by and between Delaney Investments, Inc.
(successor by merger to Carr Company, Inc.), as Grantor, and McKibbon Brothers,
Inc., as Grantee, recorded on November 16, 1994 in Deed Book 4212, Page 1599, in
the aforesaid records, as further affected by that certain Estoppel and Non
Disturbance Agreement, dated as of October 2, 1997, by and between Weisenburgh
Co., Inc. (as successor to Charles E. Weisenburgh, Anne Weisenburgh, Phillip A.
Weisenburgh, and Louise V. Weisenburgh), First Union National Bank and McKibbon
Brothers, Inc., recorded on October 6, 1997, in Real Property 4511, Page 213, in
the aforesaid records.

 

 Schedule VIII-4Mezzanine Loan Agreement

 

 

   

Tenant’s interests were further assigned pursuant to that certain Assignment and
Assumption of Ground Lease and Sublease, dated as of April 24, 2006, by and
between McKibbon Brothers, Inc., as Assignor, and Equity Inns Partnership, L.P.,
as Assignee, recorded on June 19, 2006, in Book 5989, Page 607, in the aforesaid
records.

 

Ground Lease Estoppel and Agreement, dated December 14, 2007 (the “Amendment”
together with the Original Lease, the “Ground Lease”), between Weisenburgh Co.,
Inc., as Landlord, and W2007 Equity Inns Realty, LLC, as Tenant, recorded on
December 14, 2007 in Real Property Book 6344, Page 880, in the aforesaid
records.

 

Assignment and Assumption of Ground Lease, dated February 27, 2015, by W2007
Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I MGBL 950 Owner,
LLC.

      Hampton Inn, Baltimore, MD  

Lease Agreement dated as of March 9, 1998 between Governor Plaza Associates, a
Pennsylvania partnership in which Federal Realty Investment Trust is the general
partner, and Krisch American Inns, Inc. (“Krisch”).

 

Addendum to Lease Agreement dated July 19, 1988.

 

Second Addendum to Lease Agreement dated December 21, 1989 between Landlord and
Krisch.

 

Lease Assignment dated August 12, 1992 among Krisch and First Hotel Investment
Corporation (“First Hotel”) (unrecorded).

 

Lease Assignment dated May 12, 1993 among Krisch, First Hotel and Renthotel,
Maryland, LLC, a Maryland limited liability company (“Renthotel”), recorded in
Land Records of Anne Arundel County, MD in Liber 6045, Folio 882.

 

 Schedule VIII-5Mezzanine Loan Agreement

 

 

   

Letter Agreement dated December 14, 1993.

 

Lease Assignment, Assumption and Modification Agreement dated March 11, 1996
(“1996 Modification”) between Renhotel Maryland, L.L.C., as assignor, Equity
Inns Partnership, L.P., as assignee, and City Hotels, S.A. and City Hotels USA,
Inc. (together, as guarantors), recorded in in Land Records of Anne Arundel
County, MD in Liber 7355, Folio 410.

 

Assignment of Lease dated November 6, 2000 between Equity Inns Partnership,
L.P., as assignor, and EQI Financing Partnership IV, L.P., as assignee, recorded
November 22, 2000 in in Land Records of Anne Arundel County, MD in Liber 10053,
Folio 365.

 

Letter Agreement dated September 23, 2005.

 

Ground Lease Estoppel and Agreement dated October 25, 2007, between Governor
Plaza Associate and EQI Financing Partnership IV, L.P.

 

Lease Assignment and Assumption Agreement, dated January 29, 2015, by Governor
Plaza Associates, Federal Realty Investment Trust, W2007 Equity Inns Realty,
LLC, ARC Hospitality Portfolio I GBGL Owner, LLC, ARC Hospitality Portfolio I
HIL TRS, LLC, and American Realty Capital Hospitality Trust, Inc.

 

Assignment and Assumption of Ground Lease, dated February 24, 2015, by W2007
Equity Inns Realty, LLC in favor of ARC Hospitality Portfolio I GBGL Owner, LLC.

 

Guaranty, dated as of February 27, 2015, by American Realty Capital Hospitality
Trust, Inc. in favor of Governor Plaza Associates and Federal Realty Investment
Trust.

 

 Schedule VIII-6Mezzanine Loan Agreement

 

 

SCHEDULE IX

DESCRIPTION OF PRIOR LOANS

 

1.          That certain loan in the aggregate original principal amount of
$865,000,000 made by German American Capital Corporation, a Maryland
corporation, to W2007 Equity Inns Realty, LLC and W2007 Equity Inns Realty,
L.P., dated as of April 11, 2014, as amended by that certain first amendment to
that certain loan, dated as of June 18, 2014 (the “Loan”).

 

2.          That certain mezzanine loan in the aggregate original principal
amount of $111,000,000 made by German American Capital Corporation, a Maryland
corporation, to WNT MEZZ I, LLC, dated as of April 11, 2014, as amended by that
certain first amendment to that certain loan, dated as of June 18, 2014 (the
“Mezzanine Loan”).

 

3.          That certain assumption and assignment of the Loan, from W2007
Equity Inns Realty, LLC and W2007 Equity Inns Realty, L.P. to ARC Hospitality
Portfolio I Owner, LLC, ARC Hospitality Portfolio I BHGL Owner, LLC, ARC
Hospitality Portfolio I PXGL Owner, LLC, ARC Hospitality Portfolio I GBGL Owner,
LLC, ARC Hospitality Portfolio I NFGL Owner, LLC, ARC Hospitality Portfolio I
MBGL 1000 Owner, LLC, ARC Hospitality Portfolio I MBGL 950 Owner, LLC, ARC
Hospitality Portfolio I NTC Owner, LP, ARC Hospitality Portfolio I DLGL Owner,
LP, and ARC Hospitality Portfolio I SAGL Owner, LP, dated as of February 27,
2015.

 

4.          That certain assumption and assignment of the Mezzanine Loan from
WNT MEZZ I, LLC to ARC Hospitality Portfolio I Mezz, LP, dated as of February
27, 2015.

 

 Schedule IX-1Mezzanine Loan Agreement

 

 

SCHEDULE X

LIST OF SCHEDULED MANAGERS

 

1. Aimbridge 2. Concord Hospitality 3. Crescent 4. First Hospitality 5. Hersha
6. Highgate 7. Hilton 8. Intercontinental Hotel Group 9. Interstate 10. McKibbon
Hotels 11. Noble 12. Pyramid 13. Pillar Hotels & Resorts 14. Sage 15. Westmont
16. White Lodging 17. Island Hospitality 18. InnVentures 19. Huntington 20.
Lingate 21. Musselman 22. Crestline 23. Marriott 24. Hyatt 25. Northwood
Hospitality 26. HEI 27. LBA 28. Dimension Development

 

 Schedule X-1Mezzanine Loan Agreement

 

 

SCHEDULE XI

RENT ROLL

 

HIT Rent Roll

 

Asset  PMC   Lease 

In or

Noticed

of

Default

  Annual Amount  Residence Inn El Segundo   Crestline   ATM  NO  $400  Embassy
Suites Orlando   Crestline   Avis  NO  $61,000  Courtyard Louisville 
 Crestline   Riverside Parking  NO  $327,000  Fairfield Vinings   Crestline  
Cell Tower      Immaterial  Hampton Inn Baltimore   Hilton   Cell Tower    
 Immaterial  Hyatt Place Las Vegas   Crestline   Cell Tower      Immaterial 
Hyatt Place Tampa   Crestline   Cell Tower      Immaterial  SpringHill Suites
San Diego   Crestline   Cell Tower      Immaterial  Courtyard Dallas 
 Crestline   Liquor Concession Agreement  NO   42% of Monthly Gross Sales for
year  Hilton Garden Inn Round Rock   Crestline   Liquor Concession Agreement 
NO   42% of Monthly Gross Sales for year  Springhill Suites Round Rock 
 Crestline   Liquor Concession Agreement  NO   42% of Monthly Gross Sales for
year  Springhill Suites Houston   Crestline   Liquor Concession Agreement  NO 
 42% of Monthly Gross Sales for year  Hyatt Place Overland Park   Crestline  
Liquor Lease  NO  $15,996 

 

 Schedule XI-1Mezzanine Loan Agreement

 

 

SCHEDULE XII

FRANCHISE AGREEMENTS

 

No.   Brand   Asset Name and Address   Franchisor   Expiration                  
1.   Courtyard   Courtyard Asheville
One Buckstone Place
Asheville, NC 28805   Marriott International, Inc.   2/27/2030 2.   Courtyard  
Courtyard Athens Downtown
166 North Finley Street
Athens, GA 30601   Marriott International, Inc.   2/27/2030 3.   Courtyard  
Courtyard Bowling Green Convention Center
1010 Wilkinson Trace
Bowling Green, KY 42103   Marriott International, Inc.   2/27/2030 4.  
Courtyard   Courtyard Chicago Elmhurst/Oakbrook Area
370 North IL Route 83
Elmhurst, IL 60126   Marriott International, Inc.   2/27/2030 5.   Courtyard  
Courtyard Dallas Medical/Market Center
2150 Market Center Blvd.
Dallas, TX 75207   Marriott International, Inc.   2/27/2030 6.   Courtyard  
Courtyard Gainesville
3700 SW 42nd Street
Gainesville, FL 32608   Marriott International, Inc.   2/27/2030 7.   Courtyard
  Courtyard Jacksonville Airport Northeast
14668 Duval Road
Jacksonville, FL 32218   Marriott International, Inc.   2/27/2030 8.   Courtyard
  Courtyard Knoxville Cedar Bluff
216 Langley Place
Knoxville, TN 37922   Marriott International, Inc.   2/27/2030 9.   Courtyard  
Courtyard Lexington South/Hamburg Place
1951 Pleasant Ridge
Lexington, KY 40509   Marriott International, Inc.   2/27/2030 10.   Courtyard  
Courtyard Louisville Downtown
100 South Second Street
Louisville, KY40202   Marriott International, Inc.   2/27/2030

 

 Schedule XII-1Mezzanine Loan Agreement

 

 

No.   Brand   Asset Name and Address   Franchisor   Expiration                  
11.   Courtyard   Courtyard Orlando Altamonte Springs/Maitland
1750 Pembrook Drive
Orlando, FL 32810   Marriott International, Inc.   2/27/2030 12.   Courtyard  
Courtyard Sarasota Bradenton Airport
850 University Parkway
Sarasota, FL 34234   Marriott International, Inc.   2/27/2030 13.   Courtyard  
Courtyard Tallahassee North/I-10 Capital Circle
1972 Raymond Diehl Road
Tallahassee, FL 32308   Marriott International, Inc.   2/27/2030 14.   Embassy
Suites   Embassy Suites Orlando International
Drive/Jamaican Court
8250 Jamaican Court
Orlando, FL 32819   Embassy Suites Franchise LLC   2/27/2030 15.   Fairfield Inn
& Suites   Fairfield Inn & Suites Dallas Medical/Market Center
2110 Market Center Boulevard at Stemmons Dallas, TX 75207   Marriott
International, Inc.   2/27/2030 16.   Hampton Inn & Suites   Hampton Inn &
Suites Boynton Beach l475
West Gateway Boulevard
Boynton Beach, FL 33426   Hampton Inns Franchise LLC   2/27/2030 17.   Hampton
Inn & Suites   Hampton Inn & Suites Nashville/Franklin (Cool
Springs)
7141 South Springs Drive
Franklin, TN 37067   Hampton Inns Franchise LLC   2/27/2030 18.   Hampton Inn  
Hampton Inn Albany-Wolf Road (Airport)
10 Ulenski Drive
Albany, NY 12005   Hampton Inns Franchise LLC   2/27/2030 19.   Hampton Inn  
Hampton Inn Baltimore/Glen Burnie
6617 Ritchie Highway
Glen Burnie, MD 21061   Hampton Inns Franchise LLC   2/27/2030 20.   Hampton Inn
  Hampton Inn Beckley
110 Harper Park Drive
Beckley, WV 25801   Hampton Inns Franchise LLC   2/27/2030

 

 Schedule XII-2Mezzanine Loan Agreement

 

 

No.   Brand   Asset Name and Address   Franchisor   Expiration                  
21.   Hampton Inn   Hampton Inn Birmingham/Mountain Brook
2731 US Highway 280
Birmingham, AL 35223   Hampton Inns Franchise LLC   2/27/2030 22.   Hampton Inn
  Hampton Inn Boca Raton
1455 Yamato Road
Boca Raton, FL 33431   Hampton Inns Franchise LLC   2/27/2030 23.   Hampton Inn
  Hampton Inn Boca Raton — Deerfield Beach
660 West Hillsboro Boulevard
Deerfield Beach, FL 33441   Hampton Inns Franchise LLC   2/27/2030 24.   Hampton
Inn   Hampton Inn Boston/Peabody
59 Newbury Street Route 1 North
Peabody, MA 01960   Hampton Inns Franchise LLC   2/27/2030 25.   Hampton Inn  
Hampton Inn Charlotte/Gastonia
1859 Remount Road
Gastonia, NC 28054   Hampton Inns Franchise LLC   2/27/2030 26.   Hampton Inn  
Hampton Inn Chicago/Gurnee
5550 Grand Avenue
Gurnee, IL 60031   Hampton Inns Franchise LLC   2/27/2030 27.   Hampton Inn  
Hampton Inn Cleveland/Westlake
29690 Detroit Road
Westlake, OH 44145   Hampton Inns Franchise LLC   2/27/2030 28.   Hampton Inn  
Hampton Inn Columbia - 1-26 Airport
1094 Chris Drive
West Columbia, SC 29169   Hampton Inns Franchise LLC   2/27/2030 29.   Hampton
Inn   Hampton Inn Columbus/Dublin
3920 Tuller Road
Dublin, OH 43017   Hampton Inns Franchise LLC   2/27/2030 30.   Hampton Inn  
Hampton Inn Dallas -Addison
4505 Beltway Drive
Addison, TX 75001   Hampton Inns Franchise LLC   2/27/2030 31.   Hampton Inn  
Hampton Inn Detroit/Madison Heights/South
Troy
32420 Stephenson Highway
Madison Heights, MI 48071   Hampton Inns Franchise LLC   2/27/2030 32.   Hampton
Inn   Hampton Inn Detroit/Northville
20600 Haggerty Road
Northville, MI 48167   Hampton Inns Franchise LLC   2/27/2030

 

 Schedule XII-3Mezzanine Loan Agreement

 

 

No.   Brand   Asset Name and Address   Franchisor   Expiration                  
33.   Hampton Inn   Hampton Inn Grand Rapids-North
500 Center Drive
Grand Rapids, MI 49544   Hampton Inns Franchise LLC
    2/27/2030 34.   Hampton Inn   Hampton Inn Kansas City/Overland Park
10591 Metcalf Frontage Road
Overland Park, KS 66212   Hampton Inns Franchise LLC   2/27/2030 35.   Hampton
Inn   Hampton Inn Kansas City-Airport
11212 North Newark Circle
Kansas City, MO 64153   Hampton Inns Franchise LLC   2/27/2030 36.   Hampton Inn
  Hampton Inn Memphis-Poplar
5320 Poplar Avenue
Memphis, TN 38119   Hampton Inns Franchise LLC   2/27/2030 37.   Hampton Inn  
Hampton Inn Morgantown
1053 Van Voorhis Road
Morgantown, WV 26505   Hampton Inns Franchise LLC   2/27/2030 38.   Hampton Inn
  Hampton Inn Norfolk-Naval Base
8501 Hampton Boulevard
Norfolk, VA 23505   Hampton Inns Franchise LLC   2/27/2030 39.   Hampton Inn  
Hampton Inn Palm Beach Gardens
4001 RCA Boulevard
Palm Beach Gardens, FL 33410   Hampton Inns Franchise LLC   2/27/2030 40.  
Hampton Inn   Hampton Inn Pickwick Dam - at Shiloh Falls
90 Old South Road
Counce, TN 38326   Hampton Inns Franchise LLC   2/27/2030 41.   Hampton Inn  
Hampton Inn Scranton at Montage Mountain
22 Montage Mountain Road
Scranton, PA 18507   Hampton Inns Franchise LLC   2/27/2030 42.   Hampton Inn  
Hampton Inn St. Louis/Westport
2454 Old Dorsett Road
Maryland Heights, MO 63043   Hampton Inns Franchise LLC   2/27/2030 43.  
Hampton Inn   Hampton Inn State College
101 East College Avenue
State College, PA 16801   Hampton Inns Franchise LLC   2/27/2030

 

 Schedule XII-4Mezzanine Loan Agreement

 

 

No.   Brand   Asset Name and Address   Franchisor   Expiration                  
44.   Hampton Inn   Hampton Inn West Palm Beach Florida Turnpike
2025 Vista Parkway
West Palm Beach, FL 33411   Hampton Inns Franchise LLC   2/27/2030 45.   Hilton
Garden Inn   Hilton Garden Inn Austin/Round Rock
2310 North IH35
Round Rock, TX 78681   Hilton Garden Inns Franchise LLC   2/27/2030 46.  
Holiday Inn Express and Suites   Holiday Inn Express and Suites: Kendall
East-Miami
11520 SW 88th Street
Miami, FL 33176   Holiday Hospitality
Franchising, LLC   2/27/2030 47.   Homewood Suites by Hilton   Homewood Suites
by Hilton Boston-Peabody
57 Newbury Street
Boston, MA 01960   Homewood Suites Franchise LLC   2/27/2030 48.   Homewood
Suites by Hilton   Homewood Suites by Hilton Chicago-Downtown
40 East Grand Avenue
Chicago, IL 60611   Homewood Suites Franchise LLC   2/27/2030 49.   Homewood
Suites by Hilton   Homewood Suites by Hilton Hartford/Windsor
Locks
65 Ella Grasso Turnpike
Windsor Locks, CT 06096   Homewood Suites Franchise LLC   2/27/2030 50.  
Homewood Suites by Hilton   Homewood Suites by Hilton Memphis- Germantown
7855 Wolf River Boulevard
Germantown, TN 38138   Homewood Suites Franchise LLC   2/27/2030 51.   Homewood
Suites by Hilton   Homewood Suites by Hilton Phoenix-Biltmore
2001 East Highland Avenue
Phoenix, AZ 85016   Homewood Suites Franchise LLC   2/27/2030 52.   Homewood
Suites by Hilton   Homewood Suites by Hilton San Antonio-Northwest
4323 Spectrum One
San Antonio, TX 78230   Homewood Suites Franchise LLC   2/27/2030 53.   Hyatt
Place   Hyatt Place Albuquerque/Uptown
6901 Arvada North East
Albuquerque, NM 87110   Hyatt Place Franchising, L.L.C.   2/27/2035

 

 Schedule XII-5Mezzanine Loan Agreement

 

 

No.   Brand   Asset Name and Address   Franchisor   Expiration                  
54.   Hyatt Place   Hyatt Place Baltimore/BWI Airport
940 International Drive
Linthicum Heights, MD 21090   Hyatt Place Franchising, L.L.C.   2/27/2035 55.  
Hyatt Place   Hyatt Place Baton Rouge/I-10
6080 Bluebonnet Boulevard
Baton Rouge, LA 70809   Hyatt Place Franchising, L.L.C.   2/27/2035 56.   Hyatt
Place   Hyatt Place Birmingham/Hoover
2980 John Hawkins Parkway
Birmingham, AL 35244   Hyatt Place Franchising, L.L.C.   2/27/2035 57.   Hyatt
Place   Hyatt Place Cincinnati Blue Ash
11435 Reed Hartman Highway
Blue Ash, OH 45241   Hyatt Place Franchising, L.L.C.   2/27/2035 58.   Hyatt
Place   Hyatt Place Columbus/Worthington
7490 Vantage Drive
Columbus, OH 43235   Hyatt Place Franchising, L.L.C.   2/27/2035 59.   Hyatt
Place   Hyatt Place Indianapolis/Keystone
9104 Keystone Crossing
Indianapolis, IN 46240   Hyatt Place Franchising, L.L.C.   2/27/2035 60.   Hyatt
Place   Hyatt Place Kansas City/Overland Park/Metcalf
6801 West 112th Street
Overland Park, KS 66211   Hyatt Place Franchising, L.L.C.   2/27/2035 61.  
Hyatt Place   Hyatt Place Las Vegas
4520 Paradise Road
Las Vegas, NV 89109   Hyatt Place Franchising, L.L.C.   2/27/2035 62.   Hyatt
Place   Hyatt Place Memphis/Wolfchase Galleria
7905 Giacosa Place
Memphis, TN 38133   Hyatt Place Franchising, L.L.C.   2/27/2035 63.   Hyatt
Place   Hyatt Place Miami Airport - West/Doral
3655 NW 82nd Avenue
Miami, FL 33166   Hyatt Place Franchising, L.L.C.   2/27/2035 64.   Hyatt Place
  Hyatt Place Minneapolis Airport-South
7800 International Drive
Bloomington, MN 55425   Hyatt Place Franchising, L.L.C.   2/27/2035

 

 Schedule XII-6Mezzanine Loan Agreement

 

 

No.   Brand   Asset Name and Address   Franchisor   Expiration                  
65.   Hyatt Place   Hyatt Place Nashville/Franklin/Cool Springs
650 Bakers Bridge Avenue
Franklin, TN 37067   Hyatt Place Franchising, L.L.C.   2/27/2035 66.   Hyatt
Place   Hyatt Place Richmond/Innsbrook
4100 Cox Road
Glen Allen, VA 23060   Hyatt Place Franchising, L.L.C.   2/27/2035 67.   Hyatt
Place   Hyatt Place Tampa Airport/Westshore
4811 West Main Street
Tampa Airport/Westshore, FL 33607   Hyatt Place Franchising, L.L.C.   2/27/2035
68.   Residence Inn   Residence Inn Boise Downtown
1401 Lusk Avenue
Boise, ID 83706   Marriott International, Inc.   12/22/2022 69.   Residence Inn
  Residence Inn Chattanooga Downtown
215 Chestnut Street
Chattanooga, TN 37402   Marriott International, Inc.   2/27/2030 70.   Residence
Inn   Residence Inn Fort Myers
2960 Colonial Boulevard
Fort Myers, FL 33912   Marriott International, Inc.   2/27/2030 71.   Residence
Inn   Residence Inn Knoxville Cedar Bluff
215 Langley Place at North Peters Road
Knoxville, TN 37922   Marriott International, Inc.   2/27/2030 72.   Residence
Inn   Residence Inn Lexington South/Hamburg Place
2688 Pink Pigeon Parkway
Lexington, KY 40509   Marriott International, Inc.   2/27/2030 73.   Residence
Inn   Residence Inn Los Angeles LAX/E1 Segundo
2135 East El Segundo Boulevard
El Segundo, CA 90245   MIF, L.L.C.   2/27/2030 74.   Residence Inn   Residence
Inn Macon
3900 Sheraton Drive
Macon, GA 31210   Marriott International, Inc.   2/27/2030 75.   Residence Inn  
Residence Inn Mobile
950 West 1-65 Service Road S.
Mobile , AL 36609   Marriott International, Inc.   2/27/2030

 

 Schedule XII-7Mezzanine Loan Agreement

 

 

No.   Brand   Asset Name and Address   Franchisor   Expiration                  
76.   Residence Inn   Residence Inn Portland Downtown/Lloyd Center
1710 NE Multnomah Street
Portland, OR 97232   Marriott International, Inc.   12/22/2022 77.   Residence
Inn   Residence Inn San Diego Rancho Bernardo/Scripps Poway
12011 Scripps Highlands Drive
San Diego, CA 92131   MIF, L.L.C.   2/27/2030 78.   Residence Inn   Residence
Inn Sarasota Bradenton
1040 University Parkway
Sarasota, FL 34234   Marriott International, Inc.   2/27/2030 79.   Residence
Inn   Residence Inn Savannah Midtown
5710 White Bluff Road
Savannah, GA 31405   Marriott International, Inc.   2/27/2030 80.   Residence
Inn   Residence Inn Tallahassee North/I-10 Capital
Circle
1880 Raymond Diehl Road
Tallahassee, FL 32308   Marriott International, Inc.   2/27/2030 81.   Residence
Inn   Residence Inn Tampa North/I-75 Fletcher
13420 North Telecom Parkway
Tampa, FL 33637   Marriott International, Inc.   2/27/2030 82.   Residence Inn  
Residence Inn Tampa Sabal Park/Brandon
9719 Princess Palm Avenue
Tampa, FL 33619   Marriott International, Inc.   2/27/2030 83.   SpringHill
Suites   SpringHill Suites Austin Round Rock
2960 Hoppe Trail
Round Rock, TX 78681   Marriott International, Inc.   2/27/2030 84.   SpringHill
Suites   SpringHill Suites Grand Rapids North
450 Center Drive
Grand Rapids, MI 49544   Marriott International, Inc.   2/27/2030 85.  
SpringHill Suites   SpringHill Suites Houston Hobby Airport
7922 Mosley Road
Houston, TX 77061   Marriott International, Inc.   2/27/2030

 

 Schedule XII-8Mezzanine Loan Agreement

 

 

No.   Brand   Asset Name and Address   Franchisor   Expiration                  
86.   SpringHill Suites   SpringHill Suites Lexington Near the University of
Kentucky
863 S. Broadway
Lexington, KY 40504   Marriott International, Inc.   2/27/2030 87.   SpringHill
Suites   SpringHill Suites San Diego Rancho
Bernardo/Scripps Poway
12032 Scripps Highlands Drive
San Diego, CA 92131   MIF, L.L.C.   2/27/2030

 

 Schedule XII-9Mezzanine Loan Agreement

 

 

SCHEDULE XIII

PLEDGED COLLATERAL

 

HIT Portfolio I Owner, LLC

HIT Portfolio I BHGL Owner, LLC

HIT Portfolio I PXGL Owner, LLC

HIT Portfolio I GBGL Owner, LLC

HIT Portfolio I NFGL Owner, LLC

HIT Portfolio I MBGL 950 Owner, LLC

HIT Portfolio I NTC Owner, LP

HIT Portfolio I DLGL Owner, LP

HIT Portfolio I NTC Owner GP, LLC

HIT Portfolio I TRS, LLC

HIT Portfolio I HIL TRS, LLC

HIT Portfolio I MCK TRS, LLC

HIT Portfolio I MISC TRS, LLC

HIT Portfolio I DEKS TRS, LLC

HIT Portfolio I NTC HIL TRS, LP

HIT Portfolio I NTC TRS, LP

HIT Portfolio I NTC TRS GP, LLC

 

 Schedule XIII-1Mezzanine Loan Agreement

 

 

SCHEDULE XIV

HOTEL COMPANIES/APPROVED BRANDS

 

Brands within the following hotel companies, subject to the definition of
Approved Brand as set forth in the Loan Agreement:

 

1.Hilton

2.Marriott

3.IHG

4.Hyatt

5.Choice

6.Carlson

7.Wyndham

8.La Quinta

9.Red Lion

10.Red Roof Inn

 

 Schedule XIV-1Mezzanine Loan Agreement

 

 

SCHEDULE XV

[RESERVED]

 

 Schedule XV-1Mezzanine Loan Agreement

 

 

SCHEDULE XVI

[RESERVED]

 

 Schedule XVI-1Mezzanine Loan Agreement

 

 

SCHEDULE XVII

RESERVED

 

 Schedule XVII-1Mezzanine Loan Agreement

 

 

SCHEDULE XVIII

SCHEDULED PIP

 

ID  Hotel  Remaining PIP Spend   Anticipated PIP
Completion Year CY Asheville  Courtyard Asheville  $1,129,455   2017 CY Athens 
Courtyard Athens   1,220,600   2018 CY Bowling Green  Courtyard Bowling Green 
 2,929,500   2018 CY Elmhurst  Courtyard Elmhurst   1,344,100   2020 CY
Lexington  Courtyard Lexington   838,588   2020 CY Louisville  Courtyard
Louisville   477,400   2019 CY Orlando  Courtyard Orlando   404,800   2019 CY
Sarasota  Courtyard Sarasota   880,035   2017 CY Tallahassee  Courtyard
Tallahassee North I 10 Capital Circle   164,600   2019 FFIS Dallas  Fairfield
Inn & Suites Dallas   273,600   2019 HI Addison  Hampton Inn Addison 
 5,000,000   2019 HI Albany  Hampton Inn Albany   4,683,341   2018 HI Beckley 
Hampton Inn Beckley   1,808,382   2018 HI Birmingham  Hampton Inn Birmingham 
 2,118,607   2019 HI Columbia  Hampton Inn West Columbia   2,368,667   2018 HI
Deerfield  Hampton Inn Deerfield Beach   4,319,036   2019 HI Dublin  Hampton Inn
Dublin   1,994,497   2020 HI Grand Rapids  Hampton Inn Grand Rapids 
 2,640,484   2018 HI Gurnee  Hampton Inn Gurnee   2,047,572   2018 HI Kansas
City  Hampton Inn Kansas City   1,845,017   2018 HI Madison Heights  Hampton Inn
Madison Heights   2,116,860   2019 HI Maryland Heights  Hampton Inn Maryland
Heights   1,742,904   2018 HI Memphis  Hampton Inn Memphis   2,917,172   2018 HI
Morgantown  Hampton Inn Morgantown   1,933,320   2018 HI Northville  Hampton Inn
Northville   2,115,761   2018 HI Overland Park  Hampton Inn Overland Park 
 2,259,000   2018

 

 Schedule XVIII-1Mezzanine Loan Agreement

 

 

HI Palm Beach  Hampton Inn Palm Beach Gardens   1,778,630   2018 HI Peabody 
Hampton Inn Peabody   1,395,000   2018 HI Pickwick  Hampton Inn Pickwick 
 1,385,168   2020 HI Scranton  Hampton Inn Scranton   2,500,000   2019 HI State
College  Hampton Inn State College   3,840,401   2018 HI Westlake  Hampton Inn
Westlake   1,916,942   2019 HI WPB  Hampton Inn West Palm Beach   3,386,389  
2019 HIE Miami  Holiday Inn Express Kendall East   3,073,427   2018 HIS Boynton
Beach  Hampton Inn & Suites Boynton Beach   3,543,522   2018 HIS Franklin 
Hampton Inn & Suites Franklin   2,100,000   2019 HP Birmingham  Hyatt Place
Birmingham   1,959,760   2018 HP Columbus  Hyatt Place Columbus   1,744,314  
2018 HP Memphis  Hyatt Place Memphis   1,843,002   2018 HP Miami  Hyatt Place
Miami   1,103,911   2017 HWS Windsor Locks  Homewood Suites Windsor Locks 
 3,725,700   2018 RI Boise  Residence Inn Boise   781,291   2017 RI Ft Myers 
Residence Inn Fort Myers   1,017,284   2017 RI Knoxville  Residence Inn
Knoxville   1,357,435   2017 RI Mobile  Residence Inn Mobile   446,800   2019 RI
Portland  Residence Inn Portland   5,702,091   2019 RI Sabal Park  Residence Inn
Sabal Park   3,600,000   2018 RI San Diego  Residence Inn San Diego 
 1,000,000   2018 RI Sarasota  Residence Inn Sarasota   2,700,000   2018 RI
Savannah  Residence Inn Savannah   59,400   2017 RI Tampa North  Residence Inn
Tampa North   2,700,000   2018 SHS Grand Rapids  Springhill Suites Grand Rapids 
 1,760,759   2017 SHS Houston  Springhill Suites Houston   3,843,000   2018 SHS
Lexington  Springhill Suites Lexington   1,980,000   2018 SHS Round Rock 
Springhill Suites Round Rock   2,563,920   2018 SHS San Diego  Springhill Suites
San Diego   3,082,500   2018 Total     $119,463,942    

 

 Schedule XVIII-2Mezzanine Loan Agreement

 

 

SCHEDULE XIX

DIVESTED PROPERTIES

 

Asset Courtyard Mobile, Mobile, AL Fairfield Inn & Suites Atlanta Vinings,
Atlanta, GA Hampton Inn Chattanooga-Airport/I-75, Chattanooga, TN Hampton Inn
and Suites Colorado Springs Air Force Academy, I-25 North, Colorado Springs, CO
Hampton Inn Columbus-Airport, Columbus, GA Hampton Inn
Charleston-Airport/Coliseum, Charleston, SC Red Lion Fayetteville I-95,
Fayetteville, NC SpringHill Suites San Antonio Medical Center/Northwest, San
Antonio, TX Holiday Inn Charleston Mt. Pleasant, Mount Pleasant, SC

 

 Schedule XIX-1Mezzanine Loan Agreement

 

 

SCHEDULE XX

MAJOR CONTRACTS

None.

 

 Sch. XX-1Mezzanine Loan Agreement

 

 

SCHEDULE XXI

RED ZONE PROPERTIES

 

No.   Description of Applicable Exception(s) to Representations
and Warranties in Section [3.1.16] (and Section Reference)  

Real Propertv(ies) to Which the

Applicable
Exception Applies

          1.   General manager of hotel must create an action plan to improve
the hotel’s performance in certain aspects of Marriott’s QA Program. Marriott
has agreed to forbear from taking action until June, 2017.    

Portland Downtown/Lloyd Center Residence Inn

 

1710 NE Multnomah Street,

 

Portland, OR 97232

          2.   Hotel has entered the Red Zone under Marriott’s QA Program.  If
the hotel enters the Red Zone during any of the next four tracking periods,
Marriott may terminate the Franchise Agreement.  

Orlando Altamonte Springs/Maitland Courtyard

 

1750 Pembrook Drive

 

Orland, FL 32810

          3.   Hotel has entered the Red Zone under Marriott’s QA Program.  If
the hotel enters the Red Zone during any of the next four tracking periods,
Marriott may terminate the Franchise Agreement.  

Grand Rapid North SpringHill Suites

 

450 Center Drive

 

Grand Rapids, MI 49544

          4.   Hotel has entered the Red Zone under Marriott’s QA Program.  If
the hotel enters the Red Zone during any of the next four tracking periods,
Marriott may terminate the Franchise Agreement.  

Athens Downtown Courtyard

 

166 North Finley Street

 

Athens, GA 30601

          5.   Failed most recent quality assurance inspection  

Hampton Inn Beckley

 

110 Harper Park Drive

 

Beckley, WV 25801

          6.   Failed most recent quality assurance inspection  

Hampton Inn Gastonia

 

1859 Remount Road

 

Gastonia, NC 28054

          7.   Failed most recent quality assurance inspection  

Homewood Suites Germantown

 

7855 Wolf River Boulevard

 

Germantown, TN 38138

 

 Sch. XXI-1Mezzanine Loan Agreement

 

 

EXHIBIT A

Secondary Market Transaction Information

 

(A)Any proposed program for the renovation, improvement or development of any
Individual Property, or any part thereof, including the estimated cost thereof
and the method of financing to be used.

 

(B)Management of the Properties.

 

(C)Occupancy rate expressed as a percentage, revenues per available room and
average daily rates for each of the last five years prior to the Closing Date.

 

(D)Schedule of the lease expirations for (i) if in connection with a public
offering of Securities, each of the ten years starting with the year in which
the registration statement is filed (or the year in which the prospectus
supplement is dated, as applicable), and (ii) if in connection with a private
offering of Securities, each of the five years starting with the year in which
the Closing Date occurs, in each case stating:

 

(1)The number of tenants whose leases will expire.

 

(2)The total area in square feet covered by such leases.

 

(3)The annual rental represented by such leases.

 

(4)The percentage of gross annual rental represented by such leases.

 

 A-1Mezzanine Loan Agreement

 

 

EXHIBIT B

 

FORM OF MORTGAGE LOAN AGREEMENT

 

(Attached)

 

 B-1Mezzanine Loan Agreement

 